                 Case 19-12122-MFW              Doc 1521         Filed 08/27/20        Page 1 of 85




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al., 1                                      ) Case No. 19-12122 (MFW)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )


                                          AFFIDAVIT OF SERVICE

       I, Rachel O’Connor, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On August 20, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served (1) by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A; and (2) via first class mail on the Claimants Service List attached
hereto as Exhibit B; the Equity Service List attached hereto as Exhibit C; and the Additional
Claimants Service List attached hereto as Exhibit D:

      •      Notice of United States Trustee's Motion for an Order Converting the Debtors' Chapter 11
             Cases to Cases Under Chapter 7 of the Bankruptcy Code [Docket No. 1511-1]

       On August 20, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served via email on the Core/2002 Email Service List
attached hereto as Exhibit E:

      •      Fifth Monthly Fee Application of Deloitte Tax LLP for Compensation for Services
             Rendered and Reimbursement for Expenses Incurred as Tax Services Provider to the
             Debtors for the Period from May 1, 2020 through May 31, 2020 [Docket No. 1512]



                                 [Remainder of page intentionally left blank]




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International
      Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224);
      Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location
      of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.
            Case 19-12122-MFW         Doc 1521     Filed 08/27/20    Page 2 of 85




Dated: August 26, 2020
                                                            /s/ Rachel O’Connor
                                                            Rachel O’Connor
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 26, 2020, by Rachel O’Connor,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Kelsey Lynne Gordon
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                               2                                    SRF 45339
Case 19-12122-MFW   Doc 1521   Filed 08/27/20   Page 3 of 85




                       Exhibit A
                                                                                                      Case 19-12122-MFW     Doc 1521      Filed 08/27/20   Page 4 of 85




                                                                                                                                 Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below

                                          DESCRIPTION                                        NAME                                                     ADDRESS                                                     EMAIL               METHOD OF SERVICE
                                                                                                              ATTN: HEIKE M. VOGEL, ESQ. AND ERIC H. HORN, ESQ.
                                                                                                              101 EISENHOWER PARKWAY, STE 412                                                  hvogel@aystrauss.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC                     A.Y. STRAUSS LLC                    ROSELAND NJ 07068                                                                ehorn@aystrauss.com            First Class Mail and Email
                                                                                                              ATTN: MATTHEW P. AUSTRIA
                                                                                                              1007 N. ORANGE STREET
COUNSEL TO AMBIANCE USA., INC dba AMBIANCE APPAREL AND BLUE DOT USA INC                                       4TH FLOOR
dba WAX JEAN                                                            AUSTRIA LEGAL, LLC                    WILMINGTON DE 19801                                                              maustria@austriallc.com        Email
                                                                                                              ATTN: MATTHEW T. SCHAEFFER
                                                                                                              10 WEST BROAD STREET
                                                                                                              SUITE 2100
COUNSEL TO COMENITY CAPITAL BANK                                          BAILEY CAVALIERI LLC                COLUMBUS OH 43215                                                                mschaeffer@baileycav.com       First Class Mail and Email
                                                                                                              ATTN: ROBERT B. BERNER
                                                                                                              1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                                          BAILEY CAVALIERI LLC                DAYTON OH 45423                                                                  rberner@baileycav.com          First Class Mail and Email

COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL PROPERTIES, LLC,
KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN
CENTER INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC, PGIM REAL ESTATE,
RETAIL PROPERTIES OF AMERICA, INC., THE FORBES COMPANY, LLC, THE MACERICH                                     ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
COMPANY, TRADEMARK PROPERTY COMPANY, WHITE PLAINS GALLERIA LIMITED                                            2029 CENTURY PARK EAST
PARTNERSHIP, YTC MALL OWNER, LLC, CENTENNIAL REAL ESTATE COMPANY, LLC,                                        SUITE 800                                                                        branchd@ballardspahr.com
CRVI, DIMOND CENTER HOLDING, LLC, AND METROPOLIS LIFESTYLE CENTER, LLC    BALLARD SPAHR LLP                   LOS ANGELES CA 90067-2909                                                        zarnighiann@ballardspahr.com   First Class Mail and Email
COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY INVESTORS LLC,
URBAN EDGE PROPERTIES, ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL
PROPERTIES, LLC, KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY MALL LP,
MONTEBELLO TOWN CENTER INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC,
PGIM REAL ESTATE, RETAIL PROPERTIES OF AMERICA, INC., THE FORBES COMPANY,
LLC, THE MACERICH COMPANY, TRADEMARK PROPERTY COMPANY, WHITE PLAINS
GALLERIA LIMITED PARTNERSHIP, YTC MALL OWNER, LLC, AND NORTH LOOP                                             ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
SHOPPING CENTER, L.P., GALLERIA MALL INVESTORS LP, CENTENNIAL REAL ESTATE                                     919 N. MARKET STREET
COMPANY, LLC, CRVI, DIMOND CENTER HOLDING, LLC, AND METROPOLIS LIFESTYLE                                      11TH FLOOR                                                                       heilmanl@ballardspahr.com
CENTER, LLC                                                               BALLARD SPAHR LLP                   WILMINGTON DE 19801-3034                                                         roglenl@ballardspahr.com       First Class Mail and Email
                                                                                                              ATTN: MATTHEW G. SUMMERS, ESQ & CHANTELLE D. MCCLAMB, ESQ
                                                                                                              919 N. MARKET STREET
                                                                                                              11TH FLOOR                                                                       summersm@ballardspahr.com
COUNSEL TO PORSCHE LEASING LTD                                            BALLARD SPAHR LLP                   WILMINGTON DE 19801                                                              mcclambc@ballardspahr.com      Email
                                                                                                              ATTN: KEVIN M. NEWMAN
                                                                                                              BARCLAY DAMON TOWER
COUNSEL TO BLOOMFIELD HOLDINGS, LLC AND PYRAMID MANAGEMENT GROUP,                                             125 EAST JEFFERSON STREET
LLC                                                                       BARCLAY DAMON LLP                   SYRACUSE NY 13202                                                                knewman@barclaydamon.com       Email
                                                                                                              ATTN: NICLAS A. FERLAND, ILAN MARKUS
                                                                                                              545 LONG WHARF DRIVE
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS SHOPPING                                           9TH FLOOR                                                                        NFerland@barclaydamon.com
CENTERS, LLC                                                              BARCLAY DAMON LLP                   NEW HAVEN CT 06511                                                               imarkus@barclaydamon.com       First Class Mail and Email
                                                                                                              ATTN: ERIC W. SLEEPER, ESQ
                                                                                                              711 THIRD AVE
                                                                                                              14TH FLOOR
COUNSEL TO CRS DENIM GARMENTS SAE                                         BARTON LLP                          NEW YORK NY 10017                                                                esleeper@bartonesq.com         Email
                                                                                                              ATTN: ELLIOT M. SMITH
                                                                                                              200 PUBLIC SQUARE
                                                                          BENESCH, FRIEDLANDER, COPLAN &      SUITE 2300
COUNSEL FOR DIVISIONS, INC.                                               ARONOFF LLP                         CLEVELAND OH 44114                                                               esmith@beneschlaw.com          Email
                                                                                                              ATTN: JENNIFER R. HOOVER
                                                                                                              222 DELAWARE AVENUE
                                                                          BENESCH, FRIEDLANDER, COPLAN &      SUITE 801
COUNSEL FOR DIVISIONS, INC.                                               ARONOFF LLP                         WILMINGTON DE 19801                                                              jhoover@beneschlaw.com         Email
                                                                                                              ATTN: JENNIFER R. HOOVER, JOHN C. GENTILE, MICHAEL J. BARRIE, KEVIN M. CAPUZZI   jhoover@beneschlaw.com
                                                                                                              222 DELAWARE AVENUE                                                              jgentile@beneschlaw.com
COUNSEL TO CAPREF LLOYD II LLC, CAPREF STRAND LLC, AND CAPREF BURBANK LLC, BENESCH, FRIEDLANDER, COPLAN &     SUITE 801                                                                        mbarrie@beneschlaw.com
AND PREP HILLSIDE REAL ESTATE LLC, AND STOCKTON STREET PROPERTIES, INC.    ARONOFF LLP                        WILMINGTON DE 19801                                                              kcapuzzi@beneschlaw.com        Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                                 Page 1 of 11
                                                                                                             Case 19-12122-MFW     Doc 1521      Filed 08/27/20   Page 5 of 85




                                                                                                                                        Exhibit A
                                                                                                                                  Core/2002 Service List
                                                                                                                                 Served as set forth below

                                          DESCRIPTION                                             NAME                                                       ADDRESS                                   EMAIL                 METHOD OF SERVICE
                                                                                                                     ATTN: DAVID KLAUDER, ESQ., THOMAS D. BIELLI, ESQ.
                                                                                                                     1204 N KING STREET
FEE EXAMINER                                                                    BIELLI & KLAUDER, LLC                WILMINGTON DE 19801                                         dklauder@bk-legal.com               First Class Mail and Email
                                                                                                                     ATTN: JEFFREY RHODES, ESQ.
                                                                                                                     1825 EYE STREET NW
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY LLC             BLANK ROME LLP                       WASHINGTON DC 20006                                         jrhodes@blankrome.com               Email
                                                                                                                     ATTN: VICTORIA GUILFOYLE, ESQ.
                                                                                                                     1201 N. MARKET STREET, SUITE 800
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY LLC             BLANK ROME LLP                       WILMINGTON DE 19801                                         guilfoyle@blankrome.com             Email
                                                                                                                     ATTN: KRISTEN N. PATE
                                                                                                                     350 N. ORLEANS STREET,
                                                                                                                     SUITE 300
COUNSEL TO BROOKFIELD PROPERTY REIT INC.                                        BROOKFIELD PROPERTY REIT, INC.       CHICAGO IL 60654-1607                                       bk@brookfieldpropertiesretail.com   Email
                                                                                                                     ATTN: DONALD K. LUDMAN
                                                                                                                     6 NORTH BROAD STREET
                                                                                                                     SUITE 100
COUNSEL TO SAP INDUSTRIES, INC.                                                 BROWN CONNERY, LLP                   WOODBURY NJ 08096                                           dludman@brownconnery.com            Email
                                                                                                                     ATTN: JESSICA L. BAGDANOV, ESQ.
                                                                                                                     21650 OXNARD STREET
                                                                                                                     SUITE 500
INTERESTED PARTY                                                                BRUTZKUS GUBNER                      WOODLAND HILLS CA 91367                                     jbagdanov@bg.law                    Email
                                                                                                                     ATTN: MARK I. DUEDALL
                                                                                                                     ONE ATLANTIC CENTER - FOURTEENTH FLOOR
                                                                                                                     1201 WEST PEACHTREE STREET, NW
COUNSEL TO RANDSTAD GENERAL PARTNERS (US), LLC                                  BRYAN CAVE LEIGHTON PAISNER LLP      ATLANTA GA 30309-3488                                       MARK.DUEDALL@BCLPLAW.COM            First Class Mail and Email
                                                                                                                     ATTN: J. CORY FALGOWSKI
                                                                                                                     1201 N. MARKET STREET
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC, AND G&I VII                                        SUITE 1407
RENO OPERATING LLC                                                              BURR & FORMAN LLP                    WILMINGTON DE 19801                                         jfalgowski@burr.com                 Email
                                                                                                                     ATTN: JOE A. JOSEPH
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC, AND G&I VII                                        420 N. 20TH STREET, 3400                                    jjoseph@burr.com
RENO OPERATING LLC                                                            BURR & FORMAN LLP                      BIRMINGHAM AL 35203                                         jhorton@burr.com                    Email
COUNSEL TO THE MARION PLAZA, INC. DBA EASTWOOD MALL; HUNTINGTON MALL                                                 ATTN: RICHARD T. DAVIS
COMPANY DBA HUNTINGTON MALL AND CAFARO-PEACHCREEK JOINT VENTURE                                                      5577 YOUNGSTOWN-WARREN RD.
PARTNERSHIP DBA MILLCREEK MALL                                                CAFARO MANAGEMENT COMPANY              NILES OH 44446                                              rdavis@cafarocompany.com            Email
                                                                                                                     ATTN: ELIZABETH B. ROSE, KIMBERLY B. REEVES
                                                                                                                     125 CLAIREMONT AVE., SUITE 240                              elizabeth@caiolarose.com
COUNSEL TO JAMESTOWN, L.P.                                                      CAIOLA & ROSE, LLC                   Decatur GA 30030                                            kimberly@caiolarose.com             Email
                                                                                                                     ATTN: THERESA C. HARRELSON
                                                                                                                     PO BOX 8324
CHATHAM COUNTY TAX COMMISSIONER                                                 CHATHAM COUNTY TAX COMMISSIONER      SAVANNAH GA 31412-8324                                                                          First Class Mail
                                                                                                                     ATTN: ROBERT FRANKLIN
                                                                                                                     201 S. TRYON STREET
INTERESTED PARTY                                                                CIT GROUP INC.                       CHARLOTTE NC 28202                                          robert.franklin@cit.com             First Class Mail and Email
                                                                                                                     ATTN: DAVID M. BLAU
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM-OPCO, LLC, VESTAR                                                 151 S. OLD WOODWARD AVE., STE. 200
CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA, LLC                        CLARK HILL, PLC                      BIRMINGHAM MI 48009                                         dblau@clarkhill.com                 Email
                                                                                                                     ATTN: KAREN M. GRIVNER
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM-OPCO, LLC, VESTAR                                                 824 N. MARKET ST., STE. 710
CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA, LLC                        CLARK HILL, PLC                      WILMINGTON DE 19801                                         kgrivner@clarkhill.com              Email
                                                                                                                     ATTN: DEB SECREST
                                                                                                                     COLLECTIONS SUPPORT UNIT
COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (UCTS),             COMMONWEALTH OF PENNSLYLVANIA        651 BOAS ST, ROOM 925
DEPARTMENT OF LABOR AND INDUSTRY, COMMONWEALTH OF PENNSYLVANIA                  DEPARTMENT OF LABOR                  HARRISBURG PA 17121                                         RA-LI-UCTS-BANRUPT@STATE.PA.US      First Class Mail and Email
                                                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                                                     APARTADO 9020192
ATTORNEY GENERAL                                                                COMMONWEALTH OF PUERTO RICO          SAN JUAN PR 00902-0192                                                                          First Class Mail
                                                                                                                     ATTN: KAREN C. BIFFERATO, ESQ., KELLY M. CONLAN, ESQ.
                                                                                                                     1201 N. MARKET STREET, 20TH FLOOR                           kbifferato@connollygallagher.com
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.                               CONNOLLY GALLAGHER LLP               Wilmington DE 19801                                         kconlan@connollygallagher.com       Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                                        Page 2 of 11
                                                                                                     Case 19-12122-MFW     Doc 1521      Filed 08/27/20   Page 6 of 85




                                                                                                                                Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below

                                          DESCRIPTION                                   NAME                                                          ADDRESS                               EMAIL                   METHOD OF SERVICE
                                                                                                              ATTN: RHYS MATTHEW FARREN, ESQ.
                                                                                                              929 108TH AVENUE NE, SUITE 1500
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.                      DAVIS WRIGHT TREMAINE LLP              Bellevue WA 98004                                          rhysfarren@dwt.com                 Email
                                                                                                              ATTN: ZILLAH FRAMPTON
                                                                                                              820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                           DELAWARE DIVISION OF REVENUE           WILMINGTON DE 19801                                        FASNOTIFY@STATE.DE.US              First Class Mail and Email
                                                                                                              CORPORATIONS FRANCHISE TAX
                                                                                                              PO BOX 898
DELAWARE SECRETARY OF STATE                                            DELAWARE SECRETARY OF STATE            DOVER DE 19903                                             DOSDOC_FTAX@STATE.DE.US            First Class Mail and Email
                                                                                                              ATTN: BANKRUPTCY DEPT
                                                                                                              820 SILVER LAKE BLVD
                                                                                                              STE 100
DELAWARE STATE TREASURY                                                DELAWARE STATE TREASURY                DOVER DE 19904                                             STATETREASURER@STATE.DE.US         First Class Mail and Email
                                                                                                              ATTN: R. CRAIG MARTIN
                                                                                                              1201 NORTH MARKET STREET, SUITE 2100                       craig.martin@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                          DLA PIPER LLP (US)                     WILMINGTON DE 19801                                        Craig.Martin@dlapiper.com          Email
                                                                                                              ATTN: RICHARD M. KREMEN, ESQ. AND KRISTY N. GRACE, ESQ.
                                                                                                              6225 SMITH AVENUE                                          richard.kremen@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                          DLA PIPER LLP (US)                     BALTIMORE MD 21209                                         kristy.grace@us.dlapiper.com       Email
                                                                                                              1265 SCOTTSVILLE ROAD
COUNSEL TO EASTVIEW MALL, LLC AND GREECE RIDGE, LLC                    DONALD C. COWAN, JR.                   ROCHESTER NY 14624                                                                            First Class Mail
                                                                                                              ATTN: AMISH R. DOSHI
                                                                                                              1979 MARCUS AVENUE
                                                                                                              SUITE 210E
COUNSEL TO ORACLE AMERICA, INC.                                        DOSHI LEGAL GROUP, P.C.                LAKE SUCCESS NY 11042                                      amish@doshilegal.com               First Class Mail and Email
                                                                                                              ATTN: PATRICK A. JACKSON & JOSEPH N. ARGENTINA, JR.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL FOR UBASE                                          222 DELAWARE AVE., SUITE 1410                              patrick.jackson@dbr.com
INTERNATIONAL, INC.                                                    DRINKER BIDDLE & REATH LLP             WILMINGTON DE 19801-1621                                   joseph.argentina@dbr.com           Email
                                                                                                              ATTN: JARRET P. HITCHINGS
                                                                                                              222 DELAWARE AVENUE, SUITE 1600
COUNSEL TO NORTHWOOD PL HOLDINGS LP AND ARAMARK SERVICES, LLP          DUANE MORRIS LLP                       WILMINGTON DE 19801-1659                                   jphitchings@duanemorris.com        First Class Mail and Email
                                                                                                              ATTN: BANKRUPTCY DEPT
                                                                                                              1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY - REGION 3                             ENVIRONMENTAL PROTECTION AGENCY        PHILADELPHIA PA 19103-2029                                                                    First Class Mail
                                                                                                              ATTN: DEIRDRE M RICHARDS, ESQ.
                                                                                                              1300 N. KING STREET
COUNSEL TO MARUI CO., LTD                                              FINEMAN KREKSTEIN & HARRIS PC          WILMINGTON DE 19801                                        drichards@finemanlawfirm.com       First Class Mail and Email
                                                                                                              ATTN: METTE H. KURTH, DANIEL B. THOMPSON
                                                                                                              919 N. MARKET ST. STE. 300
                                                                                                              CITIZEN BANK CENTER P.O. BOX 2323                          mkurth@foxrothschild.com
COUNSEL TO AD HOC CHINA EXPORT COMMITTEE                               FOX ROTHSCHILD LLP                     WILMINGTON DE 19899-2323                                   DanielThompson@foxrothschild.com   First Class Mail and Email
                                                                                                              ATTN: TERENCE G. BANICH
                                                                                                              321 N. CLARK ST.
COUNSEL TO BRAVADO INTERNATIONAL GROUP MERCHANDISING SERVICES, INC.                                           SUITE 800
AND UNIVERSAL MUSIC GROUP INTERNATIONAL LIMITED                        FOX ROTHSCHILD LLP                     CHICAGO IL 60654                                           tbanich@foxrothschild.com          Email
                                                                                                              ATTN: BRAD ERIC SHELER, JENNIFER L. RODBURG, GARY KAPLAN   brad.scheler@friedfrank.com
                                                                       FRIED, FRANK, HARRIS, SHRIVER &        ONE NEW YORK PLAZA                                         jennifer.rodburg@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                                    JACOBSON LLP                           NEW YORK NY 10004                                          gary.kaplan@friedfrank.com         First Class Mail and Email
                                                                                                              ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                                              3300 GREAT AMERICAN TOWER
                                                                                                              301 EAST FOURTH STREET                                     rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP INC.                                 FROST BROWN TODD LLC                   CINCINNATI OH 45202                                        awebb@fbtlaw.com                   Email
                                                                                                              ATTN: MICHAEL BUSENKELL, AMY D. BROWN
                                                                                                              1201 NORTH ORANGE STREET
                                                                                                              SUITE 300                                                  mbusenkell@gsbblaw.com
COUNSEL TO KUKDONG CORPORATION AND CAL SELECT BUILDERS                 GELLERT SCALI BUSENKELL & BROWN, LLC   WILMINGTON DE 19801                                        abrown@gsbblaw.com                 Email
                                                                                                              ATTN: HOWARD A. COHEN, ESQ.
                                                                                                              300 DELAWARE AVENUE
                                                                                                              SUITE 1015
COUNSEL FOR I. REISS & CO.                                             GIBBONS P.C.                           WILMINGTON DE 19801-1761                                   hcohen@gibbonslaw.com              Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                                Page 3 of 11
                                                                                              Case 19-12122-MFW     Doc 1521      Filed 08/27/20   Page 7 of 85




                                                                                                                         Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below

                                          DESCRIPTION                               NAME                                                       ADDRESS                               EMAIL                      METHOD OF SERVICE
                                                                                                       ATTN: MARK CONLAN, ESQ.
                                                                                                       ONE GATEWAY CENTER
COUNSEL FOR I. REISS & CO.                                         GIBBONS P.C.                        NEWWARK NJ 07102-5310                                                                            First Class Mail
                                                                                                       ATTN: MARK CONLAN, ESQ.
                                                                                                       ONE GATEWAY CENTER
COUNSEL TO RIVERSIDE CALIFORNIA ASSOCIATES                         GIBBONS P.C.                        NEWARK NJ 07102-5310                                       mconlan@gibbonslaw.com                Email
                                                                                                       ATTN: MICHAEL A. SHAKOURI
                                                                                                       1800 CENTURY PARK EAST
                                                                                                       SUITE 1860
COUNSEL TO 5060 MONTCLAIR PLAZA LANE OWNER, LLC                    GOODKIN LAW GROUP, APC              LOS ANGELES CA 90067                                       mshakouri@goodkinlaw.com              Email
                                                                                                       ATTN: DOUGLAS B. ROSNER, ESQ. AND VANESSA P. MOODY, ESQ.
                                                                                                       400 ATLANTIC AVENUE                                        drosner@goulstonstorrs.com
COUNSEL TO ALLSTATE ROAD (EDENS), LLC                              GOULSTON & STORRS PC                BOSTON MA 02110-3333                                       vmoody@goulstonstorrs.com             Email
                                                                                                       ATTN: JEFFREY A. KRIEGER
                                                                   GREENBERG GLUSKER FIELDS CLAMAN &   1900 AVENUE OF THE STARS, STE. 2100
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP        MACHTINGER LLP                      LOS ANGELES CA 90067                                       JKrieger@GreenbergGlusker.com         First Class Mail and Email
                                                                                                       ATTN: ROSANNE T. MATZAT
                                                                                                       488 MADISON AVENUE
INTERESTED PARTY                                                   HAHN & HESSEN LLP                   NEW YORK NY 10022                                          RMatzat@hahnhessen.com                First Class Mail and Email
                                                                                                       ATTN: JOAQUIN J. ALEMANY
                                                                                                       701 BRICKELL AVENUE
COUNSEL TO PLAZA LAS AMERICAS, INC. AND PLAZA                                                          SUITE 3300
DEL CARIBE, S.E.                                                   HOLLAND & KNIGHT LLP                MIAMI FL 33131                                             jjalemany@hklaw.com                   Email
                                                                                                       ATTN: LAWRENCE A. LICHTMAN
                                                                                                       2290 FIRST NATIONAL BUILDING
                                                                                                       660 WOODWARD AVENUE
COUNSEL TO QKC MAUI OWNER, LLC                                     HONIGMAN LLP                        DETROIT MI 48226                                           llichtman@honigman.com                Email
                                                                                                       ATTN: JAY M. ROSS, MONIQUE D. JEWETT-BREWSTER
                                                                                                       70 S FIRST STREET                                          jross@hopkinscarley.com
COUNSEL TO R.J. ACQUISTION CORP. D/B/A AS ART COMPANY              HOPKINS & CARLEY                    SAN JOSE CA 95113-2406                                     mjb@hopkinscarley.com                 First Class Mail and Email
                                                                                                       ATTN: AARON L. HAMMER, ESQ. & NATHAN E. DELMAN, ESQ.
                                                                                                       500 WEST MADISON STREET, SUITE 3700                        ahammer@hmblaw.com
COUSNEL TO AFTERPAY US, INC.                                       HORWOOD MARCUS & BERK CHARTERED     CHICAGO IL 60661                                           ndelman@hmblaw.com                    Email
                                                                                                       ATTN: CALEB T. HOLZAEPFEL
                                                                                                       736 GEORGIA AVENUE, SUITE 300
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.                       HUSCH BLACKWELL LLP                 CHATTANOOGA TN 37402                                       caleb.holzaepfel@huschblackwell.com   Email
                                                                                                       ATTN: CRISTINA GOULART
                                                                                                       AV. PASTEUR 146 & 138
COUNSEL TO IBM CREDIT LLC                                          IBM CORPORATION                     RIO DE JANEIRO RJ 22290-240 BRASIL                         cgoulart@br.ibm.com                   Email
                                                                                                       ATTN: PAUL WEARING
                                                                                                       SPECIAL HANDLING GROUP
                                                                                                       7100 HIGHLANDS PKWY
IBM CREDIT LLC                                                     IBM CREDIT LLC                      SMYRNA GA 30082                                            cgoulart@br.ibm.com                   First Class Mail and Email
                                                                                                       CENTRALIZED INSOLVENCY OPERATION
                                                                                                       2970 MARKET ST
                                                                                                       MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                             INTERNAL REVENUE SERVICE            PHILADELPHIA PA 19104-5016                                                                       First Class Mail
                                                                                                       CENTRALIZED INSOLVENCY OPERATION
                                                                                                       PO BOX 7346
IRS INSOLVENCY SECTION                                             INTERNAL REVENUE SERVICE            PHILADELPHIA PA 19101-7346                                                                       First Class Mail
                                                                                                       ATTN: KEVIN PIROZZOLI
                                                                                                       101 CALIFORNIA STREET
                                                                                                       SUITE 1800
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                        INVESCO REAL ESTATE                 SAN FRANCISO CA 94111                                      kevin.pirozzoli@invesco.com           Email
                                                                                                       ATTN: JACKSON SHRUM
                                                                                                       919 N. MARKET ST
                                                                                                       SUITE 1410
COUNSEL TO R.J. ACQUISTION CORP. D/B/A AS ART COMPANY              JACK SHRUM, PA                      WILMINGTON DE 19801                                        Jshrum@jshrumlaw.com                  First Class Mail and Email
                                                                                                       ATTN: ANN KASHISHIAN
                                                                                                       501 SILVERSIDE ROAD
COUNSEL TO ALLIED DEVELOPMENT OF ALABAMA LLC AND SAROYA ANDERSON   KASHISHIAN LAW LLC                  WILMINGTON DE 19809                                        amk@kashishianlaw.com                 Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                         Page 4 of 11
                                                                                                    Case 19-12122-MFW     Doc 1521      Filed 08/27/20   Page 8 of 85




                                                                                                                               Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                                          DESCRIPTION                                   NAME                                                         ADDRESS                                          EMAIL                       METHOD OF SERVICE
                                                                                                                                                                                 KDWBankruptcyDepartment@kelleydrye.com
COUNSEL TO GREGORY GREENFIELD & ASSOCIATES, LTD., JONES LANG LASALLE                                         ATTN: ROBERT L. LEHANE, JENNIFER D. RAVIELE, MICHAEL W. REINING     rlehane@kelleydrye.com
AMERICAS, INC., HINES GLOBAL REIT, REGENCY CENTERS, L.P., SHOPCORE                                           101 PARK AVENUE                                                     jraviele@kelleydrye.com
PROPERTIES, L.P., SITE CENTERS CORP. AND TURNBERRY ASSOCIATES          KELLEY DRYE & WARREN LLP              NEW YORK NY 10178                                                   mreining@kelleydrye.com                  Email
                                                                                                             ATTN: BANKRUPTCY DIVISION
                                                                                                             CO LIDNA DELGAO
                                                                       KERN COUNTY TREASURER AND TAX         PO BOX 579
COUNSEL FOR KERN COUNTY TREASURER AND TAX COLLECTOR OFFICE             COLLECTOR OFFICE                      BAKERSFIELD CA 93302-0579                                           bankruptcy@kerncounty.com                First Class Mail and Email
                                                                                                             ATTN: ANUP SATHY, P.C.
                                                                                                             300 NORTH LASALLE STREET
COUNSEL TO DEBTOR                                                      KIRKLAND & ELLIS LLP                  CHICAGO IL 60654                                                    anup.sathy@kirkland.com                  Email
                                                                                                             ATTN: JOSHUA A. SUSSBERG, P.C., APARNA YENAMANDRA
                                                                                                             601 LEXINGTON AVENUE                                                joshua.sussberg@kirkland.com
COUNSEL TO DEBTOR                                                      KIRKLAND & ELLIS LLP                  NEW YORK NY 10022                                                   aparna.yenamandra@kirkland.com           Email
                                                                                                             ATTN: ROBERT T. SCHMIDT, & NATHANIEL ALLARD
                                                                                                             1177 AVE OF THE AMERICAS                                            rschmidt@kramerlevin.com
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS                   KRAMER LEVIN NAFTALIS & FRANKEL LLP   NEW YORK NY 10036                                                   nallard@kramerlevin.com                  Email
                                                                                                             ATTN: JEFFREY KURTZMAN
                                                                                                             401 S. 2ND STREET
                                                                                                             SUITE 200
COUNSEL TO 17TH 7 CHESTNUT REALTY LLC AND PREIT SERVICES, LLC          KURTZMAN STEADY, LLC                  PHILADELPHIA PA 19147                                               kurtzman@kurtzmansteady.com              Email
                                                                                                             ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE
                                                                                                             919 MARKET STREET                                                   landis@lrclaw.com
                                                                                                             SUITE 1800                                                          mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                                             LANDIS RATH & COBB LLP                WILMINGTON DE 19801                                                 cree@lrclaw.com                          First Class Mail and Email
                                                                                                             ATTN: COREY E. TAYLOR
                                                                                                             629 CAMINO DE LOS MARES
                                                                                                             SUITE 305
COUNSEL TO PCW PROPERTIES, LLC.                                        LAW OFFICE OF COREY E. TAYLOR, APC    SAN CLEMENTE CA 92673                                               corey@taylorlawoc.com                    Email
                                                                                                             ATTN: SUSAN E. KAUFMAN
                                                                                                             919 N. MARKET STREET
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS SHOPPING                                             SUITE 460
CENTERS, LLC                                                           LAW OFFICE OF SUSAN E. KAUFMAN, LLC   WILMINGTON DE 19801                                                 skaufman@skaufmanlaw.com                 First Class Mail and Email
                                                                                                             ATTN: KEVIN S. NEIMAN
                                                                                                             999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                                    LAW OFFICES OF KEVIN S. NEIMAN, PC    DENVER CO 80202                                                     kevin@ksnpc.com                          First Class Mail and Email
                                                                                                             ATTN: STEVEN J. BARKIN
                                                                                                             3700 WILSHIRE BOULEVARD
                                                                                                             SUITE 950
COUNSEL TO LOVE VINTAGE, INC.                                          LAW OFFICES OF STEVEN J. BARKIN       LOS ANGELES CA 90010                                                stevenbarkin@gmail.com                   Email
                                                                                                             ATTN: HARLAN M. LAZARUS, ESQ
                                                                                                             240 MADISON AVENUE
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC                   LAZARUS & LAZARUS, P.C.               NEW YORK NY 10016                                                   hlazarus@lazarusandlazarus.com           First Class Mail and Email
                                                                                                             ATTN: CARLOS FERNANDEZ NADAL
                                                                                                             818 AVE. HOSTOS, SUITE B
COUNSEL TO MUNICIPALITY OF PONCE                                       LCDO CARLOS FERNANDEZ NADAL           PONCE PR 00716                                                      carlosfernandez@cfnlaw.com               First Class Mail and Email
                                                                                                             ATTN: CHANG HO LEE, ESQ
                                                                                                             633 WEST 5TH STREET
                                                                                                             SUITE 4000
COUNSEL TO KNF INTERNATIONAL CO. LTD.                                  LEWIS BRISBOIS BISGAARD & SMITH LLP   LOS ANGELES CA 90071                                                scott.lee@lewisbrisbois.com              Email
                                                                                                             ATTN: RICHARD LAUTER, ESQ
                                                                                                             550 WEST ADAMS STREET
                                                                                                             SUITE 300
COUNSEL TO KNF INTERNATIONAL CO. LTD.                                  LEWIS BRISBOIS BISGAARD & SMITH LLP   CHICAGO IL 60661                                                    Richard.Lauter@lewisbrisbois.com         Email
                                                                                                             ATTN: SUNG JIN HWANG, ESQ., JAMES TILL, ESQ., & DAVID NEALY, ESQ.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL FOR UBASE                                         707 WILSHIRE BOULEVARD, 46TH FLOOR                                  James.Till@limnexus.com
INTERNATIONAL, INC.                                                    LIMNEXUS LLP                          LOS ANGELES CA 90017                                                David.Nealy@limnexus.com                 Email
                                                                                                             ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN MCLENNAN                                             PO BOX 17428
COUNTY SAN MARCOS CISD                                                 LINEBARGER GOGGAN BLAIR & SAMPSON     AUSTIN TX 78760-7428                                                austin.bankruptcy@publicans.com          First Class Mail and Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                               Page 5 of 11
                                                                                                      Case 19-12122-MFW        Doc 1521      Filed 08/27/20   Page 9 of 85




                                                                                                                                    Exhibit A
                                                                                                                              Core/2002 Service List
                                                                                                                             Served as set forth below

                                         DESCRIPTION                                     NAME                                                             ADDRESS                                    EMAIL                   METHOD OF SERVICE
                                                                                                                  ATTN: DON STECKER
                                                                                                                  112 E. PECAN ST
                                                                                                                  SUITE 2200
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO                              LINEBARGER GOGGAN BLAIR & SAMPSON        SAN ANTONIO TX 78205                                         sanantonio.bankruptcy@publicans.com   Email
                                                                                                                  ATTN: ELIZABETH WELLER
                                                                                                                  2777 N. STEMMONS FREEWAY
COUNSEL TO SMITH COUNTY, NORTHWEST ISD, TARRANT COUNTY, CITY OF FRISCO,                                           SUITE 100
DALLAS COUNTY AND ALLEN ISD                                             LINEBARGER GOGGAN BLAIR & SAMPSON         DALLAS TX 75207                                              dallas.bankruptcy@publicans.com       Email
                                                                                                                  ATTN: JOHN P. DILLMAN
COUNSEL TO CYPRESS - FAIRBANKS ISD, HARRIS COUNTY, JEFFERSON COUNTY,     LINEBARGER GOGGAN BLAIR & SAMPSON,       PO BOX 3064
MONTGOMERY COUNTY, AND FORT BEND COUNTY                                  LLP                                      HOUSTON TX 77253-3064                                        houston_bankruptcy@publicans.com      Email
                                                                                                                  ATTN: IVAN L. KALLICK
                                                                                                                  2049 CENTURY PARK EAST
                                                                                                                  SUITE 1700
COUNSEL TO BOARDWALK PROPERTY MANAGEMENT, INC                            MANATT, PHELPS & PHILLIPS, LLP           LOS ANGELES CA 90067                                         ikallick@manatt.com                   First Class Mail and Email
                                                                                                                  ATTN: PETER MUTHIG
                                                                                                                  222 NORTH CENTRAL AVENUE
                                                                         MARICOPA COUNTY ATTORNEYS OFFICE         SUITE 1100
COUNSEL TO MARICOPA COUNTY TREASURER                                     CIVIL SERVICES DIVISION                  PHOENIX AZ 85004-2206                                        muthigk@mcao.maricopa.gov             Email
                                                                                                                  ATTN: JANET Z. CHARLTON, ESQUIRE & MICHAEL K. PAK, ESQUIRE
                                                                                                                  1407 FOULK ROAD, SUITE 204
                                                                                                                  FOULKSTONE PLAZA
COUNSEL TO FORD MOTOR CREDIT COMPANY                                     MCCABE, WEISBERG & CONWAY, LLC           WILMINGTON DE 19803                                          jcharlton@mwc-law.com                 First Class Mail and Email
                                                                                                                  ATTN: KATE ROGGIO BUCK
                                                                                                                  RENAISSANCE CENTRE
COUNSEL TO AETNA INC., AETNA LIFE INSURANCE COMPANY AND AETNA DENTAL                                              405 N. KING STREET, 8TH FLOOR
INC.                                                                     MCCARTER & ENGLISH, LLP                  WILMINGTON DE 19801                                          kbuck@mccarter.com                    Email
                                                                                                                  ATTN: TARA LEDAY
COUNSEL TO THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF DENTON, TEXAS, THE                                          P.O. BOX 1269
COUNTY OF HAYS, TEXAS AND THE COUNTY OF WILLIAMSON, TEXAS                MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   ROUND ROCK TX 78680                                          tleday@mvbalaw.com                    Email
                                                                                                                  ATTN: KATE P. FOLEY
                                                                                                                  1800 WEST PARK DR.
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND PALM     MIRICK, O’CONNELL, DEMALLIE & LOUGEE,    SUITE 400
BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS LLC           LLP                                      WESTBOROUGH MA 01581                                         kfoley@mirickoconnell.com             Email
                                                                                                                  ATTN: PAUL W. CAREY
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND PALM     MIRICK, O’CONNELL, DEMALLIE & LOUGEE,    100 FRONT STREET
BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS LLC           LLP                                      WORCESTER MA 01608                                           pcarey@mirickoconnell.com             Email
                                                                                                                  ATTN: STEVEN A. GINTHER
                                                                                                                  301 W. HIGH STREET, ROOM 670
                                                                         MISSOURI DEPARTMENT OF REVENUE,          PO BOX 475
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                                BANKRUPTCY UNIT                          JEFFERSON CITY MO 65105-0475                                 deecf@dor.mo.gov                      Email
COUNSEL TO CAFARO MANAGEMENT COMPANY, D/B/A MILLCREEK MALL, THE                                                   ATTN: RACHEL B. MERSKY AND BRIAN J. MCLAUGHLIN
MARION PLAZA, INC., D/B/A EASTWOOD MALL, HUNTINGTON MALL COMPANY, THE                                             1201 N. ORANGE STREET
SHOPS AT SUMMERLIN NORTH, RIVERWALK MARKETPLACE (NEW ORLEANS) LLC,          MONZACK MERSKY MCLAUGHLIN AND         SUITE 400                                                    rmersky@monlaw.com
AND KIMCO LANDLORDS                                                         BROWDER, P.A.                         WILMINGTON DE 19801                                          bmclaughlin@monlaw.com                Email
COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND JPMORGAN CHASE BANK,                                             ATTN: JULIA FROST-DAVIES & CHRISTOPHER L. CARTER
N.A., FIRST PRIORITY REPRESENTATIVE FOR AND ON BEHALF OF THE FIRST PRIORITY                                       ONE FEDERAL STREET                                           Julia.frost-davies@morganlewis.com
SECURED PARTIES                                                             MORGAN, LEWIS & BOCKIUS LLP           BOSTON MA 02110                                              christopher.carter@morganlewis.com    First Class Mail and Email
                                                                                                                  ATTN: JEFFREY R. WAXMAN, ESQ.
                                                                                                                  500 DELAWARE AVENUE
                                                                                                                  SUITE 1500
COUNSEL TO KNF INTERNATIONAL CO. LTD.                                    MORRIS JAMES LLP                         WILMINGTON DE 19801                                          jwaxman@morrisjames.com               Email
                                                                                                                  ATTN: THOMAS B. WALPER
                                                                                                                  350 SOUTH GRAND AVENUE, 50TH FLOOR
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR FOREVER 21, INC.   MUNGER, TOLLES & OLSON LLP               LOS ANGELES CA 90071                                         thomas.walper@mto.com                 First Class Mail and Email
                                                                                                                  ATTN: KAREN CORDRY
                                                                         NATIONAL ASSOCIATION OF ATTORNEYS        1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                                GENERAL                                  WASHINGTON DC 20036                                          kcordry@naag.org                      Email
                                                                                                                  ATTN: BRIAN M. MUCHINSKY & THOMAS W. STONE
                                                                                                                  10500 NE 8TH STREET, SUITE 930                               bmuchinsky@noldmuchlaw.com
COUNSEL TO BELLEVUE SQUARE, LLC                                          NOLD MUCHINSKY PLLC                      BELLEVUE WA 98004                                            tstone@noldmuchlaw.com                Email




       In re: Forever 21, Inc., et al.
       Case No. 19-12122 (MFW)                                                                                                     Page 6 of 11
                                                                                                    Case 19-12122-MFW     Doc 1521      Filed 08/27/20    Page 10 of 85




                                                                                                                                Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below

                                          DESCRIPTION                                    NAME                                                            ADDRESS                                EMAIL             METHOD OF SERVICE
                                                                                                              ATTN: DINA L. YUNKER
                                                                                                              800 FIFTH AVENUE
                                                                                                              SUITE 2000
STATE OF WASHINGTON, DEPT OF LABOR AND INDUSTRIES                         OFFICE OF THE ATTORNEY GENERAL      SEATTLE WA 98104-3188                                       bcuyunker@atg.wa.gov            First Class Mail and Email
                                                                                                              ATTN: BANKRUPTCY DEPT
                                                                                                              590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                                          OFFICE OF THE ATTORNEY GENERAL GUAM TAMUNING GU 96913                                                                           First Class Mail
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                                OFFICE OF THE UNITED STATES TRUSTEE Address on file                                                                             First Class Mail
                                                                                                              ATTN: JULIET M. SARKESSIAN
                                                                                                              844 KING STREET, STE 2207
                                                                                                              LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                                OFFICE OF THE UNITED STATES TRUSTEE WILMINGTON DE 19801                                         juliet.m.sarkessian@usdoj.gov   First Class Mail and Email
                                                                                                              ATTN: CHARLES A. MCCAULEY, III ESQ.
                                                                                                              1201 NORTH ORANGE STREET
                                                                                                              SUITE 10 EAST
COUNSEL TO EROGLU GIYIM SANAYI TICARET, A.S.                              OFFIT KURMAN, P.A.                  WILMINGTON DE 19801                                         cmccauley@offitkurman.com       Email
                                                                                                              ATTN: GRETCHEN CRAWFORD, ASSISTANT DISTRICT ATTORNEY
                                                                                                              320 ROBERT S. KERR, ROOM 505
COUNSEL TO OKLAHOMA COUNTY TREASURER                                      OKLAHOMA COUNTY TREASURER           OKLAHOMA CITY OK 73102                                      grecra@oklahomacounty.org       Email
                                                                                                              ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT
                                                                                                              100 KING STREET WEST                                        tsandler@osler.com
                                                                                                              1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50             ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                                  OSLER, HOSKIN & HARCOURT LLP        TORONTO ON M5X 1B8 CANADA                                   drosenblat@osler.com            First Class Mail and Email
                                                                                                              ATTN: LAURA DAVIS JONES & JAMES E. O’NEILL
                                                                                                              919 NORTH MARKET STREET, 17TH FLOOR
                                                                                                              P.O. BOX 8705                                               ljones@pszjlaw.com
CO-COUNSEL TO DEBTOR                                                      PACHULSKI STANG ZIEHL & JONES LLP   WILMINGTON DE 19899-8705                                    joneill@pszjlaw.com             Email
                                                                                                              ATTN: CATHERINE SCHOLMANN ROBERTSON
                                                                                                              225 WEST SANTA CLARA STREET
                                                                                                              SUITE 1500
COUNSEL TO BOHANNON DEVELOPMENT COMPANY                                   PAHL & McCAY                        SAN JOSE CA 95113                                           crobertson@pahl-mccay.com       First Class Mail and Email
                                                                                                              ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
                                                                                                              HERCULES PLAZA
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON BROTHERS RETAIL                                           SUITE 5100                                                  herrmannd@pepperlaw.com
PARTNERS, LLC                                                             PEPPER HAMILTON LLP                 WILMINGTON DE 19899-1709                                    mclaughlinm@pepperlaw.com       First Class Mail and Email
                                                                                                              ATTN: CARLOS ARCE
                                                                                                              613 NW LOOP 410
                                                                          PERDUE, BRANDON, FIELDER, COLLINS & SUITE 550
COUNSEL TO MAVERICK COUNTY                                                MOTT, L.L.P.                        SAN ANTONIO TX 78216                                        carce@pbfcm.com                 First Class Mail and Email
                                                                                                              ATTN: EBONEY COBB
                                                                                                              500 E. BORDER STREET
COUNSEL TO ARLINGTON ISD, CROWLEY ISD, CITY OF GRAPEVINE AND GRAPEVINE-   PERDUE, BRANDON, FIELDER, COLLINS & SUITE 640
COLLEYVILLE ISD                                                           MOTT, L.L.P.                        ARLINGTON TX 76010                                          ecobb@pbfcm.com                 Email
                                                                                                              ATTN: JOHN T. BANKS
                                                                                                              3301 NORTHLAND DRIVE
                                                                          PERDUE, BRANDON, FIELDER, COLLINS & SUITE 505
COUNSEL TO CITY OF MERCEDES                                               MOTT, L.L.P.                        AUSTIN TX 78731                                             jbanks@pbfcm.com                First Class Mail and Email
                                                                                                              ATTN: LAURA J. MONROE
                                                                          PERDUE, BRANDON, FIELDER, COLLINS & P.O. BOX 817
COUNSEL TO LUBBOCK CENTRAL APRRAISAL DISTRICT                             MOTT, L.L.P.                        LUBBOCK TX 79408                                            lmbkr@pbfcm.com                 Email
                                                                                                              ATTN: OWEN M. SONIK
                                                                                                              1235 NORTH LOOP WEST
COUNSEL TO HUMBLE INDEPENDENT SCHOOL DISTRICT AND CLEAR CREEK             PERDUE, BRANDON, FIELDER, COLLINS & SUITE 600
INDEPENDENT SCHOOL DISTRICT                                               MOTT, L.L.P.                        HOUSTON TX 77008                                            osonik@pbfcm.com                Email
                                                                                                              ATTN: GERALD P. KENNEDY, ESQUIRE
                                                                          PROCOPIO, CORY, HARGREAVES &        525 B STREET, SUITE 2200
COUNSEL TO MANN ENTERPRISES, INC. AND T.G.F. COMPANY                      SAVITCH, LLP                        SAN DIEGO CA 92101                                          GERALD.KENNEDY@PROCOPIO.COM     Email
                                                                                                              ATTN: DAVID M. REEDER. ESQ
                                                                                                              1801 CENTURY PARK EAST
                                                                                                              16TH FLOOR
COUNSEL TO PALMY TIMES (HK) LIMITED                                       REEDER LAW CORPORATION              LOS ANGELES CA 90067                                        david@reederlaw.com             Email




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                                Page 7 of 11
                                                                                                    Case 19-12122-MFW     Doc 1521      Filed 08/27/20   Page 11 of 85




                                                                                                                                Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below

                                          DESCRIPTION                                   NAME                                                        ADDRESS                                                        EMAIL              METHOD OF SERVICE
                                                                                                              ATTN: MARK D. COLLINS, DAVID T. QUEROLI
                                                                                                              ONE RODNEY SQUARE
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND                                             920 NORTH KING STREET                                                            collins@rlf.com
COLLATERAL AGENT                                                        RICHARDS, LAYTON & FINGER, P.A.       WILMINGTON DE 19801                                                              queroli@rlf.com                First Class Mail and Email
                                                                                                              ATTN: STEVEN E. FOX, ESQ
                                                                                                              TIMES SQUARE TOWER
COUNSEL TO GORDON BROTHERS RETAIL PARTNERS, LLC AND HILCO MERCHANT                                            SEVEN TIMES SQUARE, SUITE 2506
RESOURCES, LLC                                                          RIEMER & BRAUNSTEIN LLP               NEW YORK NY 10036                                                                sfox@riemerlaw.com             Email
                                                                                                              ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH RIVERSIDE PARK        ROBINSON BROG LEINWAND GREENE         875 THIRD AVENUE, 9TH FLOOR
ASSOCIATES LLC                                                          GENOVESE & GLUCK P.C.                 NEW YORK NY 10022                                                                fbr@robinsonbrog.com           First Class Mail and Email
                                                                                                              ATTN: STEVEN G. POLARD
                                                                                                              445 S. FIGUEROA STREET
                                                                                                              SUITE 3000                                                                       Steven.polard@ropers.com
COUNSEL TO CROSSLINE U.S. APPAREL INC.                                  ROPERS, MAJESKI, KOHN & BENTLEY       LOS ANGELES CA 90071-1619                                                        Melissa.tamura@ropers.com      First Class Mail and Email
                                                                                                              ATTN: LUCIAN B. MURLEY, ESQ.
                                                                                                              1201 NORTH MARKET STREET SUITE 2300
                                                                                                              PO BOX 1266
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS                    SAUL EWING ARNSTEIN & LEHR LLP        WILMINGTON DE 19899                                                              luke.murley@saul.com           Email
                                                                                                                                                                                               Adam.Harris@srz.com
                                                                                                             ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, MARC B. FRIESS, AND G. SCOTT LEONARD   Frederic.Ragucci@srz.com
                                                                                                             919 THIRD AVENUE                                                                  Marc.Friess@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT AND TC LENDING, LLC   SCHULTE ROTH & ZABEL LLP             NEW YORK NY 10022                                                                 gregory.leonard@srz.com        First Class Mail and Email
                                                                                                             SECRETARY OF THE TREASURY
                                                                                                             100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION - HEADQUARTERS                       SECURITIES & EXCHANGE COMMISSION     WASHINGTON DC 20549                                                               SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             BROOKFIELD PLACE
                                                                        SECURITIES & EXCHANGE COMMISSION -   200 VESEY STREET, STE 400                                                         BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE                    NY OFFICE                            NEW YORK NY 10281-1022                                                            NYROBANKRUPTCY@SEC.GOV         First Class Mail and Email
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             ONE PENN CENTER
                                                                        SECURITIES & EXCHANGE COMMISSION -   1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE                    PHILADELPHIA OFFICE                  PHILADELPHIA PA 19103                                                             SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                             ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
                                                                                                             225 WEST WASHINGTON STREET                                                        sfivel@simon.com
COUNSEL TO SIMON PROPERTY GROUP, L.P.                                   SIMON PROPERTY GROUP                 INDIANAPOLIS IN 46204-3438                                                        rtucker@simon.com              First Class Mail and Email
                                                                                                             ATTN: MICHELLE E. SHRIRO
                                                                                                             16200 ADDISON ROAD
                                                                                                             SUITE 140
COUNSEL TO RED DEVELOPMENT, LLC                                         SINGER & LEVICK, P.C.                ADDISON TX 75001                                                                  mshriro@singerlevick.com       Email
                                                                                                             ATTN: HOWARD MARC SPECTOR
                                                                                                             1770 COIT ROAD
COUNSEL TO THE SHOPS AT SUMMERLIN SOUTH, LLC AND RIVERWALK                                                   SUITE 1100
MARKETPLACE (NEW ORLEANS), LLC                                          SPECTOR & COX                        DALLAS TX 75251                                                                   hspector@spectorcox.com        Email
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             P.O. BOX 300152
ATTORNEY GENERAL                                                        STATE OF ALABAMA ATTORNEY GENERAL MONTGOMERY AL 36130-0152                                                                                            First Class Mail
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             P.O. BOX 110300
ATTORNEY GENERAL                                                        STATE OF ALASKA ATTORNEY GENERAL     JUNEAU AK 99811-0300                                                                                             First Class Mail
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             2005 N CENTRAL AVE
ATTORNEY GENERAL                                                        STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004-2926                                                                                            First Class Mail
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             323 CENTER ST.
                                                                                                             SUITE 200
ATTORNEY GENERAL                                                        STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201-2610                                                                                          First Class Mail
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             P.O. BOX 944255
ATTORNEY GENERAL                                                        STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                                                                                         First Class Mail




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                                Page 8 of 11
                                                                                   Case 19-12122-MFW       Doc 1521      Filed 08/27/20    Page 12 of 85




                                                                                                                 Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                                         DESCRIPTION                   NAME                                                               ADDRESS          EMAIL         METHOD OF SERVICE
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                               1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                                       STATE OF COLORADO ATTORNEY GENERAL      DENVER CO 80203                                                     First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                       STATE OF CONNECTICUT ATTORNEY           55 ELM ST.
ATTORNEY GENERAL                                       GENERAL                                 HARTFORD CT 06106                                                   First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               CARVEL STATE OFFICE BLDG.
                                                                                               820 N. FRENCH ST.
ATTORNEY GENERAL                                       STATE OF DELAWARE ATTORNEY GENERAL      WILMINGTON DE 19801                                                 First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               THE CAPITOL, PL 01
ATTORNEY GENERAL                                       STATE OF FLORIDA ATTORNEY GENERAL       TALLAHASSEE FL 32399-1050                                           First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                                       STATE OF GEORGIA ATTORNEY GENERAL       ATLANTA GA 30334-1300                                               First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               425 QUEEN ST.
ATTORNEY GENERAL                                       STATE OF HAWAII ATTORNEY GENERAL        HONOLULU HI 96813                                                   First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               700 W. JEFFERSON STREET
                                                                                               P.O. BOX 83720
ATTORNEY GENERAL                                       STATE OF IDAHO ATTORNEY GENERAL         BOISE ID 83720-1000                                                 First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               100 WEST RANDOLPH STREET
ATTORNEY GENERAL                                       STATE OF ILLINOIS ATTORNEY GENERAL      CHICAGO IL 60601                                                    First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               INDIANA GOVERNMENT CENTER SOUTH
                                                                                               302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                                       STATE OF INDIANA ATTORNEY GENERAL       INDIANAPOLIS IN 46204                                               First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               1305 E. WALNUT STREET
ATTORNEY GENERAL                                       STATE OF IOWA ATTORNEY GENERAL          DES MOINES IA 50319                                                 First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                                       STATE OF KANSAS ATTORNEY GENERAL        TOPEKA KS 66612-1597                                                First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                                       STATE OF KENTUCKY ATTORNEY GENERAL      FRANKFORT KY 40601                                                  First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               P.O. BOX 94095
ATTORNEY GENERAL                                       STATE OF LOUISIANA ATTORNEY GENERAL     BATON ROUGE LA 70804-4095                                           First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               200 ST. PAUL PLACE
ATTORNEY GENERAL                                       STATE OF MARYLAND ATTORNEY GENERAL      BALTIMORE MD 21202-2202                                             First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                       STATE OF MASSACHUSETTS ATTORNEY         ONE ASHBURTON PLACE
ATTORNEY GENERAL                                       GENERAL                                 BOSTON MA 02108-1698                                                First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                               525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                                       STATE OF MICHIGAN ATTORNEY GENERAL      LANSING MI 48909-0212                                               First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               1400 BREMER TOWER
                                                                                               445 MINNESOTA STREET
ATTORNEY GENERAL                                       STATE OF MINNESOTA ATTORNEY GENERAL     ST. PAUL MN 55101-2131                                              First Class Mail
                                                                                               ATTN: BANKRUPTCY DEPT
                                                                                               WALTER SILLERS BUILDING
                                                                                               550 HIGH STREET, SUITE 1200, P.O. BOX 220
ATTORNEY GENERAL                                       STATE OF MISSISSIPPI ATTORNEY GENERAL   JACKSON MS 39201                                                    First Class Mail




       In re: Forever 21, Inc., et al.
       Case No. 19-12122 (MFW)                                                                                  Page 9 of 11
                                                                                  Case 19-12122-MFW      Doc 1521      Filed 08/27/20    Page 13 of 85




                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                                         DESCRIPTION                   NAME                                                             ADDRESS          EMAIL         METHOD OF SERVICE
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            SUPREME COURT BUILDING
                                                                                            207 W. HIGH ST.
ATTORNEY GENERAL                                       STATE OF MISSOURI ATTORNEY GENERAL JEFFERSON CITY MO 65102                                                First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            2115 STATE CAPITOL
                                                                                            2ND FL, RM 2115
ATTORNEY GENERAL                                       STATE OF NEBRASKA ATTORNEY GENERAL LINCOLN NE 68509-8920                                                  First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            100 NORTH CARSON STREET
ATTORNEY GENERAL                                       STATE OF NEVADA ATTORNEY GENERAL     CARSON CITY NV 89701                                                 First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                       STATE OF NEW HAMPSHIRE ATTORNEY      33 CAPITOL ST.
ATTORNEY GENERAL                                       GENERAL                              CONCORD NH 03301-0000                                                First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            RJ HUGHES JUSTICE COMPLEX
                                                                                            25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                                       STATE OF NEW JERSEY ATTORNEY GENERAL TRENTON NJ 08625-0080                                                First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                       STATE OF NEW MEXICO ATTORNEY         P.O. DRAWER 1508
ATTORNEY GENERAL                                       GENERAL                              SANTA FE NM 87504-1508                                               First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            THE CAPITOL
ATTORNEY GENERAL                                       STATE OF NEW YORK ATTORNEY GENERAL ALBANY NY 12224-0341                                                   First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                       STATE OF NORTH CAROLINA ATTORNEY     9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                                       GENERAL                              RALEIGH NC 27699-9001                                                First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            STATE CAPITOL
                                                       STATE OF NORTH DAKOTA ATTORNEY       600 E BOULEVARD AVE DEPT 125
ATTORNEY GENERAL                                       GENERAL                              BISMARCK ND 58505-0040                                               First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                                       STATE OF OHIO ATTORNEY GENERAL       COLUMBUS OH 43215                                                    First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            313 NE 21ST STREET
ATTORNEY GENERAL                                       STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                 First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            1162 COURT STREET NE
ATTORNEY GENERAL                                       STATE OF OREGON ATTORNEY GENERAL     SALEM OR 97301                                                       First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            STRAWBERRY SQUARE
                                                       STATE OF PENNSYLVANIA ATTORNEY       16TH FLOOR
ATTORNEY GENERAL                                       GENERAL                              HARRISBURG PA 17120                                                  First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                       STATE OF SOUTH CAROLINA ATTORNEY     P.O. BOX 11549
ATTORNEY GENERAL                                       GENERAL                              COLUMBIA SC 29211-1549                                               First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            1302 EAST HIGHWAY 14
                                                       STATE OF SOUTH DAKOTA ATTORNEY       SUITE 1
ATTORNEY GENERAL                                       GENERAL                              PIERRE SD 57501-8501                                                 First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            P.O. BOX 20207
ATTORNEY GENERAL                                       STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202-0207                                               First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            CAPITOL STATION
                                                                                            PO BOX 12548
ATTORNEY GENERAL                                       STATE OF TEXAS ATTORNEY GENERAL      AUSTIN TX 78711-2548                                                 First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            PO BOX 142320
ATTORNEY GENERAL                                       STATE OF UTAH ATTORNEY GENERAL       SALT LAKE CITY UT 84114-2320                                         First Class Mail




       In re: Forever 21, Inc., et al.
       Case No. 19-12122 (MFW)                                                                                Page 10 of 11
                                                                                                  Case 19-12122-MFW     Doc 1521      Filed 08/27/20    Page 14 of 85




                                                                                                                              Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below

                                         DESCRIPTION                                  NAME                                                             ADDRESS                              EMAIL                 METHOD OF SERVICE
                                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                                           900 EAST MAIN STREET
ATTORNEY GENERAL                                                       STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                              First Class Mail
                                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                                           1125 WASHINGTON ST. SE
                                                                       STATE OF WASHINGTON ATTORNEY        P.O. BOX 40100
ATTORNEY GENERAL                                                       GENERAL                             OLYMPIA WA 98504-0100                                                                          First Class Mail
                                                                                                           ATTN: BANKRUPTCY DEPT
                                                                       STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                                                       GENERAL                             CHARLESTON WV 25305                                                                            First Class Mail
                                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                                           WISCONSIN DEPARTMENT OF JUSTICE
                                                                                                           STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                                                       STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707-7857                                                                          First Class Mail
                                                                                                           ATTN: BRIAN D. GLUECKSTEIN & DAVID R ZYLBERBERG
                                                                                                           125 BROAD STREET                                             gluecksteinb@sullcrom.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES            SULLIVAN & CROMWELL LLP             NEW YORK NY 10004                                            zylberbergd@sullcrom.com          Email
                                                                                                           ATTN: WILLIAM A. HAZELTINE, ESQ.
                                                                                                           919 NORTH MARKET STREET                                      bsullivan@sha-llc.com
                                                                                                           SUITE 420                                                    whazeltine@sha-llc.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC                  SULLIVAN HAZELTINE ALLINSON LLC     WILMINGTON DE 19801                                          zallinson@sha-llc.com             First Class Mail and Email
                                                                                                           ATTN: ANDREW S. CONWAY
                                                                                                           200 EAST LONG LAKE ROAD
                                                                                                           SUITE 300
COUNSEL TO TAUBMAN LANDLORDS                                           TAUBMAN LANDLORDS                   BLOOMFIELD HILLS MI 48304                                    aconway@taubman.com               Email
                                                                                                           ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                                           824 N. MARKET STREET
                                                                                                           SUITE 810                                                    rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                                       THE ROSNER LAW GROUP LLC            WILMINGTON DE 19801                                          leonhardt@teamrosner.com          First Class Mail and Email
                                                                                                           ATTN: LOUIS F. SOLIMINE
                                                                                                           312 WALNUT STREET
COUNSEL TO DUKE REALTY LIMITED PARTNERSHIP AND CORPUS CHRISTI RETAIL                                       SUITE 1400
VENTURE LP                                                             THOMPSON HINE LLP                   CINCINNATI OH 45202-4029                                     Louis.Solimine@ThompsonHine.com   Email
                                                                                                           ATTN: JENNIFER L. PRUSKI
                                                                                                           PO BOX 255824
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP, LP                           TRAINOR FAIRBROOK                   SACRAMENTO CA 95865                                          jpruski@trainorfairbrook.com      Email
                                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                                           US DEPT OF JUSTICE
                                                                       UNITED STATES OF AMERICA ATTORNEY   950 PENNSYLVANIA AVE NW
UNITED STATES OF AMERICA                                               GENERAL                             WASHINGTON DC 20530-0001                                                                       First Class Mail
                                                                                                           ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                                           1007 ORANGE ST STE 700
                                                                                                           PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE                               US ATTORNEY FOR DELAWARE            WILMINGTON DE 19899-2046                                     USADE.ECFBANKRUPTCY@USDOJ.GOV     First Class Mail and Email
                                                                                                           ATTN: JEFFREY A. DITO
                                                                                                           555 MONTGOMERY STREET
                                                                                                           SUITE 605
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                            VALINOTI, SPECTER & DITO, LLP       SAN FRANCISO CA 94111                                        jdito@valinoti-dito.com           Email
                                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                                           441 4TH STREET, NW
ATTORNEY GENERAL                                                       WASHINGTON DC ATTORNEY GENERAL      WASHINGTON DC 20001                                                                            First Class Mail
                                                                                                           ATTN: KEVIN J MANGAN & S. ALEXANDER FARIS
                                                                                                           1313 NORTH MARKET STREET
                                                                                                           SUITE 1200                                                   Kevin.Mangan@wbd-us.com
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC                   WOMBLE BOND DICKINSON (US) LLP      WILMINGTON DE 19801                                          Alexander.Faris@wbd-us.com        First Class Mail and Email
                                                                                                           ATTN: PAULINE K MORGAN & SEAN T GREECHER
                                                                                                           RODNEY SQUARE                                                bankfilings@ycst.com
                                                                       YOUNG CONAWAY STARGATT & TAYLOR, 1000 NORTH KING STREET                                          pmorgan@ycst.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES            LLP                                 WILMINGTON DE 19801                                          sgreecher@ycst.com                Email




       In re: Forever 21, Inc., et al.
       Case No. 19-12122 (MFW)                                                                                               Page 11 of 11
Case 19-12122-MFW   Doc 1521   Filed 08/27/20   Page 15 of 85




                        Exhibit B
                                                                                                                                                       Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 16 of 85




                                                                                                                                                                                  Exhibit B
                                                                                                                                                                            Claimants Service List
                                                                                                                                                                           Served via first class mail

   MMLID                               NAME                                                 ADDRESS 1                                 ADDRESS 2                                                  ADDRESS 3                                       ADDRESS 4                      CITY        STATE       ZIP              COUNTRY
8753828      1.0 BEE IIN HK CO.,LIMITED                               6F A#BUILDING NO.22 RONGXI STREET           HENGJIN INDUSTRIAL PARK B                                                                                                                  GUANGZHOU                                           CHINA
9472751      101 PARTY EVENT RENTALS                                  2663 PICO BLVD                                                                                                                                                                         LOS ANGELES               CA           90006
8905029      1200 Pacific LLC                                         c/o Farella Braun + Martel LLP              Attn: Gary Kaplan                                 235 Montgomery Street, 17th Floor                                                        San Francisco             CA           94104
8904983      1200 Pacific LLC                                         c/o Redtree Partners LP                     1362 Pacific Avenue                                                                                                                        Santa Cruz                CA           95060
8905138      1200 Pacific LLC                                         Farella Braun + Martel LLP                  Attn. Gary Kaplan                                 235 Montgomery Street                                    17th Floor                      San Francisco             CA           94104
8904983      1200 Pacific LLC                                         Farella Braun + Martel LLP                  Attn. Gary Kaplan                                 235 Montgomery Street, 18th Floor                                                        San Francisco             CA           94104
8904825      1420 N. Parham Road, LC                                  c/o Kutak Rock LLP                          Attn: Jeremy S. Williams                          901 East Byrd Street, Suite 1000                                                         Richmond                  VA           23219
             1420 N. Parham Road, LC, a/k/a Cushman &
             Wakefield/Thalhimer, Taubman Regency Square
9471900      Assoc.                                                   Kutak Rock LLP                              c/o Jeremy S. Williams, Esq.                      901 E. Byrd Street, Ste. 1000                                                            Richmond                  VA           23219
8906673      1540 Broadway LLC                                        David Greenbaum                             888 Seventh Avenue, 45th Floor                                                                                                             New York                  NY           10019
8906460      1540 Broadway LLC                                        Sullivan & Cromwell LLP                     Brian D. Glueckstein                              125 Broad Street                                                                         New York                  NY           10004
8332577      17TH AND CHESTNUT REALTY LLC                             HAVERFORD ROAD                              C/O RIR MANAGEMENT SERVICES LLC                                                                                                            BRYN MAWR                 PA           19010
8332583      1-800-GOT-JUNK?                                          8505 KEEBLER DRIVE                                                                                                                                                                     CLINTON                   MD           20735
8568594      1-800-GOT-JUNK? Commercial Services (USA) LLC            c/o O2E Brands                              Attn: Aurel Miashaxhi                             301- 887 Great Northern Way                                                              Vancouver                 BC           V5T 4T5    Canada
8568594      1-800-GOT-JUNK? Commercial Services (USA) LLC            Dept 3419                                   PO Box 123419                                                                                                                              Dallas                    TX           75312-3419
8332586      2250 TOWN CIRCLE HOLDINGS LLC                            WISCONSIN AVENUE,SUITE 500 WEST             C/O CWCAPITAL                                                                                                                              BETHESDA                  MD           20814
8332588      23RD GROUP LLC                                           PARKWAY PLAZA BLVD, STE400                                                                                                                                                             CHARLOTTE                 NC           28217
10569264     2781794 Canada Inc. o/a Jammers Apparel Group            2781794 Canada Inc.                         2000 Onesime-Gagnon                                                                                                                        Lachine                   QC           H8T3M8     Canada
8332595      2N CLOTHING, INC DBA TWENTY SECOND                       1015 S. CROCKER ST #R-11                                                                                                                                                               LOS ANGELES               CA           90021
8903368      3 Phase Elevator Corp.                                   100 Laurel Street, Suite 101                                                                                                                                                           East Bridgewater          MA           02333
9472824      3 PHASE ELEVATOR CORP.                                   PAUL R. MORDARSKI, ESQ.                     ONE INTERNATIONAL PLACE, SUITE 3220                                                                                                        BOSTON                    MA           02110
8907217      343 Management, LLC                                      c/o Seyfarth Shaw LLP                       William J. Hanlon                                 Seaport East, Two Seaport Lane, Suite 300                                                Boston                    MA           02210
8907217      343 Management, LLC                                      Philip Strauss                              316 Newbury Street, No. 22                                                                                                                 Boston                    MA           02215
8910160      3503 RP Waco Central Limited Partnership                 Ballard Spahr LLP                           Dustin P. Branch, Esq.                            2029 Century Park East, Suite 800                                                        Los Angeles               CA           90067
8332606      3632 MALL AT SMITH HAVEN, LLC                            PO BOX 643200                                                                                                                                                                          PITTSBURGH                PA           15264-3200
8570358      3ENA                                                     540 E Jefferson Blvd                                                                                                                                                                   Los Angeles               CA           90011
8570358      3ENA                                                     DBA of Lenovati.Inc                         Attn: Kate Yun Bae                                540 Jefferson Blvd                                                                       Los Angeles               CA           90011
9784592      3ENA                                                     NADER PAZIRANDEH                            3251 E 26TH STREET                                                                                                                         VERNON                    CA           90058
8920775      3F TASARIM TEKSTIL KONFEKSIYON A.S.                      ISIKTEPE OSB. MAH. KIRMIZI CAD.             NO. 5                                                                                                                                                                                        TURKEY
8332611      3PLUS LOGISTICS CO                                       20250 S ALAMEDA STREET                                                                                                                                                                 RANCHO DOMINGUEZ          CA           90221
8906398      4 USS LLC                                                c/o Vornado Realty Trust                    888 Seventh Avenue, 45th Floor                                                                                                             New York                  NY           10019
8906371      4 USS LLC                                                David Greenbaum                             888 Seventh Avenue, 45th Floor                                                                                                             New York                  NY           10019
8906398      4 USS LLC                                                Sullivan & Cromwell LLP                     Brian D. Glueckstein                              125 Broad Street                                                                         New York                  NY           10004
8332615      4670 ORLAND, L.P.                                        3330 PAYSPHERE CIRCLE                                                                                                                                                                  CHICAGO                   IL           60674
10210169     490 Lower Unit LP                                        c/o Allianz Real Estate of America          Stephen Cox                                       60 E 42nd Street, Suit 4200                                                              New York                  NY           10165
8907131      490 Lower Unit LP                                        c/o Allianz Real Estate of America          60 E 42 Street, Suite 4200                                                                                                                 New York                  NY           10165
8907131      490 Lower Unit LP                                        Morrison & Foerster LLP                     250 W 55th Street                                                                                                                          New York                  NY           10019
8332624      5060 MONTCLAIR PLAZA LANE HOLDINGS                       4700 WILSHIRE BLVD.                                                                                                                                                                    LOS ANGELES               CA           90010
             5616 Bay Street Investors, LLC t/a Bay Street Shopping
10210913     Center, Emeryville, CA                                   c/o Ballard Spahr LLP                       Attn: Leslie C. Heilman, Esq.                     919 N. Market Street, 11th Floor                                                         Wilmington                DE           19801
8811310      568 Broadway Property LLC                                c/o Lazarus & Lazarus, P.C.                 Attn: Harlan M. Lazarus, Esq.                     240 Madison Avenue, 8th Flr.                                                             New York                  NY           10016
8810355      568 Broadway Property LLC                                Lazarus & Lazarus, P.C.                     240 Madison Avenue, 8th Flr                                                                                                                New York                  NY           10016
8906987      601 Pine Street Investment Group, Inc.                   Davis Wright Tremaine LLP                   Rhys Matthew, Partner                             6142 144th Pl SE                                                                         Bellevue                  WA           98006
8906987      601 Pine Street Investment Group, Inc.                   L&B Realty Advisors, LLP                    Peter Aburrow                                     5901 N. Central Expwy., Suite 1200                                                       Dallas                    TX           75206
8910788      865 West North Avenue LLC                                Address on file
8332660      9780-MALL OF MIAMI INTERNATIONAL                         PO BOX 643171                                                                                                                                                                          PITTSBURGH                PA           15264-3171
8332663      A & E CLOTHING INC                                       3185 WILSHIRE BLVD #683                                                                                                                                                                LOS ANGELES               CA           90010
8332663      A & E CLOTHING INC                                       3200 WILSHIRE BLVD                                                                                                                                                                     LOS ANGELES               CA           90010
8771732      A F Compliance                                           33175 Temecula Pkwy #618                                                                                                                                                               Temecula                  CA           92592-7310
8863678      A&E Clothing Inc                                         Attn: Eunice Chung- President               3200 Wilshire Blvd., #1204 NT                                                                                                              Los Angeles               CA           90010-1333
8913785      A.S.P., a minor child (Simone Blount, parent)            Address on file
8332673      AAB HOLDING CO, LLC.                                     101 THE GROVE DRIVE                                                                                                                                                                    LOS ANGELES               CA           90036
10189325     Aaron & Amber, Inc                                       Sanghoon Han                                1015 Crocker St., #R03                                                                                                                     Los Angeles               CA           90021
8332679      AARON AND AMBER, INC                                     1015 CROCKER ST #R3                                                                                                                                                                    LOS ANGELES               CA           90021
9294581      AaronK Co., Ltd                                          1309, 2621 Nambusoonhwan-ro                 Gangnam-gu                                                                                                                                 Seoul                                               Korea, Republic of
8332691      AARONK CO.,LTD                                           822-3, 17 DAEHAK4-RO, YEONGTONG-GU                                                                                                                                                     SUWON-SI                                            KOREA, REPUBLIC OF
8765618      AAT DEL MONTE 2, LLC                                     C/O AMERICAN ASSETS TRUST MANAGEMENT, LLC   11455 EL CAMINO REAL, SUITE 200                                                                                                            SAN DIEGO                 CA           92130
8824701      Abad, Andre                                              Address on file
8755956      ABDALLAH, MUNA S.                                        Address on file
9716305      Abdelrahman, Mohamad                                     Address on file
9266056      Abungan, Russell                                         Address on file
8907048      Academy Fire Life Safety                                 42 Broadway Suite 200                                                                                                                                                                  Lynbrook                  NY           11563
8333034      ACADEMY FIRE LIFE SAFETY, LLC                            42 BROADWAY 2ND FLOOR                                                                                                                                                                  LYNBROOK                  NY           11563
8333039      ACADEMY LOCKSMITH, INC                                   EAST LA PALMA AVENUE SUITE 701                                                                                                                                                         ANAHEIM                   CA           92807
8904935      Acadiana Mall LLC                                        150 Great Neck Rd, Suite 304                                                                                                                                                           Great Neck                NY           10021
8333042      ACADIANA MALL LLC                                        150 GREAT NECK ROAD,SUITE 304                                                                                                                                                          GREAT NECK                NY           11021
8842238      Accenture International Limited                          Catrin Prys-Cummins                         1 Grand Canal Square, Grand Canal Harbour                                                                                                  Dublin 2                               D02 P820   Ireland
8842238      Accenture International Limited                          Attn: Damon Newman, Esq.                    233 S. Wacker Drive, 70th Fl.                                                                                                              Chicago                   IL           60606
9806816      Accenture International Limited                          Damon Newman                                444 W Lake St Suite 1700                                                                                                                   Chicago                   IL           60606
9806816      Accenture International Limited                          PO Box 70629                                                                                                                                                                           Chicago                   IL           60673
8333055      ACCESSORIES HOUSE NY LLC                                 10 WEST 33RD STREET SUITE 502                                                                                                                                                          NEW YORK                  NY           10001
8333060      ACCO ENGINEERED SYSTEMS                                  PO BOX 847360                                                                                                                                                                          LOS ANGELES               CA           90084-7360
8824835      Accounting Principals d/b/a Ajilion                      Attn: Steven Rebidas                        10151 Deerwood Park Blvd                                                                                                                   Jacksonville              FL           32256
8883552      Accruent, LLC                                            Attn: Legal                                 11500 Alterra Parkway, Ste 110                                                                                                             Austin                    TX           78758
8895841      ACE American Insurance Company                           c/o Chubb                                   Attn: Collateral Manager                          436 Walnut Street                                                                        Philadelphia              PA           19106
8895841      ACE American Insurance Company                           Duane Morris LLP                            Wendy M. Simkulak, Esquire                        30 S. 17th Street                                                                        Philadelphia              PA           19103-4196
8895718      ACE Fire Underwriters Insurance Company                  c/o Chubb                                   436 Walnut Street                                 Attention: Collateral Manager                                                            Philadelphia              PA           19106
8895111      ACE Fire Underwriters Insurance Company                  C/o Chubb                                   Attention: Collateral Manager                     436 Walnut Street                                                                        Philadelphia              PA           19106
8895780      ACE Fire Underwriters Insurance Company                  c/o Chubb                                   Attn: Collateral Manager                          436 Walnut Street                                                                        Philadelphia              PA           19106
8895170      ACE Fire Underwriters Insurance Company                  Chubb                                       Attn: Collateral Manager                          436 Walnut Street                                                                        Philadelphia              PA           19106
8894398      ACE Fire Underwriters Insurance Company                  Chubb                                       Ron Jones                                         Assistant Vice President, Credit Management              436 Walnut Street               Philadelphia              PA           19106




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 1 of 56
                                                                                                                                                       Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 17 of 85




                                                                                                                                                                                  Exhibit B
                                                                                                                                                                            Claimants Service List
                                                                                                                                                                           Served via first class mail

   MMLID                                NAME                                              ADDRESS 1                                    ADDRESS 2                                                 ADDRESS 3                                           ADDRESS 4                      CITY        STATE       ZIP               COUNTRY
8895780      ACE Fire Underwriters Insurance Company                 Duane Morris LLP                          Wendy M. Simkulak, Esq.                              30 S. 17th Street                                                                            Philadelphia              PA           19103-4196
8895111      ACE Fire Underwriters Insurance Company                 Ron Jones                                 Assistant Vice President, Credit Management          Chubb                                                    436 Walnut Street                   Philadelphia              PA           19106
8895718      ACE Fire Underwriters Insurance Company                 Wendy M. Simkulak, Esquire                Duane Morris LLP                                     30 S. 17th Street                                                                            Philadelphia              PA           19103-4196
8895170      ACE Fire Underwriters Insurance Company                 Wendy M. Simkulak, Esquire                Duane Morris LLP                                     30 S. 17th Street                                                                            Philidelphia              PA           19103-4196
8895111      ACE Fire Underwriters Insurance Company                 Wendy M. Simkulak, Esquire                Duane Morris LP 30 S. 17th Street                                                                                                                 Philadelphia              PA           19103-4196
8895670      ACE Property and Casualty Insurance Company             c/o Chubb                                 Attention: Collateral Manager                        436 Walnut Street                                                                            Philadelphia              PA           19106
8895694      ACE Property and Casualty Insurance Company             c/o Chubb                                 Attn: Collateral Manager                             436 Walnut Street                                                                            Philadelphia              PA           19106
8895694      ACE Property and Casualty Insurance Company             Duane Morris LLP                          Wendy M. Simkulak, Esq.                              30 S. 17th Street                                                                            Philadelphia              PA           19103-4196
8775417      Ad.net, Inc.                                            1100 Glendon Avenue, Ste 1200                                                                                                                                                               Los Angeles               CA           90024
8775417      Ad.net, Inc.                                            Eli Lawrence Pearlman                     Pearlman & Tishbi, LLP                               363 N. Flores St.                                                                            Los Angeles               CA           90048
11104747     Adams, Chaka                                            Kaner & Pintaluga, PA                     101 Pugliese's Way                                   First Floor                                                                                  Delray Beach              FL           33444
9766629      Adams, Chaka                                            Address on file
8755937      ADAMS, LUKE N                                           Address on file
8864240      ADELL, PARIS L.                                         Address on file
8864240      ADELL, PARIS L.                                         Address on file
8905352      adidas AG                                               adidas International, Inc.                Attn. Sara M. Vanderhoff                             5055 N. Greeley Avenue, Mail Stop A3-12B                                                     Portland                  OR           97217
8905352      adidas AG                                               Kilpatrick Townsend & Stockton LLP        Colin M. Bernardino                                  1100 Peachtree Street, Suite 2800                                                            Atlanta                   GA           30309
8904786      adidas America, Inc.                                    adidas International, Inc.                Attn. Sara M. Vanderhoff                             5055 N. Greeley Avenue, Mail Stop A3-12B                                                     Portland                  OR           97217
8904786      adidas America, Inc.                                    Kilpatrick Townsend & Stockton LLP        Colin M. Bernardino                                  1100 Peachtree Street, Suite 2800                                                            Atlanta                   GA           30309
8905945      adidas International Marketing B.V.                     Attn. Sara M. Vanderhoff                  5055 N. Greeley Avenue                               Mail Stop A3-12B                                                                             Portland                  OR           97217
8905945      adidas International Marketing B.V.                     Kilpatrick Townsend & Stockton LLP        Colin M. Bernardino                                  1100 Peachtree Street, Suite 2800                                                            Atlanta                   GA           30309
8333596      ADKINS, SHANEL                                          Address on file
10681397     ADP LLC                                                 Diane Rodriguez                           1851 N. Resler                                                                                                                                    El Paso                   TX           79912
8333639      ADS ALLIANCE DATA SYSTEM, INC.                          RUSSELL RANCH ROAD, STE 250                                                                                                                                                                 WESTLAKE VILLAGE          CA           91362
8751907      ADURY APPARELS LTD.                                     KARARDI, SHIBPUR, NARSHINGDI                                                                                                                                                                BANGLADESH                                          BANGLADESH
9781530      Advantidge Inc                                          Joanna Mora                               12044 W. Washington Blvd.                                                                                                                         Los Angeles               CA           90036
8753307      Aeon Mall Co. Ltd                                       PIC - Mr.Masayuki Tsuboya                 5F Sankyo Fukuoka Bldg                               9-11,2-Chome Hakataekiminami                             Hakata-Ku, Fukuoka-Shi              Fukuoka                                812-0016     Japan
9303226      Aerofund Holdings Inc.                                  6910 Santa Teresa Blvd.                                                                                                                                                                     San Jose                  CA           95119
9780448      AeroFund Holdings, Inc.                                 c/o AeroFund Holdings, Inc.               Chelsea Troy                                         6910 Santa Teresa Blvd                                                                       San Jose                  CA           95119
9780448      AeroFund Holdings, Inc.                                 Ginger Sotelo                             c/o Pahl & McCay                                     225 W. Santa Clara, Ste. 1500                                                                San Jose                  CA           95113
8895220      Aerotek, Inc                                            c/o Edward T. Chiolo                      7317 Parkway Drive                                                                                                                                Hanover                   MD           21076
8895220      Aerotek, Inc                                            Shook, Hardy & Bacon L.L.P.               c/o Mark Moedritzer                                  2555 Grand Blvd.                                                                             Kansas City               MO           64108
             Aetna Inc., Aetna Life Insurance Company and Aetna
9403099      Dental Inc..                                            McCarter & English, LLP                   Attn: Matthew J. Rifino                              1600 Market Street, Suite 3900                                                               Philadelphia              PA           19103
             Aetna Inc., Aetna Life Insurance Company and Aetna
9403099      Dental Inc..                                            McCarter & English, LLP                   Attn: Matthew J. Rifino, Kate R. Buck                Renaissance Center                                       405 N. King Street, Suite 800       Wilmington                DE           19801
             Aetna Inc., Aetna Life Insurance Company, and Aetna
9291086      Dental Inc. (collectively, “Aetna”)                     McCarter & English, LLP                   Kate R. Buck & Matthew J. Rifino                     Renaissance Centre                                       405 N. King Street, Suite 800       Wilmington                DE           19801
8333699      AFTER STITCH INC                                        1433 E ADAMS BLVD                                                                                                                                                                           LOS ANGELES               CA           90011
8865954      Aguayo, Ofelia                                          Address on file
8866038      Aguayo, Ofelia                                          Address on file
9473617      AGUILA, JENNA                                           Address on file
9473697      AGUIRRE ORTIZ, RENE O                                   Address on file
9473675      AGUIRRE, CAROLINA                                       Address on file
8753695      AIMEE DE LA TORRE                                       27480 JON CHRISTIAN PL                                                                                                                                                                      TEMECULA                  CA           92591
8755898      Ajamie, Bernadette J.                                   Address on file
                                                                     YENIBOSNA MERKEZ MAH ARIFAGA SOKAK NO.3
8810104      AKA GIYIM SANAYI VE DIS TICARETA.S.                     BACHELIEVLER                                                                                                                                                                                ISTANBUL                               34197        TURKEY
9569265      Akateks Tekstil Sanayi Ve Ticaret Anonim Sikreti        Yenibosna Merkez Mah Aritaga Sokak        No: 3 Bahcolievier                                   Yenibosna                                                                                    Istanbul                  VD                        Turkey
8907784      Ala Moana Anchor Acquistion, LLC                        c/o Brookfield Property REIT, Inc         350 N. Orleans St., Suite 300                                                                                                                     Chicago                   IL           60654-1607
8744904      Alabama Power Company                                   Attn: Eric T. Ray                         1901 Sixth Ave N, Suite 1500                                                                                                                      Birmingham                AL           35203
8775392      Alameda County Tax Collector                            1221 Oak Street                                                                                                                                                                             Oakland                   CA           94612
8334464      ALARM AND ELECTRONICS SYSTEMS. LLC.                     C/O MAX A. GOLDFARB                       19 W. FLAGLER ST, SUITE 802                                                                                                                       MIAMI                     FL           33130
8334464      ALARM AND ELECTRONICS SYSTEMS. LLC.                     S.W. 140TH STREET                                                                                                                                                                           MIAMI                     FL           33186
8748665      Alberto, Milton                                         Address on file
8753080      ALBERTO, MILTON                                         Address on file
8862823      Albrecht, Makenzie                                      Address on file
8905861      Alderwood Mall L.L.C                                    Address on file
8906751      ALDOLAMY, SALAA                                         Address on file
8761342      Alectra Utilities f/k/a Horizon Utilities Corporation   55 John Street North                      P.O. Box 2249                                        Station LCD 1                                                                                Hamilton                  ON           L8N 3E4      Canada
8776036      Alejandro, Kesi                                         Address on file
10492842     Aleman, Amelia                                          Address on file
8911601      Aleman, Amelia                                          Address on file
10492849     Aleman, Amelia                                          Address on file
8754252      ALEMAN, JULIANNA C.                                     Address on file
9474029      ALEXANDER, DOMINIQUE T                                  Address on file
9474029      ALEXANDER, DOMINIQUE T                                  Address on file
8334921      ALEXIS IRENE COMPANIES                                  1450 AUGUSTA WAY                                                                                                                                        ALEXIS IRENE COMPANIES              DYER                      IN           46311
8334921      ALEXIS IRENE COMPANIES                                  1450 AUGUSTA WAY                                                                                                                                                                            DYER                      IN           46311
8516835      Alferez, Maryanne                                       Address on file
8335014      ALGAE SOLUTIONS INC                                     12044 WEST WASHINGTON BLVD                                                                                                                                                                  LOS ANGELES               CA           90066
8335099      ALIM INTERTEX CO LTD                                    8TH FLOOR OLYMPIA BLDG. 196 JAMSIL-DONG                                                                                                                                                     SONGPA-GU                              138-220    KOREA, REPUBLIC OF
8912908      Allegheny County Southwest Tax Collection District      GRB Law                                   437 Grant Street, 14th Floor                                                                                                                      Pittsburgh                PA           15219
8912908      Allegheny County Southwest Tax Collection District      Jordan Tax Service, Inc.                  102 Rahway Road                                                                                                                                   McMurray                  PA           15317
8335159      ALLEGIS GROUP HOLDINGS, INC.                            7301 PARKWAY DRIVE                                                                                                                                                                          HANOVER                   MD           21076
8516763      Allen County Treasurer                                  1 East Main Street, Suite 104                                                                                                                                                               Fort Wayne                IN           46802-1888
8332230      Allen ISD                                               Linebager Goggan Blair & Sampson, LLP     Elizabeth Weller, Laurie A Spindler                  2777 N. Stemmons Freeway Ste 1000                                                            Dallas                    TX           75207
8335168      ALLEN MATKINS LECK GAMBLE                               515 SOUTH FIGUEROA ST. 9TH FL                                                                                                                                                               LOS ANGELES               CA           90071
8867479      Allen Matkins Leck Gamble Mallory & Natsis LLP          c/o Matthew J. Marino                     600 West Broadway, 27th Floor                                                                                                                     San Diego                 CA           92101-0903
8869040      Allen Premium Outlets, L.P.                             P.O. BOX 827776                                                                                                                                                                             PHILADELPHIA              PA           19182-7776
8869040      Allen Premium Outlets, L.P.                             Simon Property Group, LP                  Bankruptcy Department                                225 West Washington Street                                                                   Indianapolis              IN           46204
8335371      ALLIED DEVELOPMENT OF ALABAMA                           84 MODULAR AVENUE                                                                                                                                                                           COMMACK                   NY           11725




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 2 of 56
                                                                                                                                                         Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 18 of 85




                                                                                                                                                                                    Exhibit B
                                                                                                                                                                              Claimants Service List
                                                                                                                                                                             Served via first class mail

   MMLID                              NAME                                             ADDRESS 1                                           ADDRESS 2                                               ADDRESS 3                                    ADDRESS 4                       CITY                        STATE       ZIP              COUNTRY
8904871      Allied Development of Alabama, LLC                  84 Modular Avenue                                                                                                                                                                          Commack                                    NY           11725
8904871      Allied Development of Alabama, LLC                  Kashishian Law LLC                               Ann M. Kashishian, Esquire                          501 Silverside Road                                                                   Wilmington                                 DE           19809
10210932     Allied Development of Alabama, LLC                  Address on file
8904810      Allstate Road (Edens), LLC                          Goulston & Storrs PC                             c/o Vanessa P. Moody                                400 Atlantic Avenue                                                                   Boston                                     MA           02110-3333
10204397     Allstate Road (Edens), LLC                          Goulston & Storrs PC                             c/o Vanessa P. Moody, Esq.                          400 Atlantic Avenue                                                                   Boston                                     MA           02110-3333
8904810      Allstate Road (Edens), LLC                          Jeffrey Pransky                                  21 Custom House, Suite 450                                                                                                                Boston                                     MA           02110
8335419      ALLURE JEWELRY AND ACCESSORIES, LLC                 15 WEST 36TH STREET, 12TH FLOOR                                                                                                                                                            NEW YORK                                   NY           10018
8335426      ALM LLC                                             LOS MANANTIALES RD KM 4-2 RD 852                                                                                                                                                           TRUJILLO ALTO                              PR           00976
8755645      Alpha Fashion Co.,Limited                           Unit 826,8/F, Ocean Centre                       5 Canton Road                                                                                                                             Harbour City, TST                                                    Hong Kong
8335589      ALPHA FASHION USA, INC.                             SUITE 376 895 DOVE STREET                                                                                                                                                                  NEWPORT BEACH                              CA           92660
8335590      ALPHA JJ US INC DBA JJ'S FAIRYLAND                  1037 TOWNE AVE.                                                                                                                                                                            LOS ANGELES                                CA           90021
8912173      ALRIES, MARAM                                       Address on file
8906955      Altamonte Mall, LLC                                 c/o Brookfield Property REIT, Inc.               350 N. Orleans St.                                  Suite 300                                                                             Chicago                                    IL           60654-1607
8753782      ALTIMA SECURITY & CONSULTANT                        1629 AVE. JESUS T. PINERO STE 201                                                                                                                                                          SAN JUAN                                   PR           00921
8335690      ALUMATEC PACIFIC PRODUCTS                           WEST 500 NORTH                                                                                                                                                                             CENTERVILLE                                UT           84014
8753876      CLAIMANT0188                                        Address on file
9571472      ALVAREZ, GUADALUPE                                  Address on file
9209706      Alvarez, Yvette                                     Address on file
8336116      ALYSSA SAENZ                                        1301 SCOTT AVE, #45                                                                                                                                                                        CLOVIS                                     CA           93612
8336182      AMANTE CLOTHING INC                                 1015 S. CROCKER ST. #R32                                                                                                                                                                   LOS ANGELES                                CA           90021
9302082      Amanteclothing                                      1015 Crocker St, Ste R32                                                                                                                                                                   Los Angeles                                CA           90021
8892674      Amarillo Mall LLC                                   Gregory Greenfield & Associates, LTd.            Attn: Amy Kuehn                                     124 Johnson Ferry Road NE                                                             Atlanta                                    GA           30328
8892674      Amarillo Mall LLC                                   Kelley Drye & Warren LLP                         Attn: Robert L. LeHane, Esq.                        101 Park Avenue                                                                       New York                                   NY           10178
8336202      AMASS INTERNATIONAL GROUP INC.                      SUITE #255                                       13191 CROSSROADS PARKWAY NORTH                                                                                                            CITY OF INDUSTRY                           CA           91746-3441
8753309      AMATO, CASSIE                                       Address on file
8827527      Amazing Grace Apparel Inc dba Trinity Tribe         732 E 10TH ST. #101                                                                                                                                                                        LOS ANGELES                                CA           90021
8336241      AMAZON WEB SERVICES, INC.                           TERRY AVENUE NORTH                                                                                                                                                                         SEATTLE                                    WA           98109
8837597      AMBIANCE U.S.A, INC.                                2415 EAST 15TH ST                                                                                                                                                                          LOS ANGELES                                CA           90021
10209691     Ambiance U.S.A., Inc. dba Ambiance Apparel          2415 E 15th Street                                                                                                                                                                         Los Angeles                                CA           90021
8336252      AMBORELLA ORGANICS                                  29142 DEAN ST                                                                                                                                                 AMBORELLA ORGANICS           LAGUNA NIGUEL                              CA           92677
8336252      AMBORELLA ORGANICS                                  29142 DEAN ST                                                                                                                                                                              LAGUNA NIGUEL                              CA           92677
8631478      Ameren Illinois                                     2105 E State Route 104                                                                                                                                                                     Pawnee                                     IL           62558
8514203      Ameren Missouri                                     Bankruptcy Desk MC 310                           P.O. Box 66881                                                                                                                            Saint Louis                                MO           63166
8336305      AMERICAN ASSETS TRUST L. P.                         11455 EL CAMINO REAL #200                                                                                                                                                                  SAN DIEGO                                  CA           92130
8336306      AMERICAN BAZI DBA TWIIN SISTERS INC                 807 E. 12TH ST #106                                                                                                                                                                        LOS ANGELES                                CA           90021
8336308      AMERICAN DYNAMIC SERVICES, INC                      2275 HUNTINGTON DR                               #115                                                                                                                                      SAN MARINO                                 CA           91108
8336316      AMERICAN INTERNATIONAL INDUSTRIES                   2220 GASPAR AVE                                                                                                                                                                            LOS ANGELES                                CA           90040
8916814      American Licorice Company                           1914 Happiness Way                                                                                                                                                                         La Porte                                   IN           46350
10196357     Amerikas                                            1412 Broadway, Suite 2136                                                                                                                                                                  New York                                   NY           10018
8336325      AMERIPRIDE SERVICES INC.                            5950 ALCOA AVE.                                                                                                                                                                            VERNON                                     CA           90058
             Amerisource Funding, Inc. / Assignee for: Domani
8514186      Consulting, Inc.                                    Joseph L. Page                                   Cheif Administrative Officer and General Counsel    7225 Langtry Street                                                                   Houston                                    TX           77040
             Amerisource Funding, Inc. / Assignee for: Domani
8514186      Consulting, Inc.                                    P.O Box 4738                                                                                                                                                                               Houston                                    TX           77210
8336386      AMORUS USA INC.                                     1444 30TH ST. #A                                                                                                                                                                           SAN DIEGO                                  CA           92126
8752883      AMOS, GLORIA                                        Address on file
8863533      Anaheim Public Utilities                            City of Anaheim Division of Collections          201 S Anaheim Blvd, PO Box 3222                                                                                                           Anaheim                                    CA           92805
8908736      ANB Apparel Inc. dba A. Peach                       735 E. 12th Street, #106                                                                                                                                                                   Los Angeles                                CA           90021
8756583      ANDER, CHRISTOPHER                                  Address on file
9474880      ANDERSEN, KEITH                                     Address on file
9474880      ANDERSEN, KEITH                                     Address on file
9568992      Anderson, Lisa M.                                   Address on file
8570502      Anderson, Lisa Marie                                Address on file
8753189      ANDERSON, SAROYA C                                  Address on file
9474972      ANDERSON, WILLIAM                                   Address on file
9474972      ANDERSON, WILLIAM                                   Address on file
9474894      ANDERSON, WILLIAM L                                 Address on file
8864829      Andrade Guzman, Martha                              Address on file
8336996      ANGLO ACCESSORIES LTD.                              UNIT E, DAVIS ROAD INDUSTRIAL PARK                                                                                                                                                         CHESSINGTON                                             KT9          UNITED KINGDOM
10209817     Anhui Huishang International Ltd.                   258 Wuhu Road                                                                                                                                                                              Hefei Anhui                                             230041       China
8337041      ANHUI HUISHANG INTERNATIONAL LTD.                   258 WUHU ROAD,                                                                                                                                                                             HEFEI                                                                CHINA
8765511      ANHUI HUISHANG INTERNATIONAL LTD.                   Rm 201, Anhui Huishang Building, 258 Wuhu Road   Hetei                                                                                                                                     Anhui                                                   230041       China
8337044      ANHUI MEI & BANG INTERNATIONAL TRAD                 NO.2 SHUANGSHUI RD. DAYANG                                                                                                                                                                 LUYANG DISTRIC HEFEI                                                 CHINA
8911173      Anhui Mei & Bang International Trade Co., Ltd       No. 2 Shuangshui Rd.                             Dayang Industrial Zone                              Dayang Town, Luyang District Hefei                                                    Anhui                                                   230001       China
8911173      Anhui Mei & Bang International Trade Co., Ltd       Lewis Brisbois Bisgaard & Smith LLP              Attn: Scott Lee                                     633 West 5th Street                                      Suite 4000                   Los Angeles                                CA           90071
9820557      Anhui Mei & Bang International Trade Co., Ltd.      No. 2 Shuangshui Rd.                             Dayang Industrial Rd.                               Dayang Town                                                                           Luyang District, Hefei                     Anhui        230001       China

8905471      ANHUI MEI & BANG INTERNATIONAL TRADE CO., LTD. No.2 Shuangshui Rd                                    Dang Industrial Zone                                                                                                                      Dayang Town, Luyang District Hefei Anhui                230001       CHINA
9820557      Anhui Mei & Bang International Trade Co., Ltd. Attn: Maria L. Garcia                                 Lewis Brisbois Bisgaard & Smith LLP                 633 West 5th Street, Suite 4000                                                       Los Angeles                                CA           90071

8905471      ANHUI MEI & BANG INTERNATIONAL TRADE CO., LTD.      c/o Lewis Brisbois Bisgaard & Smith, LLP         Attn: Lovee D. Sarenas                              633 W. 5th Street, Suite 4000                                                         Los Angeles                                CA           90071
9792607      Annapolis Mall Owner LLC                            Barclay Damon, LLP                               Attn: Niclas A. Ferland, Esq.                       545 Long Wharf Drive                                     9th Floor                    New Haven                                  CT           06510
8903310      Annapolis Mall Owner LLC                            c/o Barclay Damon, LLP                           Attn: Niclas Ferland                                545 Long Wharf Drive                                     9th Floor                    New Haven                                  CT           06511
9419467      Anne Arundel County, Office of Finance              PO Box 2700, MS 1103                                                                                                                                                                       Annapolis                                  MD           21404
             Annmarie Quezon c/o Law Offices of Kroger-Diamond
8819396      & Campos APC                                        7220 AVENIDA ENCINAS                             SUITE 203                                                                                                                                 CARLSBAD                                   CA           92011
8337107      ANTELOPE VALLEY MALL REIT INC                       222 N. SEPULVEDA BLVD, SUITE 235                                                                                                                                                           EL SEGUNDO                                 CA           90245
8912296      Antelope Valley Mall, LLC                           Kelley Drye & Warren LLP                         Attn: Rovert L. LeHane, Esq                         101 Park Avenue                                                                       New York                                   NY           10178
8337108      ANTELOPE VALLEY MALL, LLC                           PO BOX 72468                                                                                                                                                                               CLEVELAND                                  OH           44192-0468
8912296      Antelope Valley Mall, LLC                           QIC Properties Us, Inc.                          Joan Glenn-Katzakis                                 600 Superior Avenue East                                 Suite 1500                   Cleveland                                  OH           44114
9419650      Antwine, Karissa I.                                 Address on file
9787920      Anyclo International Inc.                           308, 3F, 127 Beobwon-Ro, Songpa-Gu                                                                                                                                                         Seoul                                                   05836        Korea, Republic of




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                  Page 3 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 19 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

   MMLID                              NAME                                                  ADDRESS 1                                            ADDRESS 2                                             ADDRESS 3                                      ADDRESS 4                   CITY        STATE       ZIP           COUNTRY
8840226      ANYCLO INTERNATIONAL INC.                             ATTN: HOPKINS SONG                                   308, 3F, 127 BEOBWON-RO                           SONGPA-GU                                                                               SEOUL                               05836      KOREA, REPUBLIC OF
8906182      Apache Mall, LLC                                      c/o Brookfield Property REIT, Inc                    350 N. Orleans St., Suite 300                                                                                                             Chicago                IL           60654-1607
8337288      APPAREL AVENUE INC DBA LABIJOU                        1118 S. CROCKER ST                                                                                                                                                                             LOS ANGELES            CA           90021
8907005      Appleone Services Ltd                                 50 Paxman Road, Unit 6                                                                                                                                                                         Etobicoke              ON           M9C 1B7    Canada
8511772      Applewhite, Kahrim Darren                             Address on file
8337324      APPSFLYER LTD                                         85 MEDINAT HAYEHUDIM ST.                                                                                                                                                                       HERTZELIA                           4676672      ISRAEL
8337331      APTOS CANADA INC.                                     TRANS-CANADA HIGHWAY STE 300                                                                                                                                                                   SAINT-LAURENT          QC           H4S 1K5      CANADA
8337333      A-PYAN GROUP INC. DBA TEA & CUP                       1158 S. CROCKER ST                                                                                                                                                                             LOS ANGELES            CA           90021
8337375      AR TRAFFIC CONSULTANTS, INC.                          FIVE HANOVER SQUARE SUITE 1202                                                                                                                                                                 NEW YORK               NY           10004
             ARACA MERCHANDISE L.P. DBA THE ARACA GROUP
9475299      DBA ARACA MUSIC                                       545 WEST 45TH ST                                     ATTN: BUSINESS AFFAIRS                                                                                                                    NEW YORK               NY           10036
8809420      Aramark Services, Inc.                                Attn: Rich Zakrzwski                                 2400 Market Street                                                                                                                        Philadelphia           PA           19103
8809420      Aramark Services, Inc.                                Duane Morris LLP                                     Attn: Jarret P. Hitchings, Esq                    222 Delaware Ave.                                        Ste. 100                       Wilmington             DE           19801-1659
             Arbor Place ll, LLC by CBL & Associates Management,
8865987      Inc.                                                  Attn: Caleb Holzaepfel                               736 Georgia Ave                                   Suite 300                                                                               Chattanooga            TN           37402
             Arbor Place ll, LLC by CBL & Associates Management,
8865987      Inc.                                                  Attn: Gary Roddy                                     2030 Hamilton Place Boulevard                     Suite 500                                                                               Chattanooga            TN           37421
8337590      ARDEN FAIR ASSOCIATES LP                              1689 ARDEN WAY SUITE 1167                                                                                                                                                                      SACRAMENTO             CA           95815
10210308     Arden Fair Associates, L.P.                           Dustin P. Branch, Esq.                               Ballard Spahr LLP                                 2029 Century Park East, Suite 800                                                       Los Angeles            CA           90067-2909
8337665      ARENT FOX LLP                                         1050 CONNECTICUT AVE NW                                                                                                                                                                        WASHINGTON             DC           20036
8867818      Arent Fox LLP                                         Attn: George Angelich, Esq. & Phillip Khezri, Esq.   1301 Avenue of the Americas                       Floor 42                                                                                New York               NY           10019
8867818      Arent Fox LLP                                         Beth Munno, Chief Financial Officer                  1717 K Street NW                                                                                                                          Washington             DC           20006
8337665      ARENT FOX LLP                                         K STREET, NW                                                                                                                                                                                   WASHINGTON             DC           20006-5344
8337667      ARES HOLDINGS, LLC                                    1045 SOUTH JOHN RODES BLVD.                                                                                                                                                                    MELBOURNE              FL           32904
8516827      ARES HOLDINGS, LLC CMS/NEXTECH                        ACCOUNTS RECEIVABLES                                 1045 SOUTH JOHN RODES BLVD                                                                                                                MELBOURNE              FL           32904
8893424      Arguello, Nechelle Monet                              Address on file
8895134      Ariana Grande-Butera (p/k/a Ariana Grande)            Address on file
8895134      Ariana Grande-Butera (p/k/a Ariana Grande)            Address on file
8612716      Arista Air Conditioning Corp.                         38-26 Tenth Street                                                                                                                                                                             LIC                    NY           11101
9419477      Arista Air Conditioning Corp.                         RHK Recovery Group                                   1670 Old Country Road                                                                                                                     Plainview              NY           11803
8893873      Arizona Mills Mall, LLC                               PO Box 402298                                                                                                                                                                                  Atlanta                GA           30384
8337852      ARIZONA MILLS MALL, LLC                               PO BOX 402298                                                                                                                                                                                  ATLANTA                GA           30384-2298
8893873      Arizona Mills Mall, LLC                               Simon Property Group, LP                             Bankruptcy Department                             225 W Washington Street                                                                 Indianapolis           IN           46204
             ARLENE BRITT C/O LAW OFFICES OF RICHARD A.
8752729      STOLOFF                                               1500 JFK BLVD, SUITE 520                                                                                                                                                                       PHILADELPHIA           PA           19102
             ARLENE BRITT C/O LAW OFFICES OF RICHARD A.
8752729      STOLOFF                                               605 NEW ROAD                                                                                                                                                                                   LINWOOD                NJ           08221
8329733      Arlington Independent School District                 c/o Perdue Brandon Fielder et al                     Eboney Cobb                                       500 East Border St, Suite 640                                                           Arlington              TX           76010
8906605      Arribas, Erin                                         Address on file
8905896      Arrowhead Towne Center LLC                            c/o Ballard Spahr LLP                                Attn: Dustin P. Branch                            2029 Century Park East, Suite 800                                                       Los Angeles            CA           90067
9475643      ARROYO, JOSE D                                        Address on file
9407292      Arteaga, Dana                                         Address on file
8338290      ARTIS, BRIANA                                         Address on file
9475691      ARTISTIC & CREATIVE (H.K.) LIMITED                    6/F., CHAMPION BUILDING                              287-291 DES VOEUX ROAD C.                                                                                                                 HONG KONG                                      HONG KONG
8892821      Arundel Mills Limited Partnership                     Arundel Mills, LP                                    PO Box 406130                                                                                                                             Atlanta                GA           30384
8892821      Arundel Mills Limited Partnership                     Simon Property Group, LP                             Bankruptcy Department                             225 West Washington Street                                                              Indianapolis           IN           46204
8338305      ARUNDEL MILLS LTD. PARTNERSHIP                        ARUNDEL MILLS                                        PO BOX 406130                                                                                                                             ATLANTA                GA           30384-6130
8903190      Asheville Retail Associated                           c/o New England Development                          Issie Shait                                       Senior Vice President, Property Management               75 Park Plaza                  Boston                 MA           02116
8903190      Asheville Retail Associated                           Mirick, O'Connell, DeMallie & Lougee, LLP            Paul W. Carey, Esq.                               Kate P. Foley, Esq.                                      100 Front Street               Worchester             MA           01608
8338494      Aspire Brands                                         1006 Crocker Rd.                                                                                                                                                                               Westlake               OH           44145
8338547      AT&T COMMUNICATION SERVICES                           MOHAN DEV HOUSE, 13, TOLSTOY MARG                                                                                                                                                              NEW DELHI                           110001     INDIA
8890915      AT&T Corp                                             % AT&T Services, Inc.                                Karen Cavagnaro, Esq.                             One AT&T Way, Room 3A104                                                                Bedminster             NJ           07921
8338550      AT&T CORP                                             208 S. AKARD ST.                                                                                                                                                                               DALLAS                 TX           75202
8892562      AT&T Corp                                             c/o AT&T Services, Inc                               Karen A. Cavagnaro-Lead Paralegal                 One AT&T Way                                             Room 3A 104                    Bedminster             NJ           07921
8890915      AT&T Corp                                             Melinda Alonzo / Bankruptcy Representative           4331 Communications Dr, Flr 4W                                                                                                            Dallas                 TX           75211
8892562      AT&T Corp                                             Nereida Vitela Bankruptcy Representative             4331 Communications Drive, 4W                                                                                                             Dallas                 TX           75211
8338550      AT&T CORP                                             PO BOX 2840                                                                                                                                                                                    OMAHA                  NE           68103
10211098     AT&T Corp.                                            Address on file
10211098     AT&T Corp.                                            Address on file
10211098     AT&T Corp.                                            Address on file
8338553      AT&T GLOBAL NETWORK SERVICES                          VATIKA TRIANGLE, 3RD FLOOR                                                                                                                                                                     GURGAON                             122002       INDIA
8338554      AT&T GLOBAL NETWORK SERVICES HK LTD                   1111 KING'S ROAD, ISLAND EAST                        22/F CITYPLAZA ONE, TAIKOO SHING                                                                                                          HONG KONG                                        HONG KONG
8869352      AT&T Mobility II, LLC                                 AT&T Services Inc.                                   Karen A. Cavagnaro - Paralegal                    One AT&T Way, Suite 3A104                                                               Bedminster             NJ           07921
8869352      AT&T Mobility II, LLC                                 Melissa L. Dunlap                                    Bankruptcy Representative                         4331 Communications Drive, 4W                                                           Dallas                 TX           75211
8338556      AT&T TELECONFERENCE SERVICES                          6021 S RIO GRANDE AVE                                                                                                                                                                          OMAHA                  NE           68103
8338556      AT&T TELECONFERENCE SERVICES                          PO BOX 2840                                                                                                                                                                                    OMAHA                  NE           68103-2840
9475876      ATHINA GOLDEN YZ INC.                                 1001 TOWNE AVE. SUITE 115                                                                                                                                                                      LOS ANGELES            CA           90021
8756896      ATISO, ANGEL M.                                       Address on file
8338631      ATLANTIC CITY ASSOCIATES LLC                          PO BOX 417340                                                                                                                                                                                  BOSTON                 MA           02241-7340
             ATLANTIC CITY ASSOCIATES, LLC, TANGER OUTLETS
8765479      CENTERS                                               ATTN: GENERAL COUNSEL                                3200 NORTHLINE AVENUE, SUITE 360                                                                                                          GREENSBORO             NC           27408
8735527      Atlantic City Electric Company                        Bankruptcy Division                                  5 Collins Drive, Suite 2133                       Mail Stop 84CP42                                                                        Carneys Point          NJ           08069
8735527      Atlantic City Electric Company                        PO Box 13610                                                                                                                                                                                   Philadelphia           PA           19101
8338635      ATLAS CONCORDE USA INC.                               117 SEABOARD LANE, SUITE F170                                                                                                                                                                  FRANKLIN               TN           37067
8893003      ATMOS ENERGY CORPORATION                              ATTN: BANKRUPTCY GROUP                               PO BOX 650205                                                                                                                             DALLAS                 TX           75265-0205
8907193      Augusta Mall, LLC                                     c/o Broodfield Property REIT, Inc.                   350 N. Orleans St., Suite 300                                                                                                             Chicago                IL           60654-1607
8338750      AUPONT, ALY                                           Address on file
8570585      Autonomous Municipality of Ponce                      Oficina de Servicios Legales                         Apartado 331709                                                                                                                           Ponce                  PR           00733-1709
8338848      AVALOS RIVERA, FELICIANO                              Address on file
8338904      AVATARA PERSONAL CARE LLC                             8524 WASHINGTON BLVD                                                                                                                                                                           CULVER                 CA           90232
8338929      AVENTURA MALL VENTURE                                 19501 BISCAYNE BLVD., SUITE 400                                                                                                                                                                AVENTURA               FL           33180
8903097      Aventura Mall Venture                                 c/o Mario A Romine, Esq.                             Turnberry Associates                              19950 West Country Club Drive, 10th Floor                                               Aventura               FL           33180




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                      Page 4 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 20 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                           ADDRESS 2                                                ADDRESS 3                                      ADDRESS 4                      CITY        STATE       ZIP          COUNTRY
8903097      Aventura Mall Venture                                   Kelley Drye & Warren LLP                        101 Park Ave                                                                                                                                 New York                  NY           10178
10210529     Aventure Mall Venture                                   Turnberry Associates                            Attn: Mario A. Romine, Esq                           19501 Biscayne Blvd.                                     Suite 400                      Aventura                  FL           33180
8338933      AVENUES MALL, LLC                                       867550 RELIABLE PARKWAY                                                                                                                                                                      CHICAGO                   IL           60686-0075
8903399      Avenues Mall, LLC                                       Simon Property Group, LP                        225 West Washington Street                                                                                                                   Indianapolis              IN           46204
8803434      Avista Utilities                                        PO Box 3727 MSC 34                                                                                                                                                                           Spokane                   WA           99220
8339121      AWOO INC                                                1325 MAPLE AVE                                                                                                                                                                               LOS ANGELES               CA           90015
8748986      AXXYS CONSTRUCTION GROUP                                9680 SAINT-LAURENT                                                                                                                                                                           MONTREAL                  QC           H3L2MP     CANADA
8748986      AXXYS CONSTRUCTION GROUP                                4101 NICOLS RD                                                                                                                                                                               EAGAN                     MN           55122
8748986      AXXYS CONSTRUCTION GROUP                                C/O FAEGRE BAKER DANIELS LLP                    ATTN: MITRAND SLAGHT                                 2200 WELLS FARGO CENTER                                  90 SOUTH SEVENTH STREET        MINNEAPOLIS               MN           55402-3901
                                                                     ATTN: NATE SANDERS - RETAIL CONSTRUCTION
8339136      AXXYS CONSTRUCTION GROUP, INC                           DIRECTOR                                        4101 NICOLS ROAD SUITE 100                                                                                                                   EAGAN                     MN           55122
8776665      Ayala, Janice                                           Address on file
             Azalea Joint Venture, LLC t/a Azalea Shopping Center,
8908587      Southgate, CA                                           Address on file
9476227      AZTECA-26TH ST CURR.EXCH.INC                            4327 W. 26TH ST                                                                                                                                                                              CHICAGO                   IL           60623
9476228      AZUCENA, ANA                                            Address on file
8339342      B.O. GLOBAL                                             3F, 19 DALMAJI-GIL, 62BEON-GIL                                                                                                                                                               HAEUNGAE-GU                            48098        KOREA, REPUBLIC OF
8757426      Baez, Sonia                                             Address on file
8757426      Baez, Sonia                                             Address on file
8339747      BAKER & HOSTETLER LLP                                   PO BOX 70189                                                                                                                                                                                 CLEVELAND                 OH           44190-0189
8905495      Baker & Hostetler LLP                                   Address on file
8906419      Baker McKenzie LLP                                      Peter J. Engstrom                               Two Embarcadero Center, 11th Floor                                                                                                           San Francisco             CA           94111
10692891     Baldwin County Sales and Use Tax Dept.                  P.O. Box 189                                                                                                                                                                                 Robertsdale               AL           36567
10692891     Baldwin County Sales and Use Tax Dept.                  Silver, Voit & Thompson,                        Attorneys at Law. P.C.                               4317-A Midmost Dr.                                                                      Mobile                    AL           36609
8339960      BALDWIN SUN                                             140 N ORANGE AVE.                                                                                                                                                                            CITY OF INDUSTRY          CA           91744
8340078      BALLOU, JALESSA                                         Address on file
8908815      Baltimore Center Associates Limited Partnership         c/o Brookfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                                Chicago                   IL           60654-1607
9409625      Baltimore County, Maryland                              Sabrina E. Chase                                Asisstant County Attorney                            400 Washington Avenue, Suite 219                                                        Towson                    MD           21204
9213013      Baltodano, Vanessa                                      Address on file
8754087      BANASZEWSKI, SARAH                                      Address on file
8754087      BANASZEWSKI, SARAH                                      Address on file
9820823      Bang, Heather Rae                                       Address on file
8340345      BANZAI L.A.                                             2615 PACIFIC PARK DR.                                                                                                                                                                        WHITTIER                  CA           90601
             BARAN, KSIAZEK, BIGAJ KANCELARIA PRAWNA
8340436      SPOLKA KOMANDYTOWA                                      PIKSUDSKIEGO 19 STREET                                                                                                                                                                       CRACOW                                 31-110       POLAND
8861614      Barcenas de Ramirez, Mercedes D.                        Address on file
9476727      BAREFOOT SCIENCES,INC                                   4171 EMPRESS AVE                                                                                                                                                                             ENCINO                    CA           91436
8340592      BARKAN, DAVID                                           Address on file
9476798      Barnett Campbell, Delilah A                             Address on file
9476798      Barnett Campbell, Delilah A                             Address on file
8906221      Barnett, Denisha                                        Address on file
8570364      Basta, Jessica                                          Address on file
8893332      Battlefield Mall, LLC                                   862502 Reliable Parkway                                                                                                                                                                      Chicago                   IL           60686
8341443      BATTLEFIELD MALL, LLC                                   862502 RELIABLE PARKWAY                                                                                                                                                                      CHICAGO                   IL           60686-0025
8893332      Battlefield Mall, LLC                                   Simon Property Group, LP                        Bankruptcy Department                                225 West Washington Street                                                              Indianapolis              IN           46204
8918543      Bauer, Dusty J                                          Address on file
8753770      BAUTISTA, SAMANTHA A                                    Address on file
8753818      BAY VIEW FUNDING                                        P.O. BOX 204703                                                                                                                                                                              DALLAS                    TX           75320
8908700      Baybrook Mall, LLC                                      c/o Broodfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                                Chicago                   IL           60654-1607
10189292     Bayshore Shopping Center Property Owner, LLC            Quarles & Brady LLP                             c/o L. Katie Mason, Esq                              411 E. Wisconsin Ave., Suite 2400                                                       Milwaukee                 WI           53202
8341633      BAYSHORE TOWN CENTER, LLC                               5500 NEW ALBANY RD E                                                                                                                                                                         NEW ALBANY                OH           43054
8570778      BBase IDG Ltd.                                          Attn: Daniel Vaughan                            7/F, E. Wah Factory Bldg                             56-60 Wong Chuk Hang Road                                                               Wong Chuk Hang                                      Hong Kong
8341672      BDS SOLUTIONS GROUP, LLC                                4450 E ADAMO DRIVE SUITE 501                                                                                                                                                                 TAMPA                     FL           33605
8809490      BE MINE INC DBA MUSTARD SEED                            ATTN: CHIYOUN LEE                               1016 S TOWNE AVE #119                                                                                                                        LOS ANGELES               CA           90021
8341675      BE WICKED, INC                                          1020 WILDE ST                                                                                                                                                                                LOS ANGELES               CA           90021
9477130      Beachum, Penny M.                                       Address on file
8908463      Beachwood Place Mall, LLC                               c/o Brookfield Property REIT, Inc               350 N. Orleans St., Suite 300                                                                                                                Chicago                   IL           60654-1607
9477164      BEASLEY, TIERRA                                         Address on file
8341832      BEAUTY INTERGROUP LIMITED                               71-75 SHELTON STREET,LONDON                                                                                                                                                                  GREATER LONDON                         WC2H9JQ      UNITED KINGDOM
8912204      Becerra, Raquel                                         Address on file
8825308      BECOOL IMPORT & EXPORT INC                              4055 GUASTI ROAD SUITE #108                                                                                                                                                                  ONTARIO                   CA           91761
9413021      Becool Import & Export, Inc.                            The Rosner Law Group LLC                        Attn: Frederick B. Rosner, Jason A. Gibson           824 N. Market Street, Suite 810                                                         Wilmington                DE           19801
9413082      Becool Import & Export, Inc.                            The Rosner Law Group LLC                        Attn: Jason A. Gibson, Frederick B. Rosner           824 N. Market Street, Suite 810                                                         Wilmington                DE           19801
8342001      BEGLAMMED LLC                                           S. SPRING STREET #820                                                                                                                                                                        LOS ANGELES               CA           90013
                                                                     RM3005 BUILDING A TIME FORTUNE A NO.6
8765428      BEIJING HAWK RAY YUNTONG INTERNATIONAL T                SHUGUANGXILI                                                                                                                                                                                 CHAOYANGMEN                                         CHINA
8342065      BELDEN MALL LLC                                         1 EAST WACKER DRIVE                             SUITE 3600                                                                                                                                   CHICAGO                   IL           60601
10210206     Belden Mall LLC                                         Ballard Spahr LLP                               Dustin P. Branch, Esq.                               2029 Century Park East, Suite 800                                                       Los Angeles               CA           90067-2909
8905370      Belk, Inc.                                              2801 W Tyvola Road                                                                                                                                                                           Charlotte                 NC           28217
9477359      BELL ENVIRONMENTAL SERVICES INC                         155 RT. 46                                                                                                                                                                                   FAIRFIELD                 NJ           07004
9477361      BELL ENVIRONMENTAL SERVICES INC                         155 U S HIGHWAY 46                                                                                                                                                                           FAIRFIELD                 NJ           07004
9477361      BELL ENVIRONMENTAL SERVICES INC                         PO BOX 810                                                                                                                                                                                   PINE BROOK                NJ           07058
8342240      BELLE FASHION CO., LTD                                  #201, YANGSEONG BLDG 45-8, WORLD CUP-RO 8 GIL                                                                                                                                                MAPO-KU                                04029      KOREA, REPUBLIC OF
8893356      Belle Fashion Co., Ltd                                  4F, 68, Mangwon-ro                                                                                                                                                                           Mapo-gu, Seoul                         04009      Korea, Republic of
8342240      BELLE FASHION CO., LTD                                  1950 N POINT BLVD APT 106                                                                                                                                                                    TALLAHASSEE               FL           32308
8766173      Bellevue Square LLC                                     c/o Nold Muchinsky PLLC                         10500 NE 8th Street, Suite 930                                                                                                               Bellevue                  WA           98004
8906317      Bellevue Square Merchants' Association                  Nold Muchinsky PLLC                             10500 NE 8th Street, Suite 930                                                                                                               Bellevue                  WA           98004
8767701      Bellevue Square, LLC                                    Nold Muchinksy PLLC                             10500 NE 8th Street, Suite 930                                                                                                               Bellevue                  WA           98004
8908496      Bellis Fair Mall, LLC                                   c/o Broodfield Property REIT, Inc.              350 N. Orleans St, Suite 300                                                                                                                 Chicago                   IL           60654-1607
8752777      BELLO, CARIDAD                                          Address on file
8867799      BellSouth Telecommunications, Inc.                      % AT&T Services, Inc.                           Attn: Karen Cavagnaro, Esq.                          One AT&T Way, Room 3A104                                                                Bedminster                NJ           07921
8867799      BellSouth Telecommunications, Inc.                      Attn: Melinda Alonzo                            4331 Communications Dr, Floor 4W                                                                                                             Dallas                    TX           75211




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                      Page 5 of 56
                                                                                                                                                          Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 21 of 85




                                                                                                                                                                                     Exhibit B
                                                                                                                                                                               Claimants Service List
                                                                                                                                                                              Served via first class mail

  MMLID                               NAME                                             ADDRESS 1                                          ADDRESS 2                                                 ADDRESS 3                                          ADDRESS 4                     CITY        STATE      ZIP                COUNTRY
             Bellweather Properties of South Carolina, Limited
8904703      Partnership                                          Simon Property Group, LP                        225 West Washington Street                                                                                                                       Indianapolis             IN           46204
8342291      BELLWETHER PROPERTIES OF                             75 MIDDLESEX TURNPIKE                           MASSACHUSETTS                                                                                                                                    BURLINGTON               MA           01803
             Bellwether Properties of Massachusetts, Limited
8838982      Partnership                                          PO Box 772821                                                                                                                                                                                    Chicago                  IL           60677
             Bellwether Properties of Massachusetts, Limited
8838982      Partnership                                          Simon Property Group, L.P.                      Bankruptcy Department                                225 West Washington Street                                                                  Indianapolis             IN           46204
8759840      BELTRAME, PRISCILLA                                  Address on file
8759005      BELTRAN, JENNIFER                                    Address on file
8910792      Bennett, Symone                                      Address on file
9561414      Berkshire Fashions, Inc.                             Hank Dweck                                      10 Woodbridge Center Drive                           Ste 600                                                                                     Woodbridge               NJ           07095
8917728      Berkshire Fashions, Inc.                             The Rosner Law Group LLC                        Attn: Frederick B. Rosner, Zhao (Ruby) Liu           824 N. Market Street, Suite 810                                                             Wilmington               DE           19801
8342982      BERNARDINO, MARJORINE M.                             Address on file
8753061      BERRY, MAUVELET                                      Address on file
8343121      BERTRAND, LEILA A.                                   Address on file
8758685      BESLEY, ROBYN L.                                     Address on file
8758685      BESLEY, ROBYN L.                                     Address on file
8343163      BESTSELLER WHOLESALE US,LLC                          225A RUE DE LIEGE OUEST                                                                                                                                                                          MONTREAL                 QC           H2P 1H4    CANADA
8917750      BeSweet Creations, LLC                               4754 NE 11th Ave                                                                                                                                                                                 Oakland Park             FL           33334
8917750      BeSweet Creations, LLC                               Kyle McAllister                                 3350 NE 12th Ave                                     #70710                                                                                      Oakland Park             FL           33307
8343195      BETH FORD, PIMA COUNTY TREASURER                     PO BOX 29011                                                                                                                                                                                     PHOENIX                  AZ           85038-9011
8343229      BETTER BE                                            2027 LAURA AVE                                                                                                                                                                                   HUNTINGTON PARK          CA           90255
8343230      BETTER MAKER OF CA, INC.                             164 W. JEFFERSON BLVD                           DBA FASHION WILDCAT                                                                                                                              LOS ANGELES              CA           90007
8343231      BETTER PLANET BRANDS LLC DBA ACURE                   PO BOX 638645                                                                                                                                                                                    CINCINNATI               OH           45263-8645
9477787      BEUMER CORPORATION                                   800 APGAR DRIVE                                                                                                                                                                                  SOMERSET                 NJ           08873
8498748      Bexar County                                         Linebarger Goggan Blair & Sampson, LLP          112 E. Pecan St                                      Suite 2200                                                                                  San Antonio              TX           78205
9236485      Bexar County                                         Linebarger Goggan Blair & Sampson, LLP          Don Stecker                                          112 E. Pecan Street, Suite 2200                                                             San Antonio              TX           78205
8498748      Bexar County                                         Tax Assessor Collector                          233 N Pecos La Trinidad                                                                                                                          San Antonio              TX           78207
8516761      BH Cosmetics, LLC                                    2801 Burton Ave.                                                                                                                                                                                 Burbank                  CA           91504
9312393      BH Cosmetics, LLC                                    8520 National Blvd                                                                                                                                                                               Culver City              CA           90232
8863447      B-HEIM CORP.                                         YOENG CHUL KWAK                                 1302 KOLON DIGITAL TOWER                             BILLANT II                                                                                  SEOUL                                 08390      KOREA, REPUBLIC OF
8753788      BIBBY FINANCIAL SERVICES, INC                        14906 COLLECTION CENTER DRIVE                                                                                                                                                                    CHICAGO                  IL           60693
                                                                  4TH FLOOR,NO.5 BUILDING, NO.128 TONGHUI
8343480      BINBIN ARTS&CRAFTS CO.,LTD                           ROAD,JIANGBEI                                                                                                                                                                                    NINGBO                                             CHINA
8570616      Bio Natural Inc                                      949 W. Marietta St. NW, Ste X-100                                                                                                                                                                Atlanta                  GA           30318
8753833      BIRGI BIRLESIK GIYIM IHRACATCILARI                   MEVKII FLORYA IS MERKEZI NO5                    E5 KARAYOLU UZERI BESYOL                                                                                                                         ISTANBUL                                           TURKEY
8752792      BISHOP, CHAUNDRA                                     Address on file
8343635      BIZZ, INC.                                           747 E. 10TH STREET, SUITE 112                                                                                                                                                                    LOS ANGELES              CA           90021
8906023      Bloomfield Holdings, LLC                             c/o Barclay Damon LLP                           Attn: Kevin M. Newman                                Barclay Damon Tower                                      125 East Jefferson Street          Syracuse                 NY           13202
8344064      BLOOMINGDALE ENTERPRISES I, LL                       10 WEST LAURA DRIVE                                                                                                                                                                              ADDISON                  IL           60101
8906707      BloomReach, Inc.                                     Attn: General Counsel                           82 Pioneer Way                                                                                                                                   Mountain View            CA           94041
8906707      BloomReach, Inc.                                     Attn: General Counsel and Accounts Receivable   82 Pioneer Way                                                                                                                                   Mountain View            CA           94041
8344093      BLP ABOGADOS S.A.                                    VIA LINDORA BUSINESS CENTER BLP                                                                                                                                                                  SANTA ANA                                          COSTA RICA
9533136      BLUE BLUSH CLOTHING INC.                             2021 EAST. 49TH ST.                                                                                                                                                                              VERNON                   CA           90058
8829616      BLUE DOT USA INC                                     2415 E. 15TH STREET                                                                                                                                                                              LOS ANGELES              CA           90021
10208809     Blue Dot USA Inc dba Wax Jean                        241 E 15th St                                                                                                                                                                                    Los Angeles              CA           90021
9478202      BLUE LEOPARD INC.                                    807 E 12TH ST. UNIT#116                                                                                                                                                                          LOS ANGELES              CA           90021
9292637      Bluebonnet Electric Cooperative                      PO Box 240                                                                                                                                                                                       Giddings                 TX           78942-0240
9292637      Bluebonnet Electric Cooperative                      PO Box 729                                                                                                                                                                                       Bastrop                  TX           78602
8612648      Board of Public Utilities                            540 Minnesota Avenue                                                                                                                                                                             Kansas City              KS           66104
8344224      BOCHI BROTHERS ACCESSORY NETWORK                     225 MONTEE DE LIESSE, ST-LAURENT                                                                                                                                                                 QUEBEC                   QC           H4T1P5     CANADA
8746463      Bohannon Development Company                         Pahl & McCay                                    Catherine Schlomann Robertson                        225 West Santa Clara Street, Suite 1500                                                     San Jose                 CA           95113
8344305      BOHANNON DEVELOPMENT COMPANY                         SIXTY 31ST AVENUE                                                                                                                                                                                SAN MATEO                CA           94403
8905464      Boise Mall, LLC                                      Address on file
8911610      Bolanos, Aaron M.                                    Address on file
8911231      Bolanos, Aaron M.                                    Address on file
8344412      BOLLARE INC                                          8935 BEVERLY BLVD 2ND FLOOR                                                                                                                                                                      WEST HOLLYWOOD           CA           90048-2420
                                                                  11/F CAPITAL CENTRE 151 GLOUCESTER ROAD
8344461      BONA INDUSTRIAL CO., LIMITED                         WANCHAI                                                                                                                                                                                          HONG KONG                             202100       HONG KONG
8344460      Bona Industrial Co., Limited                         Attn: Kelly Jin - General Manager               11/F Capital Centre                                  151 Gloucester Road                                                                         Wanchai                               202100       Hong Kong
9819869      BONA INDUSTRIAL CO.,LIMITED                          11/F CAPITAL CENTRE 151                         GLOUCESTER ROAD                                                                                                                                                           WANCHAI                   HONG KONG
8398216      BONNER, LILLIE                                       Address on file
8398216      BONNER, LILLIE                                       Address on file
10491901     Borja, Cecilia                                       Address on file
8912280      Borja, Cecilia                                       Address on file
10492688     Borja, Cecilia                                       Address on file
9419439      Borno, Sabrina                                       Address on file
8908772      Boston Barricade Company Inc.                        1151 19th Street                                                                                                                                                                                 Vero Beach               FL           32960
9303231      Boulevard Style, Inc                                 1680 E 40th Place                                                                                                                                                                                Los Angeles              CA           90011
8866947      Bounce Exchange, Inc                                 285 Fulton Street                               74th Fl                                                                                                                                          New York                 NY           10007
8827814      Bowers, Emily                                        Address on file
8906595      BPC Henderson LLC                                    c/o Brookfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                                    Chicago                  IL           60654-1607
8912176      BPR REIT Services LLC                                c/o Brookfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                                    Chicago                  IL           60654-1607
8913770      BRADLEY, KENDALL E.                                  Address on file
8345499      BRAINTREE ELECTRIC LIGHT DEPARTMENT                  ATTN: H PANICO                                  150 POTTER RD                                                                                                                                    BRAINTREE                MA           02184
8905346      Braintree Property Associates Limited Partnership    Simon Property Group, LP                        225 West Washington Street                                                                                                                       Indianapolis             IN           46204
8838804      Braintree Property Associates, Limited Partnership   PO Box 772833                                                                                                                                                                                    Chicago                  IL           60677
8838804      Braintree Property Associates, Limited Partnership   Simon Property Group, L.P.                      Attn: Bankruptcy Department                          225 West Washington Street                                                                  Indianapolis             IN           46204
8751082      Branch, Jamese Michelle                              Address on file
8345549      BRANCHE APPAREL DBA REVEUSE                          777 E. 10TH ST #109                                                                                                                                                                              LOS ANGELES              CA           90021
8345555      BRAND AGENCY LONDON LTD                              UNIT 5-6 PEPYS COURT, 84-86 THE CHASE,                                                                                                                                                           LONDON                                SW40NF       UNITED KINGDOM
8345563      BRANDABLE, INC                                       975 SCHUMACHER DR                                                                                                                                                                                LOS ANGELES              CA           90048




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                   Page 6 of 56
                                                                                                                                                                Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 22 of 85




                                                                                                                                                                                           Exhibit B
                                                                                                                                                                                     Claimants Service List
                                                                                                                                                                                    Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                                ADDRESS 2                                              ADDRESS 3                                           ADDRESS 4                    CITY        STATE       ZIP                COUNTRY
8842329      Brandable, Inc.                                       8671 Wilshire Blvd., 5th Floor                                                                                                                                                                         Beverly Hills           CA           90211
8745026      Branded Group, Inc                                    222 South Harbor Blvd. Ste 500                                                                                                                                                                         Anaheim                 CA           92805
8904928      Brandon Shopping Center Partners LTD                  c/o Barclay Damon, LLP                                Attn: Niclas A. Ferland, Esq.                       545 Long Wharf Drive, 9th Floor                                                              New Haven               CT           06510
9478822      BRANDON, TENESHA R                                    Address on file
8765385      BRANDTRADER INC.                                      1458 S. SAN PEDRO STREET #236                                                                                                                                                                          LOS ANGELES             CA           90015
9478861      BRASWELL, BRIANA T                                    Address on file
             Bravado International Group Merchandising Services,
10209359     Inc.                                                  32206 Collection Center Dr.                                                                                                                                                                            Chicago                 IL           60693-0322
             Bravado International Group Merchandising Services,
9302611      Inc.                                                  c/o Fox Rothschild LLP                                Attn: Johnna M. Darby                               919 Market Street Suite 300                                                                  Wilmington              DE           19801
             Bravado International Group Merchandising Services,
9302611      Inc.                                                  c/o Fox Rothschild LLP                                Attn: Terence G. Banich                             321 N. Clark Street Suite 1600                                                               Chicago                 IL           60654
             Bravado International Group Merchandising Services,
8908723      Inc.                                                  Fox Rothschild LLP                                    Terence G. Banich                                   321 N. Clark St., Ste. 1600                                                                  Chicago                 IL           60654
             Bravado International Group Merchandising Services,
8908723      Inc.                                                  Karin Kerns                                           Director, Credit                                    21301 Burbank Blvd.                                                                          Woodland Hills          CA           91367
             Bravado International Group Merchandising Services,
10209359     Inc.                                                  Terence G. Banich                                     Fox Rothschild LLP                                  321 N. Clark St., Ste. 1600                                                                  Chicago                 IL           60654
8918308      Bravo, Samantha                                       Address on file
8918308      Bravo, Samantha                                       Address on file
8511616      Brazoria County Tax Office                            111 E Locust                                                                                                                                                                                           Angleton                TX           77515-4682
8511616      Brazoria County Tax Office                            Perdue, Brandon, Fielder, Collins & Mott, L.L.P.      Michael J. Darlow                                   1235 North Loop West Suite 600                                                               Houston                 TX           77008
8903172      BRE SKYVIEW RETAIL OWNER LLC                          Kelley Drye & Warren LLP                              101 Park Avenue                                     Attn: Robert L. LeHane, Esq.                                                                 New York                NY           10178
                                                                   Linda Madway, Esq., Senior Vice President & General
8903172      BRE SKYVIEW RETAIL OWNER LLC                          Council                                               SHOPCORE PROPERTIES                                 Two Liberty Place                                        50 S, 16th Street, Suite 3325       Philadelphia            PA           19102
10211056     BRE Skyview Retail Owner LLC                          Address on file
8838988      BRE/Pearlridge LLC                                    Frost Brown Todd LLC                                  Ronald E. Gold                                      301 East Fourth Street                                   3300 Great American Tower           Cincinnati              OH           45202
8838988      BRE/Pearlridge LLC                                    Stephen E. Ifeduba                                    Vice President, Corporate and Litigation Counsel    180 East Broad Street                                                                        Columbus                OH           43215
8864870      Breakley, Chavez                                      Address on file
8914341      Brenner, Marina                                       Address on file
10492822     Brenner, Marina                                       Address on file
8911235      Brenner, Marina                                       Address on file
8912247      Brenner, Marina                                       Address on file
10492140     Brenner, Marina                                       Address on file
8752939      BRETZ, JENNIFER                                       Address on file
8754417      BRIA RAPHIEL                                          347 EAST 97TH STREET                                                                                                                                                                                   LOS ANGELES             CA           90003
8345908      BRIARWOOD, LLC                                        PO BOX 404570                                                                                                                                                                                          ATLANTA                 GA           30384-4570
9312187      Bridge S, Inc.                                        1235 E Olympic Blvd                                                                                                                                                                                    Los Angeles             CA           90021
9571608      Bridge S, Inc. DBA Bridge Apparel                     1235 E Olympic Blvd                                                                                                                                                                                    Los Angeles             CA           90021
8905732      Bridgewater Commons Mall II, LLC                      C/o Brookfield Property REIT, Inc                     350 North Orleans Street, Suite 300                                                                                                              Chicago                 IL           60654-1607
8905732      Bridgewater Commons Mall II, LLC                      c/o Brookfield Property REIT, Inc.                    350 N. Orleans St., Suite 300                                                                                                                    Chicago                 IL           60654-1607
8863477      BRIGHTRIDGE                                           P.O. BOX 2058                                                                                                                                                                                          JOHNSON CITY            TN           37605
8346021      BRILLANTE USA INC                                     1755 E MARTIN LUTHER KING JR. BLVD                                                                                                                                                                     LOS ANGELES             CA           90058
8346043      BRINKS INCORPORATED                                   1583 MOMENTUM PL                                                                                                                                                                                       CHICAGO                 IL           60689
8346043      BRINKS INCORPORATED                                   7958 CREST HILLS DR                                                                                                                                                                                    LOVES PARK              IL           61111
8863672      BRISTAR (H.K.) INTERNATIONAL TRADING LIMITED          JOHN YUN                                              NO 1515 GUMEI ROAD XUHUI DISTRICT                   ROOM NO.19-1106                                                                              SHANGHAI                                          CHINA
9819841      BRISTAR (H.K.) INTERNATIONAL TRADING LIMITED          UNIT 503, 5/F SILVERCORD TOWER                        2,30                                                CANTON ROD TST                                                                               HONG KONG                                         HONG KONG
8346189      BROADSTONE LAND, LLC                                  2209 PLAZA DRIVE #100                                                                                                                                                                                  ROCKLIN                 CA           95765
8918562      Broadus, Stephen                                      Address on file
10210757     Brooklyn Kings Plaza LLC                              Address on file
8904460      Brooks Shopping Centers, LLC                          c/o Barclay Damon, LLP                                Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                              New Haven               CT           06511
9792259      Brooks Shopping Centers, LLC                          c/o Barclay Damon, LLP                                Attn: Niclas Ferland, Esq.                          545 Long Wharf Drive, 9th Floor                                                              New Haven               CT           06510
9302317      Brooks, Jeanette                                      Address on file
8895473      Broward Mall LLC                                      c/o Barclay Damon, LLP                                Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                              New Haven               CT           06511
9792254      Broward Mall LLC                                      c/o Barclay Damon, LLP                                Attn: Niclas Ferland, Esq.                          545 Long Wharf Drive, 9th Floor                                                              New Haven               CT           06510
8759542      BROWN, COURTNEY S.                                    Address on file
8778776      Brown, Hazel                                          Address on file
8912500      Brown, Keona                                          Address on file
8911646      Brown, Keona                                          Address on file
9479569      BROWN, TANESHIA G                                     Address on file
8839115      Brunswick Square Mall, LLC                            Frost Brown Todd LLC                                  Ronald E. Gold                                      301 East Fourth Street                                   3300 Great American Tower           Cincinnati              OH           45202
8839115      Brunswick Square Mall, LLC                            Stephen E. Ifeduba                                    180 East Broad Street                                                                                                                            Columbus                OH           43215
8347540      BRYANT, ELLIOTT S.                                    Address on file
8631403      Bryn Mawr Equipment Finance, Inc.                     801 Lancaster Avenue                                                                                                                                                                                   Bryn Mawr               PA           19010
8631403      Bryn Mawr Equipment Finance, Inc.                     Barbara L. Farley, Esquire                            13 Wilkins Avenue                                                                                                                                Haddonfield             NJ           08033
8347631      BUCHALTER NEMER                                       WILSHIRE BOULEVARD SUITE 1500                         A PROFESSIONAL CORPORATION                                                                                                                       LOS ANGELES             CA           90017
8883471      Buchalter, A Professional Corporation                 Attn Bernard D. Bollinger, Jr.                        1000 Wilshire Blvd., Suite 1500                                                                                                                  Los Angeles             CA           90017
8347759      BUFETE AGUIRRE SOC. CIV.                              NO. 322 - LA FLORIDA                                                                                                                                                                                   LA PAZ                                            BOLIVIA
8906458      Bunkley, Eva Jane                                     Address on file
9407267      Bunstine, Morgan                                      Address on file
9407267      Bunstine, Morgan                                      Address on file
8347927      BUNZL DISTRIBUTION MIDCENTRAL INC                     1 CITYPLACE DRIVE STE 200                                                                                                                                                                              SAINT LOUIS             MO           63141
8907199      Bunzl Retail Services, LLC                            Address on file
8753739      BUREAU OF WORKERS COMPENSATION                        CORPORATE PROCESSING DEPT.                            BWC STATE INSURANCE FUND                                                                                                                         COLUMBUS                OH           43271
8754665      BURGESS, JADA                                         Address on file
8367804      BURGOS, EVA                                           Address on file
8803291      Burgos, Eva                                           Address on file
9479979      BURKE, MARIAH                                         Address on file
9208981      Burnett, Emily Alexander                              Address on file
8919919      Burns, TaMyrah                                        Address on file
8868765      BURT, JOSALYN                                         Address on file
8911478      Bush, Brittany                                        Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                         Page 7 of 56
                                                                                                                                                               Case 19-12122-MFW    Doc 1521        Filed 08/27/20    Page 23 of 85




                                                                                                                                                                                           Exhibit B
                                                                                                                                                                                    Claimants Service List
                                                                                                                                                                                   Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                         ADDRESS 2                                                     ADDRESS 3                                        ADDRESS 4                      CITY        STATE      ZIP               COUNTRY
9480085      BUSSEY, MIRIAM                                        Address on file
9217747      Bustos, Cindy                                         Address on file
8779457      Butler, Jakeya                                        Address on file
                                                                   ROOM 2102,21/F,GLOBAL TRADE SQUARE,21 WONG
8348628      BUTTRESS INTERNATIONAL TRADING CO.,                   CHUK HANG ROAD                                                                                                                                                                                      WONG CHUK HANG                                      HONG KONG
8348662      BXPRESSION LLC.                                       3777 LONG BEACH BLVD., SUITE 400                                                                                                                                                                    LONG BEACH                CA           90807
9294013      C & C Nantong Cathay Clothing Co Ltd.                 Andy Wang                                        No. 999 Xingong Road, Pingchao                          Tongzhou                                                  Nantong                          Tongzhou                               226361       China
9294013      C & C Nantong Cathay Clothing Co Ltd.                 Room 3003 No 251 Gongnong Road                                                                                                                                                                      Nantong                                             China
8348782      C & C(US) NO. 1, NC                                   DEPT. 1139                                                                                                                                                                                          LOS ANGELES               CA           90084-3319
                                                                   UNIT 2 LG1 MIRROR TOWER 61, MODY RD 31 FU JIAN
8348784      C AND C RESOURCES (HK) CO.,LTD                        ROAD NANJING                                                                                                                                                                                        TST KLN                                210009       HONG KONG
9781588      C&C Nantong Cathay Clothing Co., LTD                  Andy Wang                                        Room 1603 No. 33                                        Gongnong Road                                                                              Nantong                   Jiangsu      226001       China
9781588      C&C Nantong Cathay Clothing Co., LTD                  Lewis Brisbois Bisgaard & Smith LLP              Attn: Maria L. Garcia                                   633 West 5th Street, Suite 4000                                                            Los Angeles               CA           90071
8908621      C&C Nantong Cathay Clothing Co., Ltd                  Lewis Brisbois Bisgaard & Smith, LLP             Scott Lee, Esq.                                         633 West 5th Street, Suite 4000                                                            Los Angeles               CA           90071
8905128      C&C Nantong Cathay Clothing Co., Ltd.                 Wang Junfeng                                     Room 1603, No. 33 Gongnong Road                                                                                                                    Nantong, Jiangsu                       226100       China
8905128      C&C Nantong Cathay Clothing Co., Ltd.                 Lovee D. Sarenas, Esq.                           Lewis Brisbois Bisgaard & Smith, LLP                    633 West 5th Street, Suite 4000                                                            Los Angeles               CA           90071
8348789      C&CN CO.,LTD.                                         13F,Seocho-daero 38-gil Seocho-gu                                                                                                                                                                   Seoul                                               Korea
8348789      C&CN CO.,LTD.                                         2F 47, SINDEOK-RO,LLSANSEO-GU                                                                                                                                                                       GOYANG-CITY                                         KOREA, REPUBLIC OF
9716521      C&D Garments Co, Limited                              Lewis Brisbois Bisgaard & Smith LLP              Attn: Maria L. Garcia                                   633 West 5th Street, Suite 4000                                                            Los Angeles               CA           90071
9716512      C&D Garments Co., Limited                             David Wang                                       5th Floor, Building No. 3                               No. 385 Guoqiang Road                                                                      Nantong City              JiangSu      226011       China
                                                                   ROOM 909 9/F TOWER 2 GRAND PLAZA 665 NATHAN
9407287      C&D GARMENTS CO., LIMITED                             ROAD                                                                                                                                                                                                MONG KOK                                            HONG KONG
9716512      C&D Garments Co., Limited                             Bisgaard & Smith LLP                             Attn: Maria L. Garcia for Lewis Brisbois                633 West 5th Street, Suite 4000                                                            Los Angeles               CA           90071
8765263      C&L FASHIONS AND DESIGNS INC. DBA PRIMI               747 E. 10TH ST. #105                                                                                                                                                                                LOS ANGELES               CA           90021
9236422      C.F.H. Fashion Inc.                                   3435 Wilshire Ste 2340                                                                                                                                                                              Los Angeles               CA           90010
9781580      C.F.H. Fashion Inc.                                   Andy Wang                                        3435 Wilshire Blvd., Ste 2340                                                                                                                      Los Angeles               CA           90010
9781580      C.F.H. Fashion Inc.                                   Lewis Brisbois Bisgaard & Smith LLP              Attn: Maria L. Garcia                                   633 West 5th Street, Suite 4000                                                            Los Angeles               CA           90071
8348799      C.H. ROBINSON INTERNATIONAL, INC                      14701 CHARLSON ROAD, SUITE 1400                                                                                                                                                                     EDEN PRAIRIE              MN           55347
8348802      C.R. GIBSON, LLC                                      PO BOX 734373                                                                                                                                                                                       CHICAGO                   IL           60673-4373
9305570      CAB assignee of Bewicked USA Inc.                     14226 Ventura Blvd                                                                                                                                                                                  Sherman Oaks              CA           91423
9555404      CAB assignee of Haining Kindway Imp & Exp Co Ltd      14226 Ventura Blvd                                                                                                                                                                                  Sherman Oaks              CA           91423
             CAB assignee of Hangzhou Welldone Import & Export
8511631      Co Ltd.                                               Creditors Adjustment Bureau Inc.                 14226 Ventura Blvd.                                                                                                                                Sherman Oaks              CA           91423
             CAB assignee of Nantong Dongzhi International Trade
9569154      Co Ltd                                                14226 Ventura Blvd.                                                                                                                                                                                 Sherman Oaks              CA           91423
8768718      CAB assignee of Ningbo Cnacc Imp & Exp Co Ltd         Creditors Adjustment Bureau Inc.                 14226 Ventura Blvd.                                                                                                                                Sherman Oaks              CA           91423
8569869      CAB assignee of Ningbo Orient Hongye I&E Co Ltd       Creditors Adjustment Bureau Inc.                 14226 Ventura Blvd.                                                                                                                                Sherman Oaks              CA           91423

9569003      CAB assignee of Ningbo Solar Tech Imp & Exp Co Ltd    14226 Ventura Blvd                                                                                                                                                                                  Sherman Oaks              CA           91423
9561445      CAB assignee of RJ Anabelle dba Julia                 14226 Ventura Blvd.                                                                                                                                                                                 Sherman Oaks              CA           91423
8511812      CAB assignee of Suzhou Flying Fashions Co Ltd         Creditors Adjustment Bureau Inc.                 14226 Ventura Blvd.                                                                                                                                Sherman Oaks              CA           91423
9569042      CAB assignee of Weihai Longyi Imp & Exp Co Ltd        14226 Ventura Blvd.                                                                                                                                                                                 Sherman Oaks              CA           91423
8631764      CAB assignee of Yiwu Master Trade Co Ltd              Creditors Adjustment Bureau Inc.                 14226 Ventura Blvd.                                                                                                                                Sherman Oaks              CA           91423
9569025      Caballero, Crystal X                                  Address on file
8819443      CACADE NATURAL GAS CORPORATION                        Montana Dakota Utilities Co.                     Lisa Doll                                               400 N 4th St                                                                               Bismarck                  ND           58501
8819443      CACADE NATURAL GAS CORPORATION                        P.O. BOX 5600                                                                                                                                                                                       BISMARCK                  ND           58506
8349060      CAFARO MANAGEMENT COMPANY                             2445 BELMONT AVE                                 PO BOX 2186                                                                                                                                        YOUNGSTOWN                OH           44504
8895123      Cafaro-Peachcreek Joint Venture Partnership           5577 Youngstown-Warren Road                                                                                                                                                                         Niles                     OH           44446
8349300      CALIBER AMERICAS LLC                                  4100 REGENT STREET SUITE ST                                                                                                                                                                         COLUMBUS                  OH           43219

9212177      California Department of Tax and Fee Administration   P.O. Box 942879                                                                                                                                                                                     Sacramento                CA           94279-0055

             California Department of Tax and Fee Administration
8916548      (Functional Successor to Board Equalization 7/1/      Special Ops, MIC: 55                             PO Box 942879                                                                                                                                      Sacramento                CA           94279-0055

             California Department of Tax and Fee Administration
8916544      (Functional Successor to Board of Equalization 7      Special Ops, MIC: 55                             PO Box 942879                                                                                                                                      Sacramento                CA           94279-0055
8349307      CALIFORNIA LABEL PRODUCTS                             13255 S BROADWAY                                                                                                                                                                                    LOS ANGELES               CA           90061
             California Labor Commissioner, DLSE for certain
9472127      workers.                                              Melvin Yee, Esq. - DLSE Legal                    320 W. 4th Street, Ste. 600                                                                                                                        Los Angeles               CA           90013
9415288      Calmere, Julianne N                                   Address on file
9302323      Calvin Brian International Company                    Attn: Calvin Wong                                Unit A, 25/F., Legend Tower                             7 Shing Yip Street                                        Kwun Tong                        Kowloon                                             Hong Kong
9806909      Calvin Brian International Company                    Unit A, 25/F., Legend Tower,                     7 Shing Yip Street                                      Kwun Tong                                                                                  Kowloon                                             Hong Kong
8910881      Camacho, Kirsten                                      Address on file
8911280      Camacho, Kirsten                                      Address on file
8349596      CAMEO APPAREL, INC.                                   726 E. 12TH ST. #110                                                                                                                                                                                LOS ANGELES               CA           90021
9410522      Camplin, Jenna                                        Address on file
9410522      Camplin, Jenna                                        Address on file
8349912      CANAAN APPAREL INC. DBA DAY & NIGHT                   1015 S. CROCKER ST #Q-10                                                                                                                                                                            LOS ANGELES               CA           90021
8350085      CANNUKA LLC                                           22 E. GAY ST SUITE 200                                                                                                                                                                              COLUMBUS                  OH           43215
9293410      Cano, Stephanie                                       Address on file
9480821      CANTU, OZIEL I                                        Address on file
8753794      CAPITAL BUSINESS CREDIT                               P. O. BOX 100895                                                                                                                                                                                    ATLANTA                   GA           30384
8350260      CAPREF BURBANK LLC                                    8333 DOUGLAS AVE STE 975                                                                                                                                           CAPREF BURBANK LLC               DALLAS                    TX           75225
8350260      CAPREF BURBANK LLC                                    8333 DOUGLAS AVENUE, SUITE 975                                                                                                                                                                      DALLAS                    TX           75225
8895857      CAPREF Burbank LLC                                    Amy M. Williams                                  169 Ramapo Valley Road                                  Suite 106                                                                                  Oakland                   NJ           07436
8350262      CAPREF LLOYD II LLC                                   8333 DOUGLAS AVE STE 975                                                                                                                                                                            DALLAS                    TX           75225
8350262      CAPREF LLOYD II LLC                                   8343 DOUGLAS AVENUE, SUITE 200                                                                                                                                                                      DALLAS                    TX           75225
8895766      CAPREF Lloyd II LLC                                   Amy M. Williams                                  169 Ramapo Valley Road                                  Suite 106                                                                                  Oakland                   NJ           07436
8350264      CAPREF STRAND LLC                                     8333 DOUGLAS AVE STE 975                                                                                                                                                                            DALLAS                    TX           75225
8350264      CAPREF STRAND LLC                                     8343 DOUGLAS AVENUE SUITE 200                                                                                                                                                                       DALLAS                    TX           75225
8908572      CAPREF Strand LLC                                     Benesch, Friedlander, Coplan & Aronoff LLP       Jennifer R. Hoover, John C. Gentile                     222 Delaware Avenue, Suite 801                                                             Wilmington                DE           19801




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                         Page 8 of 56
                                                                                                                                                          Case 19-12122-MFW    Doc 1521        Filed 08/27/20    Page 24 of 85




                                                                                                                                                                                      Exhibit B
                                                                                                                                                                               Claimants Service List
                                                                                                                                                                              Served via first class mail

   MMLID                                NAME                                                ADDRESS 1                                     ADDRESS 2                                                  ADDRESS 3                                          ADDRESS 4                         CITY        STATE       ZIP               COUNTRY
8350265      CAPRI URBAN BALDWIN, LLC                              FILE 50404                                                                                                                                                                                       LOS ANGELES                  CA           90074-0404
8911301      Caracter, Amber N.                                    Address on file
9480923      CARAVEO, JOHN RAFAEL M                                Address on file
8350456      Cardinal Path LLC                                     515 N State, 22nd Floor                                                                                                                                                                          Chicago                      IL           60654
8755040      CARINO, LEA                                           Address on file
8820112      Carmichael Engineering Ltd.                           3146 Lenworth Drive                                                                                                                                                                              Mississauga                  ON           L4X2G1       Canada
8758225      CARMICHAEL, QUADIA                                    Address on file
8758225      CARMICHAEL, QUADIA                                    Address on file
8908618      Carolina Place L.L.C.                                 c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                                     Chicago                      IL           60654-1607
8903512      Carousel Center Company, L.P.                         Barclay Damon LLP                              Attn: Kevin M. Newman                                Barclay Damon Tower                                       125 East Jefferson Street          Syracuse                     NY           13202
8904493      Carousel Center Company, L.P.                         c/o Barclay Damon LLP                          Attn: Kevin M. Newman                                Barclay Damon Tower                                       125 East Jefferson Street          Syracuse                     NY           13202
8905401      Carroll, Kelly, Trotter, Franzen, McBride & Peabody   111. W. Ocean Blvd, 14th Floor                 P.O. Box 22636                                                                                                                                    Long Beach                   CA           90801-5636
9556135      Cary, Renee                                           Address on file
8511862      Cascade Natural Gas Corporation                       Lisa Doll                                      Montana Dakota Utilities Co.                         400 N 4th St                                                                                 Bismarck                     ND           58501
8511862      Cascade Natural Gas Corporation                       PO Box 5600                                                                                                                                                                                      Bismarck                     ND           58506
9264017      Casillas, Maria                                       Address on file
8912048      Castillo, Sarah M.                                    Address on file
8893409      Castleton Square, LLC                                 PO Box 775754                                                                                                                                                                                    Chicago                      IL           60677
8893409      Castleton Square, LLC                                 Simon Property Group, LP                       Bankruptcy Department                                225 West Washington Street                                                                   Indianapolis                 IN           46204
8760041      CASTRO, JASMINE                                       Address on file
8906376      CASTRO, MANUELA                                       Address on file
10210957     Castro, Manuela                                       Address on file
8778612      Catabay, Giselle Tumbaga                              Address on file
8819080      CAUDALIE USA                                          70 W 36TH STREET                               13TH FL                                                                                                                                           NEW YORK                     NY           10018
8894725      Causeway LLC a/k/a Greater Lakeside Corporation       Robinson Brog                                  c/o Fred Ringel                                      875 Third Avenue                                                                             New York                     NY           10022
8752932      CAVALLARO, JANELL                                     Address on file
8352237      CAYAN LLC                                             1 FEDERAL ST, 2ND FLOOR                                                                                                                                                                          BOSTON                       MA           02110
8903423      Cayan LLC                                             King & Spalding LLP                            Thaddeus D. Wilson                                   1180 Peachtree Street, 35th Floor                                                            Atlanta                      GA           30309
8903423      Cayan LLC                                             LB #1723                                       PO Box 95000                                                                                                                                      Philadelphia                 PA           19195-0001
8903423      Cayan LLC                                             Patricia Vincent, SVP Accounting               8320 S. Hardy Dr.                                                                                                                                 Tempe                        AZ           85284
8908565      CBC Collection Inc.                                   2190 E 14th Street Unit 140                                                                                                                                                                      Los Angeles                  CA           90021
8352269      CBL & ASSOCIATES LTD PARTNERSHIP                      HAMILTON PLACE BLVD STE 500                                                                                                                                                                      CHATTANOOGA                  TN           37421-6000
             CBL/Monroeville, L.P., by CBL & Associates
8866036      Management, Inc., its managing agent                  Attn: Caleb Holzaepfel                         736 Georgia Avenue, Suite 300                                                                                                                     Chattanooga                  TN           37402
             CBL/Monroeville, L.P., by CBL & Associates
8866036      Management, Inc., its managing agent                  Attn: Gary Roddy                               CBL & Associates Management, Inc.                    2030 Hamilton Place Boulevard, Suite 500                                                     Chattanooga                  TN           37421
8352316      CBL-T-C, LLC                                          2030 HAMILTON PLACE BLVD.SUITE500                                                                                                                                                                CHATTANOOGA                  TN           37421-6000
8352323      CC APPAREL AND DESIGN, INC BDA LEMO                   18529 E. GALE AVE                                                                                                                                                                                CITY OF INDUSTRY             CA           91748
8570377      CDW Direct, LLC                                       Attn: Vida Krug                                200 N. Milwaukee Ave                                                                                                                              Vernon Hills                 IL           60061
8352378      CEDAR + STONE                                         35 SURF ST                                                                                                                                                                                       KINGSCLIFF                                NSW 2487 AUSTRALIA
8352460      CELIS, MAGALI G.                                      Address on file
8906701      Center for Environmental Health                       Lexington Law Group                            c/o Eric Somers                                      503 Divisadero Street                                                                        San Francisco                CA           94117
8352514      CENTERCAL LLC                                         7455 SW BRIDGEPORT RD                                                                                                                                                                            PORTLAND                     OR           97224
8352514      CENTERCAL LLC                                         7455 SW BRIDGEPORT RD, STE 205                                                                                                                                                                   TIGARD                       OR           97224
8327823      Central Hudson Gas & Electric                         Stacey A Renner, Treasurer                     284 South Avenue                                                                                                                                  Poughkeepsie                 NY           12601
             CenturyLink Communications, LLC f/k/a Qwest
10491935     Communications Company, LLC                           CenturyLink Communications, LLC. -Bankruptcy   1025 El Dorado Blvd (Attn: Legal-BKY)                                                                                                             Broomfield                   CO           80021
             CenturyLink Communications, LLC f/k/a Qwest
10491935     Communications Company, LLC                           CenturyLink Communications-Bankruptcy          220 N 5th St                                                                                                                                      Bismarck                     ND           58501
             CenturyLink Communications, LLC f/k/a Qwest
8773461      Communications Company, LLC                           Centurylink Communications-Bankruptcy          220 N 5th ST                                                                                                                                      Bismark                      ND           58501
8811080      Ceramiche Caesar S.p.A.                               Via Canaletto, 49                                                                                                                                                                                Spezzano di Fiorano                       41042        Italy
8811080      Ceramiche Caesar S.p.A.                               Waller Lansden Dortch & Davis, LLP             Attn: C. Stone                                       511 Union Street, Suite 2700                                                                 Nashville                    TN           37219
10202660     C'Est Toi                                             3008 S San Pedro St                                                                                                                                                                              Los Angeles                  CA           90011
8352769      CFH Fashion Inc                                       C & C Nantong Cathay Clothing Co Ltd.          Attn: Andy Wang                                      Room 3003 no 251                                          Gonggong Road                      Nantong                                                China
8352769      CFH Fashion Inc                                       3435 Wilshire Blvd #2340                                                                                                                                                                         Los Angeles                  CA           90010
8352770      CFP FIRE PROTECTION, INC.                             153 TECHNOLOGY DRIVE, SUITE 200                                                                                                                                                                  IRVINE                       CA           92618-9261
8352771      CGH GLOBAL WHOLESALE LLC                              100 ALLENTOWN PKWY, SUITE 211                                                                                                                                                                    ALLEN                        TX           75002
8753821      CHA, JAY                                              Address on file
8905929      Champaign Market Place L.L.C                          c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                                     Chicago                      IL           60654-1607
9482117      CHAN, YIU WING                                        Address on file
8353062      CHANGSHU DOUBLE-MACRO IMP.&EXP.CO.,                   0024 NORTH HUANCHENG ROAD,CHANGSHU                                                                                                                                                               JIANGSU                                   21550        CHINA
9792278      Chantex International Limited                         Connie Wang                                    Room 301, Building A3, NO#808                        Hongqiao Road                                                                                Shanghai                                  200030       China
8893368      Chantex International Limited                         Room 160-161, 6th floor, No#686                Jiujiang Road                                        Attn: Connie Wang                                                                            Shanghai                                  200001       China
8893368      Chantex International Limited                         Youping Wang                                   20 Pine St., #502                                                                                                                                 New York                     NY           10005
9792243      Chantex International Limited                         Connie Wang                                    Add: Room 301, Building A3,                          NO#808, Hongqiao Road,                                                                       Shanghai                                               China
8353170      CHARLES E. THOMAS CO., INC.                           13701 S ALMA AVE                                                                                                                                                                                 GARDENA                      CA           90249
8776975      Charleston County Revenue Collections                 4045 Bridgeview Drive                                                                                                                                                                            North Charleston             SC           29455
8778713      Charleston Water System                               Address on file
8869092      Charlez, Erica                                        Address on file
8353250      CHARTER TOWNSHIP OF FLINT                             1490 SOUTH DYE ROAD                                                                                                                                                                              FLINT                        MI           48532
9799267      Chatham County Tax Commissioner                       Attn: Theresa Harrelson                        Post Office Box 8324                                                                                                                              Savannah                     GA           31412
10492813     Chavez, Sarahi                                        Address on file
10492877     Chavez, Sarahi                                        Address on file
8911375      Chavez, Sarahi                                        Address on file
8759331      CHAVIRA, EVA C.                                       Address on file
8892631      Cheer Land The River LP                               c/o CL Investmant Group                        Attn: Shenyang Xiong                                 287 Park Avenue South, Suite 217                                                             New York                     NY           10090
8892631      Cheer Land The River LP                               Kelly Drye & Warren LLP                        Attn: Robert L. LeHane, Esq.                         101 Park Avenue                                                                              New York                     NY           10178
8353616      CHEER LAND THE RIVER, L.P                             2601 MAIN STREET, SUITE 900                    PACIFIC CASTLE MANAGEMENT, INC.                                                                                                                   IRVINE                       CA           92614
8353634      CHELSEA POCONO FINANCE, LLC                           PO BOX 827653                                                                                                                                                                                    PHILADELPHIA                 PA           19182-7653
8903439      Chelsea Pocono Finance, LLC                           Simon Property Group, LP                       225 West Washington Street                                                                                                                        Indianapolis                 IN           46204
8353641      CHEN SHUENG ENTERPRISE CO., LTD                       NO. 5 TAI YI FIRST STREET, RENDE DISTRICT                                                                                                                                                        TAINAN                                    71747      TAIWAN




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                    Page 9 of 56
                                                                                                                                                           Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 25 of 85




                                                                                                                                                                                      Exhibit B
                                                                                                                                                                                Claimants Service List
                                                                                                                                                                               Served via first class mail

   MMLID                                     NAME                                   ADDRESS 1                                             ADDRESS 2                                               ADDRESS 3                                             ADDRESS 4                      CITY        STATE      ZIP               COUNTRY
9482443      CHEN, LI ZHEN                                    Address on file
9482443      CHEN, LI ZHEN                                    Address on file
8569811      Cherry Hill Center LLC                           Kurtzman Steady LLC                                 Jeffrey Kurtzman, Esquire                             401 S. 2nd Street, Suite 200                                                                Philadelphia              PA           19147
8569811      Cherry Hill Center LLC                           PREIT Services, LLC                                 Christiana Uy                                         Director, Legal & Paralegal                              200 S. Broad Street, 3rd Floor     Philadelphia              PA           19102
8353715      CHERRY MELLOW INC                                777 E 12TH ST, UNIT 1-6                                                                                                                                                                               LOS ANGELES               CA           90021
                                                              SHANHUKOU ADMINSTRATION
8353797      CHIA MENG ACCESSORIES CO.                        AREA,CHANGPING,DONGGUAN,GUANGDONG                                                                                                                                                                     CHINA                                  90044        CHINA
8353808      CHICAGO PREMIUM OUTLETS, LLC                     1650 PREMIUM OUTLET BLVD, STE 150                                                                                                                                                                     AURORA                    IL           60502
8904646      Chicago Premium Outlets, LLC                     Simon Property Group, LP                            Bankruptcy Department                                 225 West Washington Street                                                                  Indianapolis              IN           46204
8353921      CHINO DUNHILL INVESTORS LLC                      3100 MONTICELLO AVE., STE. 300                                                                                                                                                                        DALLAS                    TX           75205
8353958      CHISOLM-EL, ISIS J.                              Address on file
8755541      CHRISTIAN, GAMIT R.                              Address on file
8906229      Christina Mall LLC                               c/o Brookfield Property REIT, Inc                   350 N. Orleans St., Suite 300                                                                                                                     Chicago                   IL           60654-1607
8895772      Chubb Custom Insurance Company                   c/o Chubb                                           Attn: Collateral Manager                              436 Walnut Street                                                                           Philadelphia              PA           19106
8895772      Chubb Custom Insurance Company                   Duane Morris LLP                                    Wendy M. Simkulak                                     30 S. 17th Street                                                                           Philadelphia              PA           19103-4196
8904447      Chubb Custom Insurance Company                   Duane Morris LLP                                    Wendy M. Simkulak, Esquire                            30 S. 17th Street                                                                           Philadelphia              PA           19103-4196
8612269      Chugach Electric Association, Inc.               5601 Electron Drive                                                                                                                                                                                   Anchorage                 AK           99518
8753830      CHUN, KATE                                       Address on file
9482734      CHUN, KATE S                                     Address on file
9482734      CHUN, KATE S                                     Address on file
10198754     Chung Tai Garment Factory Limited                Flat A-H, 9/F, Koon Wo Industrial BLDG, 63-75 TA    Chuen Ping S                                                                                                                                      Kwai Chung                                          Hong Kong
8893965      Chung, James                                     Address on file
8354236      CHUNG, MAONU                                     Address on file
8354236      CHUNG, MAONU                                     Address on file
8354319      CINEMA SECRETS INC.                              4400 RIVERSIDE DR. #110                                                                                                                                                                               BURBANK                   CA           91505
8354322      CINGULAR STAFFING,INC                            110 E. WILSHIRE AVE., STE. 409                                                                                                                                                                        FULLERTON                 CA           92832
8354352      CIRCLE CENTRE MALL LLC                           866980 RELIABLE PARKWAY                                                                                                                                                                               CHICAGO                   IL           60686-0069
8893392      Circle Centre Mall, LLC                          866980 Reliable Parkway                                                                                                                                                                               Chicago                   IL           60686
8893392      Circle Centre Mall, LLC                          Simon Property Group, LP                            Bankruptcy Department                                 225 West Washington Street                                                                  Indianapolis              IN           46204
10198597     CISCO SYSTEMS CAPITAL CORPORATION                C/O LAWRENCE                                        SCHWAB/GAYE HECK                                      BIALSON, BERGEN & SCHWAB                                 633 MENLO AVE., SUITE 100          MENLO PARK                CA           94025
8869340      CISCO SYSTEMS CAPITAL CORPORATION                C/O LAWRENCE SCHWAB/THOMAS GAA                      633 MENLO AVE., SUITE 100                                                                                                                         MENLO PARK                CA           94025
9301137      City & County of Broomfield                      Attn: Andrew Post                                   One Des Combes Drive                                                                                                                              Broomfield                CO           80020
8893021      City & County of San Francisco Tax Collector     Address on file
8744132      City and County of Denver/Treasury               201 W Colfax Ave, Department 1001                                                                                                                                                                     Denver                    CO           80202
8895595      CITY CREEK CENTER ASSOCIATES LLC                 THE TAUBMAN COMPANY                                 ANDREW S. CONWAY                                      200 EAST LONG LAKE ROAD, SUITE 300                                                          BLOOMFIELD HILLS          MI           48304-2324
9236562      City of Allen                                    c/o Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller, Laurie A. Spindler            2777 N. Stemmons Frwy Ste 1000                                                              Dallas                    TX           75207
8332219      City of Allen                                    Linebarger Goggan Blair& Sampson, LLP               Elizabeth Weller                                      2777 N Stemmons Frwy Ste.1000                                                               Dallas                    TX           75207
8354462      CITY OF ANAHEIM                                  PO BOX 3069                                                                                                                                                                                           ANAHEIM                   CA           92803-3069
8848842      City of Arlington                                Attorney's Office                                   P.O. Box 90231                                                                                                                                    Arlington                 TX           76004
8864193      City of Bloomington, Minnesota                   1800 West Old Shakopee Road                                                                                                                                                                           Bloomington               MN           55431
8354547      CITY OF CARLSBAD                                 1635 FARADAY AVENUE                                                                                                                                                                                   CARLSBAD                  CA           92008
9483072      CITY OF CERRITOS                                 PO BOX 3127                                                                                                                                                                                           CERRITOS                  CA           18052-2994
8629925      City of Chattanooga                              101 E 11th St Room 100                                                                                                                                                                                Chattanooga               TN           37402
8354576      CITY OF CHICAGO                                  121 N. LaSalle Street                                                                                                                                                                                 Chicago                   IL           60602
8354576      CITY OF CHICAGO                                  DEPT OF REVENUE                                                                                                                                                                                       CHICAGO                   IL           60682-0081
10210905     City of Clearwater                               Address on file
8354627      CITY OF DELRAY BEACH                             NW 1ST AVE.                                                                                                                                                                                           DELRAY BEACH              FL           33444
8908796      City of East Hanover, NJ                         Attn: City Attorney                                 411 Ridgedale Avenue                                                                                                                              East Hanover              NJ           07936
8908796      City of East Hanover, NJ                         O'Donnell Mclord, PC                                Attn: Brian Frankosk, Esq.                            15 Mt. Kemble Ave.                                                                          Morristown                NJ           07960
8511656      City of El Paso                                  Linebarger Goggan Blair & Sampson, LLP              Don Stecker                                           112 E. Pecan St                                          Suite 2200                         San Antonio               TX           78205
8511656      City of El Paso                                  PO Box 2992                                                                                                                                                                                           El Paso                   TX           79999-2992
8354673      CITY OF FAYETTEVILLE                             240 GLYNN ST. SOUTH                                                                                                                                                                                   FAYETTEVILLE              GA           30214
8354682      CITY OF FOLSOM                                   50 NATOMA STREET                                                                                                                                                                                      FOLSOM                    CA           95630
8332256      City of Fort Worth                               Linebarger Goggan Blair & Sampson, LLP              Elizabeth Weller                                      2777 N. Stemmons Freeway                                 Suite 1000                         Dallas                    TX           75207
8332250      City of Frisco                                   Linebarger Goggan Blair & Sampson, LLP              Elizabeth Weller and Laurie A Spindler                2777 N. Stemmons Frwy Ste 1000                                                              Dallas                    TX           75207
8329746      City of Grapevine                                c/o Perdue Brandon Fielder Et Al                    Eboney Cobb                                           500 East Border St, Suite 640                                                               Arlington                 TX           76010
9472138      CITY OF HOUSTON                                  C/O MARY LUCILLE ANDERSON                           900 BAGBY ST.4TH FLR                                                                                                                              HOUSTON                   TX           77002
8498741      City of Houston                                  Michael J. Darlow                                   1235 North Loop West Suite 600                                                                                                                    Houston                   TX           77008
8921058      City of Houston Public Works                     Attn: Effie Green                                   4200 Leeland                                                                                                                                      Houston                   TX           77023
8498766      City of Katy                                     1317 Eugene Heimann Circle                                                                                                                                                                            Richmond                  TX           77469-3623
8498766      City of Katy                                     Michael J. Darlow                                   1235 North Loop West                                  Suite 600                                                                                   Houston                   TX           77008
8612252      City of Kentwood                                 4900 Breton Ave SE                                                                                                                                                                                    Kentwood                  MI           49508
8354807      CITY OF LANCASTER, PA                            TREASURY OFFICE                                     PO BOX 1020                                           39 W CHESTNUT ST                                                                            LANCASTER                 PA           17608
8354833      CITY OF LONG BEACH                               7550 E. SPRING ST.                                  DEPT. OF PARKS, REC. & MARINE                                                                                                                     LONG BEACH                CA           90815
8354837      CITY OF LOS ANGELES                              200 N SPRING STREET                                                                                                                                                                                   LOS ANGELES               CA           90012
8354837      CITY OF LOS ANGELES                              PUBLIC WORKS SANITATION                                                                                                                                                                               LOS ANGELES               CA           90074-6689
9262096      City of Los Angeles, Office of Finance           Los Angeles City Attorney's Office                  200 N Main Street, Ste 920                                                                                                                        Los Angeles               CA           90012
8917734      City of Los Angeles, Office of Finance           Office of Finance, Audit Section                    200 N Main Street, Rm 101, City Hall                                                                                                              Los Angeles               CA           90012
9262096      City of Los Angeles, Office of Finance           Office of Finance, Audit Section                    200 N Spring Street, Rm 101, City Hall                                                                                                            Los Angeles               CA           90012
8492496      City of McAllen                                  Diane W. Sanders                                    P.O. Box 17428                                                                                                                                    Austin                    TX           78760
8492496      City of McAllen                                  P.O. Box 220 - 311 N. 15th St.                                                                                                                                                                        McAllen                   TX           78505-0220
9571386      City of Mercedes                                 c/o Perdue, Brandon, Fielder, Collins & Mott, LLP   P.O. Box 2916                                                                                                                                     McAllen                   TX           78502
8498755      City of Mercedes                                 John T. Banks                                       P.O. Box 2916                                                                                                                                     McAllen                   TX           78502
9571386      City of Mercedes                                 Perdue, Brandon, Fielder, Collins & Mott, LLP       c/o John T. Banks                                     2805 Fountain Plaza Blvd., Suite B                                                          Edinburg                  TX           78539
10189660     City of Meriden Tax Collector                    142 East Main St Room 117                                                                                                                                                                             Meriden                   CT           06450
             City of Mesquite & Mesquite Independent School
9302992      District (Movants)                               Gary Allmon Grimes                                  Law Office of Gary A. Grimes, P.C.                    120 West Main, Suite 201                                                                    Mesquite                  TX           75149
8811717      City of Miami Beach, Florida                     Steven H. Rothstein, Deputy City Attorney           1700 Convention Center Drive, 4th Floor                                                                                                           Miami Beach               FL           33139
8327089      CITY OF MURFREESBORO                             LEGAL DEPARTMENT                                    111 WEST VINE STREET                                                                                                                              MURFREESBORO              TN           37130
8327089      CITY OF MURFREESBORO                             TAX DEPARTMENT                                      111 WEST VINE STREET                                                                                                                              MURFREESBORO              TN           37130
8354906      CITY OF MURRAY                                   5025 SOUTH STATE STREET #118                                                                                                                                                                          MURRAY                    UT           84107
8629970      CITY OF NEWPORT NEWS, VIRGINIA                   City Attorney's Office                              Attn: Joseph M. DuRant                                2400 Washington Ave, 9th floor                                                              Newport News              VA           23607




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                   Page 10 of 56
                                                                                                                                                     Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 26 of 85




                                                                                                                                                                                Exhibit B
                                                                                                                                                                          Claimants Service List
                                                                                                                                                                         Served via first class mail

   MMLID                              NAME                                        ADDRESS 1                                          ADDRESS 2                                              ADDRESS 3                                  ADDRESS 4                        CITY        STATE       ZIP              COUNTRY
8776580      City of North Canton, OH                       c/o Director of Law                             145 N. Main Street                                                                                                                     North Canton                OH           44720
8327087      CITY OF ORANGE                                 300 E CHAPMAN                                                                                                                                                                          ORANGE                      CA           92856-8124
8354965      CITY OF PALM DESERT                            73-510 FRED WARING DRIVE                                                                                                                                                               PALM DESERT                 CA           92260
9465190      CITY OF PASADENA                               100 N. GARFIELD AVE. RMN 210                                                                                                                                                           PASADENA                    CA           91109
8327754      CITY OF PLEASANTON, CA                         Attn: Renee Perko, Assistant City Attorney      P.O. BOX 520                                                                                                                           PLEASANTON                  CA           94566-0802
8355006      CITY OF PLEASANTON, CA                         PO BOX 520                                                                                                                                                                             PLEASANTON                  CA           94566-0802
8746449      City of Portage                                Charles R. Bear, Assistant City Attorney        1662 East Centre Ave                                                                                                                   Portage                     MI           49002
8768752      City of Rancho Cucamonga Municipal Utility     RCMU                                            PO Box 4499                                                                                                                            Rancho Cucamonga            CA           91729
8327060      CITY OF RENO                                   1 E STREET 2ND FLOOR                                                                                                                                                                   RENO                        NV           89505
8327062      CITY OF RIVERSIDE                              FINANCE                                         3900 MAIN STREET                                                                                                                       RIVERSIDE                   CA           92522
8355067      CITY OF SAN BRUNO                              567 EL CAMINO REAL                                                                                                                                                                     SAN BRUNO                   CA           94066
9789940      City of San Diego                              Office of the City Treasurer                    P.O. Box 129039                                                                                                                        San Diego                   CA           92112
8355097      City of Santa Clara, CA                        1500 Warburton Avenue                                                                                                                                                                  Santa Clara                 CA           95050
8355130      CITY OF SCOTTSDALE                             PO BOX 1570                                                                                                                                                                            SCOTTSDALE                  AZ           85252
8355148      CITY OF SIOUX FALLS                            224 WEST 9TH ST.                                                                                                                                                                       SIOUX FALLS                 SD           57117
8355175      CITY OF ST. CLOUD MINNESOTA                    400 2ND STREET SOUTH                                                                                                                                                                   ST. CLOUD                   MN           56301
8842116      City of Sterling Heights-Water                 Attn: Sharon Wennerstrom                        40555 Utica Road                                                                                                                       City of Sterling Heights    MI           48311
8842116      City of Sterling Heights-Water                 P.O. Box 8009                                                                                                                                                                          Sterling Heights            MI           48311
8777894      City of Troy                                   Nicole MacMillan                                500 W. Big Beaver                                                                                                                      Troy                        MI           48084
8327011      City of Turlock                                156 S. Broadway, Suite 114                                                                                                                                                             Turlock                     CA           95380
8327724      CITY OF VERNON                                 4305 SANTA FE AVE.                                                                                                                                                                     VERNON                      CA           90058
             City of Waco and/or Waco Independent School
8461202      District                                       Attn: Tara LeDay                                McCreary, Veselka, Bragg & Allen, P.C.                P.O. Box 1269                                                                    Round Rock                  TX           78680-1269
             City of Waco and/or Waco Independent School
8461202      District                                       c/o McCreary Law Firm                           P.O. Box 1669                                                                                                                          Waco                        TX           76703-1669
             City of Waco and/or Waco Independent School
9213011      District                                       McCreary, Veselka, Bragg & Allen, PC            Tara LeDay                                            PO Box 1269                                                                      Round Rock                  TX           78680-1269
8870320      City of Waterbury Tax Collector                235 Grand Street                                                                                                                                                                       Waterbury                   CT           06702
9415294      City Treasurer                                 210 Martin Luther King Jr Blvd                  Rm 107                                                                                                                                 Madison                     WI           53703
9415294      City Treasurer                                 City of Madison Bld Inspection                                                                                                                                                         Madison                     WI           53701-2984
                                                            DIANE K WOTNOW, CREDIT AND COLLECTIONS
8355324      CITY UTILITIES (FORT WAYNE, IN)                SPECIALIST                                      200 E BERRY ST                                        STE 130                                                                          FORT WAYNE                  IN           46802
8355324      CITY UTILITIES (FORT WAYNE, IN)                PO BOX 4632                                                                                                                                                                            CAROL STREAM                IL           60197-4632
8355326      CITY WATER & LIGHT (CWL)                       PO BOX 1289                                                                                                                                                                            JONESBORO                   AR           72403-1289
8355326      CITY WATER & LIGHT (CWL)                       ROBIN G. EASTEP                                 400 E. MONROE                                                                                                                          JONESBORO                   AR           72401
8516679      CL&P d/b/a Eversource                          Eversource                                      PO Box 2899                                                                                                                            Hartford                    CT           06101
8516679      CL&P d/b/a Eversource                          Eversource Legal Dept-Honor Heath               107 Selden Street                                                                                                                      Berlin                      CT           06037
9419314      Clackamas County Tax Collector                 150 Beavercreek Rd                                                                                                                                                                     Oregon City                 OR           97045
8904697      Clackamas Mall LLC                             C/o Brookfield Property REIT, Inc               350 N. Orleans St Suite 300                                                                                                            Chicago                     IL           60654-1607
8865929      Clark Public Utilities                         1200 Fort Vanvouver Way                                                                                                                                                                Vancouver                   WA           98663
8865929      Clark Public Utilities                         P.O Box 8900                                                                                                                                                                           Vancouver                   WA           98668
8355386      CLARK, AMMIEL                                  Address on file
8838440      Clay Terrace Partners, LLC                     Attn: Stephen E. Ifeduba                        180 East Broad Street                                                                                                                  Columbus                    OH           43215
8838440      Clay Terrace Partners, LLC                     Frost Brown Todd LLLC                           Attn: Ronald E. Gold                                  301 East Fourth Street                                                           Cincinnati                  OH           45202
9484276      CLAY, DEVIN E                                  Address on file
9294223      Clay, Janea                                    Address on file
8326994      CLAYTON COUNTY TAX COMMISSIONER                121 S MCDONOUGH ST 2ND FLOOR                                                                                                                                                           JONESBORO                   GA           30236
8511777      Clear Creek Independent School District        Carl O. Sandin                                  1235 North Loop West                                  Suite 600                                                                        Houston                     TX           77008
8511777      Clear Creek Independent School District        PO Box 799                                                                                                                                                                             League City                 TX           77574
8776104      Clearflow Commerical Finance                   200-2333 North Sheridan Way                                                                                                                                                            Mississauga                 ON           L5K 1A7    Canada
8355823      CLINTON TOWNSHIP TREASURER                     CHARTER TOWNSHIP OF CLINTON                     40700 ROMEO PLANK RD                                                                                                                   CLINTON TOWNSHIP            MI           48038
8355823      CLINTON TOWNSHIP TREASURER                     YORK DOLAN & TOMLINSON                          TIMOTHY TOMLINSON                                     22600 HALL RD, STE 205                                                           CLINTON TOWNSHIP            MI           48036
8355855      CLOTHE-UP DESENVOLVIMENTO TEXTIL UN            RUA DO MESSOURO,200 4835-182                                                                                                                                                           GUIMARAES                                4835-182   PORTUGAL
8355884      CLUTCH COSMETICS, INC.                         2535 KETTNER BLVD #1-C1                                                                                                                                                                SAN DIEGO                   CA           92101-1250
9792280      CMF Santa Anita LLC                            c/o Barlcay Damon LLP                           Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive, 9th Floor                                                  New Haven                   CT           06510
8906679      CMS USA Corp.                                  11 Stevens Ave.                                                                                                                                                                        Merrick                     NY           11566
                                                            THIRD OFFICE B/D,5F,B YONGQIN INDUSTRIAL ZONE
8355898      CNWON CO.LTD                                   BOCHONG DISTRI                                                                                                                                                                         DONG GUAN                                             CHINA
8327713      COACHELLA VALLEY WATER DISTRICT                IRENE MARTINEZ                                  51501 TYLER ST                                                                                                                         COACHELLA                   CA           92236
8327713      COACHELLA VALLEY WATER DISTRICT                PO BOX 5000                                                                                                                                                                            COACHELLA                   CA           92236-5000
             COASTAL GRAND CMBS, LLC, by CBL & Associates
8866040      Management, Inc., its managing agent           Caleb Holzaepfel                                736 Georgia Ave.                                      Suite 300                                                                        Chattanooga                 TN           37402
             COASTAL GRAND CMBS, LLC, by CBL & Associates
8866040      Management, Inc., its managing agent           CBL & Associates Management, Inc                Gary Roddy, Vice President - Legal Collections        2030 Hamilton Place Boulevard                            Suite 500               Chattanooga                 TN           37421
9484435      COASTAL WELDING & FABRICATIONS, INC.           740 NE 45TH STREET                                                                                                                                                                     FORT LAUDERDALE             FL           33334
8748969      COASTAL WELDING & FABRICATIONS, INC.           C/O CIKLIN LUBITZ ATTORNEYS AT LAW              515 N. FLAGLER DRIVE                                  20TH FLOOR                                                                       WEST PALM BEACH             FL           33401
8907044      Coastland Center, LLC                          c/o Brookfield Property REIT,Inc.               350 N. Orleans St., Suite 300                                                                                                          Chciago                     IL           60654-1607
9484442      COBALLES, ALEXIS LOREN L                       Address on file
8768234      COBRA LEGAL SOLUTIONS LLC                      8501 N MOPAC EXPY STE 400                                                                                                                                                              AUSTIN                      TX           78759
8356006      COCHRAN, MIKAYLA E.                            Address on file
8838593      Coconut Point Town Center, LLC                 PO Box 643902                                                                                                                                                                          Pittsburgh                  PA           15264
8838593      Coconut Point Town Center, LLC                 Simon Property Group, L.P.                      Attn: Bankruptcy Department                           225 West Washington Street                                                       Indianapolis                IN           46204
8403294      COELLO, MARTHA LILIANA                         Address on file
9299890      Coffee, Caia                                   Address on file
8815156      COHBE                                          1160 Dewey Way, Ste E                                                                                                                                                                  Upland                      CA           91786
8815156      COHBE                                          1403 W Mahalo Place                                                                                                                                                                    Compton                     CA           90220
8910850      Cole, Destiny                                  Address on file
9484559      COLE, JAMILLAH J                               Address on file
10209308     Collabow, Inc.                                 c/o David Jung                                  4851 S. Santa Fe Ave.                                 2nd Floor                                                                        Vernon                      CA           90058
8356468      COLLIERS INTERNATIONAL HOLDINGS                28158 NETWORK PLACE                                                                                                                                                                    CHICAGO                     IL           60673-1281
9409250      Collin County Tax Assessor/ Collector          1700 Redbud Blvd., Suite 300                                                                                                                                                           McKinney                    TX           75069
9409250      Collin County Tax Assessor/ Collector          PO Box 8046                                                                                                                                                                            TX                          McKinney     75069




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                             Page 11 of 56
                                                                                                                                                          Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 27 of 85




                                                                                                                                                                                     Exhibit B
                                                                                                                                                                               Claimants Service List
                                                                                                                                                                              Served via first class mail

   MMLID                             NAME                                            ADDRESS 1                                         ADDRESS 2                                                 ADDRESS 3                                  ADDRESS 4                       CITY        STATE       ZIP              COUNTRY
9409166      Collin County Tax Assessor/Collector            Abernathy, Roeder, Boyd & Hullett, P.C.             1700 Redbud Blvd, Suite 300                                                                                                            Mckinney                   TX           75069
9409166      Collin County Tax Assessor/Collector            PO Box 8046                                                                                                                                                                                McKinney                   TX           75070
8893522      Colorado Mills Mall Limited Partnership         PO Box 40387                                                                                                                                                                               Atlanta                    GA           30384
8893522      Colorado Mills Mall Limited Partnership         Simon Property Group, LP                            Bankruptcy Department                                 225 West Washington Street                                                       Indianapolis               IN           46204
8356739      COLORADO MILLS MALL LP                          14500 WEST COLFAX AVE SUITE 100                                                                                                                                                            LAKEWOOD                   CO           80401
8774164      Columbia Gas of Kentucky                        PO Box 117                                                                                                                                                                                 Columbus                   OH           43216
8774207      Columbia Gas of Ohio                            PO Box 117                                                                                                                                                                                 Columbus                   OH           43216
8774191      Columbia Gas of Pennsylvania                    PO Box 117                                                                                                                                                                                 Columbus                   OH           43216
8838315      Columbia Mall Partnership                       6130 Paysphere Circle                                                                                                                                                                      Chicago                    IL           60674
8838315      Columbia Mall Partnership                       Simon Property Group, L.P.                          Attn: Bankruptcy Department                           225 West Washington Street                                                       Indianapolis               IN           46204
8906630      Columbiana Centre, LLC                          c/o Brookfield Property REIT, Inc                   350 N. Orleans St. Suite 300                                                                                                           Chicago                    IL           60654-1607
8327708      COLUMBUS WATER WORKS                            1421 VETERANS PKWY                                                                                                                                                                         COLUMBUS                   GA           31902
8327708      COLUMBUS WATER WORKS                            PO BOX 1600                                                                                                                                                                                Columbus                   GA           31902
8839449      COMCO LLC                                       LAZARUS & LAZARUS, P.C.                             Attn: Harlan M. Lazarus, Esq.                         240 Madison Avenue, 8th Flr.                                                     New York                   NY           10016
8356814      COMCO, LLC                                      1261 20TH STREET                                                                                                                                                                           MIAMI BEACH                FL           33139
8906527      Comenity Capital Bank                           Bailey Cavalieri LLC                                Matthew T. Schaeffer, Robert B. Berner                10 West Broad Street, Suite 2100                                                 Columbus                   OH           43215
8906527      Comenity Capital Bank                           c/o Bailey Cavalieri LLC                            Robert B. Berner                                      1250 Kettering Tower                                                             Dayton                     OH           45423
8906527      Comenity Capital Bank                           The Rosner Law Group LLC                            Scott J. Leonhardt                                    824 Market Street                                        Suite 810               Wilmington                 DE           19801
8904583      Comfort Flow Heating, Co.                       1951 Don Street                                                                                                                                                                            Springfield                OR           97477
8904583      Comfort Flow Heating, Co.                       Arnold Gallagher P.C                                800 Willamette Street, Suite 800                                                                                                       Eugene                     OR           97401
8356836      COMMINGLED PENSION TRUST FUND                   270 PARK AVE 7TH FL (NY1-K151)                      C/O JOSEPH M PISTONE                                                                                                                   NEW YORK                   NY           10017
8746455      Commonwealth Edison Company                     ComEd Bankruptcy Department                         1919 Swift Drive                                                                                                                       Oak Brook                  IL           60523
             Commonwealth of Puerto Rico, Secretary of the
8460719      Treasury                                        OCFI, UNCLAIMED PROPERTY DIVISION                   PO BOX 11855                                                                                                                           SAN JUAN                   PR           00910
8805559      Community Attire, Inc                           1503 South Coast Drive                              Suite 323                                                                                                                              Costa Mesa                 CA           92626
9302999      Community Attire, Inc.                          1503 S Coast Drive                                  Ste# 323                                                                                                                               Costa Mesa                 CA           92626
8356862      Compsych Corporation                            455 N. Cityfront Plaza Drive 13th Fl                                                                                                                                                       Chicago                    IL           60611
8356935      CONDUCTOR LLC                                   2 PARK AVE                                                                                                                                                                                 NEW YORK                   NY           10016
9484957      CONLEY, BRIANT B                                Address on file
8906005      Connecticut Department of Revenue Services      Collections Unit - Bankruptcy Team                  450 Columbus Blvd. Ste 1                                                                                                               Hartford                   CT           06103
10210876     Connecticut Post Limited Partnership            Address on file
8809414      Consolidated Edison Company of New York, Inc.   Attention: Ms. Enobong Enyenihi                     4 Irving Place, Room 1875-S                                                                                                            New York                   NY           10003
9297103      Consolidated Edison Company of New York, Inc.   Bankruptcy Group                                    4 Irving Place, Room 1875-S                                                                                                            New York                   NY           10003
8890924      Constellation NewEnergy, Inc.                   C. Bradley Burton                                   1310 Point Street                                     12th Floor                                                                       Baltimore                  MD           21231
8771711      Consumers Energy Company                        Attn: Legal Dept.                                   One Energy Plaza                                                                                                                       Jackson                    MI           49201
                                                             UNIT G LONGFORD TRADING ESTATES, THOMAS STREET
8357092      CONTINENTAL TEXTILES MANCHESTER LTD             STRETFORD                                                                                                                                                                                  MANCHESTER                                           UNITED KINGDOM
8753814      CONTROLCASE LLC                                 LEE JACKSON MEMORY HWY STE520                                                                                                                                                              FAIRFAX                    VA           33482-8139
8911672      Cook, Alexander N.                              Address on file
8756865      COOK, TARA                                      Address on file
8756865      COOK, TARA                                      Address on file
8357370      COOLA, LLC                                      3200 LIONSHEAD AVE, STE 100                                                                                                                                                                CARLSBAD                   CA           92010
             Coolsprings Mall, LLC, by CBL & Associates
8865915      Management, Inc., its managing agent            Caleb Holzaepfel                                    736 Georgia Avenue, Suite 300                                                                                                          Chattanooga                TN           37402
             Coolsprings Mall, LLC, by CBL & Associates
8865915      Management, Inc., its managing agent            Gary Roddy                                          CBL & Associates Management, Inc.                     2030 Hamilton Place Boulevard, Suite 500                                         Chattanooga                TN           37421
9266030      Cooper, Cierra                                  Address on file
9266030      Cooper, Cierra                                  Address on file
8755493      Cooper, Keana                                   Address on file
9712528      Coppage, Lisa                                   Address on file
8907761      Coral Ridge Mall, LLC                           Address on file
8765027      COROC/PARK CITY LLC                             ATTN: LEGAL DEPARTMENT                              3200 NORTHLINE AVENUE                                                                                                                  GREENSBORO                 NC           27408
8903182      COROC/RIVIERA LLC FOLEY, ALABAMA                ATTN: GENERAL COUNSEL                               3200 NORTHLINE AVENUE                                 SUITE 360                                                                        GREENSBORO                 NC           27408
8908652      Coronado Center L.L.C.                          c/o Brookfield Property REIT, Inc.                  350 N. Orleans St., Suite 300                                                                                                          Chicago                    IL           60654-1607
8569275      Cortez, Carolina                                Address on file
8358120      CORTLAND MORGAN ARCHITECT,AIA, INC.             711 N. FIELDER ROAD                                                                                                                                                                        ARLINGTON                  TX           76012
8629927      CoServ Gas                                      7701 S Stemmons                                                                                                                                                                            Corinth                    TX           76210
9293396      Cosmedica Skincare                              2208 Sierra Meadows Dr.                             Ste A                                                                                                                                  Rocklin                    CA           95677
8570462      Cosmedica Skincare                              2208 Sierra Meadows Drive Ste. B                                                                                                                                                           Rocklin                    CA           95677
9485538      COTE, MICHAEL J                                 Address on file
8358262      COTTON CANDY                                    735 E 12TH ST #103 1015 S. CROCKER ST. SUITE R-10                                                                                                                                          LOS ANGELES                CA           90021
8895152      Country Club Plaza JV LLC                       200 East Long Lake Road, Suite 300                                                                                                                                                         Bloomfield Hills           MI           48304-2324
8904508      Countryside Mall LLC                            c/o Barclay Damon, LLP                              Attn: Niclas Ferland                                  545 Long Wharf Drive, 9th Floor                                                  New Haven                  CT           06510
8778637      County of Fairfax                               Office of the County Attorney                       12000 Govt. Center Parkway, Suite 549                                                                                                  Fairfax                    VA           22035
9789997      COUNTY OF SAN BERNARDINO                        OFFICE OF THE TAX COLLECTOR                         268 WEST HOSPITALITY LANE, 1ST FLOOR                                                                                                   SAN BERNARDINO             CA           92415
8358347      COUNTY OF SAN DIEGO TREASURER-TAX               PACIFIC HIGHWAY - ROOM 162                          COLLECTOR                                                                                                                              SAN DIEGO                  CA           92101
8358360      COUNTY OF SUFFOLK                               YAPHANK AVENUE                                      SUFFOLK COUNTY POLICE DEPT.                                                                                                            YAPHANK                    NY           11980
8912088      COX, CASEY                                      Address on file
10891374     CPA Global Limited                              Address on file
10891374     CPA Global Limited                              Address on file
10891374     CPA Global Limited                              Address on file
8358550      CPG MERCEDES, L.P.                              RIO GRANDE VALLEY PREMIUM OUTLETS                   PO BOX 822324                                                                                                                          PHILADELPHIA               PA           19182-2324
8358551      CPG PARTNERS, L.P                               SEATTLE PREMIUM OUTLETS                                                                                                                                                                    PHILADELPHIA               PA           19182-2953
8739082      CPS Energy                                      Bankruptcy Section                                  145 Navarro, Mail Drop 110909                                                                                                          San Antonio                TX           78205
10196371     CPT Riverside Plaza, LLC                        Clark Hill PLC                                      c/o David M. Blau, Esq.                               151 S. Old Woodward Ave., Ste. 200                                               Birmingham                 MI           48009
8358563      CRABTREE VALLEY MALL                            PO BOX 31147                                                                                                                                                                               RALEIGH                    NC           27622
9569175      Craig Realty Group - Tulare, LLC                ATTN: T. Swan                                       4100 MacArthur Blvd., Ste. 100                                                                                                         Newport Beach              CA           92660
9265184      Crawford & Co                                   Shimika Chandler                                    5335 Triangle Parkway                                                                                                                  Peachtree Corners          GA           30092
9792245      CREATEX HOLDING LIMITED                         FLAT/RM901 YIPFUNG BLD 2-12                         D AGUILAR ST CENTRAL.                                                                                                                  HONG KONG                                            CHINA
                                                             FLAT/RM901 YIPFUNG BLD 2-12 D AGUILAR ST
8358763      CREATEX HOLDINGS LIMITED                        CENTRAL                                                                                                                                                                                    HONG KONG                                            CHINA
8358779      CREEKSTONE JUBAN I, LLC                         6765 CORPORATE BOULEVARD                                                                                                                                                                   BATON ROUGE                LA           70809




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                  Page 12 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 28 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

   MMLID                                     NAME                                              ADDRESS 1                                        ADDRESS 2                                           ADDRESS 3                                             ADDRESS 4                    CITY        STATE      ZIP                COUNTRY
9265226      Crews, Colleen                                             Address on file
             CRG Financial LLC (Ad Assignee of E-Teen Company
8910779      Ltd.)                                                      100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
8912258      CRG Financial LLC (As Assignee of Blue Ambrosia)           100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
             CRG Financial LLC (As Assignee of E-Teen Company
8912614      Limited)                                                   100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
             CRG Financial LLC (As Assignee of Machi Footwear
8908650      Inc.)                                                      100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
             CRG Financial LLC (As Assignee of National Flooring
8911843      Systems, Inc.)                                             100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626

8912631      CRG Financial LLC (As Assignee of Roma Costume Inc.) 100 Union Avenue                                                                                                                                                                                    Cresskill               NJ           07626

8912639      CRG Financial LLC (As Assignee of Tasha Off Price, Inc.)   100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
8912249      CRG Financial LLC (As Assignee of Vera Mona LLC)           100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
             CRG Financial LLC (Assignee of Tish & Snooky's NYC
8907125      Inc.)                                                      100 Union Avenue                                                                                                                                                                              Cresskill               NJ           07626
             CRG Financial LLC as Transferee of Crown Packaging
8918685      Corp.                                                      Attn: Allison R. Axenrod                       100 Union Ave                                                                                                                                  Cresskill               NJ           07626
             CRG Financial LLC as Transferee of National Flooring
8868760      Systems, Inc                                               Attn: Robert Axenrod                           100 Union Ave                                                                                                                                  Cresskill               NJ           07626

8918705      CRG Financial LLC as Transferee of Nusign Supply, LLC      Attn: Allison R. Axenrod                       100 Union Ave                                                                                                                                  Cresskill               NJ           07626
8358841      CRH OHIO LTD.                                              4235 LEAP ROAD                                                                                                                                                                                HILLIARD                OH           43026
             Cross Creek Mall SPE, L.P., by CBL & Associates
8865908      Management, Inc., its managing agent                       Caleb Holzaepfel                               736 Georgia Avenue, Suite 300                                                                                                                  Chattanooga             TN           37402
             Cross Creek Mall SPE, L.P., by CBL & Associates
8865908      Management, Inc., its managing agent                       Gary Roddy                                     Vice President- Legal Collections                  2030 Hamilton Place Boulevard, Suite 500                                                    Chattanooga             TN           37421
9302333      Cross SI, Inc.                                             4433 Pacific Blvd.                                                                                                                                                                            Vernon                  CA           90058
                                                                        EVREN MAHALLESI GULBAHAR CADDESI GULTEPE
8359003      CROSS TEKSIL SANAYI VE TIC A.S.                            SOKAK NO:5 34540 GU                                                                                                                                                                           INSTABUL                             34540        TURKEY
8359017      Cross, Johnathon A                                         Address on file
8744908      Crossgates Mall General Company NewCo, LLC                 Barclay Damon LP                               Attn: Kevin M. Newman                              Barclay Damon Tower                                      125 East Jefferson Street          Syracuse                NY           13202
8744908      Crossgates Mall General Company NewCo, LLC                 Pyramid Management Group, LLC                  Attn: John D. Cico                                 The Clinton Exchange                                     4 Clinton Square                   Syracuse                NY           13202
8892747      Crossline U.S. Apparel Inc.                                Attn: Arnaud Cognard, COO                      77 Van Ness Avenue, Suite 101 #1007                                                                                                            San Francisco           CA           94102
8892747      Crossline U.S. Apparel Inc.                                Steven G. Polard                               Ropers, Majeski, Kohn & Bentley                    445 S. Figueroa Street, Suite 3000                                                          Los Angeles             CA           90071-1619
8329748      Crowley Independent School District                        c/o Perdue Brandon Fielder et al               Eboney Cobb                                        500 East Border St, Suite 640                                                               Arlington               TX           76010
8359090      CROWN CASTLE INTERNATIONAL CORP                            1220 AUGUTA DRIVE, SUITE 600                                                                                                                                                                  HOUSTON                 TX           77057
8767737      Crown Equipment Corporation                                Sebaly Shillito + Dyer LPA                     c/o Robert G. Hansenman, Attorney & Agent          1900 Kettering Tower, 40 N. Main St.                                                        Dayton                  OH           45423
8908478      Crown Packaging Corp.                                      17854 Chesterfield Airport Rd.                                                                                                                                                                Chesterfield            MO           63005
8359097      CRS DENIM GARMENTS EGYPT S.A.E                             PORT SAID PUBLIC INVESRMENT FREE ZOONE EGYPT                                                                                                                                                  PORT SAID                                         EGYPT
9486025      CRUTCHER, EMILY P                                          Address on file
8516681      Cruz, Cesar E                                              Address on file
8756089      CRUZ, ERIKA M.                                             Address on file
8753412      CRUZ, LESLIE M.                                            Address on file
10197809     CRVI SPB, LLC                                              Dustin P. Branch, Esq.                         Ballard Spahr LLP                                  2029 Century Park East, Suite 800                                                           Los Angeles             CA           90067
10198544     CRVI SPB, LLC                                              Dustin P. Branch, Esq.                         Ballard Spahr LLP                                  2029 Century Park East, Suite 800                                                           Los Angeles             CA           90067-2909
8359497      CRYSTAL MALL                                               14200 COLLECTIONS CENTER DR                                                                                                                                                                   CHICAGO                 IL           60693
8893558      Crystal Mall, LLC                                          14200 Collections Center Drive                                                                                                                                                                Chicago                 IL           60693
8893558      Crystal Mall, LLC                                          Simon Property Group, LP                       Bankruptcy Department                              225 West Washington Street                                                                  Indianapolis            IN           46204
             CRYSTAL MARTINEZ C/O LAW OFFICES OF MICHAEL L.
8752813      YEUNG                                                      LAW OFFICES OF MICHAEL L. YEUNG                2709 W. VALLEY BLVD.                                                                                                                           ALHAMBRA                CA           91803
9486177      CRYSTAL RUN NEWCO, LLC                                     BARCLAY DAMON LLP                              ATTN: KEVIN M. NEWMAN                              125 EAST JEFFERSON STREET                                                                   SYRACUSE                NY           13202
8744927      Crystal Run Newco, LLC                                     c/o Barclay Damon LLP                          Attn: Kevin M. Newman                              125 East Jefferson Street                                                                   Syracuse                NY           13202
8744927      Crystal Run Newco, LLC                                     Pyramid Management Group, LLC                  Attn: John D. Cico                                 The Clinton Exchange, 4 Clinton Square                                                      Syracuse                NY           13202
8359500      CS HUDSON, INC.                                            700 VETERANS MEMORIAL HWY #215                                                                                                                                                                HAUPPAUGE               NY           11788
8612312      CT Corporation                                             28 Liberty St., 42nd Floor                                                                                                                                                                    New York                NY           10005
8612312      CT Corporation                                             PO Box 4349                                                                                                                                                                                   Carol Stream            IL           60197
8359504      CTC FOOD INTERNATIONAL, INC.                               50 W OHIO AVE,                                                                                                                                                                                RICHMOND                CA           94804
8895287      Culver City Mall LLC                                       c/o Barclay Damon, LLP                         Attn: Niclas A. Ferland, Esq.                      545 Long Wharf Drive, 9th Floor                                                             New Haven               CT           06510
8895377      Culver City Mall LLC                                       c/o Barclay Damon, LLP                         Attn: Niclas Ferland                               545 Long Wharf Drive, 9th Floor                                                             New Haven               CT           06511
8516839      Cumberland County Tax Collector                            PO Box 449                                                                                                                                                                                    Fayetteville            NC           28302
8905133      Cumberland Mall, LLC                                       c/o Brookfield Property REIT, Inc.             350 N. Orleans St, Suite 300                                                                                                                   Chicago                 IL           60654-1607
8499242      Curiosity USA                                              1320 E. Olympic Blvd #201                                                                                                                                                                     Los Angeles             CA           90021
8359823      CURRENT WHOLESALE ELECTRIC SUPPLY                          2800 EAST 54TH STREET                                                                                                                                                                         VERNON                  CA           90058
8907070      Cushman & Wakefield Solutions, LLC (KS)                    ATTN: Lisa Saner                               128 N. 1st St.                                     PO Box 589                                                                                  Colwich                 KS           67030
8907070      Cushman & Wakefield Solutions, LLC (KS)                    Attn: Sara Mayes                               2021 McKinney Avenue                               Suite 900                                                                                   Dallas                  TX           75201
8908506      Cushman & Wakefield U.S. Inc.                              Cushman & Wakefield Solutions, LLC (KS)        Attn: Lisa Saner                                   128 N. 1st St., P.O. Box 158                                                                Colwich                 KS           67030
8907749      Cushman & Wakefield US, Inc                                Attn: Sara Mayes                               2021 McKinney Avenue, Suite 900                                                                                                                Dallas                  TX           75201
8907749      Cushman & Wakefield US, Inc                                Cushman & Wakefield Solutions (KS)             Attn: Lisa Saner                                   128 N. 1st St., P.O. Box 589                                                                Colwich                 KS           67030
8631450      Cusolito, Matthew                                          Address on file
9486387      CUTHRELL, WESLEY                                           Address on file
9486387      CUTHRELL, WESLEY                                           Address on file
8359936      CUTIE SOCKS/WINWEST IND INTERNATION                        4F NO 95 SEC 1 SHUNG                                                                                                                                                                          TAIPEI                               90001      TAIWAN
8359936      CUTIE SOCKS/WINWEST IND INTERNATION                        4F NO 95 SEC 1, CHUNG CHEN S RD                                                                                                                                                               HUNG CHENG CHU                       100        Taiwan
8359955      CVM HOLDINGS, LLC                                          230 PARK AVE FL 12                                                                                                                                                                            NEW YORK                NY           10169
8631483      CVM Holdings, LLC                                          c/o Plaza Associates, Inc                      2840 Plaza Place Suite 100                                                                                                                     Raleigh                 NC           27612
8359955      CVM HOLDINGS, LLC                                          P.O. BOX 31147                                                                                                                                                                                RALEIGH                 NC           27622
8359956      CW JOINT VENTURE, LLC                                      HAMILTON PLACE BLVD., SUITE 500                                                                                                                                                               CHATTANOOGA             TN           37421-6000
8493155      Cypress - Fairbanks ISD                                    10494 Jones Rd Rm 106                                                                                                                                                                         Houston                 TX           77065
8493155      Cypress - Fairbanks ISD                                    Linebarger Goggan Blair & Sampson, LLP         PO Box 3064                                                                                                                                    Houston                 TX           77253-3064
9236304      Cypress-Fairbanks ISD                                      10494 Jones Rd, Suite 106                                                                                                                                                                     Houston                 TX           77065




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                     Page 13 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 29 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                                     NAME                                       ADDRESS 1                                     ADDRESS 2                                                ADDRESS 3                                          ADDRESS 4                    CITY        STATE       ZIP               COUNTRY
9236304      Cypress-Fairbanks ISD                                  John P. Dillman                            Linebarger Goggan Blair & Sampson, LLP                PO Box 3064                                                                              Houston                 TX           77253
8908837      D&J Fashion Inc. dba EVERY 1                           800 E. 12th Street #123                                                                                                                                                                   Los Angeles             CA           90021
8359993      D&R COLLECTION DBA QUII                                1001 S. CROCKER ST #4                                                                                                                                                                     LOS ANGELES             CA           90021
8753649      D. STERLING INC.                                       1792 PETITT AVE                                                                                                                                                                           MERRICK                 NY           11566
8360000      D3 LED, LLC                                            11370 SUNRISE PARK DRIVE                                                                                                                                                                  RANCHO CORDOVA          CA           95742
8756716      DA SILVA FERNANDES LARSON, ANA PAULA                   Address on file
8630099      Dae Yeon Industries Corp., Limited.                    136-138 Austin Road                                                                                                                                                                       Kowloon                                           Hong Kong
8360044      DAGATI, ELIZABETH                                      Address on file
8895000      DALIAN LUOJIN IMPORT AND EXPORT CO                     10022 RESEDA BLVD UNIT #22                                                                                                                                                                NORTHRIDGE              CA           91324
8461238      Dallas County                                          Linebarger Goggan Blair & Sampson, LLP     Elizabeth Weller and Laurie A Spindler                2777 N. Stemmons Frwy Ste 1000                                                           Dallas                  TX           75207
8893444      Daly City Serramonte Center, LLC                       Kelley Drye & Warren LLP                   101 Park Avenue                                       Attn: Robert L. LeHane                                                                   New York                NY           10178
10210520     Daly City Serramonte Center, LLC                       Regency Centers, L.P.                      Attn: Ernst Bell, Esq.                                One Independent Drive                                                                    Jacksonville            FL           32202
8893444      Daly City Serramonte Center, LLC                       Regency Centers, L.P.                      One Independent Drive                                 Attn: Ernst Bell, Esq.                                                                   Jacksonville            FL           32202
8839431      Damo Textile, Inc. dba Tresics c/o Finance One, Inc.   Finance One, Inc.                          801 S Grand Avenue Ste 1000                                                                                                                    Los Angeles             CA           90017
10201987     Damo Textile, Inc. dba Tresics c/o Finance One, Inc.   Finance One, Inc.                          Attn: Stephen Kim                                     801 S Grand Avenue Ste 1000                                                              Los Angeles             CA           90017
8905734      Danbury Mall, LLC                                      Address on file
8809463      Dandoy, Maren Cherie                                   Address on file
8759546      DANNER, CLAIRE                                         Address on file
8360477      DARLING INTERNATIONAL                                  2626 E 25TH STREET                                                                                                                                                                        LOS ANGELES             CA           90058
8752824      DARRYL PEAK C/O HARRSION WHITE PC                      179 WEST MAIN ST.                                                                                                                                                                         SPARTANBURG             SC           29305
8752824      DARRYL PEAK C/O HARRSION WHITE PC                      DANA WILKINSON                             365- C E BLACKSTOCK RD                                                                                                                         SPARTANBURG             SC           29301
8360529      DATABIT, INC.                                          200 ROUTE 17                                                                                                                                                                              MAHWAH                  NJ           07430
8360531      DATA-CODE, INC                                         14771 MYFORD ROAD #E                                                                                                                                                                      TUSTIN                  CA           92780
8906163      DAUGHTRY, KAREN                                        Address on file
8756050      DAVIS, MARIAH                                          Address on file
8361288      DAWN HONG KONG HOLDINGS PRIVATE LTD                    SUITE 2302 PROSPERITY TOWER 39,                                                                                                                                                           CENTRAL                                           HONG KONG
8361354      DAYLIGHT                                               1016 S TOWNE AVE # 112                                                                                                                                                                    LOS ANGELES             CA           90021
8839512      Dayton Mall II, LLC                                    Frost Brown Todd LLC                       Ronald E. Gold, Esq.                                  301 East Fourth Street                                   3300 Great American Tower       Cincinnati              OH           45202
8361370      DB & CO DBA DO & BE COLLECTION                         1016 S TOWNE AVE #101                                                                                                                                                                     LOS ANGELES             CA           90021
8361383      DDR CORP.                                              3300 ENTERPRISE PARKWAY                                                                                                                                                                   BEACHWOOD               OH           44122
8883498      DDR Crossroads Center LLC                              c/o SITE Centers Corp.                     3300 Enterprise Parkway                                                                                                                        Beachwood               OH           44122
8864610      DDR URBAN LP                                           c/o SITE CENTERS CORP.                     330 ENTERPRISE PARKWAY                                                                                                                         BEACHWOOD               OH           44122
8331582      DDR Winter Garden LLC                                  c/o Site Centers Corp                      3300 Enterprise Parkway                                                                                                                        Beachwood               OH           44122
8361391      DDRTC CORE RETAIL FUND LLC                             3300 ENTERPRISE PARKWAY                                                                                                                                                                   BEACHWOOD               OH           44122
8842464      DDRTC FAYETTE PAVILION I AND II LLC                    c/o SITE CENTERS CORP.                     3300 ENTERPRISE PARKWAY                                                                                                                        BEACHWOOD               OH           44122
8911326      De Haro, Kristy                                        Address on file
8838443      De La Montagne Canadian Ventures Inc.                  A-3488 Chemin de la Cote-des-Neiges                                                                                                                                                       Montreal                QC           H3H 2M6      Canada
8838443      De La Montagne Canadian Ventures Inc.                  Davies Ward Phillips & Vineberg LLP        155 Wellington Street West                                                                                                                     Toronto                 ON           M5V 3J7      Canada
8513382      De Lage Landen Financial Services                      Attn Ken Jones                             1111 Old Eagle School Rd                                                                                                                       Wayne                   PA           19087
9408166      De Santiago, Jannette                                  Address on file
8772180      De Vinck, Marc                                         Address on file
9487212      Deals 4 All Seasons                                    1620 E 22nd Street                                                                                                                                                                        Los Angeles             CA           90011
8511842      Deals 4 All Seasons, Inc                               1620 E. 22nd Street                                                                                                                                                                       Los Angeles             CA           90011
8361778      DEAN, KIERA E.                                         Address on file
9508262      DEAN, MILLER                                           Address on file
8748552      Dear Katie Brown, LLC                                  6611 Berrywood Ln.                                                                                                                                                                        Georgetown              TX           78633
8908692      Deerbrook Mall, LLC                                    c/o Brookfield Property REIT, Inc.         350 N. Orleans St., Suite 300                                                                                                                  Chicago                 IL           60654-1607
8755474      DEFORD, MADISON                                        Address on file
8362027      DEL AMO FASHION CENTER                                 PO BOX 409657                                                                                                                                                                             ATLANTA                 GA           30384-9657
8838560      Del Amo Fashion Center Operating Company, L.L.C.       Simon Property Group, L.P.                 Attn: Bankruptcy Department                           225 West Washington Street                                                               Indianapolis            IN           46204
8867881      Del Amo Fashion Center Operating Company, LLC          PO Box 409657                                                                                                                                                                             Atlanta                 GA           30384
8867881      Del Amo Fashion Center Operating Company, LLC          Simon Property Group, LP                   Attn: Ronald M. Tucker, Bankruptcy Department         225 W Washington Street                                                                  Indianapolis            IN           46204
8912575      Delasancha, Ronald                                     Address on file
8911710      Delasancha, Ronald                                     Address on file
10492852     Delasancha, Ronald                                     Address on file
10492926     Delasancha, Ronald                                     Address on file
8362296      DELGADO, GUADALUPE                                     Address on file
8631830      Delmarva Power & Light Company                         5 Collins Drive                            Suite 2133 / Mail Stop 84CP42                                                                                                                  Carneys Point           NJ           08069
8631830      Delmarva Power & Light Company                         PO BOX 13609                                                                                                                                                                              Philadelphia            PA           19101
8362432      DELTA AMERICAN CORP DBA                                7102 GREENWELL SPRINGS ROAD                                                                                                                                                               BATON ROUGE             LA           70805
8362444      DELUXITY INC.                                          4890 S. ALAMEDA ST.#B                                                                                                                                                                     VERNON                  CA           90058
8776348      Demoss, Nikki                                          Address on file
10202853     Denim International                                    NW1Z P 133 D 2 SP 6 Port Qasim Authority                                                                                                                                                  Karachi                              74900        Pakistan
8362547      DENIM INTERNATIONAL                                    NWIZ P 133 D 2 SP 6 PORT QASIM AUTHROITY                                                                                                                                                  KARACHI                              74900        PAKISTAN
8755632      DENT, KAYLIN M.                                        Address on file
8755632      DENT, KAYLIN M.                                        Address on file
8362645      DENVER COMMERCIAL BUILDERS INC.                        909 E. 62ND AVE.                                                                                                                                                                          DENVER                  CO           80216
8916585      Denver Pavilions Owner Co, LLC                         Stacia Bank Delaney, Esq.                  299 Milwaukee Street, Suite 500                                                                                                                Denver                  CO           80206
8892834      Denver Premium Outlets, LLC                            PO Box 775708                                                                                                                                                                             Chicago                 IL           60677
8892834      Denver Premium Outlets, LLC                            Simon Property Group, LP                   Bankruptcy Department                                 225 West Washington Street                                                               Indianapolis            IN           46204
10201993     DEPARTMENT OF STATE LANDS                              775 SUMMER STREET NE, STE. 100                                                                                                                                                            SALEM                   OR           97302
8516837      Department of Treasury - Bankruptcy Section            PO Box 9024140                                                                                                                                                                            San Juan                PR           00902-4140

8863643      Department of Water and Power, City of Los Angeles     Attn: Bankruptcy                           P.O. Box 51111                                                                                                                                 Los Angeles             CA           90051-5700
8362722      DERMALOGICA LLC                                        1535 BEACHEY PLACE                                                                                                                                                                        CARSON                  CA           90746
8842296      Dermalogica, LLC                                       Attn: Finance Department                   1535 Beachey Place                                                                                                                             Carson                  CA           90746
8842296      Dermalogica, LLC                                       Attn: Hanna Ramsey                         1535 Beachey Place                                                                                                                             Carson                  CA           90746
8750371      DERRIG, COLIN                                          Address on file
8752870      DESCHENES, GABRIELLE                                   Address on file
8752870      DESCHENES, GABRIELLE                                   Address on file
8752870      DESCHENES, GABRIELLE                                   Address on file
9487728      DESHIELDS, BRANDI L                                    Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 14 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 30 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                                     NAME                                     ADDRESS 1                                          ADDRESS 2                                             ADDRESS 3                                          ADDRESS 4                                       CITY        STATE       ZIP             COUNTRY
8362824      DESTIN COMMONS LTD                                19501 BISCAYNE BLVD                                                                                                                                                                                             AVENTURA                  FL           33180
8895859      Destin Commons, LTD.                              Kelley Drye & Warren LLP                          Attn: Robert L LeHane Esq.                          101 Park Avenue                                                                                           New York                  NY           10178
8895859      Destin Commons, LTD.                              Turnberry Associates                              c/o Mario A. Romine, Esq.                           19501 Biscayne Blvd. Suite 400                                                                            Aventura                  FL           33180
8362929      DEXTER CROSSING RETAIL LLC                        C/O MOSBACHER PROPERTIES GROUP                    18 EAST 48TH STREET, 19TH FL                                                                                                                                  NEW YORK                  NY           10017
8362961      DHL EXPRESS (USA), INC.                           16592 COLLECTIONS CENTER                                                                                                                                                                                        CHICAGO                   IL           60693
8631497      DHL Express USA INC                               16416 Northchase Dr.                                                                                                                                                                                            Houston                   TX           77060
8862808      DIALOGA GROUP, LCC                                JON ANDER DOCTOR                                  17 STATE STREET                                                                                                                                               NEW YORK                  NY           10004
8862808      DIALOGA GROUP, LCC                                JORGE FERNÁNDEZ                                   17 STATE STREET                                                                                                                                               NEW YORK                  NY           10004
                                                               MATKOFF, SHENGOLD, BURKE, BLYWEISS & ARBITTIER,
8752836      DIAMOND SKINNER                                   PC                                                ATTN: MAX GOLDBERG                                  1101 MARKET ST. SUITE 2500                                                                                PHILADELPHIA              PA           19107
8870670      Diaz Tena, Yolanda                                Address on file
8913760      Diaz, Maria Isabel                                Address on file
8753046      Diaz, Martha                                      Address on file
8908748      Diaz, Ursula                                      Address on file
8869255      Dicillo, Victoria                                 Address on file
8756929      DIGAFFE, ELIZABETH T.                             Address on file
9808083      Dilong Fashion, Inc.                              Lewis Brisbois Bisgaard & Smith, LLP              Attn: Maria L. Garcia                               633 W. 5th Street, Suite 4000                                                                             Los Angeles               CA           90071
8904792      Dilong Fashion, Inc.                              Lewis Brisbois Bisgaard & Smith, LLP              Scott Lee                                           633 W. 5th Street, Suite 4000                                                                             Los Angeles               CA           90071
9808083      Dilong Fashion, Inc.                              Masnon Shi                                        1210 W. Jon Street, Suite D                                                                                                                                   Torrance                  CA           90502
8363625      DIMOND CENTER HOLDINGS, LLC                       800 E DIMOND BLVD STE 3-500                                                                                                                                                                                     ANGCHORAGE                AK           99515-2038
10210095     Dimond Center Holdings, LLC                       Address on file
9569035      Dingas, Breanna                                   Address on file
8905149      Dinkel, Courtney                                  Address on file
8869008      Dinkel, Courtney A.                               Address on file
8748638      DION AND SONS INC                                 1543 WEST 16TH STREET                                                                                                                                                                                           LONG BEACH                CA           90813
9488144      DIOSA CORP                                        1145 TOWNE AVE. #3                                                                                                                                                                                              LOS ANGELES               CA           90021
             DISABILITY CARE MANAGEMENT PROFESSIONALS,
9488158      INC.                                              100 N. WILKES BARRE BLVD.                         SUITE 310                                                                                                                                                     WILKES BARRE              PA           18702
8905809      Disney Consumer Products, Inc.                    Attn: Manager, Contract Services                  500 South Buena Vista Street                                                                                                                                  Burbank                   CA           91521-8651
8905809      Disney Consumer Products, Inc.                    Attn: Mohan Wickramasinghe                        622 Circle Seven                                                                                                                                              Glendale                  CA           91201
8753766      DIVISIONS INC.                                    1 RAVERFRONT PLACE, SUITE 510                                                                                                                                                                                   NEWPORT                   KY           41071
8905792      Divisions, Inc. dba Divisions Maintenance Group   Benesch, Friedlander, Coplan & Aronoff            Elliot Smith                                        200 Public Square                                        Suite 2300                                       Cleveland                 OH           44114-2378
10211041     Divisions, Inc. dba Divisions Maintenance Group   Benesch, Friedlander, Coplan & Aronoff LLP        Elliot Smith                                        200 Public Square, Suite 2300                                                                             Cleveland                 OH           44114
8904627      Divisions, Inc. dba Divisions Maintenance Group   c/o Benesch, Friedlander, Coplan & Aronoff        Attn: Elliot Smith                                  200 Public Square, Suite 2300                                                                             Cleveland                 OH           44114-2378
9264013      Dixon, Daniele                                    Address on file
8838360      Dixon, Donye                                      Address on file
8811351      Dixon, Gina                                       Address on file
8570401      DKCosmetics, Inc                                  734 Grand Ave. Suite A                                                                                                                                                                                          Ridgefield                NJ           07657
8570401      DKCosmetics, Inc                                  Attn: John JK Lee                                 18 W 33rd Street, 4FL                                                                                                                                         New York                  NY           10001
8810083      DLA Piper LLP (US)                                c/o Richard M. Kremen, Partner                    6225 Smith Avenue                                                                                                                                             Baltimore                 MD           21209
8753865      DO WON CHANG                                      3880 N. MISSION ROAD                                                                                                                                                                                            LOS ANGELES               CA           90031
8911364      Do, Helena                                        Address on file
9488278      DOBLADO, LESLY J                                  Address on file
8363954      DOCOMO PACIFIC, INC.                              890 S. MARINE CORPS DRIVE                                                                                                                                                                                       TAMUNING                  GU           96913
8895324      Dolphin Mall Associates LLC                       The Taubman Company                               Andrew S. Conway                                    200 East Long Lake Road, Suite 300                                                                        Bloomfield Hills          MI           48304-2324
8895567      Dominguez, Alfonso                                Address on file
10569321     Dominguez, Israel                                 Address on file
9212362      Dominguez, Israel R                               Address on file
9262628      Dominguez, Stefany                                Address on file
8866055      Dominion Energy South Carolina                    220 Operation Way                                 Mail Code C222                                                                                                                                                Cayce                     SC           29033
8746461      Dominion Hope Gas                                 48 Columbia Blvd                                                                                                                                                                                                Clarksburg                WV           26301
8905084      Donahue Schriber Realty Group, LP                 Trainor Fairbrook                                 Jennifer L. Pruski, Esquire                         980 Fulton Avenue                                                                                         Sacramento                CA           95825
8753838      DONG GUAN CITY LIGE GARMENT CO. LTD               DONGGUAN CITY HUMEN TOWN                          BAISHA YUEN ROAD NO.3 GOLD COMMUN                                                                                                                                                                                 CHINA
10189873     Donghan Group Limited                             Jackey Mou                                        218C 5/F,JAFFE MANS, 218 JAFFE ROAD                                                                                                                           WAN CHAI                  HONG KONG                 CHINA
10189873     Donghan Group Limited                             NARI KIM                                          VICE PRESIDENT DONGHAN GROUP LIMITED                WORKSHOP UNIT 8 ON 26/F WAH FAT                          INDUSTRIAL BUILDING NOS.10-14 KWAI CHING NT HK                             HONGKONG                  CHINA
10186092     Donghan Group Limited                             Xihuangbu, Xiazhuangjiedao                        Chengyangqu                                                                                                                                                   Qingdao                                266000       China
10186074     Donghan Group Limited                             Xihuangbu, Xiazhuangjiedao                        Chengyanqu                                                                                                                                                    Qingdao                                266000       China
10186074     Donghan Group Limited                             218C 5/T, JAFFE MANS                              218 JAFFE ROAD                                                                                                                                                WAN CHAI                                            HONG KONG
10186074     Donghan Group Limited                             Attn: Nari Kim, VP                                Worshop Unit 8 on 26f Wah Fat Industrial Building   Nos.10-14 Kung Yip St Kwai Ching NT HK                                                                    Kung Yip St                                         Hong Kong
9542575      Dongling International Co., Ltd                   A-1-1, International Garment Industry Park        No. 17 Jiujiang Road, Tongji New Economic           Jimo District                                                                                             Qingdao City                           266228       China
9542575      Dongling International Co., Ltd                   Ruifengming Accessories Co. Ltd                   Liyang Road, Liuting Street, Chengyang District                                                                                                               Qingdao City                           266108       China
                                                               A-1-1, INTERNATIONAL GARMENT INDUSTRY PARK, NO.
8364287      DONGLING INTERNATIONAL CO.,LTD                    17 JIUJIANG                                                                                                                                                                                                     JIMO                                                CHINA
8893560      Dongsuh International Co, Ltd                     JS Kim, Cathy Chung                               B-910, 11, Beobwon-Ro 11 Gil                        Songpa-Gu                                                                                                 Seoul                                  05836        Korea, Republic of
8893575      Dongsuh International Co, Ltd                     JS Kim, Cathy Chung                               B-910, 11, Beobwon-Ro 11-Gil                        Songpa-Gu                                                                                                 Seoul                                  05836        Korea, Republic of
8864860      DONGSUH INTERNATIONAL CO., LTD.                   JS KIM, CATHY CHUNG                               B-910, 7, BEOBWONRO 11-GIL                          SONGPA-GU                                                                                                 SEOUL                                  05836        KOREA, REPUBLIC OF
8864855      DONGSUH INTERNATIONAL CO., LTD.                   JS KIM, CATHY CHUNG                               B-910, 7, BEOBWON-RO 11-GIL                         SONGPA-GU                                                                                                 SEOUL                                  05836        KOREA, REPUBLIC OF
8364291      Dongsuh International Co., Ltd.                   Address on file
8516808      Doris Maloy, Leon County Tax Collector            Attn: Tax Administration Department               Post Office Box 1835                                                                                                                                          Tallahassee               FL           32302-1835
8364465      DOSH HOLDINGS, INC.                               13501 GALLERIA CIR                                                                                                                                                                                              AUSTIN                    TX           78738
8364465      DOSH HOLDINGS, INC.                               GALLERIA CIRCLE, SUITE 240                                                                                                                                                                                      AUSTIN                    TX           78738
8749885      DOSSA, PEYAYRA J.                                 Address on file
8749885      DOSSA, PEYAYRA J.                                 Address on file
8749885      DOSSA, PEYAYRA J.                                 Address on file
8570433      Douglas County Tax Commissioner's Office          6200 Fairburn Rd                                                                                                                                                                                                Douglasville              GA           30134
9419332      Douglas County Treasurer                          100 Third St Ste 120                                                                                                                                                                                            Castle Rock               CO           80104
8892297      Dover Mall, LLC                                   Dover Mall, LLC                                   PO Box 403441                                                                                                                                                 Atlanta                   GA           30384
8364615      DOVER MALL, LLC                                   P.O. BOX 403441                                                                                                                                                                                                 ATLANTA                   GA           30384-3441
8892297      Dover Mall, LLC                                   Simon Property Group, LP                          Bankruptcy Department                               225 West Washington Street                                                                                Indianapolis              IN           46204
8516647      DPO Inc                                           Flutter Lashes                                    3710 Rockwell Ave #G                                                                                                                                          El Monte                  CA           91731
8364713      DR. BRITE LLC.                                    1536 KIMBERLY AVE                                                                                                                                                                                               FULLERTON                 CA           92831
8364852      DS SERVICES OF AMERICA, INC.                      PO BOX 403628                                                                                                                                                                                                   ATLANTA                   GA           30384-3628




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 15 of 56
                                                                                                                                                                Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 31 of 85




                                                                                                                                                                                           Exhibit B
                                                                                                                                                                                     Claimants Service List
                                                                                                                                                                                    Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                              ADDRESS 2                                             ADDRESS 3                                              ADDRESS 4                      CITY        STATE      ZIP                COUNTRY
8918541      Du, Allison                                           Address on file
8905315      Duane Morris LLP                                      Attn: James J. Holman, Esquire                       30 South 17th Street                                                                                                                              Philadelphia              PA           19103
9475766      Dube, Ashley                                          Address on file
8365090      DULLES TOWN CENTER MALL, LLC                          2000 TOWER OAKS BOULEVARD 8TH FL                     ACCT 3300 A206                                                                                                                                    ROCKVILLE                 MD           20852
8758741      DUPONT, MADJEY                                        Address on file
8904641      Duquesne Light Company                                Keri P. Ebeck                                        707 Grant St., Suite 2200, Gulf Tower                                                                                                             Pittsburgh                PA           15219
8904641      Duquesne Light Company                                Tara R. Pfeifer                                      411 Seventh Avenue, Mail Drop 16-1                                                                                                                Pittsburgh                PA           15219
8756130      DURDEN, TARYNE                                        Address on file
8365504      DUST STUDIOS LA INC                                   1127 E. LAS TUNAS DR                                                                                                                                                                                   SAN GABRIEL               CA           91776
8911564      Dye, Madison E                                        Address on file
8911460      Dye, Madison E.                                       Address on file
8568657      e.l.f. Cosemetics, Inc.                               570 10th St.                                                                                                                                                                                           Oakland                   CA           94607
8568657      e.l.f. Cosemetics, Inc.                               P.O. Box 83403                                                                                                                                                                                         Chicago                   IL           60691-3403
8365600      E.S. ORIGINALS INC.                                   440 NINTH AVENUE 7TH FLOOR                                                                                                                                                                             NEW YORK                  NY           10001
8758338      EARLEY, MEKENNA M.                                    Address on file
8758338      EARLEY, MEKENNA M.                                    Address on file
8906387      Early Sullivan Wright Gizer & McRae LLP               Attn: Jeremy Gray                                    6420 Wilshire Boulevard, 17th Floor                                                                                                               Los Angeles               CA           90048
9489040      EASEL                                                 1517 MATEO ST                                                                                                                                                                                          LOS ANGELES               CA           90021
8365723      EASTON TOWN CENTER II, LLC                            4016 TOWNSFAIR WAY, STE 201                                                                                                                                                                            COLUMBUS                  OH           43219
8331139      Eastview Mall, LLC                                    1265 Scottsville Road                                                                                                                                                                                  Rochester                 NY           14624
8905906      Eatontown Monmouth Mall LLC                           c/o Brookfield Property REIT, Inc.                   350 N. Orleans St                                    Suite 300                                                                                    Chicago                   IL           60654-1607
9807905      EBEAUTY FASHION CO., LIMITED                          FLAT/RM B 5/F GAYLORD                                COMMERCIAL BUILDING 114-118                          LOCKHART ROAD                                                                                HONG KONG                                           HONG KONG
                                                                   FLAT/RM B 5/F GAYLORD COMMERCIAL BUILDING 114-
8365763      EBEAUTY FASHION CO., LIMITED                          118                                                                                                                                                                                                    LOCKHART ROAD                                       HONG KONG
                                                                   Flat/Rm B 5/F Gaylord Commercial Buiilding 114-118
9409629      EBeauty Fasion Co., Limited                           Lockhart Road                                                                                                                                                                                                                                              Hong Kong
8365843      ECOM HEIGHTS LLC                                      9 EAST LOOCKERMAN STREET, SUITE 3A                                                                                                                                                                     DOVER                     DE           19901
8365869      EDGE ACCESSORIES LTD.                                 EGDON HALL, LYNCH LANE, WEYMOUTH                                                                                                                                                                       DORSET                                 DT49DN       UNITED KINGDOM
9489258      EGGERS, ERIC A                                        Address on file
8366141      E-GIANTLAX                                            S. LOS ANGELES ST #109                                                                                                                                                                                 LOS ANGELES               CA           90015
8366143      EGT ENTERPRISE, INC.                                  2030 UNION STREET, #207                                                                                                                                                                                SAN FRANCISCO             CA           94124
8366174      EIGHTH UTILITIES DISTRICT                             ATTN: TERRI L. SKOOG                                 ASST. TAX COLLECTOR                                  18 MAIN STREET                                                                               MANCHESTER                CT           06042-3136
9216519      Ekata, Inc.                                           1301 5th Avenue                                      Suite 1600                                                                                                                                        Seattle                   WA           98101
8745079      EklecCo NewCo LLC                                     c/o Barclay Damon LLP                                Attn: Kevin M. Newman                                Barclay Damon Tower                                      125 East Jefferson Street           Syracuse                  NY           13202
8745079      EklecCo NewCo LLC                                     Pyramid Management Group, LLC                        Attn: John D. Cico                                   The Clinton Exchange, 4 Clinton Square                                                       Syracuse                  NY           13202
9489314      ELAINE HUGHES                                         Address on file
9489314      ELAINE HUGHES                                         Address on file
8366247      E-LASTING ARTS & CRAFTS CO.LTD                        WEIJIATUN VILLAGE,LIGEZHUANG TWON,JIAOZHOU                                                                                                                                                             QINGDAO                                             CHINA
8366277      ELDIB & CO.                                           WORLD TRADE CENTER                                   1191 CORNICHE EL NIL                                                                                                                              CAIRO                                  11221        EGYPT
8366342      ELIZABETH AMY PIKE - ZANJANI                          555 S.BARRINGTON AVE # 213                                                                                                                                                                             LOS ANGELES               CA           90049
8366379      ELKURN COSMETICS CO.,LTD.                             THE MART 408,51,WONHYO-RO                                                                                                                                                                              YONGSAN-GU                                          KOREA, REPUBLIC OF
9788610      Ella L Clothing, Inc.                                 Law Offices of Young K. Chang                        3580 Wilshire Boulevard, #1405                                                                                                                    Los Angeles               CA           90010
8895138      ELLEN CLOTHING                                        BIANCA LEE                                           181866 E 46TH ST.                                                                                                                                 LOS ANGELES               CA           90058
8895216      Ellen Clothing                                        Bianca Lee                                           1866 E. 46th Street                                                                                                                               Los Angeles               CA           90058
10189401     Ellen Clothing                                        Jung Ok Lee                                          1866 E 46th St                                                                                                                                    Los Angeles               CA           90058
9407259      Ellian Designs LLC                                    6725 San Fernando Road                                                                                                                                                                                 Glendale                  CA           91201
8366599      ELUSION MANUFACTURING LIMITED                         50-52 CROSS LANCES ROAD, HOUNSLOW                                                                                                                                                                      LONDON                                 TW3          UNITED KINGDOM
8907141      Emanuel Geraldo Accessories, Inc.                     160 Port-Royal West                                                                                                                                                                                    Montreal                  QC           H3L 3N1      Canada

8774026      Embarq Florida, Inc. - Central Florida dba CenturyLink 220 N 5th St                                                                                                                                                                                          Bismarck                  ND           58501

8774026      Embarq Florida, Inc. - Central Florida dba CenturyLink Centurylink Communications, LLC. -Bankruptcy        Attn: Legal-BKY                                      1025 El Dorado Blvd                                                                          Broomfield                CO           80021
                                                                    Simon Carmel, SVP, Business Affairs & Business
8907745      EMI Group Limited                                      Development                                         Universal Music Group                                4 Pancras Square                                                                             London                                 N1C 4AG    United Kingdom
8907745      EMI Group Limited                                      Fox Rothschild LLP                                  Terence G. Banich                                    321 N. Clark St., Ste. 1600                                                                  Chicago                   IL           60654
8366690      EMORY PARK, INC                                        1169 CROCKER ST                                                                                                                                                                                       LOS ANGELES               CA           90021
8366694      EMPERIA INC.                                           4890 S ALAMEDA ST                                                                                                                                                                                     VERNON                    CA           90058
8892272      Empire Mall, LLC                                       PO Box 775906                                                                                                                                                                                         Chicago                   IL           60677
8892272      Empire Mall, LLC                                       Simon Property Group, LP                            Bankruptcy Department                                225 West Washington Street                                                                   Indianapolis              IN           46204
8366761      ENGIE INSIGHT SERVICES INC.                            N. ATLANTIC, SUITE 5000                                                                                                                                                                               SPOKANE                   WA           99201
8778696      Enstar Natural Gas Company                             PO Box 190288                                                                                                                                                                                         Anchorage                 AK           99519
8568713      Entergy c/o Jon Majewski                               Credit & Collections Dept.                          4809 Jefferson Hwy                                                                                                                                Jefferson                 LA           70121
8568713      Entergy c/o Jon Majewski                               Entergy Services, LLC                               Amanda Baham                                         Mail Unit L-JEF-359                                      4809 Jefferson Highway, Suite A     New Orleans               LA           70121-3138
8903196      Enterprise Eagle Pass Associates, L.P.                 Kelley Drye & Warren LLP                            Attn: Robert L. LeHane, Esq.                         101 Park Avenue                                                                              New York                  NY           10178
8903196      Enterprise Eagle Pass Associates, L.P.                 Mall de las Aguilas                                 Jones Lang LaSalle                                   Pat Saucedo, General Manager                             455 South Bibb Avenue               Eagle Pass                TX           78852
8366881      ENTRY INC                                              2640 E. 26TH ST                                                                                                                                                                                       VERNON                    CA           90058
8460832      Equal Employment Opportunity Commission                3300 N. Central Avenue, Suite 690                                                                                                                                                                     Phoenix                   AZ           85012
8893535      Equity One (Northeast Portfolio), Inc.                 Kelley Drye & Warren LLP                            Attn: Robert L. LeHane                               101 Park Avenue                                                                              New York                  NY           10178
10210985     Equity One (Northeast Portfolio), Inc.                 Address on file
             Ericksen Arbuthnot, Kilduff, Day & Lindstrom dba:
8907805      Ericksen Arbuthnot Law Firm                            Address on file
             Ericksen Arbuthnot, Kilduff, Day & Lindstrom dba:
8907805      Ericksen Arbuthnot Law Firm                            Address on file
8327628      ERIE WATER WORKS                                       240 WEST 12TH STREET                                                                                                                                                                                  ERIE                      PA           16501
8327628      ERIE WATER WORKS                                       ATTN: MELISSA ANN GUZOWSKI                          340 W. BAYFRONT PARKWAY                                                                                                                           ERIE                      PA           16507
8895247      Eroglu Giyim Sanayi Ticaret, A.S.                      Firuzkoy Mh. Kazim Karabekir CD                     No. 2/1 Avcilar                                                                                                                                   Istanbul                                            Turkey
8895247      Eroglu Giyim Sanayi Ticaret, A.S.                      Offit Kurman, P.A.                                  Paul J. Winterhalter, Esquire                        401 Plymouth Road                                        Suite 100                           Plymouth Meeting          PA           19462
8367000      ERVIN COHEN & JESSUP LLP                               9401 WILSHIRE BLVD, 9TH FLOOR                                                                                                                                                                         BEVERLY HILLS             CA           90212-2974
9789985      Ervin Cohen & Jessup LLP                               9401 Wilshire Blvd. 9th Floor                                                                                                                                                                         Beverly Hills             CA           90212
10491837     Escalante, Darlene D                                   Address on file
8892721      Escuela Shopping Center, LLC                           Kelley Drye & Warren LLP                            Attn: Robert L. Lehane                               101 Park Avenue                                                                              New York                  NY           10178
8892721      Escuela Shopping Center, LLC                           Regency Centers, L.P.                               Attn: Ernst Bell, Esq.                               One Independent Drive                                                                        Jacksonville              FL           32202




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                        Page 16 of 56
                                                                                                                                                               Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 32 of 85




                                                                                                                                                                                          Exhibit B
                                                                                                                                                                                    Claimants Service List
                                                                                                                                                                                   Served via first class mail

   MMLID                                     NAME                                     ADDRESS 1                                                 ADDRESS 2                                             ADDRESS 3                                              ADDRESS 4                                     CITY        STATE       ZIP              COUNTRY
8332555      ESEARCHVISION INC                                   315 W HURON ST 300                                                                                                                                                                                                     ANN ARBOR                 MI           48103
8912343      Espara, Gisele                                      Address on file
8906779      Espinosa, Darlene                                   Address on file
8906728      Espinosa, Darlene                                   Address on file
8906779      Espinosa, Darlene                                   Address on file
8906728      Espinosa, Darlene                                   Address on file
8906483      Espinosa, Darlene                                   Address on file
8910830      Espinoza, Diana                                     Address on file
8904769      Espinoza, Susana                                    Address on file
8570477      Espinoza, Valeria                                   Address on file
9489894      ESPOSITO, DEANA L                                   Address on file
9489894      ESPOSITO, DEANA L                                   Address on file
8367563      ESTHER DUK-HEE CHANG 2012 TRUST                     3880 N. MISSION ROAD                                                                                                                                                                                                   LOS ANGELES               CA           90031
8367568      ESTHER JEFFREY TRUST                                185 NW SPANISH RIVER BLVD STE 100                     ESTHER JEFFREY LLC                                                                                                                                               BOCA RATON                FL           33431-4230
8905354      E-Teen Company Limited                              Tina Liu                                              Suite 202, 2/F Sun Cheong Industrial Building        2-4 Cheung Yee Street, Lai Chi Kok                                                                          Kowloon                                             Hong Kong

8905354      E-Teen Company Limited                              c/o Greenberg Glusker Fields Claman & Machtinger LLP Attn: Jeffrey Krieger                                 1900 Avenue of the Stars, Ste. 2100                                                                         Los Angeles               CA           90067
8838582      EUGENE WATER & ELECTRIC BOARD                       500 E 4TH AVE                                                                                                                                                                                                          EUGENE                    OR           97401
9785165      Euler Hermes Agent for Kardem Teks San Ve Tic A S   Euler Hermes N A                                     800 Red Brook Blvd                                                                                                                                                Owings Mills              MD           21117

8840229      EULER HERMES N.A as Agent for IMAGININGS 3, INC.    800 Red Brook Blvd, #400C                                                                                                                                                                                              Owings Mills              MD           21117
             EULER HERMES N.A as Agent for PREFERRED PLASTICS
8629108      & PACKAGING CO., INC.                               800 Red Brook Blvd, #400C                                                                                                                                                                                              Owings Mills              MD           21117
10569654     EURE APPAREL CO.,LTD                                60 SEOKCHON HOSU-RO                                   12GILL                                               SONGPA-GU                                                                                                   SEOUL                                  05562        KOREA, REPUBLIC OF
8367790      EUREKA WATER COMPANY                                729 SE 3RD ST                                                                                                                                                                                                          OKLAHOMA CITY             OK           73109
8367800      EUSU LOGISTICS INC                                  1 MARKET PLZ LBBY 6                                                                                                                                                                                                    SAN FRANCISCO             CA           94105
8367800      EUSU LOGISTICS INC                                  S. SANTA FE AVE.                                                                                                                                                                                                       CARSON                    CA           90810
8752860      EVA BURGOS                                          Address on file
8367806      EVA OPTIKS INC                                      7F,NO.30 CHUNG CHENG 2ND ROAD                                                                                                                                                                                          KAOHSIUNG,TAIWAN                                    TAIWAN
                                                                 13 HAKPYEONGPUNGJEONG-GIL,NAESU-
9490158      EVERCOS CO.,LTD                                     EUP,CHEONGWON-GU                                                                                                                                                                                                       CHEONGJU-SI                                         KOREA, REPUBLIC OF
8891629      Eversheds Sutherland (Netherlands) B.V.             Afd Finance                                           De Cuserstraat 91                                                                                                                                                Amsterdam                              1081 CN      Netherlands
8368013      EVERSHINE CREATIONS, INC.                           2/F NO.71,SEC.2, NANJING E. RD                                                                                                                                                                                         TAIPEI                                              TAIWAN
9490214      EWART, BRIEANNA                                     Address on file
8368060      EXCEL CONSTRUCTION SERVICES, INC.                   RAYMER AVENUE                                                                                                                                                                                                          FULLERTON                 CA           92833-2513
8895425      Excel Monte Vista LP                                Kelley Drye & Warren LLP                              Attn: Robert L. LeHane, Esq                          101 Park Avenue                                                                                             New York                  NY           10178
8895425      Excel Monte Vista LP                                Shopcore Properties                                   Linda Madway, Esq.                                   Senior Vice President & General Counsel                  Two Liberty Place, 50 S. 16th Street, Suite 3325   Philadelphia              PA           19102
10211072     Excel Monte Vista LP                                Address on file
8903263      Executive Risk Specialty Insurance Company          c/o Chubb                                             Attn: Collateral Manager                             436 Walnut Street                                                                                           Philadelphia              PA           19106
8895569      Executive Risk Specialty Insurance Company          Chubb                                                 Ron Jones                                            436 Walnut Street                                                                                           Philadelphia              PA           19106
8903263      Executive Risk Specialty Insurance Company          Duane Morris LLP                                      Wendy M Simkulak, Esquire                            30 S. 17th Street                                                                                           Philadelphia              PA           19103-4196
9569189      Exel Reporters                                      PO Box 6160                                                                                                                                                                                                            San Pedro                 CA           90734
8368071      EXPEDITER SERVICES, INC.                            1331 Union Avenue                                     Suite 1022                                                                                                                                                       Memphis                   TN           38104
8368071      EXPEDITER SERVICES, INC.                            LOS COLOBOS PARK                                                                                                                                                                                                       CAROLINA                  PR           00987
8368077      EXPRESS MESSENGER SYSTEMS INC                       2501 S. PRICE RD.                                                                                                                                                                                                      CHANDLER                  AZ           85286
11104719     Express Messenger Systems, Inc. dba OnTrac          Attn: Tom Fischer                                     2501 S. Price Rd.                                    Ste. 201                                                                                                    Chandler                  AZ           85286
11104719     Express Messenger Systems, Inc. dba OnTrac          Snell & Wilmer LLP                                    Attn: Jill H. Perrella                               One S. Church Ave.                                       Ste. 1500                                          Tucson                    AZ           85701
8328547      F4M Brands Inc                                      736 East 29th St.                                                                                                                                                                                                      Los Angeles               CA           90011
8368148      FACE HALO LLC                                       20521 QUEDO DRIVE                                                                                                                                                                                                      WOODLAND HILLS            CA           91364
8368149      FACEBOOK, INC                                       1601 WILLOW ROAD                                                                                                                                                                                                       MENLO PARK                CA           94025
8368152      FACETORY INC                                        1470 MOONSTONE                                                                                                                                                                                                         BREA                      CA           92821
10570753     FacilityRX Services, LLC                            24659 Halsted Rd                                                                                                                                                                                                       Farmington Hills          MI           48335
8368219      Fairfax Company of Virginia, LLC                    200 East Long Lake Road Suite 300                                                                                                                                                                                      Bloomfields               MI           48304-2324
8368227      FAIRFAX FIRE EXTINGUISHER                           PO BOX 3033                                                                                                                                                                                                            FAIRFAX                   VA           22038
8911219      Falitz, Amanda                                      Address on file
8905765      Fallen Timbers Ohio LLC                             150 Great Neck Rd, Suite 304                                                                                                                                                                                           Great Neck                NY           11021
8368376      Fantasy Files, Inc                                  557 Jessie Street                                                                                                                                                                                                      San Fernando              CA           91340
8368521      Farris, Mia D.                                      Address on file
8368521      Farris, Mia D.                                      Address on file
8368532      FASHION ACCENTS                                     100 NASHUA STREET                                                                                                                                                                                                      PROVIDENCE                RI           02904
8892316      Fashion Centre Mall, LLC                            PO Box 402792                                                                                                                                                                                                          Atlanta                   GA           30384-2792
8892316      Fashion Centre Mall, LLC                            Simon Property Group, LP                              Bankruptcy Department                                225 West Washington Street                                                                                  Indianapolis              IN           46204
8368542      FASHION LODGE, INC DBA: VINE & LOVE                 732 E. 10TH ST #103                                                                                                                                                                                                    LOS ANGELES               CA           90021
8368543      FASHION OUTLETS AT FOXWOODS LLC                     3200 NORTHLINE AVE., SUITE 360                                                                                                                                                                                         GREENSBORO                NC           27408
10210335     Fashion Outlets II LLC                              Address on file
10210333     Fashion Outlets of Chicago LLC                      Ballard Spahr LLP                                     Dustin P. Branch, Esq.                               2029 Century Park East, Suite 800                                                                           Los Angeles               CA           90067-2909
8907751      Fashion Place, LLC                                  c/o Brookfield Property REIT, Inc.                    350 N. Orleans St., Suite 300                                                                                                                                    Chicago                   IL           60654-1607
8906978      Fashion Show Mall LLC                               c/o Brookfield Property REIT, Inc.                    350 N. Orleans St., Suite 300                                                                                                                                    Chicago                   IL           60654-1607
8368551      FASHION VALLEY MALL                                 PO BOX 53271                                                                                                                                                                                                           LOS ANGELES               CA           90074-3271
8893058      Fashion Valley Mall, LLC                            Address on file
8893058      Fashion Valley Mall, LLC                            Address on file
8368553      FASHIONLA CLOTHING, CORP.                           311 E VALLEY BLVD STE 112-612                                                                                                                                                                                          SAN GABRIEL               CA           91776
8891610      Fast Fashion (Shanghai) Trading Co., Limited        George Chen                                           Room 9K, No. 1220 Tong Pu Road                                                                                                                                   Shanghai                               200333       China
10210154     Fast Fashion (Shanghai) Trading Co., Limited        George Chen                                           Room 9K, No. 1220 Tong Pu Road                                                                                                                                   Shanghai                               20333        China
9407220      Fast Fashion (Shanghai) Trading Co., Limted         George Chen                                           Room 9K No.1220, Tong Pu Road                                                                                                                                    Shanghai                               200333       China
10210878     Fast Fashion (Shanghai) Trading Co., Ltd.           Address on file
10209943     Fast Fashion(Shanghai) Trading Co.,Limited          GEORGE CHEN                                           ROOM 9K,NO.1220,TONG PU ROAD                                                                                                                                     SHANGHAI                               200333       CHINA
8498774      Fate Inc                                            1100 S San Pedro ST #B2                                                                                                                                                                                                Los Angeles               CA           90015
8368561      FATE INC.                                           1015 S. CROCKER ST # Q18                                                                                                                                                                                               LOS ANGELES               CA           90021
                                                                 172# HUANCUN RD, JINXIAOTANG
8368643      FAY COSMETIC TOOLS CO, LIMITED                      ZHUTANG,FENGGANG                                                                                                                                                                                                       DONGGUAN                               523681       CHINA




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                       Page 17 of 56
                                                                                                                                                       Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 33 of 85




                                                                                                                                                                                  Exhibit B
                                                                                                                                                                            Claimants Service List
                                                                                                                                                                           Served via first class mail

  MMLID                                 NAME                                               ADDRESS 1                                      ADDRESS 2                                           ADDRESS 3                                               ADDRESS 4                       CITY        STATE      ZIP                COUNTRY
             Fayette Mall SPE, LLC, by CBL & Associates
8865878      Management, Inc., its managing agent                 Attn: Caleb Holzaepfel                         736 Georgia Avenue, Suite 300                                                                                                                     Chattanooga               TN           37402
             Fayette Mall SPE, LLC, by CBL & Associates
8865878      Management, Inc., its managing agent                 Attn: Gary Roddy                               2030 Hamilton Place Boulevard, Suite 500                                                                                                          Chattanooga               TN           37421
8905053      FC Yonkers Associates LLC                            Kelley Drye & Warren LLP                       Attn: Robert L Lehane, Esq.                        101 Park Avenue                                                                                New York                  NY           10178
8905053      FC Yonkers Associates LLC                            QIC Properties Us, Inc                         Associates General Counsel                         Joan Glenn-Katzakis                                      600 Superior Avenue East Suite 1500   Clevland                  OH           44114
8748670      Fea Beauty Global                                    12 Holland Ave #12-51                                                                                                                                                                                                                   272012     Singapore
8748670      Fea Beauty Global                                    Attn: Ting Kai Koh                             440A Clementi Ave 3, #23-06                                                                                                                                                              121440     Singapore
8895276      Federal Insurance Company                            c/o Chubb                                      Attn: Collateral Manager                           436 Walnut Street                                                                              Philadelphia              PA           19106
8895276      Federal Insurance Company                            Duane Morris LLP                               Wendy M. Simkulak, Esquire                         30 S. 17th Street                                                                              Philadelphia              PA           19103-4196
8368713      FEDEX                                                ATTN: RICK MALONEY - ECOMMERCE DIRECTOR        PO BOX 7221                                                                                                                                       PASADENA                  CA           91109-7321
8869261      Fedex Corporate Services Inc.                        3965 Airways Blvd, Module G, 3rd Floor                                                                                                                                                           Memphis                   TN           38116-5017
8870099      Feedonomics LLC                                      21011 Warner Center Lane, Suite A                                                                                                                                                                Woodland Hills            CA           91367
9305584      Felicianotovar, Stephanee                            Address on file
8921079      Felix, Alexa                                         Address on file
9821431      FELNER, TALIA P                                      Address on file
8911732      Fernandez, Cassandra                                 Address on file
8912038      Fernandez, Cassandra                                 Address on file
8754273      FIDELITY                                             82 DEVONSHIRE STREET F3B                                                                                                                                                                         BOSTON                    MA           02109
8912267      Fierro, Jonathan D.                                  Address on file
8907013      FIKA THE BRAND, INC.                                 1662 LONG BEACH AVE 1ST FLOOR                                                                                                                                                                    LOS ANGELES               CA           90021
10198752     Finteks Tekstil ve Hali San.Ltd.Sti.                 Huzur Mah. Ahmet Bayman                        Caddesi No:18 Sariyer                                                                                                                             ISTANBUL                                            Turkey
10211278     Finteks Tekstil ve Hali San.Ltd.Sti.                 Huzur Mah. Ahmet Bayman Caddesi                No:18 Sariyer                                                                                                                                     Istanbul                                            Turkey
9490976      FIRE ALARM SERVICE TEAM LLC                          ATTN: LAURA JONIK                              4023 SO. OLD US HWY 23                             STE # 107                                                                                      BRIGHTON                  MI           48114
8369589      FIRE RECOVERY, USA LLC                               PO BOX 548                                                                                                                                                                                       ROSEVILLE                 CA           95678-0548
8869311      FIREEYE, INC.                                        BIALSON, BERGEN & SCHWAB                       C/O LAWRENCE SCHWAB/THOMAS GAA                     633 MENLO AVE., SUITE 100                                                                      MENLO PARK                CA           94025
8369606      FIRETROL PROTECTION SYSTEMS IN                       11111 LANDMARK 35 DR                                                                                                                                                                             SAN ANTONIO               TX           78233
9491013      FIRST ALARM                                          1111 ESTATES DRIVE                                                                                                                                                                               APTOS                     CA           95003
8908551      First Colony Mall, LLC                               c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                                     Chicago                   IL           60654-1607
8768231      First Energy Solutions Corp.                         341 White Pond Dr                              Building B3                                                                                                                                       Akron                     OH           44320
9293050      First Legal Network LLC                              PO Box 743451                                                                                                                                                                                    Los Angeles               CA           90074-3451
8761291      First Legal Network, LLC                             2501 Davidson Drive, 3rd Floor                                                                                                                                                                   Monterey Park             CA           91754
8908635      First Pacific Special Projects Ltd.                  c/o Brown Rudnick LLP                          Attn: Bennett Silverberg Esq.                      7 Times Sq.                                                                                    New York                  NY           10036
8369626      FISCO                                                20-52, BOTONGNAE-GIL 55TH, HWA                                                                                                                                                                   HWASEONG-SI,                           18516      KOREA, REPUBLIC OF
8757121      FISHER, ASHLEY S.                                    Address on file
8895538      Fisher, Dennis                                       Address on file
8753802      FISHMAN, TANYA BESSY                                 Address on file
8369707      FITI TESTING & RESEARCH INSTITUTE                    12F NGUYEN LAM TOWER                           VIETNAM LIMITED LIABILITY COMPANY                                                                                                                 HO CHI MINH                                         VIETNAM
8369708      FITI USA, INC                                        3460 WILSHIRE BLVD STE 1214                                                                                                                                                                      LOS ANGELES               CA           90010
8758525      FITZPATRICK, OLIVIA D                                Address on file
10210208     Flatiron Property Holding, L.L.C.                    Dustin P. Branch, Esq.                         Ballard Spahr LLP                                  2029 Century Park East, Suite 800                                                              LOS ANGELES               CA           90067-2909
8906973      Florence Mall L.L.C.                                 c/o Brookfield Properties REIT, Inc.           350 N. Orleans St.                                 Suite 300                                                                                      Chicago                   IL           60654-1607
8756436      FLORES, ALFRED ROBERT                                Address on file
8757925      FLORES, ANGEL                                        Address on file
8370391      FLORIDA MALL ASSOC. LTD.                             PO BOX 406360                                                                                                                                                                                    ATLANTA                   GA           30384-6360
8838538      Florida Mall Associates, LTD                         PO Box 406360                                                                                                                                                                                    Atlanta                   GA           30384
8838538      Florida Mall Associates, LTD                         Simon Property Group, L.P.                     Attn: Bankruptcy Department                        225 West Washington Street                                                                     Indianapolis              IN           46204
8370615      FORBES TAUBMAN ORLANDO LLC                           100 GALLERIA OFFICENTRE, STE 427                                                                                                                                                                 SOUTHFIELD                MI           48034
10210742     Forbes Taubman Orlando, L.L.C.                       Address on file
8370638      FORBES/COHEN FLORIDA PROPERTIES                      16156 COLLECTIONS CENTER DR.                                                                                                                                                                     CHICAGO                   IL           60693-0161
10210778     Forbes/Cohen Properties Limited Partnership          Ballard Spahr LLP                              Dustin P. Branch, Esq.                             2029 Century Park East, Suite 800                                                              Los Angeles               CA           90067-2909
8894570      Ford Motor Credit Company                            Dept 55953                                     P.O. Box 55000                                                                                                                                    Colorado Springs          CO           80962
8894570      Ford Motor Credit Company                            McCabe, Weisberg & Conway LLC                  Kristi Doughty                                     1407 Foulk Road, Suite 204, Foulkstone Plaza                                                   Wilmington                DE           19803
8894570      Ford Motor Credit Company                            P.O. Box 62180                                                                                                                                                                                   Colorado Springs          CO           80962
8754913      FORD, DORYANN                                        Address on file
8370766      FOREST CITY COMMERCIAL GROUP, INC                    1100 Terminal Tower                            50 Public Square                                                                                                                                  Clevland                  OH           44113
8370766      FOREST CITY COMMERCIAL GROUP, INC                    50 PUBLIC SQUARE, SUITE 1410                   FC WIREGRASS SPE, LLC                                                                                                                             CLEVELAND                 OH           44113
8370770      FOREST HARLEM PROPERTIES, LP                         MANAGEMENT OFFICE                              4104 N. HARLEM AVENUE                                                                                                                             NORRIDGE                  IL           60706
8839487      Forest Plaza, LLC                                    Frost Brown Todd LLC                           Attn: Ronald E. Gold                               3300 Great American Tower                                301 East Fourth Street                Cincinnati                OH           45202
10187271     Forest Plaza, LLC                                    Frost Brown Todd LLC                           Ronald E. Gold, Esq.                               3300 Great American Tower                                301 East Fourth Street                Cincinnati                OH           45202
8839487      Forest Plaza, LLC                                    Stephen E. Ifeduba                             180 East Broad Street                                                                                                                             Columbus                  OH           43215
             Forever 21 Fashion Ireland Limited (In Voluntary
8905303      Liquidation)                                         Smith & Williamson                             Paramount Court Corrig Road                        Sandyford Business Park                                  Dublin 18                             Dublin                                              Ireland (Eire)
8392064      FORMAN, JOYCE                                        Address on file

8774697      Forrest "Butch" Freeman, Oklahoma County Treasurer   Address on file
8754541      FORRESTER, EMILIE                                    Address on file
8370818      FORSYTH COUNTY TAX COLLECTOR                         PO BOX 82                                                                                                                                                                                        WINSTON-SALEM             NC           27102
8463318      Fort Bend County                                     1317 Eugene Heimann Circle                                                                                                                                                                       Richmond                  TX           77469-3623
8463318      Fort Bend County                                     Linebarger Googan Blair & Sampson, LLP         John P. Dillman                                    PO Box 3064                                                                                    Houston                   TX           77253-3064
8511784      Fort Bend County Levee Improvement District #2       11111 Katy Freeway #725                                                                                                                                                                          Houston                   TX           77079
8511784      Fort Bend County Levee Improvement District #2       Carl O. Sandin                                 1235 North Loop West, Suite 600                                                                                                                   Houston                   TX           77008
8516651      Fort Bend Independent School District                1317 Eugene Heimann Circle                                                                                                                                                                       Richmond                  TX           77469-3623
8516651      Fort Bend Independent School District                Attn: Yolanda M. Humphrey                      1235 North Loop West Suite 600                                                                                                                    Houston                   TX           77008
                                                                  6 OF 77-2 LISHUI AVENUE DENGGANG LISHUI TOWN
8370873      FOSHAN NANHAI SOUL ELECTRIC TECHNOL                  NANHAI DISTRICT                                                                                                                                                                                  GUANGDONG PROVINCE                                  CHINA
8905839      Fox Entertainment Group, LLC                         Disney Consumer Products                       Attn: Mohan Wickramasinghe                         622 Circle Seven                                                                               Glendale                  CA           91201
8905839      Fox Entertainment Group, LLC                         Disney Consumer Products, Inc.                 Attn: Manager, Contract Services                   500 South Buen Vista Street                                                                    Burbank                   CA           91521-8651
8371040      FOX HILLS MALL, LP                                   C/O BANK OF AMERICA FILE #55705                                                                                                                                                                  LOS ANGELES               CA           90074-5705
8907816      Fox River Shopping Center, LLC                       c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                                     Chicago                   IL           60654-1607
10211042     Fox Valley Mall LLC                                  Ballard Spahr LLP                              Dustin P. Branch, Esq.                             2029 Century Park East, Suite 800                                                              Los Angeles               CA           90067-2909
9491774      FRANCESCA, ARNILLAS                                  Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 18 of 56
                                                                                                                                                 Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 34 of 85




                                                                                                                                                                            Exhibit B
                                                                                                                                                                      Claimants Service List
                                                                                                                                                                     Served via first class mail

   MMLID                                     NAME                                           ADDRESS 1                                ADDRESS 2                                          ADDRESS 3                                             ADDRESS 4                      CITY        STATE       ZIP            COUNTRY
9820867      Franchise Tax Board                                        Bankruptcy Section MS A340           PO Box 2952                                                                                                                                  Sacramento                CA           95812-2952
8371137      FRANCIS, DAVE                                              Address on file
8752861      FRANCISCO, EVEZEN                                          Address on file
9311261      Franco, Abel                                               Address on file
8371211      FRANCO, GABRIELA                                           Address on file
8371271      FRANK BODY LLC                                             524 BROADWAY, FLOOR 11                                                                                                                                                            NEW YORK                  NY           10013
8905295      Franklin Mills Associates Limited Partnership              Simon Property Group, LP             225 West Washington Street                                                                                                                   Indianapolis              IN           46204
8371285      FRANKLIN MILLS SHOPPING MALL                               PO BOX 277867                                                                                                                                                                     ATLANTA                   GA           30384-7867
8905331      Franklin, Melanie                                          Address on file
8906760      Franklin, Raven                                            Address on file
8371506      FREEHOLD CHANDLER TRUST LLC                                401 WILSHIRE BLVD, SUITE 700                                                                                                                                                      SANTA MONICA              CA           90401
8371519      FREEMALL ASSOCIATES, LLC                                   401 WILSHIRE BLVD.                   SUITE 700                                                                                                                                    SANTA MONICA              CA           90401
10211034     Freemall Associates, LLC                                   Address on file
8371530      FREEMAN, CAISHA R.                                         Address on file
8918223      Freeze                                                     1400 Broadway                                                                                                                                                                     Dayton                    NJ           08810
8918223      Freeze                                                     473 Ridge Road                                                                                                                                                                    Dayton                    NJ           08810
8371610      FREMAUX TOWN CENTER SPE LLC                                NORTHPARK BLVD., SUITE 300                                                                                                                                                        COVINGTON                 LA           70433
8371714      FRINGE STUDIO, LLC                                         PO BOX 3663                                                                                                                                                                       CULVER CITY               CA           90230
             FRIT Shops at Sunset Place Owner, LLC t/a The Shops
8907161      at Sunset Place, South Miami, FL                           c/o Ballard Spahr LLP                Attn: Leslie C. Heilman, Esq.                    919 N. Market Street, 11th Floor                                                            Wilmington                DE           19801
8371754      FROMM INTL INC                                             603 DEMPSTER STREET                                                                                                                                                               MOUNT PROSPECT            IL           60056
8371759      FRONTIER                                                   PO BOX 23008                                                                                                                                                                      ROCHESTER                 NY           14692-3008
9492051      FRONTIER FASHION, INC.                                     1295 S. JOHNSON DRIVE                                                                                                                                                             CITY OF INDUSTRY          CA           91745
8371903      FULL & WELL FASHION CO LTD DBA GREA                        786 TOWNE AVE                                                                                                                                                                     LOS ANGELES               CA           90021
9209824      Fuller, Candise                                            Address on file
8372028      FUR                                                        319 LAFAYETTE STREET SUITE 102                                                                                                                                                    NEW YORK                  NY           10012
8826309      Fusion Cloud Services, LLC                                 210 Interstate N. Pkwy Ste 300                                                                                                                                                    Atlanta                   GA           30339
8826309      Fusion Cloud Services, LLC                                 Nicole Scarberry-McKee               1301 Chestnut                                                                                                                                Emporia                   KS           66801
8906641      G&I VII Reno Operating LLC                                 Bayer Properties, LLC                Kris Holden                                      2222 Arlington Avenue South                                                                 Birmingham                AL           35205
9798641      G&I VII RENO OPERATING LLC                                 BURR & FORMAN LLP                    JOE A. JOSEPH AND HANNA LAHR                     420 20TH STREET NORTH, SUITE 3400                                                           BIRMINGHAM                AL           35203
8906641      G&I VII Reno Operating LLC                                 Burr & Forman LLP                    Regan C. Loper                                   420 North 20th Street, Suite 3400                                                           Birmingham                AL           35203
9798641      G&I VII RENO OPERATING LLC                                 P.O. BOX 775951                                                                                                                                                                   CHICAGO                   IL           60677-5951
8905438      G&I VII Retail Carriage LLC                                Bayer Properties, LLC                Attn: Kris Holden                                2222 Arlington Avenue South                                                                 Birmingham                AL           35205
9571445      G&I VII Retail Carriage LLC                                Burr & Forman LLP                    Joe A. Joseph and Hanna Lahr                     420 20th Street North, Suite 3400                                                           Birmingham                AL           35203
8905438      G&I VII Retail Carriage LLC                                Burr & Forman LLP                    Attn: Regan C. Loper                             420 North 20th Street, Suite 3400                                                           Birmingham                AL           35202
9571454      G&I VII Retail Carriage LLC                                Joe A. Joseph and Hanna Lahr         Burr & Forman LLP                                420 20th Street North, Suite 3400                                                           Birmingham                AL           35203
9571454      G&I VII Retail Carriage LLC                                PO Box 535719                                                                                                                                                                     Atlanta                   GA           30353-5719
9492221      GABRIEL, KATHLEEN                                          Address on file
8754561      Gaddi, Grace L.                                            Address on file
8814376      Gainesville Regional Utilities                             301 SE 4th Avenue                    Station A144                                                                                                                                 Gainesville               FL           32601
8893544      Galleria at Wolfchase, LLC                                 98938 Collections Center Drive                                                                                                                                                    Chicago                   IL           60693
8893544      Galleria at Wolfchase, LLC                                 Simon Property Group, LP             Bankruptcy Department                            225 West Washington Street                                                                  Indianapolis              IN           46204
8372452      GALLERIA MALL INVESTORS LP                                 PO BOX 849111                                                                                                                                                                     DALLAS                    TX           75284-9111
10210787     Galleria Mall Investors LP                                 Address on file
             Galleria Mall Investors, LP t/a Dallas Galleria, Dallas,
10210949     TX                                                         Address on file
8372558      GALVEZ, GABRIELA                                           Address on file
8753256      GAMAR, TIMOTHY                                             Address on file
8760176      GAMBLE, HEATHER                                            Address on file
8911758      Garay, Richard                                             Address on file
8911643      Garay, Richard                                             Address on file
10492119     Garay, Richard                                             Address on file
10492748     Garay, Richard                                             Address on file
9208194      Garcia Soltero, Nayeli                                     Address on file
9208994      Garcia, Alondra                                            Address on file
9208994      Garcia, Alondra                                            Address on file
8912076      Garcia, Christine M.                                       Address on file
8911808      Garcia, Enrique                                            Address on file
8757864      GARCIA, LAURA R.                                           Address on file
8858366      GARCIA, NICHOLAS                                           Address on file
8858366      GARCIA, NICHOLAS                                           Address on file
8913550      Garcia, Victor M.                                          Address on file
8809530      Garda CL Southwest, Inc.                                   Baker & Hostetler                    Attn: Alexis Beachdell                           Key Tower                                                127 Public Square, Suite 2000      Cleveland                 OH           44114
8809530      Garda CL Southwest, Inc.                                   GardaWorld                           2000 NW Corporate Boulevard                                                                                                                  Boca Raton                FL           33431
9492863      GARDNER, KIMBERLY R                                        Address on file
8374370      GAZA INC DBA WINWIN APPAREL                                807 E 12TH ST #146                                                                                                                                                                LOS ANGELES               CA           90021
9805657      GAZA INC DBA WINWIN APPAREL                                HYUN SOOK MIN                        1755 E MARTIN LUTHER KING JR BLVD                                                                                                            VERNON                    CA           90058
8374389      GCI COMMUNICATION CORP                                     PO BOX 99016                                                                                                                                                                      ANCHORAGE                 AK           99509-9016
8374395      GE COMMERCIAL MTG CORP COMM MPT                            2005-CI TIER REMIC                   CERT 2005-C1 LOWER TIER REMIC SERIES                                                                                                         IRVING                    TX           75039
8374395      GE COMMERCIAL MTG CORP COMM MPT                            PO Box 4586                                                                                                                                                                       New York                  NY           10163-4586
8760352      GENDEL, AILEEN                                             Address on file
8374500      GENERATION SKIN PTY LTD                                    409/24-30 SPRINGFIELD AVENUE                                                                                                                                                      POTTS POINT                            2011         AUSTRALIA
9493138      GEN-TECH                                                   7901 N 70TH AVE                                                                                                                                                                   GLENDALE                  AZ           85303
8777888      Georges, Jennelle                                          Address on file
8895037      Georgia Department of Revenue                              Compliance, ARCS - Bankruptcy        1800 Century Blvd NE, Ste 9100                                                                                                               Atlanta                   GA           30345-3205
8905000      GGP Meadows Mall LLC                                       c/o Brookfield Property REIT, Inc    350 N. Orleans St., Suite 300                                                                                                                Chicago                   IL           60654-1607
8905510      GGP Northridge Fashion Center, LP                          C/o Brookfield Property REIT, Inc.   350 N. Orleans Street                            Suite 300                                                                                   Chicago                   IL           60654-1607
8906212      GGP Staten Island Mall, LLC                                c/o Brookfield Property REIT, Inc.   350 N. Orleans St. Suite 300                                                                                                                 Chicago                   IL           60654-1607
8908665      GGP-Four Seasons, LP                                       c/o Brookfield Property REIT, Inc.   350 N. Orleans St., Suite 300                                                                                                                Chicago                   IL           60654-1607
8908518      GGP-Glenbrook L.L.C.                                       c/o Brookfield Property REIT, Inc.   350 N. Orleans St., Suite 300                                                                                                                Chicago                   IL           60654-2707
8331485      GGP-Maine Mall LLC                                         C/O Brookfield Property REIT, Inc.   350 N. Orleans Street, Suite 300                                                                                                             Chicago                   IL           60654-1607
8905505      GGP-NATICK WEST L.L.C.                                     C/O BROOKFIELD PROPERTY REIT, INC.   350 N. ORLEANS ST.                               SUITE 300                                                                                   CHICAGO                   IL           60654-1607




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                         Page 19 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 35 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                              NAME                                               ADDRESS 1                                          ADDRESS 2                                          ADDRESS 3                                               ADDRESS 4                  CITY        STATE       ZIP              COUNTRY
8906574      GGP-Providence Place, LLC                            c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                                                   Chicago               IL           60654-1607
8908581      GGP-Tucson Mall L.L.C.                               c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                                                   Chicago               IL           60654-1607
10202409     Gilbert, Crystal and Andrew P.                       Address on file
8754056      GILES, ALICIA                                        Address on file
8375082      GILLI, INC. DBA LE LIS                               2939 BANDINI BLVD.                                                                                                                                                                               VERNON                CA           90058
8755411      GILOT, ELIZABETH                                     Address on file
8892839      Gilroy Premium Outlets, LLC                          Simon Property Group, LP                         Bankruptcy Department                             225 West Washington Street                                                                    Indianapolis          IN           46204
8375162      GILROY PREMIUM OUTLETS,LLC                           PO BOX 827762                                                                                                                                                                                    PHILADELPHIA          PA           19182-7762
8375187      GINGERELLA ROX                                       ANNANDALE CIRCLE, KINROSS,                                                                                                                                                                       PERTH                              6028       AUSTRALIA
8891020      Gist, Candice A.                                     Address on file
8903219      GLADE LIFESTYLE, LLC                                 ATTN: GENERAL COUNSEL                            6723 WEAVER ROAD, SUITE 108                                                                                                                     ROCKFORD              IL           61114
8375316      GLAM AND GLITTER JEWELS CORPORATION                  8815 PARC AVE                                    SUITE 201                                                                                                                                       MONTREAL              QC           H2N1Y7     CANADA
8907195      Glendale I Mall Associates, LP                       c/o Brookfield Property REIT, Inc.               350 N. Orleans St.                                Suite 300                                                                                     Chicago               IL           60654-1607
8906521      Glendale I Mall Associates, LP                       c/o Brookfield Property REIT, Inc.               350 N. Orleans St. Suite 300                                                                                                                    Chicigo               IL           60654-1607
8839042      Glimcher MJC, LLC                                    Frost Brown Todd LLC                             Ronald E. Gold                                    301 East Fourth Street                                                                        Cincinnati            OH           45202
8839042      Glimcher MJC, LLC                                    Stephen E. Ifeduba                               180 East Broad Street                                                                                                                           Columbus              OH           43215
8375408      GLIMCHER PROPERTIES L.P                              180 EAST BROAD STREET                                                                                                                                                                            COLUMBUS              OH           43215
8375409      GLIMCHER PROPERTIES L.P.                             DBA KIERLAND CROSSING LLC, DB S                  180 EAST BROAD STREET                                                                                                                           COLUMBUS              OH           43215
8570740      Glisten Cosmetics LTD                                28 Dovecote Way                                                                                                                                                                                  Basingstoke                        RG248HU United Kingdom
8375417      Global Beauty Trade LLC                              John Hu                                          15 Village Court                                                                                                                                Hazlet                NJ           07730
                                                                  ROOM 802,HUALING BUILDING NO. 18 LANE 3062 YAN
8375485      GMA SHANGHAI BRANCH                                  AN(W)                                                                                                                                                                                            SHANGHAI                           201103       CHINA
8891231      GNCOS Co.,Ltd                                        48, Bongeunsa-RO 29-GIL                                                                                                                                                                          Gangnam-GU                                      Korea, Republic of
8375492      GNT GURKAN TEKIN                                     PUBLIC FREE ZONE                                                                                                                                                                                 PORT SAID                                       EGYPT
8375493      GO GET GLITTER LIMITED                               4 PRICE ALBERT ROAD,PRIMROSE HILL                                                                                                                                                                LONDON                             NW17SE       UNITED KINGDOM
8375494      GO TELL IT, INC.                                     350 N CHURCH ST                                                                                                                                                                                  ROBESONIA             PA           19551
                                                                  ROOM 401 CHENGYE BUILDING NO. 798 XINGNAN RD,
8375636      GOLDEN AUSPICIOUS PROFIT LIMITED                     NANCUN TOWN PA                                                                                                                                                                                   GUANGZHOU                                       CHINA
9712550      Golden Too, Inc.                                     Attn: Accounts Receivable                        500 7th Avenue, 7th Floor                                                                                                                       New York              NY           10018
8883502      Gomez Ayala, Julio Armando                           Address on file
8870674      Gomez Ayala, Julio Armando                           Address on file
8870288      Gomez, Cristina                                      Address on file
8866048      Gomez, Cristina                                      Address on file
8890851      Gomez, Cristina                                      Address on file
9301124      Gomez, Jeffrey                                       Address on file
9499459      GOMEZ, JEFFREY                                       Address on file
8911402      Gomez, Nancy E.                                      Address on file
9493909      GONZALES LOPEZ, MAYRA                                Address on file
8912074      Gonzalez Alcaraz, Maria Mariela                      Address on file
9260511      Gonzalez Bahena, Ninive G.                           Address on file
8777030      Gonzalez, Aileen                                     Address on file
8918535      Gonzalez, Cinthya                                    Address on file
8570388      Gonzalez, Lizette                                    Address on file
8754532      GONZALEZ, MARTIN                                     Address on file
8735519      Gonzalez, Nichole                                    Address on file
8754382      GONZALEZ, REYNELYN                                   Address on file
8919988      GONZALEZ, SHEILYN                                    Address on file
8376991      GONZALEZ-CASTRO, ERIKA                               Address on file
8757565      GOODEN, XAVIANNA                                     Address on file
8773137      Google LLC                                           c/o Vivi Araiza-Quintanilla                      attn: vaquintanilla                               320 North Morgan Street, Suite 600                                                            Chicago               IL           60607
8773137      Google LLC                                           White and Williams LLP                           Amy E. Vulpio, Esquire                            1650 Market St., Suite 1800                                                                   Philadelphia          PA           19103-7395
8396293      GOULD, LAUREN                                        Address on file
             Government of the District of Columbia - Unclaimed
8920769      Property Unit                                        Office of Finance and Treasury                   1101 4th Street, S.W.                             Suite 800                                                                                     Washington            DC           20024
8908504      Governor's Square Mall, LLC                          c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                                                   Chicago               IL           60654-1607
8803385      Gowling WLG (Canada) LLP                             1, Place Ville Marie                             Suite 3700                                                                                                                                      Montreal              QC           H3B 3P4    Canada
8377367      GRACE BEAUTY, LLC                                    1140 AVENUE OF AMERICAS FLOOR 16                                                                                                                                                                 NEW YORK              NY           10036
8864194      Graham, Cesialina                                    Address on file
9712670      Grand Apparels Designs                               807 Harbour Crystal Centre                       100 Granville Road                                                                                                                              Tst East              Kowloon                   Hong Kong
8377569      GRAND APPARELS DESIGNS                               ROOM 807, 8/F, HARBOUR CRYSTAL CENTRE            100 GRANVILLE ROAD                                TSIM SHA TSUI                                                                                 KOWLOON                                         HONG KONG
9712548      GRAND PRODUCTS MFG LTD                               807, HARBOUR CRYSTAL CENTRE                      100 GRANVILLE ROAD, TST EAST                                                                                                                    KOWLOON                                         HONG KONG
8377572      Grand Products MFG LTD                               Room 807, 8/F, Harbour Crystal Centre            100 Granville Road                                Tsim Sha Tsui                                                                                 Kowloon                                         Hong Kong
10209742     Grand Step (H.K.) Limited c/o Finance One, Inc.      Attn: Stephen Kim                                801 S Grand Avenue, Ste 1000                                                                                                                    Los Angeles           CA           90017
8895178      Grandari Inc.                                        O'Melveny & Myers LLP                            Attn: Amy R. Lucas                                1999 Avenue of the Stars, 7th Floor                                                           Los Angeles           CA           90067-6035
8895178      Grandari Inc.                                        O'Melveny & Myers LLP                            Attn: Daniel S. Shamah                            7 Times Square                                                                                New York              NY           10583
8895161      Grandari Inc.                                        O'Melveny & Myers LLP                            Daniel S. Shamah, Partner                         7 Times Square                                                                                New York              NY           10583
8842104      GrandStep (H.K.) Ltd. c/o Finance one, Inc.          801 S. Grand Avenue Ste 1000                                                                                                                                                                     Los Angeles           CA           90017
8516799      Granite Telecommunications LLC                       100 Newport Ave. Ext.                                                                                                                                                                            Quincy                MA           02171
10492711     Granite Telecommunications, LLC                      100 Newport Avenue Extension                                                                                                                                                                     Quincy                MA           02171
10492711     Granite Telecommunications, LLC                      PO Box 983119                                                                                                                                                                                    Boston                MA           02298
8377723      GRAPEVINE MILLS MALL LIMITED P                       P.O. BOX 198189                                                                                                                                                                                  ATLANTA               GA           30384-8189
             Grapevine Mills Mall Limited Partnership, fka
8867849      Grapevine Mills Limited Partnership                  Grapevine Mills Mall, LP                         PO Box 198189                                                                                                                                   Atlanta               GA           30384
             Grapevine Mills Mall Limited Partnership, fka
8867849      Grapevine Mills Limited Partnership                  Simon Property Group, LP                         Bankruptcy Department                             225 W Washington Street                                                                       Indianapolis          IN           46204
8329759      Grapevine-Colleyville Independent School District    c/o Perdue Brandon Fielder Et Al                 Eboney Cobb                                       500 East Border St, Suite 640                                                                 Arlington             TX           76010
10189509     Great Lakes Mall, LLC                                Frost Brown Todd LLC                             Ronald E. Gold, Esq.                              3300 Great American Tower                                301 East Fourth Street               Cincinnati            OH           45202
8903391      Great Northern Insurance Company                     c/o Chubb                                        Attention: Collateral Manager                     436 Walnut Street                                                                             Philadelphia          PA           19106
8903269      Great Northern Insurance Company                     c/o Chubb                                        Attn: Collateral Manager                          436 Walnut Street                                                                             Philadelphia          PA           19106
8903269      Great Northern Insurance Company                     Duane Morris LLP                                 Wendy M. Simkulak, Esquire                        30 S. 17th Street                                                                             Philadelphia          PA           19103-4196
8895770      Great Northern Insurance Company                     Duane Morris LP                                  Wendy M. Simkulak, Esquire                        30 S. 17th Street                                                                             Philadelphia          PA           19103-4196
8894937      Great Northern Insurance Company                     Wendy M. Simkulak, Esq.                          Duane Morris LLP                                  30 S. 17th Street                                                                             Philadelphia          PA           19103-4196




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 20 of 56
                                                                                                                                                                 Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 36 of 85




                                                                                                                                                                                            Exhibit B
                                                                                                                                                                                      Claimants Service List
                                                                                                                                                                                     Served via first class mail

   MMLID                                     NAME                                        ADDRESS 1                                                ADDRESS 2                                             ADDRESS 3                                  ADDRESS 4                       CITY                  STATE       ZIP              COUNTRY
8822268      Greece Ridge, LLC                                      1265 Scottsville Rd.                                                                                                                                                                       Rochester                            NY           14624
8895051      Green Hills Mall TRG LLC                               The Taubman Company                                  Andrew S. Conway                                     200 East Long Lake Road, Suite 300                                               Bloomfield Hills                     MI           48304-2324
8759920      GREEN, ARIAS MYA                                       Address on file
8378019      GREEN, JACKIE F.                                       Address on file
8378173      GREENE TOWN CENTER, LLC                                C/O MALL PROPERTIES                                  5500 NEW ALBANY RD SUITE 310                                                                                                          NEW ALBANY                           OH           43054
8903255      Greenwood Park Mall, LLC                               Simon Property Group, LP                             225 West Washington Street                                                                                                            Indianapolis                         IN           46204
8755358      GRIBBLE, DANIELLE                                      Address on file
9494890      GRIMES, DEBRA R                                        Address on file
8826646      Grove City Factory Shops Limited Partnership           P.O Box 776260                                                                                                                                                                             Chicago                              IL           60677
8826646      Grove City Factory Shops Limited Partnership           Simon Property Group, L.P.                           Attn: Bankruptcy Department                          225 West Washington Street                                                       Indianapolis                         IN           46204

8893943      Grunfeld Desiderio Lebowitz Silverman & Klestadt LLP   Attn: Richard Wortman                                707 Wilshire Blvd.                                   Ste. 4150                                                                        Los Angeles                          CA           90017
8378695      GS PACIFIC ER LLC                                      N SEPULVEDA BOULEVARD, #1925                                                                                                                                                               EL SEGUNDO                           CA           90245
8858376      GSMS 2014-GC18 Wyoming Valley Mall, LLC                Matthew I. Kramer                                    Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC         2601 S. Bayshore Drive, Suite 1500                                               Miami                                FL           33133
9494947      GSMS 2014-GC18 WYOMING VALLEY MALL, LLC                WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, LLC         MATTHEW I. KRAMER                                    2601 S. BAYSHORE DRIVE, SUITE 1500                                               MIAMI                                FL           33133
                                                                    Floor 5 No. 11 The 9th industry Dapu ,xinshi Town
8867815      Guangzhou Jiayiwu Fashion Co., LTD                     ,Baiyun District                                     Guangzhou                                                                                                                             Guangdong                                         510410       China
9410593      Guangzhou Jiayiwu Fashion Co., Ltd                     Floor 5, No.11,The 9th Industry                      Dapu, Xinshi Town                                    Baiyun District                                                                  Guangzhou Guangdong                               510410       China
8866670      GUANGZHOU JIAYIWU FASHION CO., LTD                     Floor 5,No.11,The 9th Industry,Dapu,Xinshi Town      Baiyun District                                                                                                                       Guangzhou                                         510410       China
8378754      GUANGZHOU KAISHI LEATHER CO., LTD.                     ATTN: LI HONG                                        NO. 18 JINSHI ROAD SHILING TOWN                      HUADU DISTRICT                                                                   GUANGZHOU                                         510800       CHINA
8866016      Guangzhou Panda Fashion Co. Ltd                        Room 1110, Building 4                                No. 50, Juyuan Street, Shijing Town                  Baiyun District                                          Guangzhou               Guangdong                                         510400       China
8378756      GUANGZHOU PANDA FASHION CO. LTD                        ROOM 1110, BUILDING 4, NO 50 JUYUAN STREET           SHINJING TOWN, BAIYUN DISTRICT                                                                                                        GUANGZHOU, GUANGDONG                              510400       CHINA
8864228      Guangzhou Panda Fashion Co. LTD                        Room 1110,Building 4, No.50, Juyuan Street           Shijing Town, Baiyun District                                                                                                         Guangzhou                                         510400       China
8905106      Guangzhou Yongheng Fashion Group Co., Ltd              No. 12, Nanhe #2 Street                              South Leather and Leather Product Garden             Jingkou Road, Shiliing Town, Huadu District                                      Guangzhou City, Guangdong Province                510850       China
                                                                    No. 12, Nanhe #2 Street, South Leather and Leather
10209887     Guangzhou Yongheng Fashion Group Co., Ltd              Product Garden                                       Jingkou Road, Shiliing Town, Huadu District          Guangdong Province                                                               Guangzhou City                                    510850       China
8905106      Guangzhou Yongheng Fashion Group Co., Ltd              c/o Lewis Brisbois Bisgaard & Smith, LLP             Attn: Scott Lee                                      633 W. 5th Street, Suite 4000                                                    Los Angeles                          CA           90071
8837325      Guerrero, Nicole                                       Address on file
8773453      Gulf Telephone Company dba CenturyLink                 Centurylink Communications, LLC. - Bankruptcy        1025 El Dorado Blvd (Attn: Legal-BKY)                                                                                                 Broomfield                           CO           80021
8773453      Gulf Telephone Company dba CenturyLink                 Centurylink Communications-Bankruptcy                220 N 5th ST                                                                                                                          Bismark                              ND           58501
8516769      Gutierrez, Cynthia                                     Address on file
8910883      Gutierrez, Viviana                                     Address on file
8911081      Gutierrez, Viviana                                     Address on file
8379573      GUYTON, MAXINE                                         Address on file
8379573      GUYTON, MAXINE                                         Address on file
8758114      GUZMAN, ALYSSA B.                                      Address on file
8912502      Guzman, Jennifer                                       Address on file
8891223      Guzman, Martha Andrade                                 Address on file
8864867      Guzman, Martha Andrade                                 Address on file
8379780      H&H SERIES OWNER, LLC                                  WILSHIRE BLVD.                                                                                                                                                                             LOS ANGELES                          CA           90010
9495408      H3 SPORTGEAR LLC                                       2875 WHIPTAIL LOOP EAST                                                                                                                                                                    CARLSBAD                             CA           92010
8753795      HA, JANE EUN LEE                                       Address on file
8379941      HAINING KINDWAY IMP. & EXP. CO. LTD                    FLOOR 8 ZHONGHAI BUILDING 3,                                                                                                                                                               HAINING                                           314400       CHINA
8380145      HALL, LAKEISHA                                         Address on file
8867500      Hall, Nacira                                           Address on file
8380297      HAMILTON ASSOCIATES                                    375 E. ELM STREET, SUITE 100                         C/O KRAVCO COMPANY LLC                                                                                                                CONSHOHOCKEN                         PA           19428-1973
8905863      Hamilton Mall Realty LLC                               150 Great Neck RD, Suite 304                                                                                                                                                               Great Neck                           NY           11021
8758000      HAMMOND, DAMARRIAH P.                                  Address on file
8758000      HAMMOND, DAMARRIAH P.                                  Address on file
8380483      HAMPTON, SILLEST                                       Address on file
8755942      HANA COMMERCIAL FINANCE INC.                           DEPT. LA 24406                                                                                                                                                                             PASADENA                             CA           91185-4406
8380518      HANBAEG CORPORATION CO.,LTD                            100,BUKHANG-RO,193 BEON-GIL                                                                                                                                                                SEO-GU                                                         KOREA, REPUBLIC OF
8380545      HANDBAG REPUBLIC INC                                   18301 ARENTH AVE                                                                                                                                                                           CITY OF INDUSTRY                     CA           91748
9495694      Handbag Republic Inc                                   18301 Arenth Ave.                                                                                                                                                                          City of Industry                     CA           91789
8380576      HANG CHEE FASHION HANDBAGS CO.                         ROOM 629 KAM TEEM INDUSTRIAL                                                                                                                                                               CONNAUGHT                                                      HONG KONG
8380600      HANGZHOU ZIG ZAG APPAREL CO., LTD                      YINGBIN ROAD #355 YONGAN TOWER                                                                                                                                                             HANGZHOU                                          311100       CHINA
9402934      Hangzhou Zigzag Apparel Co., Ltd                       Attn: Tom Chen                                       307 Block 1, Section 2                               E-Fashion, South Xinghe Road                             Yuhang                  Hangzhou Zhejiang                                 311100       China
8908568      Hanover UE LLC                                         210 Route 4 East                                                                                                                                                                           Paramus                              NJ           07652
9495755      Hanover UE LLC                                         Address on file
8380697      HANSUNG USA LLC                                        92 ARGONAUT, SUITE 205                                                                                                                                                                     ALISO VIEJO                          CA           92618
8380700      HANWAY INDUSTRIAL CO., LTD                             Room 14B, Anyuan Tower, Central Gardens              Fumin Road, Futian District, Shenzhen City                                                                                            Guangdong                                                      China
                                                                    ROOM 14B, ANYUAN TOWER, CENTRAL GARDENS,
8380700      HANWAY INDUSTRIAL CO., LTD                             FUMIN ROAD, FUTIAN                                                                                                                                                                         GUANGDONG                                                      CHINA
8380701      HANZA GLOBAL (EX1 COSMETICS)                           1 SUN STREET                                                                                                                                                                               LONDON                                            W1U 6TY      UNITED KINGDOM
8920935      HARDY, WADE                                            Address on file
8511538      Harris County Municipal Utility District #358          11111 Katy Freeway Suite 725                                                                                                                                                               Houston                              TX           77079
8511538      Harris County Municipal Utility District #358          Carl O. Sandin                                       1235 North Loop West                                 Suite 600                                                                        Houston                              TX           77008
             Harris County Water Control And Improvement
8511560      District #155                                          11111 Katy Freeway Suite 725                                                                                                                                                               Houston                              TX           77079
             Harris County Water Control And Improvement
8511560      District #155                                          Carl O. Sandin                                       1235 North Loop West Suite 600                                                                                                        Houston                              TX           77008
8493160      Harris County, et al.                                  Linebarger Goggan Blair & Sampson, LLP               John P. Dillman                                      PO Box 3064                                                                      Houston                              TX           77253-3064
8493160      Harris County, et al.                                  PO Box 3547                                                                                                                                                                                Houston                              TX           77253-3547
8612510      Hartford Fire Insurance Company                        Bankruptcy Unit, HO2-R                               Home Office                                                                                                                           Hartford                             CT           06155
8612510      Hartford Fire Insurance Company                        One Hartford Plaza                                                                                                                                                                         Hartford                             CT           06155
8612510      Hartford Fire Insurance Company                        The Hartford                                         PO Box 660916                                                                                                                         Dallas                               TX           75266
9496143      HATCH, EBONIE                                          Address on file
9561436      Haute Curve Inc                                        Martin Byun                                          1019 S San Julian St.                                                                                                                 Los Angeles                          CA           90015
8381814      HAUTE CURVE, INC                                       1019 S SAN JULIAN ST.                                                                                                                                                                      LOS ANGELES                          CA           90015
8381815      HAUTE FOX INC.                                         800 E 12TH ST. STE. 119                                                                                                                                                                    LOS ANGELES                          CA           90021
8381817      HAVE FASHION                                           3360 E.PICO BLVD                                                                                                                                                                           LOS ANGELES                          CA           90023
9211162      Hawaiian Electric Company                              PO Box 2750                                                                                                                                                                                Honolulu                             HI           96840




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                         Page 21 of 56
                                                                                                                                                    Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 37 of 85




                                                                                                                                                                               Exhibit B
                                                                                                                                                                         Claimants Service List
                                                                                                                                                                        Served via first class mail

   MMLID                                     NAME                               ADDRESS 1                                            ADDRESS 2                                             ADDRESS 3                                            ADDRESS 4                                       CITY        STATE       ZIP              COUNTRY
8381830      HAWAIIAN TELCOM                                 PO BOX 9688                                                                                                                                                                                                       MISSION HILLS           CA           91346-9688
8755578      HAWKINS, KENIQUA                                Address on file
9496203      HAWKINS, RACHEL E                               Address on file
9496203      HAWKINS, RACHEL E                               Address on file
8382172      HEADRICK RIZIK ALVAREZ & FERNANDEZ              ABRAHAM LINCOLN, TORRE PIANTINI                  GUSTAVO MEJIA RICART NO. 16                                                                                                                                      SANTO DOMINGO                                     DOMINICAN REPUBLIC
8382222      HEAT MAKES SENSE, INC. DBA EVA NYC              300 MESEROLE ST.                                                                                                                                                                                                  BROOKLYN                NY           11206
8382237      HEATHER RAE BANG                                3719 1/2 HELLMAN AVE                                                                                                                                                                                              LOS ANGELES             CA           90032
8819046      Hector, Dejene T                                Address on file
8911882      Heim, Samantha                                  Address on file
8382368      HELLO PRODUCTS LLC                              363 BLOOMFIELD AVE SUITE 2D                                                                                                                                                                                       MONTCLAIR               NJ           07042
8382388      HELMUS, INC                                     17101 S. CENTRAL AVE.                                                                                                                                                                                             CARSON                  CA           90746
8864851      Hemphill, Andrea                                Address on file
8864190      Hendricks County Treasurer                      355 S Washington St Ste. 240                                                                                                                                                                                      Danville                IN           46122
10208799     Hengxing (HK) Trade Co., Limited                Attn: Cynthia Xu                                 No. 12, Nanhe #2 Street                            South Leather and Leather Product Garden                 Jingkou Rd Shiling Town Huadu Dist, Guangdong Prov   Guangzhou City                       510850       China
8895110      Hengxing (HK) Trade Co., Limited                No. 12, Nanhe #2 Street                          South Leather and Leather Product Garden           Jingkou Road, Shiling Town, Huadu District               Guangdong Province                                   Guangzhou City                       510850       China
8758170      HENNEPIN COUNTY                                 300 SOUTH 6TH STREET MC128                                                                                                                                                                                        MINNEAPOLIS             MN           55487
8759135      HENSON, ANNA                                    Address on file
9301135      Her, Andy Y                                     Address on file
8758418      HERGERT, SARAH                                  Address on file
8756258      HERNANDEZ, ALYSON N.                            Address on file
8756258      HERNANDEZ, ALYSON N.                            Address on file
8912340      Hernandez, Esther                               Address on file
9216515      Hernandez, Karla                                Address on file
8758877      HERNANDEZ, PRISCILA                             Address on file
8754379      HERRERA, HECTOR                                 Address on file
8912348      Herrera, Jose                                   Address on file
9217102      Herrera, Lian                                   Address on file
8384009      HERS & MINE                                     807 E. 12TH ST, UNIT #139                                                                                                                                                                                         LOS ANGELES             CA           90021
8384091      HG GALLERIA, I, II, III, LP                     2088 PAYSPHERE CIRCLE                            HOUSTON GALLERIA                                                                                                                                                 CHICAGO                 IL           60674
8838466      HG Galleria, LLC                                2088 Paysphere Circle                                                                                                                                                                                             Chicago                 IL           60674
8906072      HG Galleria, LLC                                Simon Property Group, LP                         Bankruptcy Department                              225 West Washington Street                                                                                    Indianapolis            IN           46204
8384092      HG INTERNATIONAL, INC.                          2251 CRENSHAW BLVD #4                                                                                                                                                                                             LOS ANGELES             CA           90016
8910797      Hicks, Talitha A.                               Address on file
8493072      Hidalgo County                                  Diane W. Sanders                                 P.O. Box 17428                                                                                                                                                   Austin                  TX           78760
8493072      Hidalgo County                                  P.O. Box 178                                                                                                                                                                                                      Edinburg                TX           78540
8384218      HIDDEN LABEL, INC                               777 E. 10TH ST #206                                                                                                                                                                                               LOS ANGELES             CA           90021
8818023      High Point Design LLC                           75 Remittance Drive                              Dept 1535                                                                                                                                                        Chicago                 IL           60675-1535
8384257      HIGH RIDGE BRANDS                               ATTN: GLENN LIFRIERI                             333 LUDLOW ST, SOUTH TOWER, 2ND FLOOR                                                                                                                            STAMFORD                CT           06902
10211036     Hines Global REIT 2615 Med Center Parkway LLC   Address on file
8903193      Hines Global Reit 2615 Med Center Parkway LLC   Kelley Drye & Warren LLP                         Attn: Robert L. LeHane, Esq.                       101 Park Avenue                                                                                               New York                NY           10178
8903193      Hines Global Reit 2615 Med Center Parkway LLC   Kenton McKeehan, Managing Director               Hines Retail                                       2800 Post Oak Blvd, Suite 4800                                                                                Houston                 TX           77056
8866679      Hitchcock, KyAnna                               Address on file
8864197      HK Gangtong International Trading Limited       Building 4, No.50, Juyuan Street                 ShijingTown, Baiyun District                                                                                                                                     Guangzhou, Guangdong                 510400       China
8864197      HK Gangtong International Trading Limited       Unit 04, 7/F, Bright Way Tower                   No.33 Mong Kok Road                                                                                                                                              Kowloon                              999077       HongKong
8820003      HK Retail Holding II LTD                        Justin Wai                                       Suite 901                                          Two International Fianance Centre                        8 Finance Street                                     Central                                           Hong Kong
8820003      HK Retail Holding II LTD                        c/o Simpson Thacher & Bartlett                   Attn: Sandy Qusba, Esq.                            425 Lexington Avenue                                                                                          New York                NY           10017
9497319      HOANG, MINH                                     Address on file
9497319      HOANG, MINH                                     Address on file
9497327      HOBSON, BRIGHID M                               Address on file
8913747      Hokanson, Haley Nicole                          Address on file
8756547      Holsome, Kaylenn R.                             Address on file
9533577      HOLYOKE MALL COMPANY, L.P.                      BARCLAY DAMON LLP                                ATTN: KEVIN M. NEWMAN                              BARCLAY DAMON TOWER                                      125 EAST JEFFERSON STREET                            SYRACUSE                NY           13202
8745014      Holyoke Mall Company, L.P.                      c/o Barclay Damon LLP                            Attn: Kevin M. Newman                              Barclay Damon Tower                                      125 East Jefferson Street                            Syracuse                NY           13202
8745014      Holyoke Mall Company, L.P.                      Pyramid Management Group, LLC                    Attn: John D. Cico                                 The Clinton Exchange                                     4 Clinton Square                                     Syracuse                NY           13202
8825205      Hong Kong Butterfly Limited                     Law Offices of James S. Yan                      980 S. Arroyo Parkway, Suite 250                                                                                                                                 Pasadena                CA           91105
8912322      Hong Kong Olive Fashion Co., Ltd.               Flat/RM A 12/F KIU FU Commercial Bldg.           300 Lockhart Road Wan Chai                                                                                                                                                                            999077       Hong Kong
8912322      Hong Kong Olive Fashion Co., Ltd.               Attn: Scott Lee                                  Lewis Brisbois Bisgaard & Smith LLP                633 West 5th Street, Suite 4000                                                                               Los Angeles             CA           90071
9407232      HongKong Butterfly Limited                      1101-1 Tianyuan Building, Didang                 Shaoxing                                                                                                                                                         Zhejiang                             312000       China
8907146      HongKong Frist International Ltd                Address on file
9780496      Hongkong Olive Fashion Co., Limited             Weihai Bono Garment Co., Ltd                     No. 8 Fuzhou Road Jinling Economic Zone                                                                                                                          Rushan City             Shandong     264500       China
9780496      Hongkong Olive Fashion Co., Limited             Flat/Rm A 12/F Kiu Fu Commercial Bldg            300 Lockhart Road                                                                                                                                                Wan Chai                                          Hong Kong
                                                             F702, ZHITONG CREATIVE INDUSTRIAL PARK, HAIZHU
8385376      HONGKONG SOPHIA GARMENT CO., LIMITE             DISTRIC                                                                                                                                                                                                           GUANGZHOU                                         CHINA
8385377      HONGKONG YONGDIAN FASHION CO., LIMI             ROOM 1501 (0880), 15/F, SPA CENTRE, 53-55        CO LIMITED                                                                                                                                                       WANCHAI                                           HONG KONG
8755163      HONKONEN, BROOKE M.                             Address on file
8755163      HONKONEN, BROOKE M.                             Address on file
8906610      Hoover Mall Limited, LLC                        c/o Brookfield Property REIT, Inc.               350 N. Orleans St.                                 Suite 300                                                                                                     Chicago                 IL           60654-1607
10187833     HOP LUN (HONG KONG) LTD                         32/F, 9 Wing Hong Street                         Cheung SHa Wan                                                                                                                                                                                                     Hong Kong
8822262      Hop Lun Hong Kong                               32/F                                             9 Wing Hong Street                                                                                                                                               Cheung Sha Wan                                    Hong Kong
8385454      HOPE LAW GROUP P. C.                            WILSHIRE BLVD SUITE 500                                                                                                                                                                                           LOS ANGELES             CA           90010
9497641      HORIZON IMPORTS                                 10 WEST 33RD STREET SUIT 606                                                                                                                                                                                      NEW YORK                NY           10001
10190268     Horizon Imports                                 The Hedaya Capital Group                         240 West 35th Street Suite 401                                                                                                                                   New York                NY           10001
10190268     Horizon Imports                                 Wells Fargo Capital Finance                      Dorothy Gadson                                     100 Park Avenue                                                                                               New York                NY           10017
8907252      Hot Ginger, Inc.                                Liat Talasazan                                   636 N. Laurel Avenue                                                                                                                                             Los Angeles             CA           90048
8907252      Hot Ginger, Inc.                                The Orantes law Firm, PC                         Luis A. Solorzano                                  3435 Wilshire Blvd.                                      Suite 2920                                           Los Angeles             CA           90010
10186501     HOTKEY INCO LIMITED                             ROOM 1003, 10/F, TOWER 1, LIPPO                  CENTRE, 89 QUEENSWAY                                                                                                                                             ADMIRALTY                                         HONG KONG
8867564      Hotkey Inco Limited                             Room 1501                                        Grand Millennium Plaza                             Lower Block                                              181 Queens Road Central                                                                                Hong Kong
                                                             ROOM 1501, GRAND MILLENIUM PLAZA (LOWER
8764561      HOTKEY INCO LIMITED                             BLOCK)                                           181 QUEEN S ROAD CENTRAL                                                                                                                                         HONG KONG                                         HONG KONG
10492901     House, Roger L.                                 Address on file
10492845     House, Roger L                                  Address on file
8911795      House, Roger L.                                 Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                            Page 22 of 56
                                                                                                                                                         Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 38 of 85




                                                                                                                                                                                    Exhibit B
                                                                                                                                                                              Claimants Service List
                                                                                                                                                                             Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                      ADDRESS 2                                              ADDRESS 3                                          ADDRESS 4                      CITY        STATE      ZIP                COUNTRY
8911171      House, Roger L.                                      Address on file
8385735      HOUSER, AMANDA                                       Address on file
8385790      HOWARD COUNTY HEALTH DEPARTMENT                      8930 STANFORD BOULEVARD                                                                                                                                                                      COLUMBIA                  MD           21045
8778765      Howell, Nachelle                                     Address on file
8754285      HS BRANDS INTERNATIONAL INC                          200 FOXBOROUGH BLVD SUITE 100                                                                                                                                                                FOXBOROUGH                MA           02035
10210767     HS Brands International, Inc.                        96 Bristol Road                                                                                                                                                                              Wellesley                 MA           02481
10210767     HS Brands International, Inc.                        BRL Law Group LLC                              380 Washington Street                                Second Floor                                                                             Wellesley                 MA           02481
                                                                  NO. 60, 1/F, TANGXINXIJIE, SANYUANLI AVENUE,
8386028      HSG (HK) TRADING LIMITED                             BAIYUN DISTRICT                                                                                                                                                                              GZ                                                  CHINA
8918523      Huerta, Denise                                       Address on file
9301817      Hughes, Elaine                                       Address on file
8386384      HUH DI/OCP CROSSLANDS JV 2016, LLC                   22 MAPLE AVENUE                                                                                                                                                                              MORRISTOWN                NJ           07960
8386384      HUH DI/OCP CROSSLANDS JV 2016, LLC                   MAPLE AVENUE                                                                                                                                                                                 MORRISTOWN                NJ           07960
8764533      HUH DI/OCP CROSSLANDS LLC                            ATTN: GENERAL COUNSEL                          C/O O' CONNOR PROPERTY MANAGEMENT                    240 ROYAL PALM WAY, 2ND FLOOR                                                            PALM BEACH                FL           33480
8908542      Hulen Mall, LLC                                      c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                                 Chicago                   IL           60654-1607
8511546      Humble Independent School District                   Carl O. Sandin                                 1235 North Loop West                                 Suite 600                                                                                Houston                   TX           77008
8511546      Humble Independent School District                   P.O. Box 4020                                                                                                                                                                                Houston                   TX           77210
                                                                  RM #608 HUANGGUAN PLAZA, YINGCHUN RD.
8386474      HUNCHUN SUNNY GROUP CO., LTD                         HUNCHUN CITY, JINLIN P                                                                                                                                                                       HUNCHUN CITY                           11111        CHINA
10198560     HuntCity, Inc.                                       Attn: Tom Wu, President 2301                   E. 7th Street, Suite A-331                                                                                                                    Los Angeles               CA           90023
10198560     HuntCity, Inc.                                       Mark Brutzkus                                  Brutzkus Gubner                                      21650 Oxnard St., Ste. 500                                                               Woodland Hills            CA           91367
8386629      HUNTINGTON MALL COMPANY                              YOUNGSTOWN-WARREN ROAD                                                                                                                                                                       NILES                     OH           44446
8906017      Huntington Technology Finance, Inc.                  2285 Franklin Road, Suite 100                                                                                                                                                                Bloomfield Hills          MI           48302
8386633      HUNTINGTON TECHNOLOGY FINANCE, INC.                  FRANKLIN ROAD                                                                                                                                                                                BLOOMFIELD                MI           48302
8386896      HYLANDS LAW FIRM                                     5A1 5TH FLOOR HANWEI PLAZA, NO. 7 G            CHAOYANG DISTRICT, BEJING 100004                                                                                                              CHINA                                               CHINA
8739501      Hylands Law Firm                                     Attn: Cindy Wang                               Unit 1511, 15/F, Tower A                             Full Link Plaza No. 18 Chaoyangmenwai Ave.               Chaoyand District               Beijing                                100020       China
9498218      Hypnotic Hats Ltd.                                   20 Weset 37th St., 5th Floor                                                                                                                                                                 New York                  NY           10018
9559006      Hyundai Merchant Marine Co. Ltd.                     c/o Metro Group Maritime                       Attention: Lee                                       61 Broadway, Suite 905                                                                   New York                  NY           10006
8866975      Hyundai Merchant Marine Co., Ltd.                    Junghoon Yoo                                   Dallas Customer Service Center                       1755 Wittington Place, Suite 300                                                         Farmers Branch            TX           75234
8557771      I & I WHOLESALES CORP                                John Park                                      4701 S. Santa Fe Ave                                                                                                                          Vernon                    CA           90058
10202333     I & I Wholesales Corp.                               Young Kim                                      4701 S. Santa Fe Ave.                                                                                                                         Vernon                    CA           90058
9820563      I.A. LEATHER (INDIA) PVT. LTD.                       14/19-H CIVIL LINES                                                                                                                                                                          KANPUR                                              INDIA
8386986      IBARRA, BLANCA                                       Address on file
8513598      IBM Credit LLC                                       Cristina Goulart - Bankruptcy Coordinator      138/146 Avenida Pasteur                                                                                                                       Rio de Janeiro                         22290-240    Brazil
8513598      IBM Credit LLC                                       Ludmila Goncalves                              7100 Highlands Pkwy                                                                                                                           Smyrna                    GA           30082
8513598      IBM Credit LLC                                       PNC Bank                                       500 First Avenue                                                                                                                              Pittsburgh                PA           15264
                                                                  ROOM 801, 8/F WING KWOK, CENTRE, 182 WOOSUNG
8387086      IDEA GROUP INTERNATIONAL LIMITED                     STREET FL 6 BLD                                                                                                                                                                              JORDAN                                              HONG KONG
8387093      IDENTICOM SIGN SOLUTIONS                             24657 HALSTED RD                                                                                                                                                                             FARMINGTON HILLS          MI           48335
10599152     IdentiCom Sign Solutions, LLC                        24657 Halsted Road                                                                                                                                                                           Farmington Hills          MI           48335
8493582      iHeart Media, Inc.                                   20880 Stone Oak Parkway                                                                                                                                                                      San Antonio               TX           78258
9301627      IL State Treasurer                                   Jennifer Olaya                                 IL State Treasurer-Unclaimed Property                1 W. Old State Capitol Plz., 4th Fl.                                                     Springfield               IL           62701
9301627      IL State Treasurer                                   Mr. Rick A. Cory                               IL State Treasurer-Unclaimed Property                1 W. Old State Capitol Plz., 4th Fl.                                                     Springfield               IL           62701
8903428      Illinois Union Insurance Company                     c/o Chubb                                      Attn: Collateral Manager                             436 Walnut Street                                                                        Philadelphia              PA           19106
8903428      Illinois Union Insurance Company                     Duane Morris LLP                               Wendy M. Simkulak, Esquire                           30 S. 17th Street                                                                        Philadelphia              PA           19103-4196
9498386      ILLUMA FASHION INC.                                  1141 S. BOYLE AVE #201                                                                                                                                                                       LOS ANGELES               CA           90023
9498399      IMAGE SERVICES, INC.                                 2281 LA CROSSE AVENUE, SUITE 501                                                                                                                                                             COLTON                    CA           92324
8387201      IMAGININGS 3 INC                                     6401 GROSS POINT RD                                                                                                                                                                          NILES                     IL           60714
             Imperial Valley Mall II, L.P., by CBL & Associates
8864908      Management, Inc., its managing agent                 Caleb Holzaepfel                               736 Georgia Avenue, Suite 300                                                                                                                 Chattanooga               TN           37402
             Imperial Valley Mall II, L.P., by CBL & Associates
8864908      Management, Inc., its managing agent                 CBL & Associates Management, Inc.              Gary Roddy                                           2030 Hamilton Place Boulevard, Suite 500                                                 Chattanooga               TN           37421
8387246      IN STYLE DBA BLVD STYLE INC.                         1015 S. CROCKER ST. Q#27                                                                                                                                                                     LOS ANGELES               CA           90021
8842595      Inbody, Kaila                                        Address on file
8387254      INCONTACT, INC.                                      14870 S PONY EXPRESS RD                                                                                                                                                                      RIVERTON                  UT           84065
8387254      INCONTACT, INC.                                      7730 S. UNION PARK AVE.                        SUITE 500                                                                                                                                     MIDVALE                   UT           84047
8387257      INCREMENTO INC DBA PEACH LOVE CALIF                  2650 LEONIS BLVD                                                                                                                                                                             VERNON                    CA           90058
8895423      Indemnity Insurance Company of North America         c/o Chubb                                      Attention: Collateral Manager                        436 Walnut Street                                                                        Philadelphia              PA           19106
8906289      Indemnity Insurance Company of North America         c/o Chubb                                      Attn: Collateral Manager                             436 Walnut Street                                                                        Philadelphia              PA           19103
8895390      Indemnity Insurance Company of North America         Chubb                                          Attn: Collateral Manager                             436 Walnut Street                                                                        Philadelphia              PA           19106
8895390      Indemnity Insurance Company of North America         Duane Morris LLP                               Wendy M. Simkulak, Esquire                           30 S. 17th Street                                                                        Philadelphia              PA           19103-4196
8906289      Indemnity Insurance Company of North America         Duane Morris LLP                               Wendy M. Simulak, Esquire                            30 S. 17th Street                                                                        Philadelphia              PA           19103-4196
8387262      INDEPENDENCE CENTER LLC                              5919 WEST 3RD ST                               SUITE 2B                                                                                                                                      LOS ANGELES               CA           90036
8387262      INDEPENDENCE CENTER LLC                              PO BOX 29256                                                                                                                                                                                 CHICAGO                   IL           60673-9252
8612350      Independence Mall Holding LLC                        Independence Center                            18801 E 39th St. South, Ste 2035                                                                                                              Independence              MO           64057
10692805     INDIE BLEU, INC                                      ELIZA KIM                                      1016 TOWNE AVE, STE #211                                                                                                                      LOS ANGELES               CA           90021
10196194     Indie Bleu, Inc.                                     Christian T. Kim, Esq                          Lee, Hong, Degerman, Kang & Waimey, APC.             660 S. Figueroa St., Ste 2300                                                            Los Angeles               CA           90017
10196194     Indie Bleu, Inc.                                     Eliza Kim                                      1016 Towne Ave., Unit #211                                                                                                                    Los Angeles               CA           90021
10196224     Indie Bleu, Inc.                                     Lee, Hong, Degerman, Kang & Waimey, APC        Christian T. Kim, Esq.                               660 S. Figueroa St., Ste. 2300                                                           Los Angeles               CA           90017
9808090      Industrial Staffing Services Inc.                    25 Kennedy Blvd                                Suite 200                                                                                                                                     East Brunswick            NJ           08816
9211998      Industrial Waste & Salvage                           PO Box 446                                                                                                                                                                                   Fresno                    CA           93709
8752839      INEGBU, DOMINIQUE                                    Address on file
8352149      INGOGLIA, CATHERINE                                  Address on file
8631488      Ingoglia, Catherine                                  Address on file
8631488      Ingoglia, Catherine                                  Address on file
8352149      INGOGLIA, CATHERINE                                  Address on file
             Ingram North Loop Shopping Center, L.P. t/a Ingram
8906161      Festival S/C, San Antonio, Texas                     c/o Ballard Spahr LLP                          Attn: Leslie C. Heilman, Esq.                        919 N. Market Street, 11th Floor                                                         Wilmington                DE           19801
             Ingram North Loop Shopping Center, L.P. t/a Ingram
10210938     Festival Shopping Center, San Antonio, Texas         Address on file
8760752      INGRAM, MCKAYLA                                      Address on file
8839368      INKYUNG APPAREL CO., LTD                             INSUK OH                                       7F, INKYUNG BLDG. 37 JANGHAN-RO                      DONGDAEMUN-KU                                                                            SEOUL                                               KOREA, REPUBLIC OF




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                 Page 23 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 39 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                             NAME                                           ADDRESS 1                                             ADDRESS 2                                            ADDRESS 3                                      ADDRESS 4                      CITY        STATE      ZIP              COUNTRY
9571463      INKYUNG APPAREL CO., LTD.                          OH, IN SUK                                        7F, INKYUNG BLDG. 37                               JANGHAN-RO                                               DONGDAEMUN-KU               SEOUL                                               KOREA, REPUBLIC OF
8387344      INLAND CENTER                                      PO BOX 849449                                                                                                                                                                             LOS ANGELES               CA           90084-9449
9265014      Innovative Discovery, LLC                          1700 North Moore Street, 1500                                                                                                                                                             Arlington                 VA           22209
9265091      Innovative Discovery, LLC                          1700 North Moore, 1500                                                                                                                                                                    Arlington                 VA           22209

8387374      INTEC LTD                                          18FL, CENTERPOINT SEOCHO BD 304, HYORYEONG-RO     SEOCHO-GU                                                                                                                               SEOUL                                  06720        KOREA, REPUBLIC OF
8838318      Integrated Office Technology dba IOTEC             12150 Mora Drive                                  Unit 2                                                                                                                                  Santa Fe Springs          CA           90670
8837111      IntelePeer Cloud Communications LLC                155 Bovet Rd                                      Ste 405                                                                                                                                 San Mateo                 CA           94404
8837111      IntelePeer Cloud Communications LLC                Dept LA 24295                                                                                                                                                                             Pasadena                  CA           91185-4295
8837111      IntelePeer Cloud Communications LLC                Lockbox# 24295                                    14005 Live Oak Ave                                                                                                                      Irwindale                 CA           91706-1300
9558987      International Intimates Inc.                       Attn: Allen Siler                                 31 West 34th Street 9th Floor                                                                                                           New York                  NY           10001
8387397      INTERNATIONAL SOURCING SERVICE                     1401 S. ST. ANDREWS PL. # 104 0                                                                                                                                                           LOS ANGELES               CA           90019
8387398      INTERNATIONAL SYSTEMS                              PO BOX 99529                                                                                                                                                                              LOUISVILLE                KY           40269-0529
9305373      Intouch Footwear Inc.                              17900 Ajax Circle                                                                                                                                                                         City of Industry          CA           91748
9498676      IRE TRADING CO., LTD.                              CHO CHONG EUN                                     25-1101 SEOCHO JUNGANGRO                           200 SEOHO-GU                                                                         SEOUL                                  06601        KOREA
8839248      IRE Trading Co., LTD.                              12FL Yuseung Bldg                                 1595-3 Seocho-dong, Seocho-dong                                                                                                         Seoul                                  06651        Korea, Republic of
8839248      IRE Trading Co., LTD.                              Cho Chong Eun                                     25-1101 Seocho Jungangro                           200 Seoho-gu                                                                         Seoul                                  06601        Korea, Republic of
8387472      IRIS                                               3301 FRUITLAND AVE                                                                                                                                                                        VERNON                    CA           90058
                                                                127 E 9TH STREET 509 14113 183RD ST CERRITOS CA
8387473      IRIS FASHION INC                                   90703                                                                                                                                                                                     LOS ANGELES               CA           90015
8867233      Irvine Spectrum Center LLC                         Attn: Ernie Zachary Park                          13215 E. Penn St.                                  Suite 510                                                                            Whittier                  CA           90602
8891257      Irvine Spectrum Center LLC                         Ernie Zachary Park                                13215 E Penn St. Suite 510                                                                                                              Whitter                   CA           90602
9498719      ISAAC, JANESSA                                     Address on file
9498721      ISAACS, AMANDA D.                                  Address on file
10492695     Islas, Jessie                                      Address on file
8912362      Islas, Jessie                                      Address on file
10492196     Islas, Jessie                                      Address on file
9498763      ISRAEL, ROJAS MIRANDA                              Address on file
9498763      ISRAEL, ROJAS MIRANDA                              Address on file
8387648      ITC USA, LLC                                       603 STEWART STREET STE. 200                                                                                                                                                               SEATTLE                   WA           98101
8869151      ITC USA, LLC                                       ATTN: DUSTIN WINEGARDNER                          603 STEWART STREET                                 STE. 200                                                                             SEATTLE                   WA           98101
10189972     IVT Parke Cedar Park, LLC                          InvenTrust Property Management, LLC               c/o Richard Springer                               3025 Highland Parkway, Suite 350                                                     Downers Grove             IL           60515
9498806      I-WORLD CO                                         17210 MARQUARDT AVE                                                                                                                                                                       CERRITOS                  CA           90703
8513596      J & L Building Maintenance Services, LLC           Lori Ann Tovar Tatuph                             6635 E. Florence Ave. #337                                                                                                              Bell Gardens              CA           90201
8387740      J&G INTERNATIONAL, INC.                            800 E 12 TH STREET #415                                                                                                                                                                   LOS ANGELES               CA           90021
10198505     J&G INTERNATIONAL, INC.                            Aaron H. Stulman, Esq.                            Potter Anderson & Corroon LLP                      1313 N. Market St., 6th Floor                                                        Wilmington                DE           19801
10197735     J&G INTERNATIONAL, INC.                            Christian T. Kim, Esq.                            Lee, Hong, Degerman, Kang & Waimey, APC            660 S. Figueroa Street, Suite 2300                                                   Los Angele                CA           90017
10198505     J&G INTERNATIONAL, INC.                            Christian T. Kim, Esq.                            Lee, Hong, Degerman, Kang & Waimey, APC            660 S. Figueroa Street, Suite 2300                                                   Los Angeles               CA           90017
10198505     J&G INTERNATIONAL, INC.                            JAMES KIM                                         800 E 12 TH STREET #415                                                                                                                 LOS ANGELES               CA           90021
                                                                #3 QIANHAIXI, JIHONGTAN STREET CHENGYANG
8387741      J&P CO., LTD                                       DISTRICT                                                                                                                                                                                  QINGDAO CITY                                        CHINA
8837087      J.L. as Next of Friend and Parent of E.L.          Kuckelman Torline Kirkland                        Attn: Michael Kuckelman                            10740 Nall, Suite 250                                                                Overland Park             KS           66211
8754840      J.N. JOHNSON FIRE AND SAFETY                       4200 WEST 76TH STREET                                                                                                                                                                     MINNEAPOLIS               MN           55435
8910182      J.O., a Minor Child (Marisol Orellana)             Address on file
9558980      J.T. Smallwood, Tax Collector                      716 Richard Arrington Jr. Blvd. N.                Room 160                                                                                                                                Birmingham                AL           35203
8387750      JAB MOTIVES INC                                    674 S. LA FAYETTE PARK PLACE                                                                                                                                                              LOS ANGELES               CA           90057
8893457      Jackson Lewis P.C.                                 1133 Westchester Avenue Suite S125                                                                                                                                                        West Harrison             NY           10604
8910200      Jackson, Alju K                                    Address on file
9498989      JACKSON, CHRISTINA L                               Address on file
8387932      JACKSON, DANTAY                                    Address on file
8387932      JACKSON, DANTAY                                    Address on file
9820891      JAL Exports                                        128 Kewal Ind Estate                              S.B Marg, Lower Parel                                                                                                                   Mumbai                                 400013       India
                                                                128 KEWAL INDUSTRIAL ESTATE S.B. MARG LOWEPAREL
8388493      JAL EXPORTS                                        (WEST)                                                                                                                                                                                    MUMBIA                                 400013       INDIA
                                                                128 KEWAL INDUSTRIAL ESTATE, S.B. MARG,
8870365      JAL EXPORTS                                        LOWEPAREL                                         MUMBAI                                                                                                                                  MAHARSHTRA                             400013       INDIA
8894843      Jamestown Premier Georgetown Park Corp.            Caiola & Rose, LLC                                Elizabeth Rose, Esq.                               125 Clairemont Avenue, Suite 240                                                     Decatur                   GA           30030
8894843      Jamestown Premier Georgetown Park Corp.            Jamestown LP                                      Michael Giancarlo Eves, Authorized Signatory       675 Ponce de Leon Ave. NE, 7th Floor                                                 Atlanta                   GA           30308
8904832      Jamestown Premier Georgetown Park Corp.            Michael Giancarlo Eves                            675 Ponce de Leon Ave NE, 7th Floor                                                                                                     Atlanta                   GA           30308
8388718      JAMMERS APPAREL GROUP                              2000 ONESIME GAGNON                                                                                                                                                                       LACHINE                   QC           H8T3M8       CANADA
8388720      JAMS, INC.                                         P.O. BOX 845402                                                                                                                                                                           LOS ANGELES               CA           90084
8388733      JANE KIM VIP CUSTOMS SRV., INC                     301 E. OCEAN BLVD #1730                                                                                                                                                                   LONG BEACH                CA           90802
9499245      JANETTE                                            Address on file
8388970      JCAT BEAUTY ENTERPRISE LLC                         9890 PIONEER BLVD                                                                                                                                                                         SANTA FE SPRINGS          CA           90670
8388971      JD GLOW COSMETICS LLC                              12497 AIRLINE HWY                                                                                                                                                                         BATON ROUGE               LA           70817
8568629      Jean Pierre Inc.                                   320 Fifth Ave 3rd Fl                                                                                                                                                                      New York                  NY           10001
8492478      Jefferson County                                   Linebarger Goggan Blair & Sampson, LLP            John P. Dilman                                     PO Box 3064                                                                          Houston                   TX           77253-3064
8492478      Jefferson County                                   PO Box 2112                                                                                                                                                                               Beaumont                  TX           77704
8389175      JEFFREY D. HOROWITZ                                MAGNOLIA BOULEVARD, SUITE 200                                                                                                                                                             SHERMAN OAKS              CA           91423
9499460      JEFFREY S. RICHARDSON                              2879 MERCER BUTLER PIKE                                                                                                                                                                   GROVE CITY                PA           16127
10492099     Jemal's Cayre Woodies, LLC                         c/o Andrew B. Schulwolf, Esq.                     110 N. Washington Street                           Suite No. 300                                                                        Rockville                 MD           20850
8910167      Jemal's Cayre Woodies, LLC                         Andrew B. Schulwolf, Esq.                         110 N. Washington Street, Suite No. 300                                                                                                 Rockville                 MD           20850
8389208      JENELLE OLDHAM                                     927 N. MADISON AVE.                                                                                                                                                                       LOS ANGELES               CA           90029
8863660      Jenkins, Jalexis                                   Address on file
8863660      Jenkins, Jalexis                                   Address on file
8911392      Jennifer Guzman as GUC Class Representative        Address on file
8906394      Jennifer Guzman as GUC Class Representative        Address on file
8910821      Jennifer Guzman as GUC Class Representative        Address on file
             Jennifer Guzman as GUC Private Attorneys General
8912314      Act Representative                                 Whitehead Employment Law                          Attn: Jacob Whitehead, Esq.                        15615 Alton Pkwy, Ste. 175                                                           Irvine                    CA           92618
             Jennifer Guzman as Private Attorneys General Act
8906560      Representative                                     Whitehead Employment Law                          15615 Alton Pkwy. Ste. 175                                                                                                              Irvine                    CA           92618




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 24 of 56
                                                                                                                                                         Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 40 of 85




                                                                                                                                                                                    Exhibit B
                                                                                                                                                                              Claimants Service List
                                                                                                                                                                             Served via first class mail

  MMLID                                      NAME                                            ADDRESS 1                                    ADDRESS 2                                             ADDRESS 3                                             ADDRESS 4                      CITY        STATE      ZIP               COUNTRY

8915052      Jennifer Montano as 507 (a)(4) Class Represenatative   Address on file
             Jennifer Montano as 507 (a)(4) Private Attorneys
8911705      General Act Representative                             Address on file
8911523      Jennifer Montano as 507(a)(4) Class Representative     Address on file
8906726      Jennifer Montano as 507a4 Class Representative         Address on file
             Jennifer Montano as 507a4 Private Attorney General
8908539      Act Representative                                     Whitehead Employment Law                      Attn: Jacob Whitehead                               15615 Alton Pkwy. Ste. 175                                                                  Irvine                    CA           92618
             Jennifer Montano as 507a4 Private Attorneys General
8907809      Act Representative                                     Whitehead Employment Law                      Attn: Jacob Whitehead                               15615 Alton Pkwy. Ste. 175                                                                  Irvine                    CA           92618
8754446      JENNINGS, STEPHANIE                                    Address on file
             Jessica McCargo as natural parent and legal guardian
8779505      of A.M (a minor)                                       Monge & Associates                            Attn: Scott Harrison                                8205 Dunwoody Place                                                                         Atlanta                   GA           30350
8861582      Jeter, Cynthia Cade                                    Address on file
8861548      Jeter, Cynthia Denise                                  Address on file
8389510      JEWELL, SIERRA J.                                      Address on file
8389510      JEWELL, SIERRA J.                                      Address on file
             JG Elizabeth II, LLC, a Delaware Limited Liability
8903102      Company                                                Simon Property Group, LP                      225 West Washington Street                                                                                                                      Indianapolis              IN           46204
             JG Winston-Salem, LLC, by CBL & Associates
8866052      Management, Inc., its managing agent                   Attn: Caleb Holzaepfel                        736 Georgia Avenue, Suite 300                                                                                                                   Chattanooga               TN           37402
             JG Winston-Salem, LLC, by CBL & Associates
8866052      Management, Inc., its managing agent                   Attn: Gary Roddy                              2030 Hamilton Place Boulevard, Suite 500                                                                                                        Chattanooga               TN           37421
8862888      Jiangsu Golden Island International Co.,Ltd            No. 217, Qingshuiting West Road               Jiangning Economic Development Zone                 Nanjing                                                                                     Jiangsu                                             China
8869384      Jiangsu GTIG Eastar Co., Ltd.                          Attn: Mark Zhao                               23-19 Floor, Guotai New Century Plaza               125 Renmin Rd.                                                                              Zhangjiagang, Jiangsu                  215600       China
8869384      Jiangsu GTIG Eastar Co., Ltd.                          Wong & Mak, LLP                               790 E. Colorado Blvd., Suite 790                                                                                                                Pasadena                  CA           91101
9499665      JIANGSU TIN LUNG APPAREL AND ACCESS                    9TH FLOOR, NO 855 AI TE ROAD                  ACCESSORIES MANUFACTURING CO., LTD.                                                                                                             JIADING                                201812       CHINA
8389550      JIANGSU TIN LUNG APPAREL AND ACCESS                    9TH FLOOR, NO 855 AI TE ROAD                  ACCESSORIES MANUFACTURING CO., LTD.                                                                                                             JIADING                                201812       HONG KONG
8389551      JIANGYIN CITY HUA YANG SWEATER CO                      152# XIZHANG ROAD, GU SHAN TOWN                                                                                                                                                               JIANGYIN CITY                                       CHINA
8904657      Jiangyin Kenadi International Trade                    Room 432, Building 1. No 2                    Binjiang West Rd, 4J No 2880                        Hechuanr                                                                                    Jiangyin                               214442       China
8815054      Jimenez Casillas, Janet                                Address on file
8389806      JIN CHUNG                                              750 CRENSHAW BLVD. #106                                                                                                                                                                       LOS ANGELES               CA           90005
8870134      JIVA DESIGNS PVT LTD                                   PLOT NO. 68/1, DLF INDUSTRIAL ESTATE          PHASE-1                                                                                                                                         FARIDABAD, HARYANA                     121003       INDIA
8389822      JJS APPAREL INC, DBA PEACHPUFF                         600 E WASHINGTON BLVD SUITE N14                                                                                                                                                               LOS ANGELES               CA           90015
9799291      JJS Apparel, Inc dba PeachPuff                         Law Offices of Young K Chang                  3580 Wilshire Boulevard, #1405                                                                                                                  Los Angeles               CA           90010
8389834      JNA APPAREL UNLIMITED INC, DBA APHR                    4076 S MAIN ST                                DBA APHRODITE                                                                                                                                   LOS ANGELES               CA           90037
8748991      JOHN HALL ELECTRICAL CONTRACTING, INC.                 C/O LINKHORST & HOCKIN, P.A.                  4495 MILITARY TRAIL                                 SUITE 106                                                                                   JUPITER                   FL           33458
8748991      JOHN HALL ELECTRICAL CONTRACTING, INC.                 PO BOX 450747                                                                                                                                                                                 SUNRISE                   FL           33345
9499868      JOHN, JITIN                                            Address on file
8840503      Johnson Controls Fire Protection                       Attn: Bankruptcy                              50 Technology Drive                                                                                                                             Westminster               MA           01441
9407204      Johnson Controls Security Solutions LLC                10405 Crosspoint Blvd                                                                                                                                                                         Indianapolis              IN           46256
8389929      JOHNSON COUNTY TREASURER                               86 W. COURT ST.                                                                                                                                                                               FRANKLIN                  IN           46131
8389929      JOHNSON COUNTY TREASURER                               PO BOX 6095                                                                                                                                                                                   INDIANAPOLIS              IN           46206-6095
9500192      JOHNSON DUFFIE                                         ATTN: JOHN STATLER                            301 MARKET STREET                                                                                                                               LEMOYNE                   PA           17043
8903339      Johnson, Anaka                                         Address on file
9569166      Johnson, Andrea                                        Address on file
8916568      Johnson, Darrian                                       Address on file
8390964      JOLIE                                                  1100 S. PEDRO ST. SUITE #D3                                                                                                                                                                   LOS ANGELES               CA           90015
9409435      Jolie Clothing                                         1100 S. San Pedro St. #D3                                                                                                                                                                     Los Angeles               CA           90015
8631415      Jon Davler Inc                                         9440 Gidley St                                                                                                                                                                                Temple City               CA           91780
8756747      JONES, BRITNEY N.                                      Address on file
8391162      JONES, CASSANDRA P.                                    Address on file
9500239      JONES, KIRA M                                          Address on file
10211168     Jones, Matthew                                         Address on file
8391556      JONES, MONESHIA                                        Address on file
8391556      JONES, MONESHIA                                        Address on file
8391764      JONES-ONSLOW ELECTRIC                                  259 WESTERN BLVD                                                                                                                                                                              JACKSONVILLE              NC           28546-5797
8906646      Jordan Creek Town Center, LLC                          c/o Broodfield Property REIT, Inc.            350 N. Orleans St, Suite 300                                                                                                                    Chicago                   IL           60654-1607
8754676      JORGENSON, RACHAEL                                     Address on file
8754676      JORGENSON, RACHAEL                                     Address on file
8392065      JOYCE LIFE                                             15535 LA FORTUNA DR                                                                                                                                                                           LA MIRADA                 CA           90638
8392076      JOYCOS LTD                                             4F HYOBONG B/D,13,NAMBUSUNHWAN-RO 333-GIL                                                                                                                                                     SEOCHO-GU                                           KOREA, REPUBLIC OF
                                                                    SUITE 2004, TAI SHANG HUI GUAN, 78# DEZHENG
8392077      JOYEN ENTERPRISE CO., LTD                              ROAD, CHANG AN T                                                                                                                                                                              GUANGDONG                                           CHINA
8392093      JOYTEX INTERNATIONAL TRADE LIMITED                     OMC OFFICES, BABROW BUILDING,                                                                                                                                                                 ANGUILLA                               AI-640       UNITED KINGDOM
9533404      JPMG MANASSAS MALL OWNER LLC                           BARCLAY DAMON LLP                             ATTN: KEVIN M. NEWMAN                               125 EAST JEFFERSON STREET                                                                   SYRACUSE                  NY           13202
8867543      JPMG Manassas Mall Owner LLC                           c/o Barclay Damon LLP                         Att: Kevin M. Newman                                Barclay Damon Tower                                      125 East Jefferson Street          Syracuse                  NY           13202
8867566      JPMG Manassas Mall Owner LLC                           c/o Barclay Damon LLP                         Attn: Kevin M. Newman                               125 East Jefferson Street                                                                   Syracuse                  NY           13202
8745001      JPMG Manassas Mall Owner LLC                           c/o Barclay Damon LLP                         Attn: Kevin M. Newman                               Barclay Damon Tower                                      125 East Jefferson Street          Syracuse                  NY           13202
8745001      JPMG Manassas Mall Owner LLC                           Pyramid Management Group, LLC                 Attn: John D. Cico                                  The Clinton Exchange, 4 Clinton Square                                                      Syracuse                  NY           13202
8769505      JSK FASHIONS LTD                                       UNIT 3, DERBY HOUSE, 59 DERBY STREET                                                                                                                                                          MANCHESTER                             M8 8HW       UNITED KINGDOM
8757501      JUAREZ, JENNIRE                                        Address on file
8757501      JUAREZ, JENNIRE                                        Address on file
8392235      JUICE BEAUTY INC                                       709 5TH AVE                                                                                                                                                                                   SAN RAFAEL                CA           94901
8392304      JUNO CRAFT., LTD                                       102-20, SANDANGUPYEONG-GILL                                                                                                                                                                   IKSAN-SI                               54524        KOREA, REPUBLIC OF
8392360      JW MAXX, INC. DBA JW SIGNATURE                         1100 S SAN PEDRO ST #I-7                                                                                                                                                                      LOS ANGELES               CA           90015
8392363      JYHS, INC DBA BLUE IVY BY KC                           738 E. 14TH ST UNIT#B                                                                                                                                                                         LOS ANGELES               CA           90021
8392364      K & J FASHION GURU CO., LIMITED                        FLAT 12A, 3F, BLOCK B, CAMBRIDGE PLAZA                                                                                                                                                        SHEUNG SHUI                                         HONG KONG
8392370      K TRANS INC                                            S. BROADWAY                                                                                                                                                                                   GARDENA                   CA           90248
8764413      KAIYE KNITTING FACTORY CO., LTD.                       RM 401, BLOCK A, NO.48 NING NAN AVENUE                                                                                                                                                        NANJING                                             CHINA
8905041      Kalamazoo Mall LLC                                     C/o Brookfield Property REIT, Inc             350 N. Orleans St., Suite 300                                                                                                                   Chicago                   IL           60654-1607
8863444      Kalbaugh, Pfund & Messersmith, P.C.                    KPM Law, P.C.                                 901 Moorefield Park Drive, Suite 200                                                                                                            Richmond                  VA           23236




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                 Page 25 of 56
                                                                                                                                               Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 41 of 85




                                                                                                                                                                          Exhibit B
                                                                                                                                                                    Claimants Service List
                                                                                                                                                                   Served via first class mail

   MMLID                                     NAME                            ADDRESS 1                                             ADDRESS 2                                          ADDRESS 3                                   ADDRESS 4                     CITY        STATE       ZIP             COUNTRY
8392530      KAMP GORGE                                315 WEST 3RD ST #611                                                                                                                                                                   LONG BEACH               CA           90802
8826118      KANG, YIL AND UNOK                        Address on file
8392603      KANSAS CITY POWER & LIGHT/219330/219703   P.O. BOX 219330                                                                                                                                                                        KANSAS CITY              MO           64121-9330
8392603      KANSAS CITY POWER & LIGHT/219330/219703   PO Box 11738                                                                                                                                                                           Kansas City              MO           64138
8392638      KAPOLEI HAWAII PROPERTY COMPANY           ATTN: ASSET MANAGER, SETH LAYTON                   4401 W KENNEDY BLVD FL 3RD                                                                                                          TAMPA                    FL           33609-2048
8908819      Kapolei Hawaii Property Company LLC       4401 W. Kennedy Boulevard, Third Floor                                                                                                                                                 Tampa                    FL           33609
9820910      Kapolei Hawaii Property Company LLC       4401 West Kennedy Boulevard, 3rd Floor                                                                                                                                                 Tampa                    FL           33609
9500984      KARAPETYAN, RUZANNA                       Address on file
8752968      KAREN DAUGHTRY                            LAW OFFICES HARRY J. SHER                          1515 MARKET STREET                                SUITE 950                                                                         PHILADELPHIA             PA           19102
8752017      Karis & Drake LLC                         137 N. Larchmont Blvd.                                                                                                                                                                 Los Angeles              CA           09004
8752017      Karis & Drake LLC                         K&L Gates LLP                                      70 W. Madison St. #3100                                                                                                             Chicago                  IL           60602
8842522      Katelyn St. Onge                          3738 SE 101st Ave                                                                                                                                                                      Portland                 OR           97266
8392796      KATIE K                                   5601 BICKETT ST                                                                                                                                                                        VERNON                   CA           90058
9301215      Katiekane Inc.                            22037 Gledhill St                                                                                                                                                                      Chatsworth               CA           91311
8739497      Katten Muchin Rosenman LLP                Attn: Floyd Mandell                                525 W. Monroe St.                                                                                                                   Chicago                  IL           60661-3693
8498857      Katy Management District # 1 (HFBM4)      12841 Capricorn St.                                                                                                                                                                    Stafford                 TX           77477
8498857      Katy Management District # 1 (HFBM4)      Carl O. Sandin                                     1235 North Loop West Suite 600                                                                                                      Houston                  TX           77008
9501067      KAUFMAN BORGEEST & RYAN LLP               120 BROADWAY, 14TH FLOOR                                                                                                                                                               NEW YORK                 NY           10271
9501067      KAUFMAN BORGEEST & RYAN LLP               c/o Robert Benjamin                                200 Summit Lake Dr. 1st Fl                                                                                                          Valhalla                 NY           10595
                                                       912 E. 12TH STREET SUITE B THE UPS STORE MAILBOX
8392904      KAY FASHION LLC                           #226                                                                                                                                                                                   LOS ANGELES              CA           90021
10492210     Kazee, David L                            Address on file
8911032      Kazee, David L                            Address on file
10491932     Kazee, David L                            Address on file
8908553      KC & HC, Inc                              Doniger/Burroughs                                  Attn: Scott Alan Burroughs                        603 Rose Ave.                                                                     Venice                   CA           90291
9501108      KCOSERA INC.                              165-05 NORTHERN BLVD                                                                                                                                                                   FLUSHING                 NY           11358
8867492      Kealoha, Stevie                           Address on file
9780426      Kei Yiu International Inc.                Benny Shen                                         19827 Hamilton Ave                                                                                                                  Torrance                 CA           90502
8393041      KEI YIU INTERNATIONAL INC.                WESTER AVE. SUITE126                                                                                                                                                                   TORRANCE                 CA           90501
8393254      KEMPER HOLDINGS, LLC                      575 Bellevue Square                                                                                                                                                                    Bellevue                 WA           98004
8393254      KEMPER HOLDINGS, LLC                      BELLEVUE SQUARE                                                                                                                                                                        BELLEVUE                 WA           98004
8393356      KENNETH PARK ARCHITECTS                   360 LEXINGTON AVE                                                                                                                                                                      NEW YORK                 NY           10017
8906554      Kenwood Mall L.L.C.                       c/o Brookfield Property REIT, Inc.                 350 N. Orleans St., Suite 300                                                                                                       Chicago                  IL           60654-1607
8842313      Kerkula, Sarafina Josegble                Address on file
8511676      Keter Environmental Services, Inc.        K. Breen, Esquire                                  4 High Ridge Park, Suite 202                                                                                                        Stamford                 CT           06905
8393651      K-HOUSE TRADING INC.                      2300 YONGE ST. UNIT C33A                                                                                                                                                               TORONTO                  ON           M4P1E4       CANADA
8920864      Kildeer Village Square, LLC               Bond Companies                                     Attn: Robert J. Bond                              350 West Hubbard Street, #450                                                     Chicago                  IL           60654
8920864      Kildeer Village Square, LLC               Vedder Price P.C.                                  Attn: Michael Eidelman                            222 N. LaSalle Street, Suite 2600                                                 Chicago                  IL           60601
8755527      KILLEEN, LIANN                            Address on file
8516813      Killingsworth, Schanell                   Address on file
8757752      KIM, HANNAH                               Address on file
9712526      Kim, Sungsoo                              Address on file
8393956      KIMCINE                                   1188 S SAN PEDRO ST UNIT # U                                                                                                                                                           LOS ANGELES              CA           90015
8393959      KIMCO REALTY CORPORATION                  NEW HYDE PARK ROAD, SUITE 100                                                                                                                                                          NEW HYDE PARK            NY           11042
8393961      KIMERA INTERNATIONAL INC.                 810 ECHELON CT.                                                                                                                                                                        INDUSTRY                 CA           91748
9501504      KIMLEY-HORN AND ASSOCIATES, INC.          Kimera International                               810 Echelon Ct.                                                                                                                     City of Industy          CA           91744
9501504      KIMLEY-HORN AND ASSOCIATES, INC.          PO BOX 847385                                                                                                                                                                          LOS ANGELES              CA           90084-7385
8326859      KING COUNTY TREASURY                      500 4TH AVE #600                                                                                                                                                                       SEATTLE                  WA           98104-2340
8838702      KING OF PRUSSIA ASSOCIATES                PO Box 829412                                                                                                                                                                          Philadelphia             PA           19182
8393992      KING OF PRUSSIA ASSOCIATES                PO BOX 829412                                                                                                                                                                          PHILADELPHIA             PA           19182-9412
8903497      King of Prussia Associates                Simon Property Group, LP                           Bankruptcy Department                             225 West Washington Street                                                        Indianapolis             IN           46204
8910834      King, Tylisha R.                          Address on file
8911972      King, Tylisha R.                          Address on file
9571815      KINSEL FORENSIC ACCOUNTING LLP            1222 LINCOLN AVE                                                                                                                                                                       PASADENA                 CA           91103
8753773      KINSTELLAR S.R.O.ADVOKATNI                69 BULGARIA BLVD INFINITY TWR FL14                                                                                                                                                     SOFIA                                 1404         BULGARIA
8920196      Kirk, Andrew W                            Address on file
9501618      KIRK, COLIN                               Address on file
8891035      Kirk, Colin Kirk                          Address on file
8394308      KISEUNG CO., LTD                          3F, 39 SEONGNAE-RO 6 GA-GIL                                                                                                                                                            GANGDONG-GU                                        KOREA, REPUBLIC OF
9789919      KISOO K TRADING CO., LTD                  YK KIM                                             #4TH FL., JAEYOUNG BLDG.,                         63 NONHYEON-RO 31 GIL,                                   SEOCHO-GU,               SEOUL                                 06745        KOREA
8394312      KISOO K. TRADING CO., LTD.                YK KIM                                             # 4TH FL, JAEYOUNG BLDG 63 NONHYEON- RO 31 GIL,   SEOCHO-GU                                                                         SEOUL                                 135-080      KOREA, REPUBLIC OF
8327558      Kissimmee Utility Authority               1701 W Carroll Street                                                                                                                                                                  Kissimmee                FL           34741
8394334      Kitsap County Treasurer                   Heather LeeAnne Young, Program Technician          614 Division St MS-32                                                                                                               Port Orchard             WA           98366
8394334      Kitsap County Treasurer                   PO Box 169                                                                                                                                                                             Port Orchard             WA           98366
8394336      KITSCH LLC                                137 N LARCHMONT BLVD, SUITE 641                                                                                                                                                        LOS ANGELES              CA           90004
8394355      KKOL INC                                  4001 INGLEWOOD AVENUE, #101-382                                                                                                                                                        REDONDO BEACH            CA           90278
8752693      Klauber Brothers Inc., a New York Corp.   Doniger/Burroughs                                  Attn: Scott Alan Burroughs                        603 Rose Ave.                                                                     Venice                   CA           90291
8750397      KLOTH, DEVON A                            Address on file
8913757      Knaeps, Nikola                            Address on file
10210679     KNF International Co.,LTD                 408, Samseong-ro                                   Gangnam-gu                                                                                                                          Seoul                                 06185      Korea, Republic of
8612667      Knox Country Trustee                      Post Office Box 70                                                                                                                                                                     Knoxville                TN           37901-0070
8815082      Knoxville Utilities Boadrd                KUB                                                PO Box 59017                                                                                                                        Knoxville                TN           37950-9017
9293550      Ko, Yun Woo                               Address on file
8568697      Kojac Fashion Accessories UK ltd          60A Berners Street                                                                                                                                                                     London                                W1T 3BA      United Kingdom
8569289      Kokie Cosmetics, Inc.                     10721 Tucker St.                                                                                                                                                                       Beltsville               MD           20705
8908659      Kolatas, Athanasios                       Address on file
8906258      Kone Inc                                  1 Kone Court                                                                                                                                                                           Moline                   IL           61265
8906258      Kone Inc                                  PO Box 3491                                                                                                                                                                            Carol Stream             IL           60132-3491
8394685      KONE INC.                                 4225 Naperville Road                                                                                                                                                                   Lisle                    IL           60532
8394685      KONE INC.                                 PO BOX 429                                                                                                                                                                             MOLINE                   IL           61266-0429
10210672     KONE, Inc.                                Nilan Johnson Lewis, PA                            Gregory Bromen, Esq.                              250 Marquette Ave. S, Suite 800                                                   Minneapolis              MN           55401
8908494      Konstantinou, Panagiotis                  Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                       Page 26 of 56
                                                                                                                                            Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 42 of 85




                                                                                                                                                                       Exhibit B
                                                                                                                                                                 Claimants Service List
                                                                                                                                                                Served via first class mail

   MMLID                              NAME                              ADDRESS 1                                          ADDRESS 2                                               ADDRESS 3                                      ADDRESS 4                      CITY        STATE       ZIP            COUNTRY
8907827      Korea She's Line Co., Ltd.                19-1 Ogeum-ro 46 Gil                       Songpagu                                                                                                                                    Seoul                                  05770      Korea, Republic of
8394741      KOREA SHE'S LINE CO., LTD.                19-1 OGEUM-RO 46-GIL                                                                                                                                                                   SONGPA-GU                              138-811    KOREA, REPUBLIC OF
8394742      KOREA YOUNG FASHION CORP.                 142-50 SANDAGUPYEAONG-GIL, NANGSAN-MYEON   IKSAN-SI                                                                                                                                    JEON-BUK                               54524      KOREA
10210280     KRE Broadway Mall Owner LLC               Ballard Spahr LLP                          Dustin P. Branch, Esq.                                 2029 Century Park East, Suite 800                                                    Los Angeles               CA           90067-2909
8394903      KRE BROADWAY OWNER, LLC                   358 B BROADWAY MALL                                                                                                                                                                    HICKSVILLE                NY           11801
8394905      KRE YTC VENTURE LLC                       9 WEST 57TH STREET, SUITE 4200                                                                                                                                                         NEW YORK                  NY           10019
9265990      Kringle, Alexandra Lea                    Address on file
8514194      KRONOS                                    BRENDA FERREIRA                            900 CHELMSFORD STREET                                                                                                                       LOWELL                    MA           01851
9501986      KRYOLAN CORPORATION                       364 BLODGETT ST.                                                                                                                                                                       COTATI                    CA           94931
8825659      K-Swiss Sales Corp                        c/o CRF Solutions                          P.O. Box 1389                                                                                                                               Simi Valley               CA           93065
8395014      K-TOWN PEST CONTROL, INC.                 1134 S KENMORE AVE                                                                                                                                                                     LOS ANGELES               CA           90006
8840188      KUKDONG CORPORATION                       Sang Ki Byun                               7F, DONG-BO BLDG, 405,                                 CHEONHO-DAERO,                                           DONGDAEMUN-GU               SEOUL                                  02633        KOREA, REPUBLIC OF
10189375     KUKDONG CORPORATION                       SANG KI BYUN                               8F, DONG-BO BLDG, 405                                  CHEONHO-DAERO                                            DONGDAEMUN-GU               SEOUL                                  02633        SOUTH KOREA
8753784      KUTAK ROCK LLP                            1650 FARNAM STREET                                                                                                                                                                     OMAHA                     NE           68102
                                                       7/F WOOCHANG PLAZA 494-2 DAPSIPLIDONG
8395185      KYUNG KWANG COMMERCIAL CO.,LTD            XIWANGTUAN CHENGYANG Q                                                                                                                                                                 DONGDAEMUN-KU                          130-100      KOREA, REPUBLIC OF
9787904      L&C Corporation, Inc                      Hyun Gil Choi                              4F Daeshin B/D, 20, Dosandae-ro 49Gil,                 Gangnam-gu                                                                           Seoul                                  06019        Korea, Republic of
8893533      L&C Corporation, Inc.                     Huyn Gil Choi                              4f Daeshin B/D, 20, Dosandae-ro 49Gil                  Gangnam-gu                                                                           Seoul                                  06019        Korea, Republic of
8863526      L&D Mechanical, LLC                       168 Frederick St.                                                                                                                                                                      Garfield                  NJ           07026
8395194      L&G FASHION INC                           RM 506, NO.3, LANE 3599, QIXIN ROAD                                                                                                                                                    SHANGHAI                                            CHINA
8864250      L&G FASHION INC                           RM506 NO. 3 BLDG, Lane 3599, Qixin Road                                                                                                                                                Shanghai                               201101       China
9502112      L.A.N. TESTING                            7449 RESEDA BLVD. #115                                                                                                                                                                 RESEDA                    CA           91335
8908744      La Cantera Retail Limited Partnership     c/o Brookfield Property REIT, Inc.         350 N. Orleans St., Suite 300                                                                                                               Chicago                   IL           60654-1607
8892247      La Cienega Partners Limited Partnership   The Taubman Company LLC                    Andrew S. Conway                                       200 East Long Lake Road, # 300                                                       Bloomfield Hills          MI           48304
8569867      Labor Workforce Development Agency        Law Office of Peggy A. Farrell, APC        Attn: Peggy A. Farrell, Attorney at Law                2658 Griffith Park Blvd., #114                                                       Los Angeles               CA           90039
8327543      LACKAWANNA RIVER BASIN-LRBSA              PO BOX 280                                                                                                                                                                             OLYPHANT                  PA           18447-0280
8395376      LAFAYETTE ENGINEERING, INC                ATTN: BRUCE ROBIN - OWNER                  2405 LEBANON ROAD                                                                                                                           DANVILLE                  KY           40422
8612486      Lafayette Utilities System                Attn: Lisa F Chiasson                      1875 W Pinhook Road #B                                                                                                                      Lafayette                 LA           70508
8612486      Lafayette Utilities System                PO Box 4024-C                                                                                                                                                                          Lafayette                 LA           70502
8911470      Lagunas, Linda                            Address on file
8911424      Lagunas, Linda                            Address on file
10598814     Laiden Clothing Co., Ltd                  109 Fuyong, Guangshen Rd                                                                                                                                                               Shenzhen, Guangong                     518128     China
8395455      LAIDEN CLOTHING CO.,LTD                   109 GUANGSHEN ROAD, SUITE 1712,                                                                                                                                                        SHENZHEN                               518103     CHINA
9788989      Lake Charles Center, LLC                  10606 Coursey Blvd. Ste. B                                                                                                                                                             Baton Rouge               LA           70816
8395494      LAKE CHARLES CENTER, LLC                  COURSEY BLVD, STE B                                                                                                                                                                    BATON ROUGE               LA           70816
8910122      Lake County Department of Utilities       105 Main St.                               Suite 113                                                                                                                                   Painesville               OH           44077
8395496      LAKE COUNTY DEPT OF PUBLIC WORKS, IL      KATHLEEN DALESSANDRO                       650 W WINCHESTER RD                                                                                                                         LIBERTYVILLE              IL           60048
8395496      LAKE COUNTY DEPT OF PUBLIC WORKS, IL      PO BOX 547                                                                                                                                                                             BEDFORD PARK              IL           60499-0547
8395516      LAKEFOREST INVESTORS LLC                  1300 NORHT WAUKEGAN ROAD                                                                                                                                                               LAKE FOREST               IL           60045
8395516      LAKEFOREST INVESTORS LLC                  TRESSER BLVD. 6TH FLOOR                                                                                                                                                                STAMFORD                  CT           06901
8569197      Landing International Inc.                1330 W. 12th Street                        Suite A                                                                                                                                     Los Angeles               CA           90015
8395744      LANDMARK RETAIL CORP.                     24 NEWARK POMPTON TURNPIKE                                                                                                                                                             LITTLE FALL               NJ           07424
8867267      Lang, Kristy                              Address on file
8891043      Lanocorp USA Inc                          103 Buckley Court                                                                                                                                                                      Chester Springs           PA           19425
8917709      LANSING BOARD OF WATER AND LIGHT          1232 HACO DR                                                                                                                                                                           LANSING                   MI           48912
8809532      Lapke, Arianna                            Address on file
8809532      Lapke, Arianna                            Address on file
8905996      Las Americas Premium Outlets, LLC         Simon Property Group, LP                   Bankruptcy Department                                  225 West Washington Street                                                           Indianapolis              IN           46204
9502618      LAVENDER SKETCH                           747 E 10TH STREET UNIT 401                                                                                                                                                             LOS ANGELES               CA           90021
9502618      LAVENDER SKETCH                           JUHUI HONG                                 540 S KENMORE AVE                                      UNIT 506                                                                             LOS ANGELES               CA           90020
9301144      Lavender Sketch, Inc.                     747 E 10th Street, Unit 401                                                                                                                                                            Los Angeles               CA           90021
8396360      LAVISH CLOTHING INC.                      245 W. 28TH ST.                                                                                                                                                                        LOS ANGELES               CA           90007
8569523      Law Office of Peggy A. Farrell, APC       2658 Griffith Park Blvd. #114                                                                                                                                                          Los Angeles               CA           90039
8569523      Law Office of Peggy A. Farrell, APC       Peggy A. Farrell                           2658 Griffith Park Blvd., #114                                                                                                              Los Angeles               CA           90039
9502759      LE DEW SKINCARE                           29010 COMMERCE CENTER DR                                                                                                                                                               VALENCIA                  CA           91355
8396572      LE MEILLEUR INC                           6048 TRIANGLE DRIVE                                                                                                                                                                    COMMERCE                  CA           90040
9419461      Le, Christine                             Address on file
8396639      LEADERS COSMETICS USA, INC                3440 WILSHIRE BLVD SUITE 480                                                                                                                                                           LOS ANGELES               CA           90010
8911490      Leal, Nancy                               Address on file
10492128     Leal, Nancy                               Address on file
8911801      Leal, Nancy                               Address on file
10492668     Leal, Nancy                               Address on file
8396719      LEATHERWOOD, NICOLE J.                    Address on file
8869271      Lee Hect Harrison D/B/A Altedia           Attn: Steven Rebidas                       10151 Deerwood Park Blvd                                                                                                                    Jacksonville              FL           32256
9410576      Lee, Sang Hun                             Address on file
8906949      LEE, SARAH                                Address on file
8906949      LEE, SARAH                                Address on file
8397140      LEEDS RETAIL CENTER, LLC                  20TH STREET NORTH, SUITE 1000                                                                                                                                                          BIRMINGHAM                AL           35203
8933177      Leeds Retail Center, LLC                  Burr & Forman LLP                          Regan C. Loper                                         420 North 20th Street, Suite 3400                                                    Birmingham                AL           35203
8933177      Leeds Retail Center, LLC                  The Outlet Shops of Grand River            Christine Strange                                      6200 Grand River Blvd. East, Suite 446                                               Leeds                     AL           35094
8397150      LEE'S AUTOMOTIVE REPAIR LLC               815 S CROCKER ST.                                                                                                                                                                      LOS ANGELES               CA           90021
8397160      LEFTIE, INC.                              HYE SUNG KIM                               747 E. 10TH ST., SUITE #405                                                                                                                 LOS ANGELES               CA           90021
8867553      Lehigh Valley Mall, LLC                   PO Box 829446                                                                                                                                                                          Philadelphia              PA           19182
8867553      Lehigh Valley Mall, LLC                   Simon Property Group, L.P.                 Attn: Ronald M. Tucker, Bankruptcy Department          225 West Washington Street                                                           Indianapolis              IN           46204
8397348      LENNEN COMMERCIAL BUILDERS, INC.          1136 W. FREMONT STREET                                                                                                                                                                 STOCKTON                  CA           95203
8862873      Lennen Commercial Builders, Inc.          c/o Law Office of Hastings & Ron           4568 Feather River Drive, Suite A                                                                                                           Stockton                  CA           95219
8397367      LEO D BERNSTEIN & SONS, INC.              151 WEST 25TH STREET                                                                                                                                                                   NEW YORK                  NY           10001
10692925     Leonard, Elizabeth                        Address on file
8397594      LEUKON INC.                               ATTN: AHN, KYUSEUNG                        E 1506, 7, YEONMUJANG 5GA-GIL                          SEONGDONG-GU                                                                         SEOUL                                  04782        KOREA, REPUBLIC OF
9571423      Leukon Inc.                               Attn: KyuSeung Ahn                         E1506 7, Yeonmujiang 5ga-gil                           Seongdong-Gu                                                                         Seoul                                               Korea, Republic of
8397639      LEVERT, NADIA                             Address on file
8893442      Lewis Brisbois Bisgaard & Smith, LLP      633 W Fifth Street, Suite 4000                                                                                                                                                         Los Angeles               CA           90071




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                    Page 27 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 43 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                                     NAME                                     ADDRESS 1                                            ADDRESS 2                                           ADDRESS 3                                       ADDRESS 4                       CITY        STATE       ZIP               COUNTRY
8397980      LEXION                                           2560 CORPORATE PLACE #D106                                                                                                                                                                    MONTEREY PARK             CA           91754
9419304      Leyva, Leann                                     Address on file
8910801      Li, Stella                                       Address on file
8911069      Li, Stella                                       Address on file
8895759      Liberty Center, LLC                              Apollo Global Management, LLC                      Attn: Jai Agarwal                                   9 West 57th Street                                                                     New York                  NY           10019
8895759      Liberty Center, LLC                              John Taylor, General Manager                       7100 Foundry Row, Suite 204                                                                                                                Liberty Township          OH           45069
8398095      LIBIAN (UP)                                      1140 E PICO BLVD                                                                                                                                                                              LOS ANGELES               CA           90021
8612787      Lien Solutions                                   28 Liberty St., 42nd Floor                                                                                                                                                                    New York                  NY           10005
8612787      Lien Solutions                                   PO Box 30113                                                                                                                                                                                  Houston                   TX           75303
8398154      LIFE SAFETY DESIGNS, INC.                        3038 LENOX AVENUE                                                                                                                                                                             JACKSONVILLE              FL           32254
8398157      LIFEWORKS TECHNOLOGY GROUP                       530 7TH AVE 21ST FLOOR                                                                                                                                                                        NEW YORK                  NY           10018
9570146      LIFU ENTERPRISES CORP                            3rd FL,HUANG ZHU YUAN                              INDUSTRIAL DISTRICT                                 MAI YUAN ZONE                                            CHANG-PING TOWN, DONG GUANG   GUAN DONG                              523570       CHINA
10189730     Lifu Enterprises Corp                            3rd FL,Huang Zhu Yuen Industrial                   Park,Mai Yuan Country,Chang-Ping Town               Dong Guang                                                                             Guan Dong                              523570       CHINA
9419496      LIFU ENTERPRISES CORP                            MAI YUAN DIRECTIORIAL AREA                         CHANGPING TOWN                                                                                                                             DONGGUANG                              523570       CHINA
8398161      LIFU ENTERPRISES CORP                            MAI YUAN DIRECTORIAL AREA                          CHANGPING TOWN                                                                                                                             DONGGUAN                                            CHINA
8398182      LIGHTFOOT, TAWNY S.                              Address on file
8398190      LIGHTOWER FIBER NETWORKS I, LLC                  80 CENTRAL STREET                                                                                                                                                                             BOXBOROUGH                MA           01719
9297275      LIKE DREAMS, INC.                                4433 PACIFIC BLVD                                                                                                                                                                             VERNON                    CA           90058
8398205      LILING QUANHU INDUSTRIES GENERAL                 NO.13 UNDERGLAZED CERAMIC                                                                                                                                                                     LILING HUNAN                                        CHINA
9217681      Linares Vargas, Glenda A                         Address on file
9217681      Linares Vargas, Glenda A                         Address on file
8398338      LINCOLN PLAZA CENTER, L.P.                       PO BOX 829424                                                                                                                                                                                 PHILADELPHIA              PA           19182-9424
8904456      Lincoln Plaza Center, LP                         Simon Property Group, LP                           225 West Washington Street                                                                                                                 Indianapolis              IN           46204
8398347      LINDA IN-HEE CHANG 2012 TRUST                    3880 N. MISSION ROAD                                                                                                                                                                          LOS ANGELES               CA           90031
8759392      LINDQUIST, EQUAME CALEEM                         Address on file
8870043      Line and Dot                                     2807 S Santa Fe Ave                                                                                                                                                                           Vernon                    CA           90058
8398452      LINKEDIN CORPORATION                             2029 STIERLIN CT                                                                                                                                                                              MOUNTAIN VIEW             CA           94043
8514528      Linton Delray, LLC                               Attn: Laurence H. Berbert                          c/o Bregman, Berbert, Schwartz & Gilday, LLC        7315 Wisconsin Avenue, Suite 800 West                                                  Bethesda                  MD           20814
10210923     Linton Delray, LLC                               Address on file
8753797      LIQUID CAPITAL EXCHANGE INC                      PO BOX 168688                                                                                                                                                                                 IRVING                    TX           75016
8906158      Littler Mendelson P.C.                           2301 McGee Street                                                                                                                                                                             Kansas City               MO           64108
8906158      Littler Mendelson P.C.                           c/o Squire Patton Boggs (US) LLP                   Attn: Karol K. Denniston                            275 Battery Street, Suite 2600                                                         San Francisco             CA           94111
10202654     Littler Mendelson P.C.                           Karol K. Denniston                                 Squire Patton Boggs (US) LLP                        275 Battery Street, Suite 2600                                                         San Francisco             CA           94111
10202654     Littler Mendelson P.C.                           Nicole Martin                                      333 Bush Street, 34th Floor                                                                                                                San Francisco             CA           94104
9820678      Liu, Li                                          Address on file
9820678      Liu, Li                                          Address on file
8398641      LIVERMORE PREMIUM OUTLETS, LLC                   2696 SOLUTION CENTER                                                                                                                                                                          CHICAGO                   IL           60677-2006
8895658      Livermore Premium Outlets, LLC                   Simon Property Group, LP                           225 West Washington Street                                                                                                                 Indianapolis              IN           46204
8757226      LLOYD, ASHLEY M.                                 Address on file
8895067      LOFTY INNOVATION COMPANY LIMITED                 LAU CHEUNG FUNG                                    ROOM 2007                                           WAYSON COMMERCIAL BUILDING                               28 CONNAUGHT ROAD WEST        SHEUNG WAN                                          HONG KONG
8398899      LOFTY INNOVATION COMPANY LIMITED                 UNIT 2007, 20/F WAYSON COMMERCIAL BUILDING         28 CONNAUGHT ROAD WEST                                                                                                                     SHEUNG WAN                                          HONG KONG
8933141      Lombera, Theresa L                               Address on file
10492146     Lomeli, Maria                                    Address on file
8911510      Lomeli, Maria                                    Address on file
10492792     Lomeli, Maria                                    Address on file
8399052      LONG, DENNIS W.                                  Address on file
8920192      Longoria, Ilze                                   Address on file
8920192      Longoria, Ilze                                   Address on file
8399136      LOOMIS FARGO & CO.                               P O BOX 120001                                     DEPT. 0757                                                                                                                                 DALLAS                    TX           75312-0757
8891240      Lopez Carcamo, Vilma                             Address on file
8399477      LOPEZ, CRISTINA LOERA                            Address on file
8399576      LOPEZ, INGRID                                    Address on file
10692901     Lopez, Jennifer Susana                           Address on file
8912153      Lopez, Jennifer Susana                           Address on file
8399656      LOPEZ, JUSTINIANA                                Address on file
10205883     Lopez, Karina                                    Address on file
10209661     Lopez, Karina                                    Address on file
10205883     Lopez, Karina                                    Address on file
9237940      Lopez, Stephanie                                 Address on file
8511801      Los Angeles County Treasurer and Tax Collector   PO Box 54110                                                                                                                                                                                  Los Angeles               CA           90054-0110
8400154      LOUISIANA DEPARTMENT OF REVENUE                  1450 POYDRAS ST, SUITE 800                                                                                                                                                                    NEW ORLEANS               LA           70112
8819129      Louisiana Department of Revenue                  P.O. Box 66658                                                                                                                                                                                Baton Rouge               LA           70896-6658
8612447      Louisville Gas and Electric Company              820 W. Broadway                                                                                                                                                                               Louisville                KY           40202
8400191      LOVE VINTAGE INC                                 3435 S BROADWAY #A                                                                                                                                                                            LOS ANGELES               CA           90007
8323714      Love Vintage, Inc,                               Law Offices of Steven J. Barkin                    3700 Wilshire Boulevard #950                                                                                                               Los Angeles               CA           90010
9504364      LOWE, LATAJA                                     Address on file
8895002      LPF Geneva Commons, LLC                          Mid-America Asset Management, Inc.                 c/o Cathy Charhut                                   One Parkview Plaza, 9th Floor                                                          Oakbrook Terrace          IL           60181
8400452      LSREF3 SPARTAN REIT INC.                         2711 NORTH HASKELL AVENUE                          SUITE 1700                                                                                                                                 DALLAS                    TX           75204
9556119      Lubbock Central Appraisal District               Laura J. Monroe                                    P.O. Box 817                                                                                                                               Lubbock                   TX           79408
9556119      Lubbock Central Appraisal District               P.O. Box 10542                                     2198 Ave Q                                                                                                                                 Lubbock                   TX           79408
8493576      Lubbock Central Appraisal District               Perdue, Brandon. Fielder, Collins & Mott, L.L.P.   Laura J. Monroe                                     P.O. Box 817                                                                           Lubbock                   TX           79408
8493576      Lubbock Central Appraisal District               PO Box 10542                                       2109 Avenue Q                                                                                                                              Lubbock                   TX           79408
8400493      LUCAS, AUSTIN                                    Address on file
8400493      LUCAS, AUSTIN                                    Address on file
8400493      LUCAS, AUSTIN                                    Address on file
8755104      Lucas, Sarah                                     Address on file
9504458      LUCAS, SERENA M                                  Address on file
9293435      Lucent Product Inc.                              5515 Daniels St                                                                                                                                                                               Chino                     CA           91710
8400600      LUCKY DRAGON ENTERPRISE GROUP INC.               FLAT B, 6/F, TEDA BUILDING, 87 WING LOK STREET                                                                                                                                                SHEUNG WAN                                          HONG KONG
8629315      Lucky Dragon Enterprise Group Inc.               Joyce Huang                                        5F., No.17, Ln.360, Sec.1, Neihu Rd.                Neihu Dist.                                                                            Taipei City                            11446        Taiwan
10211005     Lucky Dragon Enterprise Group, Inc.              Address on file
10187235     Lucky Tree Co., Ltd                              Rm 7, 9F., No. 99, SEC. 1,                         Xintai 5th Rd., Xizhi Dist.,                                                                                                               New Taipei                             221          Taiwan




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                 Page 28 of 56
                                                                                                                                                                         Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 44 of 85




                                                                                                                                                                                                    Exhibit B
                                                                                                                                                                                              Claimants Service List
                                                                                                                                                                                             Served via first class mail

   MMLID                                     NAME                                              ADDRESS 1                                                 ADDRESS 2                                              ADDRESS 3                                               ADDRESS 4                      CITY        STATE         ZIP          COUNTRY
8755964      LUCKY TREE CO.,LTD                                         RM 7, 9F., NO.99, SEC. 1, XINTAI 5TH RD., XIZHI DIST.                                                                                                                                                       NEW TAIPEI                             221          TAIWAN
8911988      Lugo, Salvador                                             Address on file
8400721      LULUMARI                                                   754 E 12 TH STREET # 2                                                                                                                                                                                      LOS ANGELES               CA           90021
8893892      Luthione Co., Ltd.                                         Won Chang Choi                                          No. 1117 122, Jomaru-ro 385 beon-gil                  Bucheon-si                                                                                    Gyeonggi-do                            14556        Korea, Republic of
8751070      LUTZ, KASONDRA                                             Address on file
8751070      LUTZ, KASONDRA                                             Address on file
8400960      LUXURY LAB LLC                                             16474 NE 31 AVENUE                                                                                                                                                                                          NORTH MIAMI BEACH         FL           33160
8400960      LUXURY LAB LLC                                             16474 NE 31ST AVE                                                                                                                                                                                           NORTH MIAMI BEACH         FL           33160
8907782      LVA4 Houston Greenstreet, L.P.                             Jackson Walker, LLP                                     Kristhy Peguero, Esq.                                 1401 McKinney Street, Suite 1900                                                              Houston                   TX           77010
8907782      LVA4 Houston Greenstreet, L.P.                             Lionstone Investments                                   Rachel Perez                                          712 Main Street, Suite 2500                                                                   Houston                   TX           77002
8400975      LVS Collections, Inc                                       3111 S. Valley View Blvd                                Suite X-102                                                                                                                                         Las Vegas                 NV           89102
8401003      LYCL INC.                                                  UNPA., 2F, 28, NONHYEON-RO 98-GIL, GANGNAM-GU                                                                                                                                                               REPUBLIC OF KOREA                                   KOREA, REPUBLIC OF
             Lynda Hall, in Her Official Capacity as Tax Collector of
8514199      Madison CO, AL                                             100 Northside Square, Room 116                                                                                                                                                                              Huntsville                AL           35801
8758798      LYNDA, LE                                                  Address on file
8906096      LynnHaven Mall LLC                                         c/o Brookfield Property REIT, Inc.                      350 N. Orleans St.                                    Suite 300                                                                                     Chicago                   IL           60654-1607
8401076      LYNX PROPERTY MANAGEMENT, INC                              MATT LABRIE                                             924 LAGUNA STREET STE B                                                                                                                             SANTA BARBARA             CA           93101
8803049      M & C Construction LLC                                     5900 NE 152nd Ave.                                      Suite 170                                                                                                                                           Vancouver                 WA           98682

8864237      M Design & Manufacturing, Inc. c/o Finance One, Inc. 801 S Grand Avenue Ste 1000                                                                                                                                                                                       Los Angeles               CA           90017

10198770     M Design & Manufacturing, Inc. c/o Finance One, Inc.       Attn: Stephen Kim                                       801 S Grand Avenue Ste 1000                                                                                                                         Los Angeles               CA           90017
8401116      M. JACOB & SONS                                            35601 VERONICA ST                                                                                                                                                                                           LIVONIA                   MI           48150
             M.O.D.E. (full name: Multimedia Operations, Design &
10209707     Enhancements, LLC)                                         145 S. Glenoaks Blvd. #407                                                                                                                                                                                  Burbank                   CA           91502
8401118      M/S C'SKY INTERNATIONAL                                    742-I HSIIDC, SECTOR-37                                                                                                                                                                                     GURGAON                                             INDIA
8911233      M7 EREIP III Dutch Propco B.V.                             Labre advocaten                                         Attn: Mr S. Pentinga (attorney-at-law)                PO Box 75727                                                                                  Amsterdam                              1070 AS      Netherlands
8911233      M7 EREIP III Dutch Propco B.V.                             Labre advocaten                                         Stefan Pentinga                                       De Lairessestraat 180                                                                         Amsterdam                              1075 HM      The Netherlands
8908866      Macerich Buenaventura Limited Partnership                  Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067
8401297      MACERICH CERRITOS LLC                                      401 WILSHIRE BLVD STE 700                                                                                                                                                                                   SANTA MONICA              CA           90401
10210819     Macerich Cerritos, LLC                                     Address on file
10210981     Macerich Deptford LLC                                      Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
8401299      MACERICH DEPTFORD MALL LIMITED                             401 WILSHIRE BLVD., STE 700                                                                                                                                                                                 SANTA MONICA              CA           90401
8401300      MACERICH FRESNO ADJACENT LP                                WILSHIRE BLVD., STE. 700                                                                                                                                                                                    SANTA MONICA              CA           90401
10211252     Macerich Fresno Limited Partnership                        Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
8905679      Macerich Lakewood LP                                       Address on file
8401302      MACERICH OAKS LP                                           401 WILSHIRE BLVD. STE 700                                                                                                                                                                                  SANTA MONICA              CA           90401
10211028     Macerich Oaks LP                                           Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
10210831     Macerich SMP LLC                                           Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
10210936     Macerich South Plains LP                                   Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
10210423     Macerich Stonewood, LLC                                    Ballard Spahr LLP                                       Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
8401305      MACERICH VALLEY RIVER CENTER                               DEPT 2596-3197                                                                                                                                                                                              LOS ANGELES               CA           90084-2596
10210623     Macerich Valley River Center LLC                           Ballard Spahr LLP                                       Dustin P. Branch                                      2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
8904636      Macerich Vintage Fair Limited Partnership                  c/o Ballard Spahr LLP                                   Attn: Dustin P. Branch                                2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067
8842552      Machi Footwear, Inc.                                       15302 E. Valley Blvd.                                                                                                                                                                                       City of Industry          CA           91746
8842552      Machi Footwear, Inc.                                       c/o Weintraub & Selth, APC                              11766 Wilshire Blvd., Suite 1170                                                                                                                    Los Angeles               CA           90025
9481045      MACIAS, CARLA                                              Address on file
9505047      MACIAS, MARTINA B                                          Address on file
8401507      MACOMB CENTER HOLDINGS LLC                                 32233 GRATIOT AVE                                                                                                                                                                                           ROSEVILLE                 MI           48066
10196515     Macomb Center Partners, LLC                                Clark Hill PLC                                          c/o David Blau, Esq.                                  151 S. Old Woodward Ave., Ste. 200                                                            Birmingham                MI           48009
8904625      Macy's West Stores, Inc.                                   Attn: Law Department                                    7 West Seventh Street                                                                                                                               Cincinnati                OH           45202
8759434      MADISON, MIKAYLA                                           Address on file
             Madison/West Towne, LLC, by CBL & Associates
8865511      Management, Inc., its managing agent                       Attn: Caleb Holzaepfel                                  736 Georgia Avenue, Suite 300                                                                                                                       Chattanooga               TN           37402
             Madison/West Towne, LLC, by CBL & Associates
8865511      Management, Inc., its managing agent                       Gary Roddy                                              CBL & Associates Management, Inc.                     2030 Hamilton Place Boulevard, Suite 500                                                      Chattanooga               TN           37421
8401672      MAELYS COSMETICS LTD                                       FOMA VEMIGDAL 2,                                                                                                                                                                                            TEL AVIV                                            ISRAEL
9505196      MAGANA, MARIA D                                            Address on file
8758262      MAHARAJ, TYENIA                                            Address on file
10211074     Mainplace Shoppingtown LLC                                 Ballard Spahr LLP                                       Dustin P. Branch, Esq                                 2029 Century Park East, Suite 800                                                             Los Angeles               CA           90067-2909
9533298      MAJESTIC SQUARE, LLC                                       C/O JACOB S. BARKER, ESQUIRE                            225 SEVEN FARMS DRIVE, SUITE 207                                                                                                                    CHARLESTON                SC           29492
8905468      Majestic Square, LLC                                       c/o Kevin Foote                                         The Beach Company                                     211 King Street, Suite 300                                                                    Charleston                SC           29401
8905468      Majestic Square, LLC                                       Graybill Lansche & Vinzani, LLC                         c/o Jacob S. Barker, Esquire                          225 Seven Farms Drive, Suite 207                                                              Charleston                SC           29492
8754768      MALAMUG, ANABELLE                                          Address on file
9712608      Maldonado, Elizabeth                                       Address on file
9712608      Maldonado, Elizabeth                                       Address on file
8912513      Maldonado, Jessie                                          Address on file
8912570      Maldonado, Jessie                                          Address on file
8402176      MALL 1 - BAY PLAZA, LLC                                    546 5TH AVENUE, 15TH FL                                                                                                                                                                                     NEW YORK                  NY           10036
8402177      MALL 205 LLC                                               1600 E. FRANKLIN AVENUE                                                                                                                                                                                     EL SEGUNDO                CA           90245
8867824      Mall at Auburn, LLC                                        14193 Collections Center Drive                                                                                                                                                                              Chicago                   IL           60693
8867824      Mall at Auburn, LLC                                        Simon Property Group, LP                                Attn: Ronald M. Tucker, Bankruptcy Department         225 W Washington Street                                                                       Indianapolis              IN           46204
8894021      Mall at Briarwood, LLC                                     PO Box 404570                                                                                                                                                                                               Atlanta                   GA           30384
8894021      Mall at Briarwood, LLC                                     Simon Property Group, LP                                Bankruptcy Department                                 225 W Washington Street                                                                       Indianapolis              IN           46204
8402179      MALL AT CONCORD MILLS LIMITED                              COMCORD MILLS                                           PO BOX 100451                                                                                                                                       ATLANTA                   GA           30384-0451
8893506      Mall at Concord Mills Limited Partnership                  PO Box 100451                                                                                                                                                                                               Atlanta                   GA           30384
8893506      Mall at Concord Mills Limited Partnership                  Simon Property Group, LP                                Bankruptcy Department                                 225 West Washington Street                                                                    Indianapolis              IN           46204
10189914     Mall at Cottonwood, LLC                                    Ronald E. Gold, Esq.                                    Frost Brown Todd, LLC                                 3300 Great American Tower                                301 East Fourth Street               Cincinnati                OH           45202
8839392      Mall at Cottonwood. LLC                                    Attn: Stephen E. Ifeduba                                180 East Broad Street                                                                                                                               Columbus                  OH           43215
8839392      Mall at Cottonwood. LLC                                    Ronald E. Gold, Frost Brown Todd LLC                    301 East Fourth Street                                                                                                                              Cincinnati                OH           45202
8839084      Mall at Great Lakes, LLC                                   Frost Brown Todd LLC                                    Ronald E Gold                                         301 East Fourth Street                                                                        Cincinnati                OH           45202
8839084      Mall at Great Lakes, LLC                                   Stephen E Ifeduba                                       180 East Broad Street                                                                                                                               Columbus                  OH           43215




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                                 Page 29 of 56
                                                                                                                                                              Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 45 of 85




                                                                                                                                                                                         Exhibit B
                                                                                                                                                                                   Claimants Service List
                                                                                                                                                                                  Served via first class mail

   MMLID                               NAME                                                       ADDRESS 1                                       ADDRESS 2                                          ADDRESS 3                                          ADDRESS 4                  CITY        STATE       ZIP              COUNTRY
8868030      Mall at Gurnee Mills, LLC                                   PO Box 100305                                                                                                                                                                              Atlanta               GA           30384
8402185      MALL AT GURNEE MILLS, LLC                                   PO BOX 100305                                                                                                                                                                              ATLANTA               GA           30384-3035
8868030      Mall at Gurnee Mills, LLC                                   Simon Property Group, LP                         Bankruptcy Department                            225 W Washington Street                                                                  Indianapolis          IN           46204
10189540     Mall at Jefferson Valley, LLC                               Frost Brown Todd LLC                             Ronald E Gold                                    3300 Great American Tower                                301 East Fourth Street          Cincinnati            OH           45202
8839074      Mall at Jefferson Valley, LLC                               Frost Brown Todd LLC                             Ronald E Gold, Esq.                              301 East Fourth Street                                   3300 Great American Tower       Cincinnati            OH           45202
8402186      MALL AT JEFFERSON VALLEY, LLC                               PO BOX 643194                                                                                                                                                                              PITTSBURGH            PA           15264-3194
8839074      Mall at Jefferson Valley, LLC                               Stephen E Ifeduba                                180 East Broad Street                                                                                                                     Columbus              OH           43215
8867571      Mall at Katy Mills, L.P                                     P.O. Box 100554                                                                                                                                                                            Atlanta               GA           30384
8867571      Mall at Katy Mills, L.P                                     Simon Property Group, L.P.                       Bankruptcy Department                            225 W. Washington Street                                                                 Indianapolis          IN           46204
8402187      MALL AT LEHIGH VALLEY                                       PO BOX 829446                                                                                                                                                                              PHILADELPHIA          PA           19182-9446
8867539      Mall at Miami International, LLC                            PO Box 643171                                                                                                                                                                              Pittsburgh            PA           15264
8867539      Mall at Miami International, LLC                            Simon Property Group, L.P                        Bankruptcy Department                            225 West Washington Street                                                               Indianapolis          IN           46204
8905543      Mall at Montgomery, L.P.                                    Simon Property Group, LP                         Attn: Bankruptcy                                 225 W. Washington Street                                                                 Indianapolis          IN           46204
8893342      Mall at Northshore, LLC                                     14202 Collections Center Drive                                                                                                                                                             Chicago               IL           60693
8893342      Mall at Northshore, LLC                                     Simon Property Group, LP                         Bankruptcy Department                            225 West Washington Street                                                               Indianapolis          IN           46204
8903285      Mall at Potomac Mills, LLC                                  Simon Property Group, LP                         225 West Washington Street                                                                                                                Indianapolis          IN           46204
8867481      Mall at Rockingham, LLC                                     Simon Property Group, L.P.                       Bankruptcy Department                            225 West Washington Street                                                               Indianapolis          IN           46204
8402189      MALL AT ROCKINGHAM, LLC.                                    14165 COLLECTIONS CENTER DRIVE                                                                                                                                                             CHICAGO               IL           60693
8903629      Mall at Smith Haven, LLC                                    Simon Property Group, LP                         225 West Washington Street                                                                                                                Indianapolis          IN           46204
8904954      Mall at Solomon Pond, LLC                                   Simon Property Group, LP                         225 West Washington Street                                                                                                                Indianapolis          IN           46204
8827560      Mall at Summit, LLC                                         P.O Box 644271                                                                                                                                                                             Pittsburgh            PA           15264
8827560      Mall at Summit, LLC                                         Simon Property Group, L.P                        Attn: Bankruptcy Department                      225 West Washington Street                                                               Indianapolis          IN           46204
8402194      MALL AT TUTTLE CROSSING, LLC                                P.O. BOX 404561                                                                                                                                                                            ATLANTA               GA           30384-4561
             Mall at Tuttle Crossing, LLC, a Delaware limited liabilty
8903280      company                                                     Simon Property Group, LP                         225 West Washington Street                                                                                                                Indianapolis          IN           46204
             Mall del Norte, LLC, by CBL & Associates
8866044      Management, Inc., its managing agent                        Attn: Caleb Holzaepfel                           736 Georgia Avenue, Suite 300                                                                                                             Chattanooga           TN           37402
             Mall del Norte, LLC, by CBL & Associates
8866044      Management, Inc., its managing agent                        Attn: Gary Roddy                               2030 Hamilton Place Boulevard, Suite 500                                                                                                    Chattanooga           TN           37421
8402195      MALL KATY MILLS LP                                          PO BOX 100554                                                                                                                                                                              ATLANTA               GA           30384-0554
8867504      Mall of Georgia, L.L.C.                                     PO Box 772805                                                                                                                                                                              Chicago               IL           60677
8867504      Mall of Georgia, L.L.C.                                     Simon Property Group, L.P.                     Attn: Ronald M. Tucker, Bankruptcy Department      225 West Washington Street                                                               Indianapolis          IN           46204
8906467      Mall of Louisiana, LLC                                      c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                               Chicago               IL           60654-1607
8402198      MALL OF NEW HAMPSHIRE                                       14184 COLLECTIONS CENTER DRIVE                                                                                                                                                             CHICAGO               IL           60693
8753268      MALONEY, VALERIE P.                                         Address on file
8753268      MALONEY, VALERIE P.                                         Address on file
10189385     Mamejo Inc                                                  15990 Constable Rd                                                                                                                                                                         Riverside             CA           92504
                                                                         15990 CONSTABLE RD 6501 S. AVALON BLVD LOS
8402300      MAMEJO INC.                                                 ANGELES CA 90003                                                                                                                                                                           RIVERSIDE             CA           92504
                                                                         FLAT/RM 01B2 10/F CARNIVAL COMMERCIAL BUILDING
8402308      MANA FOOTWEAR TRADING (HONG KONG) C                         18 JAVA ROAD                                                                                                                                                                               NORTH POINT                                     HONG KONG

9305773      MANA FOOTWEAR TRADING (HONG KONG) CO., LTD ATTN: MIGGUO WANG                                                 UNIT 20, 6/F, INTERNATIONAL TRADE CENTRE         11-19 SHA TSUI ROAD, TSUEN WAN                                                                                                           HONG KONG

9303236      MANA FOOTWEAR TRADING (HONG KONG) CO., LTD MINGGUO WANG, PRESIDENT                                           UNIT 20, 6/F, INTERNATIONAL TRADE CENTRE         11-19 SHA TSUI ROAD                                                                      TSUEN WAN                                       HONG KONG

9303236      MANA FOOTWEAR TRADING (HONG KONG) CO., LTD                  DAVID CHI                                        131 BREA CANYON ROAD                                                                                                                      WALNUT                CA           91789
8402330      MANATT, PHELPS & PHILLIPS, LLP                              11355 WEST OLYMPIC BLVD.                                                                                                                                                                   LOS ANGELES           CA           90064-1631
8911187      Mandujano, Kimberly                                         Address on file
8911641      Mandujano, Kimberly                                         Address on file
8402405      MANGORS INTERNATIONAL CO., LIMITED                          FL5 BLDG3, GUANKENG INDUSTRIAL                                                                                                                                                             GUANGZHOU                          511430       CHINA
9569033      Mangors International Co., Ltd.                             FL5 BLDG C, Guankeng Industrial Park             Dashi, Panyu                                                                                                                              Guangzhou                                       China
9419312      Manhead, LLC                                                1200 Villa Place                                 Suite 406                                                                                                                                 Nashville             TN           37212
8402453      MANN ENTERPRISES INC.                                       OTHELLO AVENUE                                   C/O SUNBELT INVESTMENT HOLDINGS INC.                                                                                                      SAN DIEGO             CA           92111
10211048     Mann Enterprises, Inc.                                      Procopio, Cory, Hargreaves & Savitch LLP         Attn: Gerald P. Kennedy                          525 B Street, Suite 2200                                                                 San Diego             CA           92101
10211048     Mann Enterprises, Inc.                                      Sunbelt Investment Holdings Inc.                 Attn: Mary W. Toscano                            8095 Othello Avenue                                                                      San Diego             CA           92111
                                                                         ROOM D 10/F TOWER A BILLION CENTRE 1
8402520      MANREN (H.K.) ENTERPRISE LIMITED                            WANGKWONG ROAD KOWLOON                                                                                                                                                                     WANCHAI                            999077       HONG KONG
8862532      MANREN(H.K.) ENTERPRISE LIMITED                             CHUYING JIN                                      ROOM 10/F, TOWER A BLILLION CENTRE               1WANGKWONG ROAD                                                                          KOWLOON, WANCHAI                   999077       HONG KONG
9820541      Manren(H.K.) Enterprise Limited                             RM 10/F Tower A Billion Ctr 1                    Wang                                             Kwong Rd                                                                                 Kowloon Bay                                     Hong Kong
8756900      MARCELO, SUSANNE T.                                         Address on file
8756900      MARCELO, SUSANNE T.                                         Address on file
9505632      MARCEY, ADRIA S                                             Address on file
8754702      MARCHICA, LUCILLE                                           Address on file
8402793      MARGARET N OGLESBY                                          Address on file
9520246      MARIA, SANDIA                                               Address on file
8511712      Maricopa County Treasurer                                   Attn: Desi Ramirez                               301 West Jefferson, Suite 1100                                                                                                            Phoenix               AZ           85003
8511712      Maricopa County Treasurer                                   Peter Muthig                                     Deputy County Attorney                           222 North Central Avenue, #1100                                                          Phoenix               AZ           85004
8402879      MARINA SIMON                                                Address on file
8402879      MARINA SIMON                                                Address on file
8819528      Marion County Treasurer                                     200 E. Washington St, Ste 1041                                                                                                                                                             Indianapolis          IN           46204
10209921     Marjo Apparel Co., Ltd                                      #704, GABEUL GREATVALLY B                        DONG                                             60-5, GASAN DONG                                         GEUMCHEON GU                    SEOUL                                           KOREA
8840194      MARJO APPAREL CO., LTD.                                     #704, GABEUL GREATVALLY B DONG                   60-5, GASAN DONG GEUMCHEON GU                                                                                                             SEOUL                              08512        KOREA, REPUBLIC OF
8569250      Marnie Lang, as next friend of minor, EL                    Address on file
9505878      MARTE, TEODORA                                              Address on file
8825805      Martin County Tax Collector                                 3485 SE Willoughby Blvd                                                                                                                                                                    Stuart                FL           34994
8403447      MARTIN, MATTHEW P.                                          Address on file
8403451      MARTIN, MELANIE A.                                          Address on file
9505966      MARTIN, MONIQUE R.                                          Address on file
8757810      MARTIN, ROSHANDA                                            Address on file
10492738     Martinez, Ana                                               Address on file
8910186      Martinez, Ana                                               Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                      Page 30 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 46 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                         ADDRESS 2                                          ADDRESS 3                                        ADDRESS 4                      CITY        STATE      ZIP               COUNTRY
10492632     Martinez, Ana                                          Address on file
9784610      Martinez, Mario Zarceno                                Address on file
9784610      Martinez, Mario Zarceno                                Address on file
8404254      MARTINEZ, MIRANDA                                      Address on file
8404254      MARTINEZ, MIRANDA                                      Address on file
9506206      MARTINEZ, ROSARIO                                      Address on file
8755235      MARTINS, PERI                                          Address on file
8911517      Marubeni America Corporation                           c/o Akihisa Iwasa                               375 Lexington Avenue                                                                                                                    New York                  NY           10017
8904639      Marui Co., Ltd., Subsidiary of Marui Group Co., Ltd.   Attn. Ms. Emi Hatano                            3-2 Nakano 4-chrome, Nakano-ku                                                                                                          Tokyo                                  164-8701     Japan
8904639      Marui Co., Ltd., Subsidiary of Marui Group Co., Ltd.   Fineman Krekstein & Harris PC                   Deirdre M. Richards, Esq.                        1300 N. King Street                                                                    Wilmington                DE           19801
9506339      MASINA, NATALIE                                        Address on file
9506339      MASINA, NATALIE                                        Address on file
8513158      Massachusetts Department of Revenue                    Attn: Bankruptcy Unit                           PO Box 9564                                                                                                                             Boston                    MA           02114-9564
8404654      MASTERTEC TOTAL SERVICE                                3428A WEST PICO BLVD UNIT A                                                                                                                                                             LOS ANGELES               CA           90019
9506395      MASTRIANNA, ISABELLE J                                 Address on file
8864274      Mata, Chrystal                                         Address on file
8890943      Matrix Air, LLC                                        c/o Law Office of Ray Garcia, P.A.              14850 SW 26 St, 204                                                                                                                     Miami                     FL           33185
8891318      Matrix Air, LLC                                        c/o Law Office of Ray Garica, PA                14850 SW 26 St 204                                                                                                                      Miami                     FL           33185
9469210      Matthews, Teara O.                                     Address on file
8754804      MAUTE, MEGAN                                           Address on file
8493153      Maverick County                                        370 N Monroe St Suite 3                                                                                                                                                                 Eagle Pass                TX           78852
8493153      Maverick County                                        Perdue, Brandon, Fielder, Collins & Mott, LLP   c/o Carlos M. Arce                               613 NW Loop 410 Suite 550                                                              San Antonio               TX           78216
8405060      Mavie. LLC                                             729 26th Ave.                                                                                                                                                                           San Mateo                 CA           94403
8405075      MAXIM SERVICE GROUP, INC.                              14740 15TH AVENUE                                                                                                                                                                       WHITESTONE                NY           11357
8405080      MAXIMUM VISIBILITY                                     1035 HENRY RIDGE MOTORWAY                                                                                                                                                               TOPANGA                   CA           90290
9211963      Maximum Visibility, Inc.                               1035 Henry Ridge Mtwy                                                                                                                                                                   Topanga                   CA           90290
8905621      Mayfair Mall, LLC                                      c/o Brookfield Property REIT, Inc               350 N. Orleans St., Suite 300                                                                                                           Chicago                   IL           60654-1607
8892939      Mayflower Emerald Square, LLC                          14190 Collections Center Drive                                                                                                                                                          Chicago                   IL           60693
8892939      Mayflower Emerald Square, LLC                          Simon Property Group, LP                        Bankruptcy Department                            225 West Washington Street                                                             Indianopolis              IN           46204
8405194      MAYFLOWER REIT, LLC                                    14199 COLLECTIONS CENTER DRIVE                                                                                                                                                          CHICAGO                   IL           60693
8904599      Mayflower Square Once, LLC                             Simon Property Group, LP                        225 West Washington Street                                                                                                              Indianapolis              IN           46204
8405195      MAYFLOWER SQUARE ONE, LLC                              14169 COLLECTIONS CENTER DRIVE                                                                                                                                                          CHICAGO                   IL           60693
9419490      Mayor & Alderman of the City of Savannah               City of Savannah                                Coastal Georgia Center                           ACCT#074802                                              305 Fahm Street               Savannah                  GA           31401
9419490      Mayor & Alderman of the City of Savannah               James B. Blackburn,Jr.                          P.O. BOX 8996                                                                                                                           Savannah                  GA           31412
9407304      MAYPLETEX GROUP LIMITED                                704 PRINCE EDWARD ROAD EAST                     NEW TREND CENTRE                                                                                                                        SAN PO KONG                                         HONG KONG
8764140      MAYPLETEX GROUP LIMITED                                704 PRINCE EDWARD ROAD EAST                     UNIT 3401-3404 NEW TREND CENTRE                  SAN PO KONG                                                                            KOWLOON                                             HONG KONG
9282392      MAYPLETEX GROUP LIMITED                                UNIT 3401-3404 34/F NEW TREND CENTRE            704 PRINCE EDWARD ROAD EAST                                                                                                             SAN PO KONG                                         HONG KONG
9419310      Mbanu, Paula                                           Address on file
8778965      MC ASB 10 SSS, LLC                                     Brendan Reed                                    7501 Wisconsn Avenue, Suite 1300W                                                                                                       Bethesda                  MD           20814
8778965      MC ASB 10 SSS, LLC                                     Richard M. Kremen and Kristy N. Grace           DLA Piper LLP (US)                               6225 Smith Avenue                                                                      Baltimore                 MD           21209
8405344      MC SIGN, LLC                                           8959 TYLER BLVD.                                                                                                                                                                        MENTOR                    OH           44060
8405447      MCCALL DESIGN GROUP, INC                               550 KEARNY STREET, SUITE 950                                                                                                                                                            SAN FRANCISCO             CA           94108
8405537      MCCARTY, JAMIE M.                                      Address on file
8405944      MCDERMOTT WILL & EMERY LLP                             227 W MONROE ST                                                                                                                                                                         CHICAGO                   IL           60606
8405944      MCDERMOTT WILL & EMERY LLP                             227 WEST MONROE STREET                                                                                                                                                                  CHICAGO                   IL           60606-5096
10211094     McDermott Will & Emery LLP                             444 West Lake Street, Suite 4000                                                                                                                                                        Chicago                   IL           60606-0029
8911400      Mcdonald, Eli                                          Address on file
8405994      MCDONALD, KRISTINA                                     Address on file
8405994      MCDONALD, KRISTINA                                     Address on file
8406432      MCKINGHT, MALIKAH M.                                   Address on file
9238191      McLennan County                                        Diane W. Sanders                                P.O. Box 17428                                                                                                                          Austin                    TX           78760
8493222      McLennan County                                        P.O. Box 406                                                                                                                                                                            Waco                      TX           76703
8735558      McMaster-Carr Supply Co                                9630 Norwalk Blvd                                                                                                                                                                       Santa Fe Springs          CA           90670
8735558      McMaster-Carr Supply Co                                PO Box 7690                                                                                                                                                                             Chicago                   IL           60680
8406628      MCMASTER-CARR SUPPLY CO.                               PO BOX 7690                                                                                                                                                                             CHICAGO                   IL           60680-7690
8755640      MCMILLAN , SHYLAYAH                                    Address on file
10186771     McNamara Salvia Inc                                    101 Federal Street, Suite 1100                                                                                                                                                          Boston                    MA           02110
8406704      MCNAMARA SALVIA INC                                    101 FEDERAL STREET, SUITE1100                                                                                                                                                           BOSTON                    MA           02110
10189230     McPherson, Angelique Harris                            Address on file
8406862      MDME-CONSULTANCY & MGMT LTD.                           AV. DA PRAIA GRANDE, 409, EDF                                                                                                                                                           MACAU                                               CHINA
8406872      MEADOWOOD MALL SPE, LLC                                MEADOWOOD MAL                                   P.O. BOX 404553                                                                                                                         ATLANTA                   GA           30384-4553
8904502      Meadowood Mall SPE, LLC                                Simon Property Group, LP                        Bankruptcy Department                            225 West Washington Street                                                             Indianapolis              IN           46204
9571722      Meadows, Malea                                         Address on file
8918425      Meadows, Malea                                         Address on file
8918425      Meadows, Malea                                         Address on file
8864213      Medcor Inc.                                            4805 Prime Parkway                                                                                                                                                                      McHenry                   IL           60050
8407127      MEDINA, MELISSA                                        Address on file
8407169      MEDIWASTE DISPOSAL, LLC                                1523 N HARMONY CIR                                                                                                                                                                      ANAHEIM                   CA           92807
8407169      MEDIWASTE DISPOSAL, LLC                                235 DEININGER CIR                                                                                                                                                                       CORONA                    CA           92880
8407234      MEGA WEAR INC                                          1407 BROADWAY SUITE 2310                                                                                                                                                                NEW YORK                  NY           10018
8407235      MEGAN BETH IRMINGER                                    199 LAFAYETTE STREET                            C/O WOMEN MANAGEMENT                                                                                                                    NEW YORK                  NY           10012
             Megan de Vinck, an infant by her Guardian ad Litem,
8772179      Marc de Vinck                                          Address on file
8912103      Melcher, Kathy                                         Address on file
10210769     Memorial City Mall LP                                  Address on file
8407614      MEMORIAL CITY MALL, L.P.                               303 MEMORIAL WAY #303                           ATTN: KEN HAMPTON                                                                                                                       HOUSTON                   TX           77024
8631862      Memphis Light, Gas & Water                             PO Box 430                                                                                                                                                                              Memphis                   TN           38101
8407741      MENDEZ, JASMINE                                        Address on file
8760677      Mendez, Olga                                           Address on file
9507649      MENDOZA, JOANNA                                        Address on file
8911448      Mendoza, Monique                                       Address on file
8911311      Mendoza, Monique                                       Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 31 of 56
                                                                                                                                                            Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 47 of 85




                                                                                                                                                                                       Exhibit B
                                                                                                                                                                                 Claimants Service List
                                                                                                                                                                                Served via first class mail

   MMLID                              NAME                                              ADDRESS 1                                               ADDRESS 2                                          ADDRESS 3                                      ADDRESS 4                     CITY        STATE      ZIP                COUNTRY
9507683      MENJIVAR, KIMBERLY M                                 Address on file
9507694      MENS TOWN INC DBA WEIV                               1431 SANTEE ST                                                                                                                                                                              LOS ANGELES              CA           90015
8908486      Mens Town, Inc.                                      1431 Santee St.                                                                                                                                                                             Los Angeles              CA           90015
8913779      MENTADO, KHAYRA                                      Address on file
8913779      MENTADO, KHAYRA                                      Address on file
9571401      Mercedes Independent School District                 c/o Perdue, Brandon, Fielder, Collins & Mott, LLP    P.O. Box 2916                                                                                                                          McAllen                  TX           78502
9571401      Mercedes Independent School District                 Perdue, Brandon, Fielder, Collins & Mott, LLP        c/o John T. Banks                                 2805 Fountain Plaza Blvd., Suite B                                                   Edinburg                 TX           78539
8895737      Mercedes Premium Outlets, L.P.                       Simon Property Group, LP                             225 West Washington Street                                                                                                             Indianapolis             IN           46204
10210401     Merch Traffic, LLC                                   Attn Pete DAuria                                     129 West 29th Street                                                                                                                   New York                 NY           10001
8408237      MERCHANDISING MANUFACTURING SOURCIN                  1775 CURTISS COURT                                                                                                                                                                          LA VERNE                 CA           91750
             Merchandising Manufacturing Sourcing Inc. c/o
10196413     Finance One, Inc.                                    Attn: Stephen Kim                                    801 S Grand Avenue Ste 1000                                                                                                            Los Angeles              CA           90017
9792518      Meriden Square Partnership                           c/o Barclay Damon, LLP                               Attn: Niclas A. Ferland, Esq.                     545 Long Wharf Drive, 9th Floor                                                      New Haven                CT           06510
8904967      Meriden Square Partnership                           c/o Barclay Damon, LLP                               Attn: Niclas Ferland                              545 Long Wharf Drive, 9th Floor                                                      New Haven                CT           06511
9299734      Mesa Logistics Group LLC                             C&C Department                                       681 Railroad Boulevard                                                                                                                 Grand Junction           CO           81505
8408389      Mesa Logistics Group, LLC.                           681 Railroad Blvd                                                                                                                                                                           Grand Junction           CO           81505
8326823      MESQUITE TAX FUND                                    C/O SCHUERENBERG & GRIMES, P.C.                      120 W. MAIN, SUITE 201                                                                                                                 MESQUITE                 TX           75149
8326823      MESQUITE TAX FUND                                    P.O. BOX 850267                                                                                                                                                                             MESQUITE                 TX           75185-0267
8771739      MessageMe, Inc                                       Jeff Sellinger                                       12435 Oxnard Street                                                                                                                    North Hollywood          CA           91601
8408448      METRO ONE LOSS PREVENTION SERVICES GROUP             900 SOUTH AVE, SUITE 200                                                                                                                                                                    STATEN ISLAND            NY           10314
8776660      Metro Tech Service LLC                               c/o Judy Dluzen                                      1827 Walden Office Sq                             Ste 304                                                                              Schaumburg               IL           60173
8408453      METRO TECH SERVICE, LLC.                             WALDEN OFFICE SQUARE SUITE 304                                                                                                                                                              SCHAUMBURG               IL           60173
8910131      Metropolis Lifestyle Center, LLC                     Address on file
             Metropolitan Government of Nashville & Davidson
8513380      County Tennessee                                     Metro Nashvile Legal Department                      Post Office Box 196300                                                                                                                 Nashville                TN           37219
             Metropolitan Government of Nashville & Davidson
8513380      County Tennessee                                     Metropolitan Nashville & Davidson Co. Trustee        Post Office Box 196358                                                                                                                 Nashville                TN           37219
8408590      MG TRUST COMPANY                                     717 17TH STREET, SUITE 1300                                                                                                                                                                 DENVER                   CO           80202
8516645      MG, a minor child, by m/n/g Kelly Charron            Address on file
8408597      MGP XI Northgate, LLC                                425 California Street, 10th Floor                                                                                                                                                           San Francisco            CA           94104
8837299      Miami Dade Water and Sewer Department                3071 SW 38th Avenue                                                                                                                                                                         Coral Gables             FL           33146
8837299      Miami Dade Water and Sewer Department                Attn: Collection Branch/Bankruptcy Unit              P.O. Box 149089                                                                                                                        Coral Gables             FL           33114
8611827      Miami-Dade County Tax Collector                      Address on file
8408611      MIAMI-DADE FIRE RESCUE DEPT                          9300 NW 41ST STREET                                  FINANCE BUREAU                                                                                                                         DORAL                    FL           33178-2424
8408632      MICHAEL GERALD LTD.                                  12836 ALONDRA BLVD                                                                                                                                                                          CERRITOS                 CA           90703
8408646      MICHAELA DALZELL                                     PO BOX 220297                                                                                                                                                                               BROOKLYN                 NY           11222
8920805      Michigan Department Of Treasury                      3030 W Grand Blvd-Ste 10-200                                                                                                                                                                Detroit                  MI           48202
8920805      Michigan Department Of Treasury                      State Of MI-CD/Revenue AG                            P.O. Box 30456                                                                                                                         Lansing                  MI           48909
8904941      Microsoft Corporation                                Amber Brazier, Associate Paralegal                   One Microsoft Way                                                                                                                      Redmond                  WA           98052
8904941      Microsoft Corporation                                Fox Rothschild LLP                                   Attn: David P. Papiez                             1001 4th Ave. Suite 4500                                                             Seattle                  WA           98154
8408714      MICROSOFT CORPORATION                                ONE MICROSOFT WAY                                                                                                                                                                           REDMOND                  WA           98052-6399
             Microsoft Corporation and its subsidiary Microsoft
9554713      Online, Inc.                                         Fox Rothschild LLP                                   Attn: David Papiez                                1001 4th Ave,, Suite 4500                                                            Seattle                  WA           98154
8612169      MidAmerican Energy Company                           PO Box 4350 Credit                                                                                                                                                                          Davenport                IA           52808
8892828      MIDAMERICAN ENERGY SERVICES, LLC                     PO BOX 8019                                                                                                                                                                                 DAVENPORT                IA           52808
8753813      MILBERG FACTORS OF CALIFORNIA INC.                   99 PARK AVENUE 21ST FLOOR                                                                                                                                                                   NEW YORK                 NY           10016
8819800      Milberg Factors of California, Inc.                  Barry Machowsky                                      99 Park Avenue                                                                                                                         New York                 NY           10016
10202637     Milberg Factors, Inc.                                Barry Machowsky                                      99 Park Avenue                                                                                                                         New York                 NY           10016
8408894      MILFORD BUILDING DEPT.                               70 W. RIVER ST.                                                                                                                                                                             MILFORD                  CT           06460
8751937      MILIN, NICHOLAS B.                                   Address on file
8760425      MILKES, SOPHIE R.                                    Address on file
8760425      MILKES, SOPHIE R.                                    Address on file
8752799      MILLS, CHERRELL                                      Address on file
8752799      MILLS, CHERRELL                                      Address on file
8903364      Milpitas Mills Limited Partnership                   Simon Property Group, LP                             225 West Washington Street                                                                                                             Indianapolis             IN           46204
8409296      MILPITAS MILLS LTD PARTNERSHIP                       GREAT MALL                                           PO BOX 409714                                                                                                                          ATLANTA                  GA           30384-9714
8778863      Min, Rui                                             Address on file
9780401      Mincey, Thomas A.                                    Address on file
8409356      MINCEY, THOMAS A.                                    Address on file
8409356      MINCEY, THOMAS A.                                    Address on file
8409377      MING DA FASHION JEWELRY&ACCESSORIES                  #418, SHENDSHOU ROAD, CHENG-XI INDUSTRIAL                                                                                                                                                   YIWU                                  322000       CHINA
                                                                  Room 203, Unit 4, Building 12, Changbei Commercial
9311965      Mingda Fashion Jewelry & Accessory Co., Ltd          Centre                                                                                                                                                                                      Yiwu                                  322008     China
8862913      Mintzer, Sarowitz, Zeris, Ledva & Meyers             1500 Market Street                                   Suite 4100 West Tower                                                                                                                  Philadelphia             PA           19102
8753723      MINTZER, SAROWITZ,ZERIS,LEDVA                        1500 MARKET STREET, SUITE 4100                                                                                                                                                              PHILADELPHIA             PA           19102
8905003      Minutiae dba M.N.I, dba Leche                        David Samuel Shevitz                                 Shevitz Law Firm, APC                             3435 Wilshire Blvd., Suite 2920                                                      Los Angeles              CA           90010
10196212     Minutiae DBA MNI, DBA Leche                          777 S. Alameda St., 2nd Fl. #2103                                                                                                                                                           Los Angeles              CA           90021
8409485      MIRAKL INCORPORATED                                  100 DOVER ST                                                                                                                                                                                SOMERVILLE               MA           02144
8409485      MIRAKL INCORPORATED                                  ARENDES, GREEN, RICHTERMEYER & STAHL, PLLC           ADAM STAHL                                        717 SANTALUZ PATH                                                                    AUSTIN                   TX           78732
8409618      MISS AVENUE INC                                      1016 TOWNE AVE STE# 102                                                                                                                                                                     LOS ANGELES              CA           90021
8409622      MISSGUIDED LIMITED                                   MRS J DERBYSHIRE                                     FINANCE DEPARTMENT                                75 TRAFFORD WHARF ROAD STRETFORD                         TRAFFORD PARK               MANCHESTER                            M171ES     UNITED KINGDOM
8895278      Mission Valley Shoppingtown, LLC                     c/o Barclay Damon, LLP                               Attn: Niclas Ferland                              545 Long Wharf Drive, 9th Floor                                                      New Haven                CT           06510
8409627      MISSISSIPPI DEPARTMENT OF REVENUE                    BANKRUPTCY SECTION                                   PO BOX 22808                                                                                                                           JACKSON                  MS           39225-2808
8493070      Missouri Department of Revenue                       P.O. Box 475                                                                                                                                                                                Jefferson City           MO           65105
8409883      MNF ELECTRICAL INC                                   PO BOX 2193                                                                                                                                                                                 SOUTHGATE                CA           90280
             MNH Mall, LLC, a New Hampshire limited liabilty
8903090      company                                              Simon Property Group, LP                             225 West Washington Street                                                                                                             Indianapolis             IN           46204
8409885      MOAC MALL HOLDINGS LLC                               2131 LINDAU LANE, SUITE500                                                                                                                                                                  BLOOMINGTON              MN           55425
8771682      MOAC Mall Holdings LLC                               Kathleen J. Allen                                    2131 Lindau Lane, Suite 500                                                                                                            Bloomington              MN           55425
             Modateks Konfeksiyon Ticaret Ve Sanayi Anonim
9571631      Sikreti                                              Merkez Mahallesi Prof.Dr.M.Nevzat Pisak Cad. No.8    Yenibosna                                                                                                                              Istanbul                              34197        Turkey




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                    Page 32 of 56
                                                                                                                                               Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 48 of 85




                                                                                                                                                                          Exhibit B
                                                                                                                                                                    Claimants Service List
                                                                                                                                                                   Served via first class mail

  MMLID                              NAME                                     ADDRESS 1                                            ADDRESS 2                                          ADDRESS 3                                     ADDRESS 4                    CITY           STATE      ZIP               COUNTRY
             Modateks Konfeksiyon Ticaret Ve Sanayi Anonim
9571631      Sikreti                                          Attn: Thommy Scheffer                       Kirland and Ellis LLP                             601 Lexington Avenue                                                                New York                   NY           10022
8409927      MODERN LUXURY MEDIA                              3280 PEACHTREE ROAD NW                                                                                                                                                            ATLANTA                    GA           30305
8755650      MODLIN, MEREDITH                                 Address on file
8409947      MOEIM, INC.                                      110 E. 9TH ST. #C1121                                                                                                                                                             LOS ANGELES                CA           90079
8757680      MOGES, BARKOAT                                   Address on file
8758079      MOHAMMED, SARIA                                  Address on file
8410085      MOIRA COSMETICS, INC.                            6316 CHALET DR.                                                                                                                                                                   COMMERCE                   CA           90040
8893526      Moirai Corp.                                     1015 S. Crocker Street                      Suite S10                                                                                                                             Los Angeles                CA           90021
8612192      Mon Power                                        5001 NASA Blvd                                                                                                                                                                    Fairmont                   WV           26554
10211047     Monarchs Subs, LLC                               Ballard Spahr LLP                           Dustin P. Branch, Esq.                            2029 Century Park East, Suite 800                                                   Los Angeles                CA           90067-2909
9419336      Moncayo Vasquez, Teresa Y                        Address on file
8905947      Mondawmin LLC                                    c/o Brookfield Property REIT, Inc.          350 N. Orleans St., Suite 300                                                                                                         Chicago                    IL           60654-1607
8410385      MONJE SALGADO, ERICK                             Address on file
8410390      MONKEY RIDE JEANS, INC.                          1001 TOWNE AVE #111                                                                                                                                                               LOS ANGELES                CA           90021
8410473      MONSHOE FASHION B.V                              PROF. MINCKELERWEG 2                                                                                                                                                              WAALWLJK                                NL-5144NZ NETHERLANDS
8410483      MONSTER                                          14372 COLLECTIONS CTR DR                                                                                                                                                          CHICAGO                    IL           60693
8840054      Monster Worldwide, Inc.                          330 E Kilbourn Ave, Tower 1, Suite 700                                                                                                                                            Milwaukee                  WI           53202
8911976      Montano, Jennifer                                Address on file
8912550      Montano, Jennifer                                Address on file
8910895      Montano, Jennifer                                Address on file
10210928     Montbello Town Centers Investors LLC             Ballard Spahr LLP                           Dustin P. Branch, Esq.                            2029 Century Park East, Suite 800                                                   Los Angeles                CA           90067-2909
8410577      MONTEBELLO TOWN CENTER                           PO BOX 748283                               INVESTORS, LLC                                                                                                                        LOS ANGELES                CA           90074-8283
8410594      MONTELLE INTIMATES INC.                          9250 AV DU PARC SUITE 550                                                                                                                                                         MONTREAL                   QC           H2N 1Z2    CANADA
8492480      Montgomery County                                400 N San Jacinto                                                                                                                                                                 Conroe                     TX           77301
8410707      MONTGOMERY COUNTY                                EXECUTIVE OFFICE BUILDING                   101 MONROE STREET, 2ND FLOOR                                                                                                          ROCKVILLE                  MD           20850
8492480      Montgomery County                                Linebarger Goggan Blair & Sampson, LLP      John P. Dillman                                   PO Box 3064                                                                         Houston                    TX           77253-3064
8410707      MONTGOMERY COUNTY                                P.O. Box 311                                                                                                                                                                      Norristown                 PA           19404
8410708      MONTGOMERY COUNTY                                PO BOX 9415                                                                                                                                                                       GAITHERSBURG               MD           20898-9415
9415339      Montgomery County, Maryland                      Office of County Aty for Mont Co MD         (EOB) 101 Monroe St, 3rd Floor                                                                                                        Rockville                  MD           20850
8895204      Montgomery Mall Owner LLC                        c/o Barclay Damon, LLP                      Attn: Niclas Ferland                              545 Long Wharf Drive, 9th Floor                                                     New Haven                  CT           06510
8757405      MONTGOMERY, AVERI                                Address on file
8410763      MONTGOMERYVILLE ASSOCIATES                       P O BOX 829425                                                                                                                                                                    PHILADELPHIA               PA           19182-9425
8410851      MOODY WEISKE CONTRACTORS                         103 KEYSTONE AVE.                                                                                                                                                                 RENO                       NV           89503
8410870      MOON COLLECTION                                  1900 E. 25TH STREET                                                                                                                                                               VERNON                     CA           90058
8758031      MOORE, ALANA                                     Address on file
8758031      MOORE, ALANA                                     Address on file
9509174      MOORE, DEARIUS L                                 Address on file
8755013      MOORE, SARAH J.                                  Address on file
8918336      Mora, Julia                                      Address on file
9509316      MORALES TORRES, CORAIMA D                        Address on file
9509316      MORALES TORRES, CORAIMA D                        Address on file
9787163      Morales, Gloria                                  Address on file
8911313      Morales, Isaiah                                  Address on file
9509236      MORALES, PABLO D                                 Address on file
8764037      MORENO VALLEY MALL                               ATTN: GENERAL COUNSEL                       22500 TOWN CIRCLE, SUITE 1206                                                                                                         MORENO VALLEY              CA           92553
8331777      Moreno Valley Mall Holding LLC                   Attn: Law/Lease Administration Department   22500 Town Circle #1206                                                                                                               Moreno Valley              CA           92553
8755929      MORENO, RACHAEL                                  Address on file
8746681      Morgan, Lewis & Bockius LLP                      Attn: D. Renkin                             1701 Market Street                                                                                                                    Philadelphia               PA           19103
8411973      MORGANTOWN MALL                                  MORGANTOWN MALL                             LOCKBOX #1853                                                                                                                         COLUMBUS                   OH           43260-1853
8839493      Morgantown Mall Associates Limited Partnership   Frost Brown Todd LLC                        Attn: Ronald E. Gold                              301 East Fourth Street                                                              Cincinnati                 OH           45202
8839493      Morgantown Mall Associates Limited Partnership   Stephen E. Ifeduba                          180 East Broad Street                                                                                                                 Columbus                   OH           43215
8754344      MORRIS, ASIA D.                                  Address on file
8756059      MORRIS, EMILY K.                                 Address on file
8412173      MORRIS, TIFFANY A.                               Address on file
8412173      MORRIS, TIFFANY A.                               Address on file
8918521      Moua, Maxie                                      Address on file
8904621      Movable, Inc.                                    5 Bryant Park                               (1065 SIxth Avenue), 9th Floor                                                                                                        New York                   NY           10018
8412568      MQ NETWORKS CO., LTD                             SAEMAEUL BLDG. 7F.316,                                                                                                                                                            GANGNAMGU                                            KOREA, REPUBLIC OF
9561421      MQ Networks Co., Ltd                             LiGun Kim                                   Saemaeul bldg 7 F. 316                            Yeongdong-daero                                                                     Gangnamgu                                            Seoul, Korea
9561421      MQ Networks Co., Ltd                             Riley Rose                                  3880 N. Mission Road                                                                                                                  Los Angeles                CA           90031
10198466     Mr. Glass Doors and Windows, Inc.                Attn: Ulises Senaris                        8120 NW 84th Street                                                                                                                   Medley                     FL           33166
8906502      MSM Property L.L.C                               c/o Brookfield Property REIT, Inc.          350 N Orleans St., Suite 300                                                                                                          Chicago                    IL           60654-1607
8911179      Mulison LLC; Esther Jeffrey LLC                  Blank Rome                                  Attn: Jeffrey Rhodes, Esq.                        1825 Eye Street NW                                                                  Washington                 DC           20006
8911179      Mulison LLC; Esther Jeffrey LLC                  Kin Properties, Inc.                        Attn: Paul B. Bernstein, Esq.                     185 NW Spanish River Blvd., Suite 100                                               Boca Raton                 FL           33431
8412776      MULTIMEDIA OPERATIONS,DESIGN+ENHANC              145 SOUTH GLENOAKS BLVD #407                                                                                                                                                      BURBANK                    CA           91502
10598831     Multnomah County-DART                            P.O. Box 2716                                                                                                                                                                     Portland                   OR           97208
8326788      MUNICIPALITY OF ANCHORAGE                        DEPARTMENT OF LAW                           P.O. BOX 196650                                                                                                                       ANCHORAGE                  AK           99519
8413068      MURAD, LLC                                       2121 PARK PLACE, 1ST FLOOR                                                                                                                                                        EL SEGUNDO                 CA           90245
8757089      MURRAY, JONTRELL                                 Address on file
10189424     Musser, Christin Von                             Address on file
8413436      MUTUAL PROPANE                                   17117 SOUTH BROADWAY STREET                                                                                                                                                       GARDENA                    CA           90248-3115
9558997      Nanquil, Camila A                                Address on file
9570171      Nantong D&J Fashion Co., Ltd.                    Attn: David Wang                            5th Floor, Building No. 3                         No. 385 Guoqiang Road                                    Nantong City               JiangSu                                 226011       China
8765261      NANTONG D&J FASHION CO., LTD.                    ROOM 1303, JUNRONGHUI NO.33 GONGNONG ROAD                                                                                                                                         NANTONG                                 226100       CHINA
9570171      Nantong D&J Fashion Co., Ltd.                    Lewis Brisbois Bisgaard & Smith LLP         Attn: Maria L. Garcia                             633 West 5th Street, Suite 4000                                                     Los Angeles                CA           90071
8905282      Nantong D&J Fashion Co., Ltd.                    Lewis Brisbois Bisgaard & Smith LLP         Attn: Scott Lee                                   633 West 5th Street, Suite 4000                                                     Los Angeles                CA           90071
                                                              ROOM 1302,BUILDING JINRONGHUI, NO.33
8413707      NANTONG DONGZHI INTERNATIONAL                    GONGNONG SOUTH ROAD                                                                                                                                                               NANTONG                                 226000       CHINA
9806600      Nantong Higher Textile Co., Ltd                  Attn: Andrew Wang                           No. 15 Gaozhuang Community                                                                                                            Motou Town Rugao Jiangsu                226551       China
8413708      NANTONG HIGHER TEXTILE CO., LTD                  NO. 15 GAOZHUANG COMMUNITY                                                                                                                                                        MOTOU TOWN RUGAO                                     CHINA
8764023      NANTONG HIGHER TEXTILE CO., LTD                  NO. 15 GAOZHUANG COMMUNITY                  MOTOU TOWN                                                                                                                            RUGAO, JIANGSU                          226551       CHINA




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                       Page 33 of 56
                                                                                                                                                            Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 49 of 85




                                                                                                                                                                                       Exhibit B
                                                                                                                                                                                 Claimants Service List
                                                                                                                                                                                Served via first class mail

   MMLID                                NAME                                                 ADDRESS 1                                          ADDRESS 2                                          ADDRESS 3                                         ADDRESS 4                     CITY        STATE        ZIP            COUNTRY
9294022      Nantong Higher Textile Co.,LTD                           No.15 Gaozhuang Community                       Motou Town                                                                                                                                 Rugao Jiangsu                                    China
8905176      Nantong Z&Z Garment Co., Ltd.                            c/o Lewis Brisbois Bisgaard & Smith, LLP        Attn: Scott Lee                                    633 W. 5th Street, Suite 4000                                                           Los Angeles              CA           90071
9806576      Nantong Z&Z Garment Co., Ltd.                            No. 298 Xingyuan Road                           Tongzhou Zone                                                                                                                              Nantong City             Jiangsu      226300     China
9806576      Nantong Z&Z Garment Co., Ltd.                            Attn: Maria L. Garcia                           Lewis Brisbois Bisgaard & Smith LLP                633 West 5th Street, Suite 4000                                                         Los Angeles              CA           90071
9820535      Nara International Trading Limited                       11/F Capital Centre, 151                        Gloucester                                                                                                                                 Road Wanchai                                     Hong Kong
8413748      NARA INTERNATIONAL TRADING LIMITED                       11/F CAPITAL CTR 151 GLOUCESTER RD WANCHAI                                                                                                                                                 HONG KONG                                        HONG KONG
8863460      Nara International Trading Limited                       Piao Chengxu                                    11F Capital Centre                                 151 Gloucester Road                                                                     Wanchai                                          Hong Kong
8911125      Narin, Shandrick                                         Address on file
9209286      Narin, Shandricka                                        Address on file
9211192      Narin, Shandricka                                        Address on file
8327475      NASHVILLE ELECTRIC SERVICE                               1214 CHURCH STREET                                                                                                                                                                         NASHVILLE                TN           37246
8327475      NASHVILLE ELECTRIC SERVICE                               P.O. Box 305100                                                                                                                                                                            Nashville                TN           37230
8413862      NATASHA ACCESSORIES LTD.                                 7 WEST 36 STREET 2ND FLOOR                                                                                                                                                                 NEW YORK                 NY           10018
8771753      National Dispatch Services                               5757 Cavendish Blvd #411                                                                                                                                                                   Montreal                 QC           H4W 2W8    Canada
8413880      National Flooring Systems, Inc.                          1010 Northern Boulevard, Suite 338                                                                                                                                                         Great Neck               NY           11021
8779438      National Fuel Gas Distribution Corporation               6363 Main Street                                                                                                                                                                           Williamsville            NY           14221
8327473      National Grid                                            300 Erie Blvd W                                                                                                                                                                            Syracuse                 NY           13202
8748964      NATIONAL MALLFRONT & DESIGN                              2250 WEST PEORIA AVENUE                         SUITE A100                                                                                                                                 PHOENIX                  AZ           85029
             National Union Fire Insurance Co of Pittsburgh, Pa. on
8864716      behalf of the entities listed on exhibit A               AIG Property Casualty, Inc.                     Attn: Kevin J. Larner                              80 Pine Street,13th Floor                                                               New York                 NY           10005
             National Union Insurance Company of Pittsburgh, PA
9569010      on behalf of the entities listed on exhibit A            AIG Property Casualty, Inc                      Attn: Kevin J Larner                               80 Pine Street, 13th Floor                                                              New York                 NY           10005
8413914      NATURAL PRODUCTS LTD. D.B.A. N.P.W.                      1101 ST. GREGORY ST. SUITE 200                                                                                                                                                             CINCINNATI               OH           45202
9510382      NATURE DENIM INC                                         1100 SOUTH SAN PEDRO ST SUITE C6                                                                                                                                                           LOS ANGELES              CA           90015
8911961      Navarro, Samantha                                        Address on file
10492887     Navarro, Samantha                                        Address on file
8414079      NAVI ACCESSORIES, INC.                                   2424 EAST 24TH STREET                                                                                                                                                                      LOS ANGELES              CA           90058
9419681      NC Department of State Treasurer                         3200 Atlantic Avenue                                                                                                                                                                       Raleigh                  NC           27604
8414183      NEAL, SIERRA                                             Address on file
8895357      NED Altoona LLC                                          Mirick, O'Connell, DeMallie & Lougee, LLP       Paul W. Carey, Esq.                                Kate P. Foley, Esq.                                      100 Front Street               Worcester                MA           01608
8895357      NED Altoona LLC                                          Ned Altoona LLC c/o New England Development     Issie Shait                                        Senior Vice President, Property Management               75 Park Plaza                  Boston                   MA           02116
8414231      NEELEY, STEPHANIE                                        Address on file
8414231      NEELEY, STEPHANIE                                        Address on file
8414365      Nelson, Deidra                                           Address on file
9303222      Nelson, Marcy                                            Address on file
8414466      NEOTEX INTERNATIONAL, INC.                               17815 NEWHOPE STREET #F                                                                                                                                                                    FOUNTAIN VALLEY          CA           92708
8904750      NESCTC Contract                                          NESCTC Security Agency, LLC                     46 Molter Street                                                                                                                           Cranston                 RI           02910
8768269      NESCTC CONTRACT                                          NESTC SECURITY AGENCY, LLC                      46 MOLTER STREET                                                                                                                           CRANSTON                 RI           02910
8905396      NESCTC Security Agency, LLC                              46 Molter Street                                                                                                                                                                           Cranston                 RI           02910
8905396      NESCTC Security Agency, LLC                              Attn: Joseph A. Lamagna                         2417 Mendon Road                                                                                                                           Woonsocket               RI           02895
11104735     NESCTC Security Agency, LLC                              Werb & Sullivan                                 Attn: Brian A. Sullivan                            1225 North King Street                                   Suite 600                      Wilmington               DE           19801
8414505      NESTLE WATERS NORTH AMERICA                              375 PARAMOUNT DRIVE                                                                                                                                                                        RAYNHAM                  MA           02767
8863629      Neustar, Inc,                                            Nelsie Pangan Ubalde                            21575 Ridgetop Circle                                                                                                                      Sterling                 VA           20166
8863629      Neustar, Inc,                                            PO Box 277833                                   Bank of America                                                                                                                            Atlanta                  GA           30353-7833
9301451      NEW CENTURY TEXTILES CO LTD                              ROOM 502-503 No. 3                              LEGEND COMMERCIAL PLAZA                            LANE 3599, QIXIN ROAD                                                                   SHANGHAI                              201101     CHINA
8911211      New Century Textiles Co Ltd                              Steven Zhu                                      502 NO.3 Lane 3599, Qixin Road                                                                                                             Shanghai                              201101     China
8753805      NEW COMMERCIAL CAPITAL                                   P.O. BOX 847172                                                                                                                                                                            LOS ANGELES              CA           90084-7172
8414573      NEW CONNECT LOGISTICS, INC.                              2807 EL PRESIDIO ST.                                                                                                                                                                       CARSON                   CA           90810
             New Jersey Department of Labor and Workforce
8778876      Development (Division of Employer Accounts)              PO Box 379                                                                                                                                                                                 Trenton                  NJ           08625-0379
9510700      NEW MERIT APPAREL INC.DBA REEBEES                        782 E.12TH STREET                                                                                                                                                                          LOS ANGELES              CA           90021
8612046      New Mexico Gas Company                                   PO Box 27885                                                                                                                                                                               Albuquerque              NM           87125-7885
8612046      New Mexico Gas Company                                   PO Box 97500                                                                                                                                                                               Albuquerque              NM           87199-7500
8911056      New Mexico Taxation & Revenue Department                 Attn: Bankruptcy Unit                           5301 Central Avenue, NE 10th Floor                 P.O. Box # 8575                                                                         Albequerque              NM           87198-8575
8414589      NEW MILANI GROUP LLC                                     10000 W WASHINGTON BLVD, NDR FL                                                                                                                                                            CULVER CITY              CA           90232
8414593      NEW RIVER ASSOCIATES                                     MACERICH HOLDINGS LLC                           DEPT 2596-1531                                                                                                                             LOS ANGELES              CA           90084-2596
9792643      New WTC Retail Owner LLC                                 c/o Barclay Damon, LLP                          Attn: Niclas A. Ferland, Esq.                      545 Long Wharf Drive, 9th Floor                                                         New Haven                CT           06510
8903432      New WTC Retail Owner LLC                                 c/o Barclay Damon, LLP                          Attn: Niclas Ferland                               545 Long Wharf Drive, 9th Floor                                                         New Haven                CT           06511
8778238      New York City Department of Consumer Affairs             Collections Division                            42 Broadway                                                                                                                                New York                 NY           10004
8778238      New York City Department of Consumer Affairs             Mitchell Nisonoff, Asst General Counsel         42 Broadway                                                                                                                                New York                 NY           10004
8629872      New York State Department of Labor                       Attn: Marta Cole                                State Office Campus, Building 12                   Room 256                                                                                Albany                   NY           12240
8331728      NEWAGE PHM LLC                                           Attn: General Counsel                           411 East Huntington Drive, Unit 305                                                                                                        Arcadia                  CA           91006
8414610      NEWAGE PHM, LLC                                          411 E. HUNTINGTON DRIVE.                        UNIT 305                                                                                                                                   ARCADIA                  CA           91006
8838088      NEWLOOK INTERNATIONAL INC                                MIYEON WOO                                      #506 TOWER C 11GIL 7                               BEOPWON-RO SONGPA-KU                                                                    SEOUL                                 05836      KOREA, REPUBLIC OF
8907797      NewPark Mall, LP                                         c/o Brookfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                              Chicago                  IL           60654-1607
8414686      NEWPORT CENTRE, LLC                                      225 WEST WASHINGTON STREET                                                                                                                                                                 INDIANAPOLIS             IN           07310
8904482      Newport Centre, LLC                                      Simon Property Group, LP                        Attn: Bankruptcy                                   225 W. Washington Street                                                                Indianapolis             IN           46204
8414753      NF PLANT ENTERPRISES LP                                  17600 OXNARD ST # 300                                                                                                                                                                      WOODLAND HILLS           CA           91367
8414753      NF PLANT ENTERPRISES LP                                  WILSHIRE BLVD., SUITE 400                                                                                                                                                                  LOS ANGELES              CA           90048
8911474      Nguyen, Julie                                            Address on file
8916560      Nguyen, Jullie                                           Address on file
8869210      Nicor Gas                                                P.O Box 549                                                                                                                                                                                Aurora                   IL           60507
8762082      Nina, Tania                                              Address on file
8415285      NINGBO CNACC IMP. & EXP. CO., LTD                        NO.598 SOUTH KANGZHUANG RD.                                                                                                                                                                NINGBO                                           CHINA
                                                                      8TH FL.,NO.12 XINTIANDI BUSINESS BLDG.,NO 689
9511001      NINGBO FREE TRADE ZONE CHICO INTERN                      NORT CENTURY B                                                                                                                                                                             NINGBO                                00         CHINA
10210616     Ningbo Free Trade Zone Chico International               8th Fl., No.12. Xintiandi                       Business Building                                  No689 North Boulevard                                                                   Ningbo                                           China
             NINGBO FREE TRADE ZONE CHICO INTERNATIONAL
8415287      CO., LTD.                                                8TH FL.,NO.12 XINTIANDI BUSINESS BLDG           NORTHERN BOULEVARD NO. 689                                                                                                                 NINGBO                                           CHINA
                                                                      FLOOR 8TH WAI TAN, MANSION315420, 132 RENIM
8415289      NINGBO HAICHENG ENTERPRISES                              ROAD                                                                                                                                                                                       NINGBO                                31542      CHINA




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                    Page 34 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 50 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

  MMLID                                      NAME                                    ADDRESS 1                                              ADDRESS 2                                               ADDRESS 3                      ADDRESS 4                  CITY        STATE       ZIP              COUNTRY
                                                                   ROOM 16-5, HENGYUAN BUILDING, NO. 568, SOUTH
8415292      NINGBO LINKART PAPER PRODUCTS LIMIT                   TIANTONG ROAD,                                                                                                                                                              NINGBO                                          CHINA

8415293      NINGBO LONG-LAN FASHION GARMENT INC                   60-B DONG FENG ROAD EAST INDUSTRIAL OF FENGHUA   MAOTOU VILLAGE, CHUNHU TOWN, FENGHUA NIN                                                                                   NINGBO                             315500       CHINA
10209218     Ningbo Long-Lan Fashion Garment Inc                   Attn: Jing Hao                                   8/F, Yuehujinhui Mansion                              225 Liuting St                                                       Ningbo                             315010       China
9471850      NINGBO LONG-LAN FASHION GARMENT INC                   Yaqin He                                         Room 405 Guangbo International Center                 No.1357 Yinxian Road,Yinzhou District                                Ningbo                             315100       China
9472120      Ningbo Long-Lan Fashion Garment Inc.                  Yaqin He                                         60-B Dong Feng Road East Industrial of Fenghua        Zhejiang                                                             Ningbo                             315500       China
                                                                   ROOM 2508 ZONGBU YIHAO BUILDING, NO. 555 RILI
8415300      NINGBO TREND GARMENTS CO., LTD                        MIDDLE ROAD, Y                                                                                                                                                              NINGBO                             315000     CHINA
9419326      Ningbo Trend Garments Co., LTD                        Law Office of Saul Reiss, P.C.                   Saul Reiss, Esq.                                      2800 28th Street, Suite 328                                          Santa Monica          CA           90405
9419454      Ningbo Trend Garments Co., LTD                        Law Offices of Saul Reiss, P.C.                  Saul Reiss, Esq.                                      2800 28th Street, Suite 328                                          Santa Monica          CA           90405
9472148      NJ Dept. of Treasury - Unclaimed Property             PO Box 214                                                                                                                                                                  Trenton               NJ           08625
8569681      NM Taxation & Revenue Department                      PO Box 8575                                                                                                                                                                 Albuquerque           NM           87198-8575
8415406      NMR DISTRIBUTION AMERICA, INC.                        28912 AVENUE PAINE                                                                                                                                                          VALENCIA              CA           91355
8895250      Nobland International, Inc.                           49 Ogeumro 46-gil                                Attn: Hyun Sun Kim                                    Songpagu                                                             Seoul                              05785      Korea, Republic of
8779100      NON-STOP ENTERPRISE INCORPORATED                      900 S WESTLAKE AVENUE                                                                                                                                                       LOS ANGELES           CA           90006
8827287      Norfolk Outlets, LLC                                  PO Box 775289                                                                                                                                                               Chicago               IL           60677
8827287      Norfolk Outlets, LLC                                  Simon Property Group, L.P.                       Attn: Bankruptcy Department                           225 West Washington Street                                           Indianapolis          IN           46204
8739084      North Carolina Department of Revenue                  PO Box 1168                                                                                                                                                                 Raleigh               NC           27602
8739084      North Carolina Department of Revenue                  Thomas O. Robbins                                501 N Wilmington St                                                                                                        Raleigh               NC           27604
             North County Fair LP and EWH Escondido Associates,
8906234      L.P.                                                  c/o Barclay Damon, LLP                           Attn: Niclas Ferland, Esq.                            545 Long Wharf Drive, 9th Floor                                      New Haven             CT           06510
8415673      NORTH HILLS SCHOOL DISTRICT                           135 SIXTH AVENUE                                                                                                                                                            PITTSBURGH            PA           15229
8415673      NORTH HILLS SCHOOL DISTRICT                           156 PEONY AVE                                                                                                                                                               PITTSBURGH            PA           15229
8905868      North Point Mall, LLC                                 c/o Brookfield Property REIT, Inc.               350 N. Orleans St.                                    Suite 300                                                            Chicago               IL           60654-1607
8894695      North Riverside Park Associates LLC                   Robinson Brog                                    c/o Fred Ringel                                       875 Third Avenue                                                     New York              NY           10022
8906545      North Star Mall, LLC                                  c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                              Chicago               IL           60654-1607
8415682      NORTH STAR MALL, LLC                                  SDS-12-2770 PO BOX 86                                                                                                                                                       MINNEAPOLIS           MN           55486-2770
8327455      NORTH WALES WATER AUTHORITY                           P.O. BOX 1339                                                                                                                                                               NORTH WALES           PA           19454-0339
9511252      NORTH WALES WATER AUTHORITY                           PO BOX 95000-1138                                                                                                                                                           PHILADELPHIA          PA           19195-1138
8569785      Northern Indiana Public Service Company               801 E. 86th Ave                                                                                                                                                             Merrillville          IN           46410
             Northern States Power Co, a Minnesota Corporation,
8735570      dba Xcel Energy                                       Attn: Bankruptcy Dept                            PO Box 9477                                                                                                                Minneapolis           MN           55484
8908875      Northridge Owner, L.P.                                Ballard Spahr LLP                                Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                    Los Angeles           CA           90067-2909
8332258      Northwest ISD                                         Linebarger Goggan Blair & Sampson, LLP           Elizabeth Weller and Laurie A Spindler                2777 N. Stemmons Frwy Ste 1000                                       Dallas                TX           75207
10202873     Northwood PL Holdings LP                              James W. Geskey                                  1819 Wazee Street, 2nd Floor                                                                                               Denver                CO           80202
10202873     Northwood PL Holdings LP                              Kevin S. Neiman, Esq.                            Law Offices of Kevin S. Neiman                        999 18th Street, Suite 1230 S                                        Denver                CO           80202
8892054      Northwood PL Holdings LP                              Law Offices of Kevin S. Neiman, PC               Kevin S. Neiman, Esq.                                 999 18th Street, Suite 1230 S                                        Denver                CO           80202
8892054      Northwood PL Holdings LP                              Northwood PL Holdings LP                         James W. Geskey                                       1819 Wazee Street, 2nd Floor                                         Denver                CO           80202
8415802      NPC GLOBAL CORPORATION                                MIDDLESEX AVENUE, SUITE 2                                                                                                                                                   CARTERET              NJ           07008
8774064      Nstar Electric Company dba Eversource Energy          c/o Honor Heath                                  107 Selden Street                                                                                                          Berlin                CT           06037
8774064      Nstar Electric Company dba Eversource Energy          c/o Kathleen Berry                               247 Station Drive                                                                                                          Westwood              MA           02090
8774111      Nstar Gas Company dba Eversource Energy               c/o Honor Heath                                  107 Selden Street                                                                                                          Berlin                CT           06037
8774111      Nstar Gas Company dba Eversource Energy               c/o Kathleen Berry                               247 Station Drive                                                                                                          Westwood              MA           02090
8415812      NTG HOLDINGS, LLC                                     365 NORTHRIDGE ROAD, SUITE 100                                                                                                                                              ATLANTA               GA           30350-6100
8493206      Nueces County                                         Diane W. Sanders                                 P.O. Box 17428                                                                                                             Austin                TX           78760
9511402      NUNEZ, ASHLEY M                                       Address on file
8907029      Nunez, Darlene                                        Address on file
8911103      Nunn, Asia Blue                                       Address on file
8910927      Nunn, Asia Blue                                       Address on file
8415998      NUSIGN SUPPLY, LLC                                    1933 W. MISSION BOULEVARD                                                                                                                                                   POMONA                CA           91766
8908594      Nusign Supply, LLC                                    1933 West Mission Boulevard                                                                                                                                                 Pomona                CA           91766
8905493      NW Arkansas Mall Realty LLC                           150 Great Neck Rd, Suite 304                                                                                                                                                Great Neck            NY           11021
8416019      NW ARKANSAS MALL REALTY LLC                           GREAT NECK ROAD, SUITE 304                                                                                                                                                  GREAT NECK            NY           11021
8416022      NW NATURAL                                            220 NW 2ND AVE.                                                                                                                                                             PORTLAND              OR           97209
8416022      NW NATURAL                                            Attn: Bankruptcy                                 PO Box 3288                                                                                                                Portland              OR           97208
8416021      NW NATURAL                                            Attn: BANKRUPTCY DESK                            PO BOX 3288                                                                                                                PORTLAND              OR           97208
8416021      NW NATURAL                                            Maria Bitney                                     220 NW 2nd Ave                                                                                                             Portland              OR           97209
8416021      NW NATURAL                                            PO BOX 6017                                                                                                                                                                 PORTLAND              OR           97228-6017
8416038      NWOGWUGWU, NNENNA                                     Address on file
9419346      NYC Department of Finance                             Tax, Audit and Enforcement Division              Attn: Bankruptcy Unit                                 375 Pearl Street                                                     New York              NY           10038
8754420      NYC DESIGNED INSPIRATIONS LLC                         1214 W BOSTON POST ROAD                                                                                                                                                     MAMARONECK            NY           10543
8416110      O&K, INC.                                             2121 E 37TH ST                                                                                                                                                              VERNON                CA           90058
8416110      O&K, INC.                                             E. 37TH STREET                                                                                                                                                              VERNON                CA           90058
             Oak Park Mall, LLC, by CBL & Associates Management,
8866034      Inc., its managing agent                              Caleb Holzaepfel                                 736 Georgia Avenue, Suite 300                                                                                              Chattanooga           TN           37402
             Oak Park Mall, LLC, by CBL & Associates Management,
8866034      Inc., its managing agent                              Gary Roddy                                       CBL & Associates Management, Inc.                     2030 Hamilton Place Boulevard, Suite 500                             Chattanooga           TN           37421
8908721      Oakbrook Shopping Center, LLC                         c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                              Chicago               IL           60654-1607
10211160     Oakdale Mall II, LLC                                  Perkins Coie LLP                                 c/o Brian A. Audette                                  131 S. Dearborn Street, Suite 1700                                   Chicago               IL           60603
8907156      Oakdale Mall II, LLC                                  Spinoso Real Estate Group                        112 Northern Concourse                                                                                                     N. Syracuse           NY           13212
9792480      Oakridge Mall LLC                                     c/o Barclay Damon, LLP                           Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive, 9th Floor                                      New Haven             CT           06510
8895672      Oakridge Mall LLC                                     c/o Barclay Damon, LLP                           Attn: Niclas Ferland                                  545 Long Wharf Drive, 9th Floor                                      New Haven             CT           06511
8906481      Oaks Mall, LLC                                        C/o Brookfield Property REIT, Inc                350 N. Orleans St., Suite 300                                                                                              Chicago               IL           60654-1607
8907771      Oakwood Shopping Center , LLC                         c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                              Chicago               IL           60654-1607
8416137      OANDA CORPORATION                                     140 BROADWAY, 46TH FLOOR                                                                                                                                                    NEW YORK              NY           10005
9511584      O'Brien, Norah E                                      Address on file
8416282      OCEAN BOULEVARD PROPERTIES                            PO BOX 242                                                                                                                                                                  CHARLESTON            SC           29402
9511649      OCEANA USA. INC                                       14888 LOS ANGELES STREET 2350 WEST VALLEY BLVD                                                                                                                              IRWINDALE             CA           91706
8755288      Ochoa, Kimberly Lanett                                Address on file
8759928      OConnell, Jade                                        Address on file
8759928      OConnell, Jade                                        Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                     Page 35 of 56
                                                                                                                                                           Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 51 of 85




                                                                                                                                                                                      Exhibit B
                                                                                                                                                                                Claimants Service List
                                                                                                                                                                               Served via first class mail

   MMLID                                     NAME                                       ADDRESS 1                                              ADDRESS 2                                          ADDRESS 3                                           ADDRESS 4                      CITY        STATE       ZIP              COUNTRY
9787090      ODD SOX                                             1277 SOUTH HIGHLAND AVENUE                                                                                                                                                                       CLEARWATER                FL           33756
8416379      ODD SOX                                             7621 124TH AVE UNIT D                                                                                                                                                                            LARGO                     FL           33773
9511697      ODELL, JERMINE                                      Address on file
8513390      Office Depot                                        Bankruptcy Processing                                6600 N Military Trail                                                                                                                       Boca Raton                FL           33496
10211112     Office Depot, Inc.                                  Address on file
8416471      OFFSPRING BEAUTY CO.                                750 NORTH SAN VICENTE BLVD. 8TH FLOOR,                                                                                                                                                           WEST HOLLYWOOD            CA           90069
8416474      OFRA COSMETICS                                      2141 BLOUNT ROAD                                                                                                                                                                                 POMPANO BEACH             FL           33069
9300897      OFRA Cosmetics, LLC                                 Attn: Ayelet Faerman                                 2141 Blount Road                                                                                                                            Pompano Beach             FL           33069
8906255      Oglethorpe Mall L.L.C.                              c/o Brookfield Property REIT, Inc.                   350 N. Orleans St., Suite 300                                                                                                               Chicago                   IL           60654-1607
8817983      Ogletree Deakins Nash Smoak & Stewart PC            Ogletree Deakins                                     Patewood IV                                       50 International Drive, Ste 300                                                           Greenville                SC           29615
9569086      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.      Patewood IV                                          50 International Drive, Ste 300                                                                                                             Greenville                SC           29615
8612742      Ohio Bureau of Workers' Compensation                Jill A. Whitworth                                    30 W Spring St 26th Floor                                                                                                                   Columbus                  OH           43215
8612742      Ohio Bureau of Workers' Compensation                PO Box 15567                                                                                                                                                                                     Columbus                  OH           43215-0567
9211177      Ohio Department of Job & Family Services            Donn D. Rosenblum, Staff Attorney                    4020 East Fifth Ave.                                                                                                                        Columbus                  OH           43219
9211177      Ohio Department of Job & Family Services            ODJFS - Legal Support                                P.O. Box 182830                                                                                                                             Columbus                  OH           43218
8513212      Ohio Department of Taxation                         Attorney General of the State of Ohio                150 E. Gay Street, 21st Floor                                                                                                               Columbus                  OH           43215
8513212      Ohio Department of Taxation                         Bankruptcy Division                                  PO Box 530                                                                                                                                  Columbus                  OH           43216
8416574      OHS CLOTHING CORP. DBA OH YES FASHI                 855 W. WALNUT ST                                                                                                                                                                                 COMPTON                   CA           90220
8746421      Okaloosa County Tax Collector                       Attn: Samantha Terrell                               1250 N Eglin Pkwy, Ste 101                                                                                                                  Shalimar                  FL           32579
8908823      OKC Outlets I LLC                                   Thompson Hine LLP                                    Attn: Louis F Solimine                            312 Walnut Street Suite 1400                                                              Cincinnati                OH           45202
10491906     OKC Outlets I LLC                                   Thompson Hine LLP                                    Louis F. Solimine                                 312 Walnut Street - Suite 1400                                                            Cincinnati                OH           45202
8895640      Oklahoma Gas and Electric Services                  Bankruptcy Clerk                                     P.O. Box 321 M223                                                                                                                           Oklahoma City             OK           73101
8416651      OKLAHOMA STATE TREASURER                            2300 N. LINCOLN BLVD. RM#217                                                                                                                                                                     OKLAHOMA CITY             OK           73105-4895
8416651      OKLAHOMA STATE TREASURER                            9520 N. MAY AVE LL                                                                                                                                                                               OKLAHOMA CITY             OK           73120
8905847      Old Orchard Urban limited Partnership               c/o Barclay Damon, LLP                               Attn: Nilas Ferland                               545 Long Wharf Drive, 9th Floor                                                           New Haven                 CT           06510
8416745      OLI J. INC.                                         19161 E. WALNUT DRIVE N.                                                                                                                                                                         CITY OF INDUSTRY          CA           91748
8416747      OLIA CLOTHING INC                                   1300 S. BOYLE AVE UNIT A                                                                                                                                                                         LOS ANGELES               CA           90023
8911498      Olivares, Alexis                                    Address on file
8417006      OLYMPIC WIRE & EQUIPMENT CO                         PO BOX 3227                                                                                                                                                                                      NEWPORT BEACH             CA           92659
8417012      Omaha Outlets SPE, LLC                              21206 Nebraska Crossing Dr. #C-100                                                                                                                                                               Gretna                    NE           68028
8417072      ONE CLOTHING                                        2121 E. 37TH ST                                                                                                                                                                                  LOS ANGELES               CA           90058
8516165      One Ring Networks                                   Attn: Ginger McDaniel                                411 E Clinton Ave                                                                                                                           Athens                    GA           75751
9716460      One Ring Networks                                   Attn: Ginger McDaniel                                411 E Clinton Ave                                                                                                                           Athens                    TX           75751
9716460      One Ring Networks                                   P.O. Box 1360                                                                                                                                                                                    Athens                    TX           75751
8417076      ONE STOP FACILITIES                                 89 MARKET STREET 5TH FLOOR                                                                                                                                                                       NEWARK                    NJ           07102
8762049      OneKind.25 LLC DBA cocokind / Priscilla Tsai        1645 Pacific Ave, Suite 5D                                                                                                                                                                       San Francisco             CA           94109
                                                                 ROOM 1103, NO. 18 PAN ASIA INTERNATIONAL NO.
8417120      ONLY STAR (NINGBO) CO., LTD.                        636 DUAN TANG R                                                                                                                                                                                  NINGBO                                 315012       CHINA
                                                                 9th Floor, No.8 Jin YunStreet, Airport Rd, Yinzhou
10202755     Only Star (Ningbo) Trading Co., Ltd                 District                                             Joan Chen                                                                                                                                   Ningbo                                              China
10202798     Only Star(Ningbo)Trading Co., Ltd                   9th Floor, No.8 Jin YunStreet, Airport Rd            Yinzhou District                                                                                                                            Ningbo                                              China
8907777      OnSite Media Solutions LLC;                         PO Box 682675                                                                                                                                                                                    Park City                 UT           84068
8417135      ONTARIO MILLS LIMITED PARTNERSHIP                   ONE MILLS CIRCLE, SUITE 1                                                                                                                                                                        ONTARIO                   CA           91764
8893141      Ontario Mills Limited Partnership                   Ontario Mills, LP                                    P.O Box 198844                                                                                                                              Atlanta                   GA           30384
8893141      Ontario Mills Limited Partnership                   Simon Property Group, LP                             Bankruptcy Department                             225 West Washington Street                                                                Indianapolis              IN           46204
8417162      OOCL (USA) INC                                      10913 S RIVER FRONT PKWY, 2ND FL                                                                                                                                                                 SOUTH JORDAN              UT           84095
8895293      OPA Co., LTD                                        Mr Hiroki Tai                                        22F WB FMarive East                               2-6 1-Chome, Nakase, Mihama-Ku                                                            Chiba-shi Chiba                        261-7122   Japan
8774217      OPM Pros Marketing Corp.                            4990 Jean-Talon West                                                                                                                                                                             Montreal                  QC           H4P 1W9    Canada
8417185      OPRY MILLS LIMITED PARTNERSHIP                      PO BOX 402242                                                                                                                                                                                    ATLANTA                   GA           30384-2242
8903393      Opry Mills Mall Limited Partnership                 Simon Property Group, LP                             Attn: Bankruptcy                                  225 W. Washington Street                                                                  Indianapolis              IN           46204
8631548      Oracle America, Inc.                                c/o Amish R. Doshi, Esq.                             Doshi Legal Group, P.C.                           1979 Marcus Avenue, Suite 210E                                                            Lake Success              NY           11042
8907829      Orange & Rockland Utilities                         Credit & Collections                                 390 W. Route 59                                                                                                                             Spring Valley             NY           10977
8904597      Orange City Mills Limited Partnership               Simon Property Group, LP                             Bankruptcy Department                             225 West Washington Street                                                                Indianapolis              IN           46204
             Orange City Mills Limited Partnership, a Delaware
8903170      limited partnership                                 Simon Property Group, LP                             225 West Washington Street                                                                                                                  Indianapolis              IN           46204
8417207      ORANGE CITY MILLS, LP                               225 W. WASHINGTON STREET                             THE BLOCK AT ORANGE                                                                                                                         INDIANAPOLIS              IN           46204
8842653      Orland, L.P.                                        3330 Paysphere Circle                                                                                                                                                                            Chicago                   IL           60674
8842653      Orland, L.P.                                        Simon Property Group, L.P.                           Attn: Ronald M. Tucker                            Bankruptcy Department                                    225 West Washington Street       Indianapolis              IN           46204
8903378      Orlando Outlet Owner LLC                            Simon Property Group, LP                             Attn: Bankruptcy                                  225 W. Washington Street                                                                  Indianapolis              IN           46204
8903354      Orlando Vineland PO, LP                             Simon Property Group, LP                             Attn: Bankruptcy                                  225 W. Washington Street                                                                  Indianapolis              IN           46204
8893361      Orrick, Herrington & Sutcliffe LLP                  Address on file
8893361      Orrick, Herrington & Sutcliffe LLP                  Address on file
8893361      Orrick, Herrington & Sutcliffe LLP                  Address on file
9568301      Orsborn, Bianca                                     Address on file
8753112      ORTIZ ROBLES, DANIEL                                VIRGINIA & AMBINDER, LLP                             JACK NEWHOUSE                                     40 BROAD STREET, 7TH FLOOR                                                                NEW YORK                  NY           10004
10492847     Ortiz, Marina                                       Address on file
8911632      Ortiz, Marina                                       Address on file
8911286      Ortiz, Marina                                       Address on file
10492891     Ortiz, Marina                                       Address on file
8417920      OSAGIE, OSARUGUE G.                                 Address on file
9311256      Oseguera-Zambrano, Rita                             Address on file
8817796      Oshawa PUC Networks                                 100 Simcoe St S.                                                                                                                                                                                 Oshawa                    ON           L1H 7M7      CANADA
9512555      OSWALD, CLARA A                                     Address on file
8814350      Otis Elevator Company                               Treasury Services - c/o Credit & Collections         5500 Village Blvd                                                                                                                           West Palm Beach           FL           33407
8418231      OUTLET MALL OF SAVANNAH, LLC                        3200 NORTHLINE AVE., SUITE 360                                                                                                                                                                   GREENSBORO                NC           27408
8753048      Ovalle, Martha                                      Address on file
8418247      OVE WATER SERVICES, INC                             PO BOX 275                                                                                                                                                                                       GENESEE DEPOT             WI           53127
8418392      OXFORD PROPERTIES HOLDINGS (US) LLC                 124 JOHNSON FERRY ROAD                               AMARILLO MALL LLC                                                                                                                           ATLANTA                   GA           30328
8418431      P&G APPAREL GROUP CORPORATION DBA S                 1013 CROCKER ST.#10                                                                                                                                                                              LOS ANGELES               CA           90021
9512712      PACE, BRITTANY                                      Address on file
9512712      PACE, BRITTANY                                      Address on file
9512713      PACHACAMA, VERONICA K                               Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                   Page 36 of 56
                                                                                                                                                             Case 19-12122-MFW      Doc 1521      Filed 08/27/20   Page 52 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

   MMLID                             NAME                                               ADDRESS 1                                        ADDRESS 2                                                  ADDRESS 3                                      ADDRESS 4                      CITY        STATE       ZIP              COUNTRY
8418543      PACIFIC GAS & ELECTRIC                                P.O. BOX 997300                                                                                                                                                                             SACRAMENTO                CA           95899-7300
8418545      PACIFIC LOGISTICS CORP                                7255 ROSEMEAD BLVD                                                                                                                                                                          PICO RIVERA               CA           90660
8418546      PACIFIC MARKETING ALLIANCE, INC.                      1700 W. WALNUT PARKWAY                                                                                                                                                                      COMPTON                   CA           90220
8803403      Pacific Trial Attorneys                               4100 Newport Place Dr.                        Ste. 800                                                                                                                                      Newport Beach             CA           92660
8903158      PacifiCorp                                            David Benjamin Fifield                        4171 Lake Park Blvd                                                                                                                           West Valley City          UT           84120
8903158      PacifiCorp                                            Pacific Power/ Rocky Mountain Power           PO Box 25308                                                                                                                                  Salt Lake City            UT           84125
8815305      Padilla, Miriam                                       Address on file
             Palm Beach Outlets, LLC assignee of Palm Beach Mall
8905367      Holdings LLC                                          Issie Shait                                   Senior VP, Property Mgmt                                 c/o New England Development                              75 Park Plaza               Boston                    MA           02116
             Palm Beach Outlets, LLC assignee of Palm Beach Mall
8905367      Holdings LLC                                          Mirick, O'Connell, DeMallie & Lougee, LLP     Paul W. Carey, Esq. & Kate P. Foley, Esq.                100 Front Street                                                                     Worcester                 MA           01608
8825214      PALMY TIMES (HK) LIMITED                              SHERMAN MA                                    FL 5,BUILDING 6,#368 HESHAN RD.,                         HUQIU DISTRICT, SUZHOU                                                               JIANGSU                                215000       China
9292130      Palmy Times (HK) Limited                              c/o Gellert Scali Busenkell & Brown, LLC      Attn: Michael Busenkell, Amy D. Brown                    1201 North Orange Street, Suite 300                                                  Wilmington                DE           19801
9292130      Palmy Times (HK) Limited                              David M. Reeder                               Reeder Law Corporation                                   1875 Century Park East, Ste. 700                                                     Los Angeles               CA           90067
8825741      PALMY TIMES (HK) LIMITED                              Address on file
8825741      PALMY TIMES (HK) LIMITED                              Address on file
                                                                   5F, 396, GANGSEO-ROAD, GANGSEO-GU, SEOUL,
8419120      PANKO                                                 KOREA (678-12, DEU                                                                                                                                                                          SEOUL                                  157-9        KOREA, REPUBLIC OF
8819299      Pappas, Jayddan                                       Address on file
8822466      PARHAM, CLAUDIA                                       Address on file
8905389      Park City Center LLC                                  c/o Brookfield Property REIT, Inc             350 N Orleans St. Suite 300                                                                                                                   Chicago                   IL           60654-1607
8904361      Park Mall L.L.C.                                      Address on file
8905183      Park Meadows Mall, LLC                                c/o Brookfield Property REIT, Inc.            350 N. Orleans St, Suite 300                                                                                                                  Chicago                   IL           60654-1607
             Park Plaza Mall, LLC, by CBL & Associates
8866030      Management, Inc., its managing agent                  Caleb Holzaepfel                              736 Georgia Avenue, Suite 300                                                                                                                 Chattanooga               TN           37402
             Park Plaza Mall, LLC, by CBL & Associates
8866030      Management, Inc., its managing agent                  Gary Roddy                                    CBL & Associates Management, Inc.                        2030 Hamilton Place Boulevard, Suite 500                                             Chattanooga               TN           37421
             Parkdale Mall CMBS, LLC, by CBL & Associates
8866024      Management, Inc., its managing agent                  Caleb Holzaepfel                              736 Georgia Avenue, Suite 300                                                                                                                 Chattanooga               TN           37402
             Parkdale Mall CMBS, LLC, by CBL & Associates
8866024      Management, Inc., its managing agent                  CBL & Associates Management, Inc.             Gary Roddy, Vice President - Legal Collections           2030 Hamilton Place Boulevard                            Suite 500                   Chattanooga               TN           37421
8908694      Parks at Arlington, LLC                               c/o Brookfield Property REIT, Inc.            350 N. Orleans St., Suite 300                                                                                                                 Chicago                   IL           60654-1607
             Parkway Place SPE, LLC, by CBL & Associates
8865948      Management, Inc., its managing agent                  Caleb Holzaepfel                              736 Georgia Avenue, Suite 300                                                                                                                 Chattanooga               TN           37402
             Parkway Place SPE, LLC, by CBL & Associates
8865948      Management, Inc., its managing agent                  Gary Roddy                                    CBL & Associates Management, Inc.                        2030 Hamilton Place Boulevard, Suite 500                                             Chattanooga               TN           37421
10599213     Patterson, Jonathon                                   Address on file
10492657     Patti, Dana                                           Address on file
8911817      Patti, Dana                                           Address on file
10492645     Patti, Dana                                           Address on file
8420048      PAUL HASTINGS LLP                                     515 S. FLOWER ST STE#2500                                                                                                                                                                   LOS ANGELES               CA           90071
8420112      PAULINO, JOSE A.                                      Address on file
8753768      PAYMENT LOGISTICS SERVICES                            6801 WEST SIDE AVENUE                                                                                                                                                                       NORTH BERGEN              NJ           07047
8420330      PBIGROUP, INC                                         15770 N DALLAS PARKWAY, SUITE 700                                                                                                                                                           DALLAS                    TX           75248
8905605      PCW Properties LLC                                    Corey E Taylor, APC                           629 Camino de los Mares, Suite 305                                                                                                            San Clemente              CA           92673
8905605      PCW Properties LLC                                    Milan Capital Management, Inc.                100 Disneyland Drive, Suite 100                                                                                                               Anaheim                   CA           92802
8905358      Peachtree Mall L.L.C.                                 c/o Brookfield Property REIT, Inc.            350 N. Orleans St.                                       Suite 300                                                                            Chicago                   IL           60654-1607
8420352      PEACHY QUEEN BOUTIQUE LIMITED LIABI                   22201 WAYSIDE                                                                                                                                                                               MISSION VIEJO             CA           92692
8893494      Pearl Bath Bombs                                      Attn: Tessa Medlock                           2850 Pulaski Road                                        Unit 10                                                                              Chicago                   IL           60641
8893494      Pearl Bath Bombs                                      Lori Stein                                    121 West Chestnut st, Apt 2003                                                                                                                Chicago                   IL           60610
8420373      PEARL BATH BOMBS INC                                  2850 N PULASHI RD, UNIT 10                                                                                                                                                                  CHICAGO                   IL           60641
             Pearland Town Center Limited Partnership, by CBL &
8864910      Associates Management, Inc., its managing agent       Caleb Holzaepfel                              736 Georgia Avenue, Suite 300                                                                                                                 Chattanooga               TN           37402
             Pearland Town Center Limited Partnership, by CBL &
8864910      Associates Management, Inc., its managing agent       Gary Roddy                                    CBL & Associates Management, Inc.                        2030 Hamilton Place Boulevard, Suite 500                                             Chattanooga               TN           37421
8420437      PECH, BENITA                                          Address on file
8908490      Pembroke Lakes Mall, LLC                              c/o Brookfield Property REIT, Inc.            350 N. Orleans St., Suite 300                                                                                                                 Chicago                   IL           60654-1607
8331125      Peninsula Main VA LLC                                 Attn: General Counsel                         16600 Dallas Parkway, Suite 300                                                                                                               Dallas                    TX           75248
8331125      Peninsula Main VA LLC                                 PO Box 209277                                                                                                                                                                               Austin                    TX           78720-9277
8893379      Peninsula Main VA, LLC                                Attn:Legal Department                         16600 Dallas Parkway, Suite 300                                                                                                               Dallas                    TX           75248
8893379      Peninsula Main VA, LLC                                PO Box 209277                                                                                                                                                                               Austin                    TX           78720-9277
8842610      Penn Ross Joint Venture                               1326 Paysphere Circle                                                                                                                                                                       Chicago                   IL           60674
8842610      Penn Ross Joint Venture                               Simon Property Group, L.P.                    Bankruptcy Department                                    225 West Washington Street                                                           Indianapolis              IN           46204
8420753      PENN SQUARE MALL                                      32122 COLLECTIONS CENTER DRIVE                                                                                                                                                              CHICAGO                   IL           60693
8904684      Penn Square Mall, LLC                                 Simon Property Group, LP                      225 West Washington Street                                                                                                                    Indianapolis              IN           46204
9312379      Pennsylvania Treasury Department                      1101 South Front Street, ROC 4th Floor                                                                                                                                                      Harrisburg                PA           17104
8815183      Penuelas, Magdalena                                   Address on file
9513742      PEOPLE OF THE STATE OF NEW YORK                       DISTRICT COURT OF NASSAU COUNTY 99 MAIN ST.                                                                                                                                                 HEMPSTEAD                 NY           11550
8441810      People Ready Inc.                                     P.O. Box 3708                                                                                                                                                                               Seattle                   WA           98124
8441810      People Ready Inc.                                     Trueblue-PeopleReady Inc.                     Attn: Tami Lynn Zeigler, CIC Admin                       1015 A St                                                                            Tacoma                    WA           98405
8420810      PEOPLEREADY, INC                                      A STREET                                                                                                                                                                                    TACOMA                    WA           98402
8420829      PEPCO                                                 MICHAEL FRANKLIN                              701 9TH ST NW                                                                                                                                 WASHINGTON                DC           20068
8420829      PEPCO                                                 PO BOX 97274                                                                                                                                                                                WASHINGTON                DC           20090
9513801      PERDOMO, BRIAN                                        Address on file
9513810      PERECKO, MARTIN                                       Address on file
8911965      Perez, Isabel C.                                      Address on file
8910913      Perez, Kristin                                        Address on file
8907036      Perimeter Mall, LLC                                   c/o Brookfield Property REIT, Inc.            350 N. Orleans St., Suite 300                                                                                                                 Chicago                   IL           60654-1607
8912230      Perkins, Matthew                                      Address on file
8911616      Perkins, Matthew                                      Address on file
8421696      PERLMAN & PERLMAN, LLP                                41 MADISON AVE                                                                                                                                                                              NEW YORK                  NY           10010-2202
8753777      PETERKA&PARTNERS ADVOKATSKA                           KAPITULSKA 18/A                                                                                                                                                                             BRATISLAVA                             811 01     SLOVAK REPUBLIC




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                     Page 37 of 56
                                                                                                                                                     Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 53 of 85




                                                                                                                                                                                Exhibit B
                                                                                                                                                                          Claimants Service List
                                                                                                                                                                         Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                ADDRESS 2                                                ADDRESS 3                                             ADDRESS 4                   CITY        STATE       ZIP            COUNTRY
9571739      Peterson, Ashley C                                  Address on file
9514188      PETERSON, SAVANNA G                                 Address on file
8838973      PFP Columbus II, LLC                                Frost Brown Todd LLC                      Ronald E. Gold, Esq.                                   301 East Fourth Street                                   3300 Great American Tower          Cincinnati             OH           45202
8838973      PFP Columbus II, LLC                                Stephen E. Ifeduba                        180 East Broad Street                                                                                                                              Columbus               OH           43215
10492869     Pham, Thy                                           Address on file
8910220      Pham, Thy                                           Address on file
10492799     Phar, Thy                                           Address on file
8422199      PHEASANT LANE ASSOCIATES LLP                        13205 COLLECTIONS CENTER DRIVE                                                                                                                                                               CHICAGO                IL           60693
8904894      Pheasant Lane Realty Trust                          Address on file
8327412      PHILADELPHIA GAS WORKS                              800 W MONTGOMERY AVE.                                                                                                                                                                        PHILADELPHIA           PA           19122
8903134      Philadelphia Premium Outlets, LLC                   Simon Property Group, LP                  225 West Washington Street                                                                                                                         Indianapolis           IN           46204
8911905      Phillips, Catherine M.                              Address on file
8819331      Phoenix Fashion Co., Ltd                            9F, No.190, Song Jiang Rd.,               Jhong Shan District                                                                                                                                Taipei                              10485        Taiwan
8422396      PHOENIX FASHION CO.,LTD                             9F NO 190 SONG JIANG RD. JHONG SHAN RO.                                                                                                                                                      TAIPEI                                           TAIWAN
8422520      PIER PARK, LLC                                      2643 SOLUTION CENTER                                                                                                                                                                         CHICAGO                IL           60677-2006
8895806      Pier Park, LLC                                      Simon Property Group, LP                  225 West Washington Street                                                                                                                         Indianapolis           IN           46204
10186431     Pierce County Finance Department                    Attn: Allen Richardson                    950 Fawcett Ave, Ste 100                                                                                                                           Tacoma                 WA           98402-5603
8905333      Pierre Bossier Mall, LLC                            c/o Brookfield Property REIT, Inc.        350 N. Orleans St.,                                    Suite 300                                                                                   Chicago                IL           60654-1607
8422686      PILLSBURY WINTHROP SHAW PITTMAN LLP                 SOUTH FIGUEROA STREET, SUITE 2800                                                                                                                                                            LOS ANGELES            CA           90017
8912059      Pineda, Hannah                                      Address on file
8771673      Pink Bee Corporation DBA Honey Pot                  Attn: Phoebe Kim                          7822 Kyle St.                                                                                                                                      Sunland                CA           91040
9789943      Pink USA Jewelry Inc                                1458 S. San Pedro St. #L15                                                                                                                                                                   Los Angeles            CA           90015
8908535      Pioneer Place, LLC                                  c/o Brookfield Property REIT, Inc.        350 N. Orleans St., Suite 300                                                                                                                      Chicago                IL           60654-1607
8744912      Pitney Bowes Inc                                    27 Waterview Dr, 3rd Fl                                                                                                                                                                      Shelton                CT           06484
8912043      Pitts, Cristionna                                   Address on file
8423073      PK HOLDINGS II LLC                                  NEW HYDE PARK ROAD, SUITE 100                                                                                                                                                                NEW HYDE PARK          NY           11042
9210573      PK II Anaheim Plaza LP                              c/o Susan Masone                          500 North Broadway, Suite 201                                                                                                                      Jericho                NY           11753
10211143     PK II Anaheim Plaza, LP                             c/o Susan Masone-Kimco Realty             500 North Broadway                                     Suite 201                                                                                   Jericho                NY           11753
8773161      PLAUCHE MASELLI PARKERSON LLP                       701 POYDRAS STREET                        SUITE 3800                                                                                                                                         NEW ORLEANS            LA           70139
8423146      PLAYNETWORK, INC                                    PO BOX 809198                                                                                                                                                                                CHICAGO                IL           60680-9198
8904441      Plaza Bonita LLC                                    c/o Barclay Damon, LLP                    Attn: Niclas Ferland                                   545 Long Wharf Drive, 9th Floor                                                             New Haven              CT           06510
8423150      PLAZA CAROLINA MALL LLP                             1 PREMIUM OUTLETS BLVD                                                                                                                                                                       BARCELONETA            PR           00617
8867211      Plaza Carolina Mall, L.P.                           Barceloneta                               PO Box 70178                                                                                                                                       San Juan                            00936      Puerto Rico
8867211      Plaza Carolina Mall, L.P.                           Simon Property Group, LP                  225 West Washington Street                                                                                                                         Indianapolis           IN           46204
8905215      Plaza Carolina Mall, L.P.                           Address on file
8907824      Plaza del Caribe, S.E.                              Holland & Knight LLP                      Joaquin J. Alemany, Esq.                               701 Brickell Avenue, Ste. 3300                                                              Miami                  FL           33131
8423155      PLAZA LAS AMERICAS                                  PO BOX 363268                                                                                                                                                                                SAN JUAN               PR           00936-3268
8907256      Plaza las Americas, Inc.                            Holland & Knight LLP                      Joaquin J. Alemany, Esq.                               701 Brickell Avenue, Suite 3300                                                             Miami                  FL           33131
10210660     Plaza West Covina LP                                Ballard Spahr LLP                         Dustin P. Branch, Esq.                                 2029 Century Park East, Suite 800                                                           Los Angeles            CA           90067-2909
8423156      PLAZA WEST COVINA LP A DELAWARE                     1 EAST WACKER DRIVE, SUITE 3600                                                                                                                                                              CHICAGO                IL           60601
8423182      PLI CHICAGO, LLC                                    1120 WINDHAM PKWY                                                                                                                                                                            ROMEOVILLE             IL           60446
8894338      Plumley, Cienna                                     Address on file
8869269      Poag, Katie                                         Address on file
8869269      Poag, Katie                                         Address on file
8423394      POLYAKOV, ELIZABETH S.                              Address on file
             POM-College Station, LLC, by CBL & Associates
8865943      Management, Inc., its managing agent                Attn: Caleb Holzaepfel                    736 Georgia Avenue, Suite 300                                                                                                                      Chattanooga            TN           37402
             POM-College Station, LLC, by CBL & Associates
8865943      Management, Inc., its managing agent                Gary Roddy                                CBL & Associates Management, Inc.                      2030 Hamilton Place Boulevard, Suite 500                                                    Chattanooga            TN           37421
9305578      Pop Cosmetics Corporation                           7000 N 16th St, Suite 120-280                                                                                                                                                                Phoenix                AZ           85020
8905882      Porsche Leasing Ltd and certain of its affiliates   Ballard Spahr LLP                         Chantelle D. McClamb, Esq.                             919 N. Market Street, 11th Floor                                                            Wilmington             DE           19801
8905882      Porsche Leasing Ltd and certain of its affiliates   Irvis Parhar                              One Porsche Drive                                                                                                                                  Atlanta                GA           30354
8516720      Portland General Electric (PGE)                     7895 SW Mohawk St./ ERC                                                                                                                                                                      Tualatin               OR           97062
8397524      PORTUGAL, LESLIE                                    Address on file
10198696     Posh Footwear Inc.                                  1399 Sombrero Dr                                                                                                                                                                             Monterey Park          CA           91754
10198696     Posh Footwear Inc.                                  2550 Corporate Pl                         Suite#C108                                                                                                                                         Monterey Park          CA           91754
10198663     Posh Footwear Inc.                                  2550 Corporate Pl Suite# C108                                                                                                                                                                Monterey Park          CA           91754
8423757      POTOMAC MILLS SHOPPING CENTER                       PO BOX 277866                                                                                                                                                                                ATLANTA                GA           30384-7866
8423780      POTTERS POT INC                                     800 E 12TH ST #140                                                                                                                                                                           LOS ANGELES            CA           90021
9515015      POUGHKEEPSIE GALLERIA LLC                           BARCLAY DAMON LLP                         ATTN: KEVIN M. NEWMAN                                  BARCLAY DAMON TOWER                                      125 EAST JEFFERSON STREET          SYRACUSE               NY           13202
8745147      Poughkeepsie Galleria LLC                           c/o Barclay Damon LLP                     Attn: Kevin M. Newman                                  Barclay Damon Tower                                      125 East Jefferson Street          Syracuse               NY           13202
8745147      Poughkeepsie Galleria LLC                           Pyramid Management Group, LLC             Attn: John D. Cico                                     The Clinton Exchange, 4 Clinton Square                                                      Syracuse               NY           13202
8423933      POWER LIFT PARTS                                    S. MAPLE AVE. SUITE #H                                                                                                                                                                       MONTEBELLO             CA           90640
8912914      PPF RTL Atlantic Town Center, LLC                   Cornell Holmes, General Manager           1380 Atlantic Drive, #14250                                                                                                                        Atlanta                GA           10178
8912914      PPF RTL Atlantic Town Center, LLC                   Kelley Drye & Warren LLP                  Attn: Robert L. LeHane, Esq.                           101 Park Avenue                                                                             New York               NY           10178
8423964      PPF RTL ROSEDALE SHOPPING CENTER                    10 Rosedale Center                                                                                                                                                                           Roseville              MN           55113
8423964      PPF RTL ROSEDALE SHOPPING CENTER                    3424 PEACHTREE ROAD, STE. 925                                                                                                                                                                ATLANTA                GA           30326
8895253      PPF RTL Rosedale Shopping Center, LLC               Kelley Drye & Warren LLP                  Attn: Robert L. LeHane, Esq                            101 Park Avenue                                                                             New York               NY           10178
8895253      PPF RTL Rosedale Shopping Center, LLC               Rosedale Shopping Center                  Attn: Jill McCallion, Senior Accountant                1596 Highway 36W                                                                            Roseville              MN           55438
8776331      PPL Electric Utilities                              827 Hausman Rd.                                                                                                                                                                              Allentown              PA           18104
10211104     PPR Washington Square LLC                           Ballard Spahr LLP                         Dustin P. Branch, Esq.                                 2029 Century Park East, Suite 800                                                           Los Angeles            CA           90067-2909
8569808      PR Capital City Limited Partnership                 Kurtzman | Steady, LLC                    Jeffrey Kurtzman, Esquire                              401 S. 2nd Street, Suite 200                                                                Philadelphia           PA           19147
8569808      PR Capital City Limited Partnership                 PREIT Services, LLC                       Christiana Uy                                          Director, Legal & Paralegal                              200 S. Broad Street, 3rd Floor     Philadelphia           PA           19102
8569819      PR Jacksonville Limited Partnership                 Jeffrey Kurtzman, Esquire                 401 S. 2nd Street, Suite 200                                                                                                                       Philadelphia           PA           19147
8569819      PR Jacksonville Limited Partnership                 PREIT Services, LLC                       Christiana Uy, Director, Legal & Paralegal             200 S. Broad Street, 3rd Floor                                                              Philadelphia           PA           19102
8569823      PR Magnolia LLC                                     Jeffrey Kurtzman, Esquire                 401 S. 2nd Street, Suite 200                                                                                                                       Philadelphia           PA           19147
8569823      PR Magnolia LLC                                     PREIT Services, LLC                       Christiana Uy, Director, Legal & Paralegal             One Commerce Square                                      2005 Market Street, Suite 1000     Philadelphia           PA           19102
9210639      PR North Dartmouth LLC                              Jeffrey Kurtzman, Esquire                 401 S. 2nd Street, Suite 200                                                                                                                       Philadelphia           PA           19147
8569815      PR North Dartmouth LLC                              Kurtzman | Steady, LLC                    Jeffrey Kurtzman, Esquire                              401 S. 2nd Street, Suite 200                                                                Philadelphia           PA           19147
8569815      PR North Dartmouth LLC                              PREIT Services, LLC                       Christiana Uy                                          Director, Legal & Paralegal                              200 S. Broad Street, 3rd Floor     Philadelphia           PA           19102
9210639      PR North Dartmouth LLC                              PREIT Services, LLC                       Christiana Uy, Director, Legal & Paralegal             One Commerce Square, 2005 Market Street                  Suite 1000                         Philadelphia           PA           19103
8569835      PR Patrick Henry LLC                                Kurtzman | Steady, LLC                    Jeffrey Kurtzman, Esquire                              401 S. 2nd Street, Suite 200                                                                Philadelphia           PA           19147




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                             Page 38 of 56
                                                                                                                                                                 Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 54 of 85




                                                                                                                                                                                            Exhibit B
                                                                                                                                                                                      Claimants Service List
                                                                                                                                                                                     Served via first class mail

   MMLID                                     NAME                                       ADDRESS 1                                              ADDRESS 2                                             ADDRESS 3                                                 ADDRESS 4                     CITY        STATE       ZIP              COUNTRY
8569835      PR Patrick Henry LLC                                  PREIT Services, LLC                                 Christiana Uy                                          Director, Legal & Paralegal                              200 S. Broad Street, 3rd Floor      Philadelphia             PA           19102
8569843      PR Plymouth Meeting Limited Partnership               Jeffrey Kurtzman, Esquire                           401 S. 2nd Street, Suite 200                                                                                                                        Philadelphia             PA           19147
8569843      PR Plymouth Meeting Limited Partnership               PREIT Services, LLC                                 Christiana Uy, Director, Legal & Paralegal             200 S. Broad Street, 3rd Floor                                                               Philadelphia             PA           19102
8612112      PR Springfield Town Center LLC                        Jeffrey Kurtzman, Esquire                           401 S. 2nd Street, Suite 200                                                                                                                        Philadelphia             PA           19147
8612112      PR Springfield Town Center LLC                        PREIT Services LLC                                  Christiana Uy, Director Legal & Paralegal              200 S Broad Street, 3rd Floor                                                                Philadelphia             PA           19102
8612126      PR Viewmont Limited Partnership                       Jeffrey Kurtzman, Esquire                           401 S. 2nd Street, Suite 200                                                                                                                        Philadelphia             PA           19147
8612126      PR Viewmont Limited Partnership                       PREIT Services, LLC                                 Christina Uy                                           Director, Legal & Paralegal                              200 S Broad Street, 3rd Floor       Philadelphia             PA           19102
8612142      PR Woodland Limited Partnership                       Jeffrey Kurtzman, Esquire                           401 S. 2nd Street, Suite 200                                                                                                                        Philadelphia             PA           19147
8612142      PR Woodland Limited Partnership                       PREIT Services, LLC                                 Christina Uy, Director, Legal & Paralegal              200 S Broad Street, 3rd Floor                                                                Philadelphia             PA           19102
8423977      PRACTK LLC                                            1395 COMMERCE DRIVE                                                                                                                                                                                     MENDOTA HEIGHTS          MN           55120
8912208      Praxton Commercial Corp                               c/o Martinez Vergara Gonzalez & Serrano             Attn: Elmer Benedicto Serrano                          33rd Floor The Orient Square, F. Ortigas, Jr. Road       Ortigas Center                      Pasig City                            1600         Philippines
8912208      Praxton Commercial Corp                               SM Corporate Offices, Building B                    J.W. Diokno Blvd., Mall of Asia Complex                                                                                                             Pasay City                            1300         Philippines
8424085      PRE-EMPLOY.COM, INC                                   PO BOX 491570                                                                                                                                                                                           REDDING                  CA           96049
8424086      PREFERRED PLASTICS & PACKAGING                        681 MAIN STREET BUILDING # 42                                                                                                                                                                           BELLEVILLE               NJ           07109
8424107      PREMIER CENTRE, LLC                                   C/O STIRLING PROPERTIES, LLC                        109 NORTHPARK BLVD., SUITE 300                                                                                                                      COVINGTON                LA           70433
9515205      PREMIER MEDIA GROUP                                   PO BOX 1362                                                                                                                                                                                             TACOMA                   WA           98401
8826556      Premium Outlet Partners, L.P.                         Simon Property Group, L.P.                          Attn: Bankruptcy                                       225 West Washington Street                                                                   Indianapolis             IN           46204
8826556      Premium Outlet Partners, L.P.                         Wrentham Village Premium Outlets                    P.O. Box 822920                                                                                                                                     Philadelphia             PA           19182
8893412      Premium Outlet Partners, LP                           Camarillo Premium Outlets                           PO Box 822896                                                                                                                                       Philadelphia             PA           19182
8893382      Premium Outlet Partners, LP                           Desert Hills Premium Outlets                        PO Box 822873                                                                                                                                       Philadelphia             PA           19182
8904901      Premium Outlet Partners, LP                           Simon Property Group, LP                            225 W. Washington Street                                                                                                                            Indianapolis             IN           46204
8893412      Premium Outlet Partners, LP                           Simon Property Group, LP                            Bankruptcy Department                                  225 West Washington Street                                                                   Indianapolis             IN           46204
9799311      PREP Hillside Real Estate LLC                         PREP Property Group                                 Meagan D. Webb, Director of Legal Services             5905 E. Galbraith Road, Suite 1000                                                           Cincinnati               OH           45236
8499290      Pretty Marble, INC.                                   3720 Emerald St. S1                                                                                                                                                                                     Torrance                 CA           90503
8867278      PREX CO., LTD.                                        C/O YUN LAW GROUP, PC                               6940 BEACH BLVD., STE 413                                                                                                                           BUENA PARK               CA           90621
8754771      Price, Lindsey                                        Address on file
8753820      PRIME BUSINESS CREDIT INC.                            P.O. BOX 741084                                                                                                                                                                                         LOS ANGELES              CA           90074
9542581      Prince William County                                 Prince William County Attorney Office               1 County Complex Court (B. Peele MC 485)                                                                                                            Prince William           VA           22192
9542581      Prince William County                                 Prince William Tax Administration Dept              P.O. Box 2467 (R. Raheem MC 415)                                                                                                                    Prince William           VA           22195
10211062     PRISA Arbor Lakes, LLC                                Address on file
9515351      PRIVY, INC.                                           1100 S. SAN PEDRO ST. #O-15                                                                                                                                                                             LOS ANGELES              CA           90015
8839723      Prizm Medical Resources, Ltd.                         1528 Walnut St., Suite 1804                                                                                                                                                                             Philadelphia             PA           19102
8424412      PRO MACH INC.                                         50 E RIVERCENTER BLVD STE 180                                                                                                                                                                           COVINGTON                KY           41011
8424412      PRO MACH INC.                                         6279 TRI-RIDGE BLVD, STE 410                                                                                                                                                                            LOVELAND                 OH           45140
9238807      Probst, Kaylene                                       Address on file
8424429      PRO-DECENT COMMERCE INC.                              3F-2, NO 71, SEC 5, NAN-JING E. RD                                                                                                                                                                      TAIPEI                                             TAIWAN
9302576      Pro-Decent Commerce, Inc.                             2F-1 No. 58 Sec. 5, Nan-Jing East Road                                                                                                                                                                  Taipe                                 105          Taiwan
8424440      PROFESSIONAL RETAIL SERVICES, INC.                    ROUTE 112 SUITE2                                                                                                                                                                                        MEDFORD                  NY           11763
8424480      PROTECTION ONE                                        PO BOX 872987                                                                                                                                                                                           KANSAS CITY              MO           64187-2987
10209878     Protection One, a division of ADT LLC                 Spilman Thomas & Battle, PLLC                       Sally E. Edison                                        301 Grant Street, Suite 3440                                                                 Pittsburgh               PA           15219
             Protegis LLC (Formerly International Systems of
8612194      America, LLC)                                         PO Box 99529                                                                                                                                                                                            Louisville               KY           40269-0529
8424500      PROVISIONED SERVICES INC                              9915 W. 21ST N. SUITE C                                                                                                                                                                                 WICHITA                  KS           67205
8424523      PRUNA, HALEY N.                                       Address on file
8842509      PSE&G                                                 Attn: Bankruptcy Dept.                              PO Box 709                                                                                                                                          Newark                   NJ           07101
8866960      PSEG LI                                               15 Park Drive                                       Special Collections Laura Gomez                                                                                                                     Melville                 NY           11747
8866965      PSEG LI                                               Special Collections - Laura Gomez                   15 Park Drive                                                                                                                                       Melville                 NY           11746
8516715      PSNH d/b/a Eversource                                 Eversource Legal Dept-Honor Heath                   107 Selden St                                                                                                                                       Berlin                   CT           06037
8516715      PSNH d/b/a Eversource                                 PO Box 2899                                                                                                                                                                                             Hartford                 CT           06101
8424555      PT. FITI INDONESIA                                    JLN JENDAL GATOT SUBROTO NO. 38                     GEDUNG JAMSOSETEK MENARA UTARA LANTAI 21                                                                                                            JAKARTA                               12710        INDONESIA
8866649      PT. GGINDONESIA JAYA GARMENTS                         JALAN BANGKA BLOK D NO.26                           KBN CAKUNG CILINCING                                                                                                                                NORTH JAKARTA                         14140        INDONESIA
             Public Service Company, A Colorado Corporation, DBA
8746950      XCEL Energy                                           PO Box 9477                                                                                                                                                                                             Minneapolis              MN           55484
10211078     Public Storage, Inc.                                  Address on file
8424623      PUERTO RICO TELEPHONE                                 PO BOX 70366                                                                                                                                                                                            SAN JUAN                 PR           00936-8366
8805368      Puget Sound Energy                                    P.O. Box 97034                                                                                                                                                                                          Bellevue                 WA           98009
9419306      Pulaski County Treasurer                              PO Box 430                                                                                                                                                                                              Little Rock              AR           72203
9702099      Pulgar, Ma Carmella                                   Address on file
8424719      PUNCH STUDIOS LLC, DBA                                6025 SLAUSON AVE                                                                                                                                                                                        CULVER CITY              CA           90230
8424736      Purdie, Diamond L.                                    Address on file
8424736      Purdie, Diamond L.                                    Address on file
9571734      Purdum, Lacy K.                                       Address on file
8756531      PURDUM, LACY K.                                       Address on file
8745045      Pyramid Walden Company, L.P.                          c/o Barclay Damon LLP                               Attn: Kevin M. Newman                                  Barclay Damon Tower                                      125 East Jefferson Street           Syracuse                 NY           13202
8745045      Pyramid Walden Company, L.P.                          Pyramid Management Group, LLC                       Attn: John D. Cico                                     The Clinton Exchange, 4 Clinton Square                                                       Syracuse                 NY           13202
9515633      PYRO-COMM                                             15531 CONTAINER LANE                                                                                                                                                                                    HUNTINGTON BEACH         CA           92649
8424833      QIC RIDGE HILL REIT INC.                              222N. SEQULVEDA BLVD., SUITE 2350                                                                                                                                                                       EL SEGUNDO               CA           90246
                                                                   CHUNYU
8424835      QINGDAO C&F FASHION CO.,LTD                           GONGYEYUAN,LIUTINGJIEDAO,CHENGYANGQU                                                                                                                                                                    QINGDAO                                            CHINA
                                                                   QINGDAO INTL BUILDING C6-12 JIUJIANGRD. NO.17
8424836      QINGDAO CAMELLIA JEWELRY CO.,LTD                      APPAREL LND. P                                                                                                                                                                                          QINGDAO                                            CHINA
8424837      QINGDAO CGEM COMMERCE AND TRADE CO.                   #8 BRANCH, ZAOHU COMMUNITY, CHENGYANG,                                                                                                                                                                  QINGDAO                                            CHINA
10210699     Qingdao Hanshin Art Crafts Co., Ltd                   206 Guocheng Road                                   Chengyang Qu                                                                                                                                        Qingdao                               266109       China
8424840      QINGDAO HANSHIN ART CRAFTS CO., LTD                   206 GUOCHENG-ROAD, CHENGYANG-QU                                                                                                                                                                         QINGDAO                                            CHINA
9790042      Qingdao Horizon Trading Co. Ltd                       Bank of China c/o Qingdao Horizon Trading Co. LTD   Nong Hai Yuan 362, Hongkongeastroad                                                                                                                 Qingdao                                            China
9790042      Qingdao Horizon Trading Co. Ltd                       Brutzkus Gubner                                     Jessica L. Bagdanov                                    21650 Oxnard Street, Suite 500                                                               Woodland Hills           CA           91367
8906391      Qingdao Horizon Trading Ltd                           Bank of China                                       Nong Hai Yuan 362                                      Hongkong Eastroad                                                                            Qingdao                                            China
8906391      Qingdao Horizon Trading Ltd                           Jessica Bagdanov Esq,                               Brutzkus Gubner                                        21650 Oxnard Street, Suite 500                                                               Woodland Hills           CA           91367
8810090      QINGDAO J&P CO., LTD                                  #3 QIANHAIXI, JIHONGTAN STREET                      CHENGYANG DISTRICT                                                                                                                                  QINGDAO CITY                          266111       CHINA
8424846      QINGDAO MILANTO APPAREL CO.,LTD                       2-1-501,NO.175,TAILIU ROAD                                                                                                                                                                              QINGDAO                                            CHINA
8424851      QINGDAO WOOSUNG MANUFACTURING CO                      YINGBIN ROAD #3, LI GUAZHUANG TOWN                                                                                                                                                                      QINGDAO                               266000       CHINA
8891894      QKC Maui Owner, LLC                                   Honigman LLP                                        Lawrence A. Lichtman, Esq.                             2290 First National Building                             660 Woodward Avenue                 Detroit                  MI           48226




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                         Page 39 of 56
                                                                                                                                                               Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 55 of 85




                                                                                                                                                                                          Exhibit B
                                                                                                                                                                                    Claimants Service List
                                                                                                                                                                                   Served via first class mail

   MMLID                                     NAME                                         ADDRESS 1                                                ADDRESS 2                                          ADDRESS 3                                            ADDRESS 4                            CITY        STATE       ZIP              COUNTRY
8891894      QKC Maui Owner, LLC                                    Martin Van Ardenne                                 P.O. Box 843743                                                                                                                                      Los Angeles                CA           90084
8891894      QKC Maui Owner, LLC                                    Martin Van Ardenne, Chief Operating Officer        The Seligman Group                                   600 Montgomery Street, 40th Floor                                                               San Francisco              CA           94111
8424868      QUAKER ASSOCIATES, LLC                                 P.O. BOX 829443                                                                                                                                                                                         PHILADELPHIA               PA           19182-9443
8904435      Quaker Bridge Mall, LLC                                Simon Property Group, LP                           225 West Washington Street                                                                                                                           Indianapolis               IN           46204
8424888      QUARRY LLC                                             340 S LEMON AVE. #1474N                                                                                                                                                                                 WALNUT                     CA           91789
8424906      QUEENS CENTER SPE LLC                                  401 WILSHIRE BLVD SUITE 700                        THE MACERICH COMPANY                                                                                                                                 SANTA MONICA               CA           90401
10210454     Queens Center SPE LLC                                  Ballard Spahr LLP                                  Dustin P. Branch, Esq.                               2029 Century Park East, Suite 800                                                               LOS ANGELES                CA           90067-2909
8569795      Questar Gas Company DBA Dominion Energy UT             Bankruptcy DNR 132                                 PO Box 3194                                                                                                                                          Salt Lake City             UT           84110
8569795      Questar Gas Company DBA Dominion Energy UT             Valerie Taylor, Biling Supervisor                  1140 W 200 S                                         Bankruptcy DNR 132                                       PO Box 3194                            Salt Lake City             UT           84110
9311207      Quiles, Michael                                        Address on file
8911767      Quiroz, Isabel                                         Address on file
8893449      R.J. Acquisition Corp. dba AD ART CO                   The Ad Art Company                                 3260 E. 26th Street                                                                                                                                  Vernon                     CA           90058
                                                                    UNIT 2, LITTLE TENNIS STREET, WHITE CITY TRADING
8425331      RADFORD ACCESSORIES LTD.                               ESTATE                                                                                                                                                                                                  NOTTINGHAM                              NG2 4EL      UNITED KINGDOM
8425339      RADIX FIRE PROTECTION, INC.                            EAST 23RD STREET                                                                                                                                                                                        LOS ANGELES                CA           90058
8425356      RAFAEL E. EVANGELISTA                                  CAPINPIN AVE.                                      3/F, VETERANS CENTER BLDG.                                                                                                                           QUEZON CITY                             1110         PHILIPPINES
9299746      Rafael, Victoria                                       Address on file
10786831     RAGE MODELS & TALENT                                   23679 CALABASAS RD. #501                                                                                                                                                                                CALABASAS                  CA           91302
                                                                    ROOM 3415, CHANGPING COMMERCIAL
8425434      RAINBOW BEAUTY                                         BUILDING,FUTIAN FREE,TRADE Z                       ROOM 3415                                                                                                                                            SHENZHEN                                             CHINA
8755494      RAMIREZ CISNEROS, MONICA                               Address on file
8775172      Ramirez, Erica                                         Address on file
9716440      Ramirez, Ixzel                                         Address on file
9410520      Rams Imports Inc                                       525 7th Ave Suite 10018                                                                                                                                                                                 New York                   NY           10018
8920777      Ramsis, Matelda                                        Address on file
8426308      RAMSIS, MATELDA K.                                     Address on file
8905080      Rancho Mall, LLC                                       C/o Brookfield Property REIT. Inc                  350 N Orleans St, Suite 300                                                                                                                          Chicago                    IL           60654-1607
8426389      RANDSTAD NORTH AMERICA, INC                            PO BOX 894217                                                                                                                                                                                           LOS ANGELES                CA           90189
10211082     Randstad North America, Inc.                           Bryan Cave Leighton Paisner LLP                    c/o Mark I. Duedall                                  1201 West Peachtree Street                               14th Floor                             Atlanta                    GA           30309
8426492      RAPHAS CO., LTD                                        62, MAGOKJUNGANG 8-RO 1-GIL, GANSEO-GU                                                                                                                                                                  SEOUL                                   07793      KOREA, REPUBLIC OF
                                                                    1300 S FIGUEROA ST, STE 412 2200 S MAIN ST LOS
8753722      RASTA COUTURE INC.                                     ANGELES CA 90                                                                                                                                                                                           LOS ANGELES                CA           90015
8758468      Ray, Imani M                                           Address on file
8778587      Ray, Jasmine                                           Address on file
8426751      REAL LABEL INC                                         1234 W. 135TH STREET                                                                                                                                                                                    GARDENA                    CA           90247
8426757      REALPLAY CORP                                          18350 SAN JOSE AVE                                                                                                                                                                                      CITY OF INDUSTRY           CA           91748
8744911      Reason Brand Inc.                                      Attn: Jonathan Totaro                              330 W. 38th Street #211                                                                                                                              New York                   NY           10018
8426785      REBDOLLS INC                                           104 LEXINGTON AVE                                                                                                                                                                                       PASSAIC                    NJ           07055
8568719      Recor Rieber, P.A.                                     Attn: Brian Recor                                  848 Brickell Avenue, Suite 1000                                                                                                                      Miami                      FL           33131
8426825      RECTENWALD BROTHERS                                    LEONBERG ROAD                                      CONSTRUCTION, INC.                                                                                                                                   CRANBERRY TOWNSHIP         PA           16066-3602
8906485      Rectenwald Brothers Construction                       16 Leonberg Road                                                                                                                                                                                        Cranberry Twp              PA           16066
8906485      Rectenwald Brothers Construction                       Robinson & Cole, LLP                               Attn: Peter Strinste, Jr.                            280 Trumbull Street                                                                             Hartford                   CT           06103
                                                                    11/F, ENTERPRISE SQUARE TWO, NO.3 SHEUNG YUET
8426834      RED EARTH TRADING LIMITED                              ROAD                                                                                                                                                                                                    KOWLOON BAY                                          HONG KONG
8906001      RED Sparks SPE, LLC                                    c/o Singer & Levick, PC                            Attn: Michelle E. Shriro                             16200 Addison Road, Suite 140                                                                   Addison                    TX           75001
8906001      RED Sparks SPE, LLC                                    RED Development, LLC                               April Fischer Vice President of Asset Management     Vice President of Finance                                One East Washington Street Suite 300   Phoenix                    AZ           85004
             RED Summit Fair LLC and Sahara Pavilion South SC LLC
8905934      as TIC                                                 RED Development, LLC                               April Fischer                                        One East Washington Street, Suite 300                                                           Phoenix                    AZ           85004
             RED Summit Fair LLC and Sahara Pavilion South SC LLC
8905934      as TIC                                                 Singer & Levick, PC                                Michelle E. Shriro                                   16200 Addison Road, Suite 140                                                                   Addison                    TX           75001
8905781      Redcay Industrial Development III, LLC                 Connolly Gallagher LLP                             Jeffrey C. Wisler, Esq.                              1201 N. Market Street, 20th Floor                                                               Wilmington                 DE           19801
8905781      Redcay Industrial Development III, LLC                 Robert L. Redcay                                   259 Brook Farms Road                                                                                                                                 Lancaster                  PA           17601
8917999      REDDICK, JACOB A.                                      Address on file
8426922      REEBOK INTERNATIONAL, LTD                              DEPT CH 19405                                                                                                                                                                                           PALATINE                   IL           60055-9405
10210662     Reed Smith LLP                                         Attn: Jason D. Angelo, Esquire                     1201 North Market Street, Suite 1500                                                                                                                 Wilmington                 DE           19801
10210662     Reed Smith LLP                                         c/o Jennifer C. Terry, Esq.                        355 South Grand Avenue                               Suite 2900                                                                                      Los Angeles                ca           90071
9516571      REED, JANIYAH M                                        Address on file
             Regency Enterprises, Incorporated DBA Regency
8903092      Lighting                                               Isaac Jared Regenstreif                            9261 Jordan Avenue                                                                                                                                   Chatsworth                 CA           91311
             Regency Enterprises, Incorporated DBA Regency
8908784      Lighting                                               Isaac Jared Regenstreif, Secretary                 9261 Jordan Avenue                                                                                                                                   Chatsworth                 CA           91311
             Regency Enterprises, Incorporated DBA Regency
8903092      Lighting                                               Matthew M. Hevrin                                  100 Park Avenue                                                                                                                                      Rockford                   IL           61101
8427112      REGENCY ENTERPRISES,INC                                9261 JORDAN AVENUE                                                                                                                                                                                      CHATSWORTH                 CA           91311
10189337     Regentex Apparel Limited                               RM #1501, No. 252 Tianda Lane                      South Business District                                                                                                                              Lin, Ningbo                             31519        China
9780514      Regentex Apparel Limited                               RM#1501, No. 252 Tianda Lane                       South Business Disctric                                                                                                                              Lin                        Ningbo       31519        China
8906118      Regentex Apparel Limited                               Lewis Brisbois Bisgaard & Smith LLP                Scott Lee                                            633 West 5th Street, Suite 4000                                                                 Los Angeles                CA           90071
10189337     Regentex Apparel Limited                               Lewis Brisbois Bisgaard & Smith LLP                Attn: Maria L. Garcia                                633 West 5th Street, Suite 4000                                                                 Los Angeles                CA           90071
9780514      Regentex Apparel Limited                               US-China Assets Management USA, LLC.               33-63 55th Street                                                                                                                                    Woodside                   NY           11377
8778301      Regional Income Tax Agency                             Attn: Legal Dept.                                  PO Box 470537                                                                                                                                        Broadview Heights          OH           44147
9210562      Regueira, Kimberly                                     Address on file
8908537      REICHSTEIN, SAMANTHA                                   Address on file
8908537      REICHSTEIN, SAMANTHA                                   Address on file
9516687      REINA, FELIA                                           Address on file
8427289      REKLAW PARTNERS TEXAS LLC                              C/O BLUE CHIPS PARTNERS                            675 3RD AVENUE 24TH FL                                                                                                                               NEW YORK                   NY           10017
9410581      Reliable Industries Limited                            Suite 1503-04                                      73 Lei Muk Road                                      Seapower Centre                                                                                 Kwai Chung                 NT                        Hong Kong
8427300      RELIABLE INDUSTRIES LTD                                ATTN: DANIEL WAI CHUN CHENG                        73 LEI MUK ROAD                                      UNIT 1503-04, SEAPOWER CENTRE                                                                   KWAI CHUNG, N.T.                                     HONG KONG
8755879      RENAISSANCE IMAGING MEDICAL ASSOCIA                    PO BOX 190                                                                                                                                                                                              SIMI VALLEY                CA           93062-0190
9820924      Renteria, Tiffani                                      Address on file
8427442      Rentokil North America                                 Joseph Kraynak                                     1125 Berkshire Blvd, Suite 150                                                                                                                       Wyomissing                 PA           19610
8917713      Republic Services Inc.                                 10613 W Sam Houston Pkwy N                         Suite 250                                                                                                                                            Houston                    TX           77064
8748965      RETAIL CONTRACTORS OF PUERTO RICO, INC.                10107 MARINE CITY HWY.                                                                                                                                                                                  IRA TOWNSHIP               MI           48023




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                       Page 40 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 56 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                            NAME                                       ADDRESS 1                                              ADDRESS 2                                                ADDRESS 3                                            ADDRESS 4                          CITY        STATE       ZIP            COUNTRY
8827515      Retail Environment Solutions              4160 Temescal Canyon Rd. Suite 311                                                                                                                                                                           Corona                    CA           92883
8427513      RETAIL ENVIRONMENT SOLUTIONS              4160 TEMESCAL CANYON RD. SUITE311                                                                                                                                                                            CORONA                    CA           92883
8827515      Retail Environment Solutions              Jason Hudspeth                                         7233 Escalante Wy                                                                                                                                     Citrus Heights            CA           95610
8427515      RETAIL PROPERTIES OF AMERICAN,INC         2012 SPRING ROAD SUITE 200                                                                                                                                                                                   OAK BROOK                 IL           60523
8427516      RETAIL SECURITY SERVICES, INC.            3249 ROUTE 112, SUITE 2                                                                                                                                                                                      MEDFORD                   NY           11763
8906733      RetailMeNot, Inc.                         Ashby & Geddes, P.A.                                   Gregory A. Taylor, Esq., Stacy L. Newman, Esq.         500 Delaware Avenue                                      P.O. Box 1150                         Wilmington                DE           19899
8906733      RetailMeNot, Inc.                         Brett Broadwater                                       301 Congress Avenue                                    Suite 700                                                                                      Austin                    TX           78701
8771751      Rexel USA Inc                             Chris Story                                            400 Technology Cout SE, Ste R                                                                                                                         Smyrna                    GA           30082
8427575      REXEL, INC.                               PO BOX 418453                                                                                                                                                                                                BOSTON                    MA           02241-8453
8427631      REYES TACANDONG & CO.                     8741 PASEO DE ROXAS BEL-AIR                                                                                                                                                                                  MAKATI CITY                            1226       PHILIPPINES
8868791      Reyes, Kayla A                            Address on file
8427972      REYNOLDS H2O PLUS,DBA                     119 FRANKLIN ST.                                                                                                                                                                                             WEST READING              PA           19611
8327389      RG&E - ROCHESTER GAS & ELECTRIC           89 EAST AVENUE                                                                                                                                                                                               ROCHESTER                 NY           14649-0001
10209626     RGB Imp & Exp Trading (Ningbo) Co., Ltd   9th Floor, No. 8, Jinyun Building, Gulin Town,         Yinzhou District, 315176                                                                                                                              Ningbo                                              China
                                                       9th Floor, No.8, Jinyun Builing, Gulin Town, Yinzhou
10202692     RGB Imp & Exp Trading (Ningbo) Co., Ltd   District                                                                                                                                                                                                     Ningbo                                 315176       China
10202685     RGB Imp & Exp Trading (Ningbo) Co., Ltd   Luis Lu                                                9th Floor, No. 8, Jinyun Building                      Gulin Town, Yinzhou District                                                                   Ningbo                                 315176       China
                                                       9TH FLOOR, NO. 8 JINYUN BUILDING FANGGIJIADA
8428064      RGB IMP. & EXP. TRADING(NINGBO) CO.       VILLAGE, GULIN                                                                                                                                                                                               NINGBO                                 315000       CHINA
8892146      RGIS C.R. s.r.o                           Mrs Hayley Moore                                       300 Trinity Business Park                              Bickenhill Lane                                                                                Birmingham                             B37 7ES      United Kingdom
8776812      RHC Property Holdings LLC                 Festival Management Corporation                        2201 Kalakaua Ave, Suite A500                                                                                                                         Honolulu                  HI           96815
8776812      RHC Property Holdings LLC                 Schlack Ito LLLC                                       Attn: CJS                                              745 Fort Street, Suite 1500                                                                    Honolulu                  HI           96813
9517114      RHUMOR KNAVISH INC                        1236 S. BOYLE AVE                                                                                                                                                                                            LOS ANGELES               CA           90023
8428158      RHUMOR KNAVISH INC                        1320 E. OLYMPIC BLVD #214                                                                                                                                                                                    LOS ANGELES               CA           90021
10492090     Richard Garay as Class Claimant           Address on file
9419459      Richards, Nakeesha A.                     Address on file
9419459      Richards, Nakeesha A.                     Address on file
8428344      RICHARDSON, AMANDA C.                     Address on file
8894643      Rich-Taubman Associates                   Andrew S. Conway                                       The Taubman Company                                    200 East Long Lake Road, Suite 300                                                             Bloomfield Hills          MI           48304-2324
8920857      Ridao Corpuz, Allyza                      Address on file
8907137      Ridgedale Center, LLC                     c/o Brookfield Property REIT, Inc.                     350 N. Orleans St., Suite 300                                                                                                                         Chicago                   IL           60654-1607
9517384      RIOS GUTIERREZ, IGNACIO                   Address on file
8870065      Rios, Juan                                Address on file
8751552      Rivas, Claudia                            Address on file
8895716      Rivera Rivera, Olga                       Address on file
10570128     RIVERA RIVERA, OLGA                       Address on file
9517577      RIVERA, ANA M                             Address on file
8776173      Rivera, Angelica L.                       Address on file
8911714      Rivera, Raneesha                          Address on file
10492124     Rivera, Reneesha                          Address on file
8911408      Rivera, Reneesha                          Address on file
8911253      Rivera, Reneesha                          Address on file
10492715     Rivera, Reneesha                          Address on file
8895194      Riverside California Associates           c/o Mark B. Conlan                                     One Gateway Center                                                                                                                                    Newark                    NJ           07102
8895021      Riverside California Associates           I. Reiss & Son, as Manager of Riverside California     Sanford L. Heffner                                     200 East 61st Street - Suite 29F                                                               New York                  NY           10065
8895194      Riverside California Associates           Sanford L. Heffner                                     200 East 61st Street - Suite 29F                                                                                                                      New York                  NY           10065
10198552     Riverside California Associates           Mark B. Conlan                                         One Gateway Center                                                                                                                                    Newark                    NJ           07102
10198552     Riverside California Associates           Sanford L. Heffner                                     200 East 61st Street – Suite 29F                                                                                                                      New York                  NY           10065
8735544      Riverside County Tax Collector            Attn: Adrian Potenciano                                4080 Lemon St, 4th Floor                                                                                                                              Riverside                 CA           92501
9209785      Riverside Public Utilities                3901 Orange St                                                                                                                                                                                               Riverside                 CA           92501
8895136      Riverwalk Marketplace (New Orleans) LLC   c/o The Howard Hughes Corporation                      One Galleria Tower, 13355 Noel Rd,                     22nd Fl                                                                                        Dallas                    TX           75240
8895136      Riverwalk Marketplace (New Orleans) LLC   Spector & Cox, PLLC                                    c/o Howard Marc Spector                                12770 Coit Road, Suite 1100                                                                    Dallas                    TX           75251
8904919      Rivoli SAS                                8 Avenue Hoche                                                                                                                                                                                               Paris                                  75008        France
8904919      Rivoli SAS                                Greenberg Traurig, LLP                                 Dennis Anthony Meloro                                  1007 N. Orange Street Suite 1200                                                               Wilmington                DE           19801
8746703      RJP Consulting Group, LLC                 Douglas R. Boehr                                       211 Welsh Pool Road, Suite 200                                                                                                                        Exton                     PA           19341
8803040      RKB Handyman Services Inc.                RKB Maintenance Solutions, Inc.                        330 Motor Parkway, Suite 306                                                                                                                          Hauppauge                 NY           11788
9787894      RKB Handyman Services, Inc.               330 Motor Parkway, Suite 306                                                                                                                                                                                 Hauppauge                 NY           11788
8429511      RMOP I, LLC                               980 N. MICHIGAN AVE, SUITE 1660                                                                                                                                                                              CHICAGO                   IL           60611
8908833      RN 540 Hotel Company L.L.C.               Ballard Spahr LLP                                      Dustin P. Branch                                       2029 Century Park East, Suite 800                                                              Los Angeles               CA           90067
8429514      RO&HA INC                                 1458 S SAN PEDRO ST#217                                                                                                                                                                                      LOS ANGELES               CA           90015
8753159      ROBBIE FLEMING                            Address on file
8755796      Roberts, Kiona M.                         Address on file
8755796      Roberts, Kiona M.                         Address on file
8429826      ROBINS, KAPLAN, MILLER & CIRES            800 LASALLE AVE #2800                                                                                                                                                                                        MINNEAPOLIS               MN           55402-2015
8429829      ROBINSON MALL - JCP ASSOCIATES            PO BOX 72053                                                                                                                                                                                                 CLEVELAND                 OH           44192-0053
8906969      Robinson Mall Associates, LLC             Kelley Drye & Warren LLP                               101 Park Avenue                                                                                                                                       New York                  NY           10178
8906969      Robinson Mall Associates, LLC             QIC Properties Us, Inc.                                Joan Glenn- Katzakis                                   Associate General Counsel                                600 Superior Avenue East Suite 1500   Cleveland                 OH           44114
8838337      Robinson, Nia C.                          Address on file
8816553      ROC Rise Industrial (HK) Limited          Ellen Wong Yuen Chu                                    Room 406, Laurels Industrial Centre, 32                Tai Yau Street                                           San Po Kong                           Kowloon                                             Hong Kong
8755279      ROCHA, CHRISTA A.                         Address on file
8430333      ROCK N ROSE                               807 E. 12TH SUITE 138                                                                                                                                                                                        LOS ANGELES               CA           90021
8894992      Rock N Salt DBA Yellow Pocket             10022 Reseda Blvd #22                                                                                                                                                                                        Northridge                CA           91324
8430335      ROCK RIVER WATER RECLAMATION              P.O. BOX 6207                                                                                                                                                                                                ROCKFORD                  IL           61125
8430335      ROCK RIVER WATER RECLAMATION              TIMOTHY S. HANSON                                      3501 KISHWAUKEE ST                                                                                                                                    ROCKFORD                  IL           61109
8903319      Rockaway Center Associates                Simon Property Group, LP                               225 W. Washington Street                                                                                                                              Indianapolis              IN           46204
8430616      RODRIGUEZ VELAZQUEZ, ANTHONY              Address on file
10492863     Rodriguez, Aimee                          Address on file
8911721      Rodriguez, Aimee                          Address on file
10492780     Rodriguez, Aimee                          Address on file
8756956      RODRIGUEZ, JAYCEE                         Address on file
9209027      CLAIMANT0159                              Address on file
9209027      CLAIMANT0159                              Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 41 of 56
                                                                                                                                      Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 57 of 85




                                                                                                                                                                 Exhibit B
                                                                                                                                                           Claimants Service List
                                                                                                                                                          Served via first class mail

   MMLID                                     NAME                             ADDRESS 1                                   ADDRESS 2                                          ADDRESS 3                                             ADDRESS 4                   CITY        STATE      ZIP                COUNTRY
8431286      RODRIGUEZ, NOEL                               Address on file
8431286      RODRIGUEZ, NOEL                               Address on file
8753765      ROGERS SIGN CO., INC.                         110 LAVINIA ST                                                                                                                                                                      MILTON                 DE           19968
9518585      ROJO, NORMINDA O                              Address on file
8431798      ROLLINS, KANDYCE J.                           Address on file
8431819      ROMA COSTUME INC.                             2501 N ONTARIO STREET                                                                                                                                                               BURBANK                CA           91504
8911141      Romero, Ashley                                Address on file
10189568     Romero, Socorro                               Address on file
8918148      Romero, Socorro                               Address on file
8907786      Rosales, Erika                                Address on file
8366964      ROSALES, ERIKA                                Address on file
8757071      ROSALES, YZABELLE                             Address on file
8757071      ROSALES, YZABELLE                             Address on file
8754906      ROSARIO, FRANCES A.                           Address on file
9518903      ROSEBUD PERFUME COMPANY, INC                  6 NORTH MAIN STREET                                                                                                                                                                 WOODSBORO              MD           21798
9409454      Rosebud Perfume Company, Inc                  c/o Linda Pruitt-Michielli            PO Box 44                                                                                                                                     Woodsboro              MD           21798
9518903      ROSEBUD PERFUME COMPANY, INC                  PO BOX 44                                                                                                                                                                           WOODSBORO              MD           21798
8432557      ROSENTHAL & ROSENTHAL INC.                    109 S. 5TH STREET                                                                                                                                                                   BROOKLYN               NY           11249
8910198      Rosenthal & Rosenthal, Inc.                   Address on file
9792401      Roseville Shoppingtown LLC                    c/o Barclay Damon, LLP                Attn: Niclas A. Ferland, Esq.                     545 Long Wharf Drive, 9th Floor                                                             New Haven              CT           06510
8895686      Roseville Shoppingtown LLC                    c/o Barclay Damon, LLP                Attn: Niclas Ferland                              545 Long Wharf Drive, 9th Floor                                                             New Haven              CT           06511
8432759      ROUNDS, AKASHA                                Address on file
9519058      Royal Blues Apparel, Inc.                     16 Cragwood Rd.                                                                                                                                                                     Avenel                 NJ           07001
10198611     RPAI Lansing Eastwood, LLC                    Ballard Spahr LLP                     Dustin P. Branch, Esq.                            2029 Century Park East, Suite 800                                                           Los Angeles            CA           90067-2909
8906035      RPI Carlsbad, L.P                             C/o Brookfield Property REIT, Inc     350 N. Orleans St., Suite 300                                                                                                                 Chicago                IL           60654-1607
8908813      RPI Turtle Creek Mall, LLC                    c/o Brookfield Property REIT, Inc.    350 N. Orleans St., Suite 300                                                                                                                 Chicago                IL           60654-1607
8907242      RSE Independence, LLC                         c/o Brookfield Property REIT, Inc.    350 N. Orleans St., Suite 300                                                                                                                 Chicago                IL           60654-1607
8432994      RUBY MAY INC                                  77-772 FLORA RD, SUITE F                                                                                                                                                            PALM DESERT            CA           92211
8433050      RUE 89                                        2807 S. SANTA FE AVE.                                                                                                                                                               VERNON                 CA           90058
8911898      Rueda, Kaitlyn                                Address on file
9820915      Rugao Yiren Dress Co., LTD                    South End of the Station Linzi Town                                                                                                                                                 Rugao City                                       China
9407265      Ruifengming Accessories Co., LTD              Liyang Road                           Liuting Street                                    Chengyang District                                                                          Qingdao City                        266108       China
8890891      Ruiz, John George                             Address on file
8864825      Ruiz, John George                             Address on file
8865906      Ruiz, John George                             Address on file
8840621      Russco, Inc.                                  Attn: Matthew Pichette                565 Commerce Drive, Suite #2                                                                                                                  Fall River             MA           02720
8840621      Russco, Inc.                                  Nixon Peabody LLP                     Attn: Christopher Desiderio                       55 West 46th Street                                                                         New York               NY           10036
8754147      RUTH BOTT                                     Address on file
8753793      RYAN CLARK ROBERTS                            750 WEST 165 SOUTH                                                                                                                                                                  OREM                   UT           84058
10271490     Ryan LLC                                      6775 Financial Drive, Suite 102                                                                                                                                                     Mississuaga            ON           L5N 0A4      Canada
10271148     Ryan ULC                                      6775 Financial Drive, Suite 102                                                                                                                                                     Mississuaga            CA           L5N 0A4      Canada
8893317      Ryan ULC                                      c/o Ryan LLC                          Attn: Joseph Hummel                               13155 Noel Road                                          Suite 100                          Dallas                 TX           75240
9519410      RYFF EILEEN                                   Address on file
8433626      S199 SPE LLC                                  SUITE 200                             199 CHALAN SAN ANTONIO RD.                                                                                                                    TAMUNING               GU           96913
8753168      SABRINA ATTA                                  Address on file
9519471      SADA SYSTEMS INC.                             5250 LANKERSHIM BLVD SUITE 620                                                                                                                                                      NORTH HOLLYWOOD        CA           91601
8433724      SADEE MONDINO                                 4444 ENSIGN AVE, 207                                                                                                                                                                NORTH HOLLYWOOD        CA           91602
8771703      SAE-A TRADING CO., LTD.                       429 YEONGDON-DAERO, GANGNAM-GU                                                                                                                                                      SEOUL                                            KOREA, REPUBLIC OF
8433807      SAFE ELECTRONICS, INC.                        2441 WESTERN AVE                                                                                                                                                                    LAS VEGAS              NV           89102-4815
8912726      Saffold, Jimmare J.                           Address on file
8433844      SAHDEO, ALYSSA D.                             Address on file
8908776      Saint Louis Galleria L.L.C.                   c/o Brookfield Property REIT, Inc.    350 N. Orleans St., Suite 300                                                                                                                 Chicago                IL           60654-1607
9519567      SAINTPHARD, JAMIE H                           Address on file
9519615      SALAS, EDUARDO S                              Address on file
8756417      SALAZAR, BRITTANY                             Address on file
9217641      Salcedo, Jessica                              Address on file
8905416      salesforce.com, inc.                          c/o Bialson, Bergen & Schwab          Lawrence Schwab/Thomas Gaa                        633 Menlo Ave.                                           Suite 100                          Menlo Park             CA           94025
9305238      Salinas, Desiree A.                           Address on file
8910784      Salinas, Zachary                              Address on file
8911719      Salinas, Zachary                              Address on file
8434398      SALISH NETWORKS                               2601 88TH ST NE                                                                                                                                                                     TULALIP                WA           98271
10209735     Salsforce.com, Inc.                           c/o Lawrence Schwab/Gaye Heck         Bialson, Bergen & Schwab                          633 Menlo Ave, Suite 100                                                                    Menlo Park             CA           94025
8755748      SAMANTHA PASAYE                               1414 HI POINT ST #18                                                                                                                                                                LOS ANGELES            CA           90035
8752720      SAMERI, ANGELA                                Address on file
9419479      Samsung C&T America, Inc.                     1430 Broadway 22nd Fl                                                                                                                                                               New York               NY           10018
8434617      SAMUEL KIM CHB INC.                           S. SEPULVEDA BLVD. #510                                                                                                                                                             LOS ANGELES            CA           90045
8895118      SAMWOO APPAREL                                CHANHO PARK                           2 FLOOR 45, MAPO-DAERO 1-GIL                                                                                                                  MAPO-GU SEOUL                       04162        Korea, Republic of
10492535     San Diego County Treasurer-Tax Collector      Attn: BK Desk                         1600 Pacific Highway, Rm 162                                                                                                                  San Diego              CA           92101
8434683      SAN FRANCISCO TAX COLLECTOR                   1 DR. CARLTON B. GOODLETT PLACE                                                                                                                                                     SAN FRANCISCO          CA           94120
             SAN GABRIEL VALLEY WATER COMPANY, ON BEHALF
8804233      OF CITY OF MONTEBLLO                          11142 GARVEY AVENUE                                                                                                                                                                 EL MONTE               CA           91733
8434691      SAN JOY                                       1100 S. SAN PEDRO ST. #G3                                                                                                                                                           LOS ANGELES            CA           90015
8493218      San Marcos CISD                               712 S. Stagecoach Trail                                                                                                                                                             San Marcos             TX           78666
8493218      San Marcos CISD                               Diane W. Sanders                      P.O. Box 17428                                                                                                                                Austin                 TX           78760
10492157     Sanchez, Jose                                 Address on file
8911678      Sanchez, Jose                                 Address on file
10492724     Sanchez, Jose                                 Address on file
8753761      SANDBERG, DEBORAH K.                          Address on file
8435392      SANDIE ARNOTT, TAX COLLECTOR                  555 COUNTY CENTER, 1ST FLOOR                                                                                                                                                        REDWOOD CITY           CA           94063
8745034      Sandoval, Rachel Marie                        Address on file
8435521      SANDWICH ISLES COMMUNICATIONS, INC.           P.O. BOX 893189                                                                                                                                                                     MILILANI               HI           96789
8867547      Sangertown Square, L.L.C                      c/o Barclay Damon LLP                 Att: Kevin M. Newman                              Barclay Damon Tower                                      125 East Jefferson Street          Syracuse               NY           13202




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                              Page 42 of 56
                                                                                                                                                                Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 58 of 85




                                                                                                                                                                                           Exhibit B
                                                                                                                                                                                     Claimants Service List
                                                                                                                                                                                    Served via first class mail

   MMLID                              NAME                                                 ADDRESS 1                                         ADDRESS 2                                             ADDRESS 3                                                  ADDRESS 4                      CITY          STATE          ZIP              COUNTRY
9520317      SANGERTOWN SQUARE, L.L.C                              C/O BARCLAY DAMON LLP                                ATTN: KEVIN M. NEWMAN                                125 EAST JEFFERSON STREET                                                                    SYRACAUSE                   NY              13202
8921083      Sangertown Square, L.L.C                              Pyramid Management Group, LLC                        John D. Cico                                         The Clinton Exchange, 4 Clinton Square                                                       Syracause                   NY              13202
8745098      Sangertown Square, L.L.C.                             c/o Barclay Damon LLP                                Attn: Kevin M. Newman                                Barclay Damon Tower                                      125 East Jefferson Street           Syracuse                    NY              13202
8745098      Sangertown Square, L.L.C.                             Pyramid Management Group, LLC                        Attn: John D. Cico                                   The Clinton Exchange, 4 Clinton Square                                                       Syracuse                    NY              13202
8435597      SANRIO, INC.                                          570 ECCLES AVENUE                                                                                                                                                                                      SAN FRANCISCO               CA              94080
8895387      Santa Anita Borrower LLC                              c/o Barclay Damon, LLP                               Attn: Niclas Ferland                                 545 Long Wharf Drive, 9th Floor                                                              New Haven                   CT              06511
8907822      Santa Fe Mall Property Owner LLC                      c/o Perkins Coie LLP                                 Attn: Brian A. Audette                               131 S. Dearborn Street, Suite 1700                                                           Chicago                     IL              60603
8907822      Santa Fe Mall Property Owner LLC                      Spinoso Real Estate Group                            Attn: Carmen D. Spinoso                              112 Northern Concourse                                                                       N. Syracuse                 NY              13212
8435621      SANTA ROSA LLC                                        HILLSDALE CIRCLE, SUITE A                            C/O PROEQUITY ASSET MANAGER                                                                                                                       EL DORADO HILLS             CA              95762
8921066      Santacruz, Alejandro                                  Address on file
8911683      Santana, Carine                                       Address on file
8912747      Santana, Carine                                       Address on file
9520461      SANTOS, ALEXIS                                        Address on file
8829771      Sapega, M.D., Alexander                               Address on file
8436403      SCARSDALE SECURITY SYSTEMS                            132 MONTGOMERY AVE.                                                                                                                                                                                    SCARSDALE                   NY              10583
9407325      Scents of Europe Distribution Inc                     50 NE 110th Street                                                                                                                                                                                     Miami Shores                FL              33020
8436422      SCENTS OF EUROPE DISTRIBUTION, INC.                   50 NE 110TH STREET                                                                                                                                                                                     MIAMI SHORES                FL              33161
8436477      SCHENKER VIETNAM CO. LTD.                             NO.60, TRUONG SON STREET,WARD 2                                                                                                                                                                        HO CHI MINH                                              VIETNAM
8911239      Schindler Elevator Corporation                        Snyder & Associates, PA                              Bayard J. Snyder                                     3801 Kennett Pike                                        Suite 201, Building C               Wilmington                  DE              19807
9520735      SCHINDLER ELEVATOR CORPORATION                        WALSH PIZZI O'REILLY FALANGA LLP                     100 MULBERRY STREET, 15TH FLOOR                                                                                                                   NEWARK                      NJ              07102
8911239      Schindler Elevator Corporation                        Walsh Pizzi O'Reilly Falanga LLP                     Stephen V. Falanga, Sydney J. Darling                100 Mulberry Street, 15th Floor                                                              Newark                      NJ              07102
8436536      SCHMALE, CONNOR M.                                    Address on file
8757219      SCHMALFUSS, PAUL                                      Address on file
8755284      Schomer, Camille                                      Address on file
9799304      Schubert & Schubert LLC dba Fur                       319 Lafayette Street, Suite 102                                                                                                                                                                        New York                    NY              10012
8862989      Schulman, Jessica                                     Address on file
8436716      SCI INTERNATIONAL, INC.                               PO BOX 362911                                                                                                                                                                                          SAN JUAN                    PR              00936-2911
9520841      SCOTT, ALEXUS M                                       Address on file
8757676      SCOTT, ASHLEIGH                                       Address on file
10210541     Scottsdale Fashion Square LLC                         Ballard Spahr LLP                                    Dustin P. Branch, Esq.                               2029 Century Park East, Suite 800                                                            Los Angeles                 CA              90067-2909
8436981      SCOTTSDALE FASHION SQUARE PART                        11411 NORTH TATUM BLVD                                                                                                                                                                                 PHOENIX                     AZ              85028-2399
             SDG Dadeland Associates, Inc., as Trustee under
8838402      Florida Land Trust Agreement                          SDG Dadeland Associates, Inc.                        PO Box 644076                                                                                                                                     Pittsburgh                  PA              15264
             SDG Dadeland Associates, Inc., as Trustee under
8838402      Florida Land Trust Agreement                          Simon Property Group, L.P.                           Attn: Bankruptcy Department                          225 West Washington Street                                                                   Indianapolis                IN              46204
8838961      SDQ Fee, LLC                                          Attn: Stephen E. Ifeduba                             180 East Broad Street                                                                                                                             Columbus                    OH              43215
8838961      SDQ Fee, LLC                                          Frost Brown Todd LLC                                 Attn: Ronald E. Gold                                 301 East Fourth Street                                                                       Cincinnati                  OH              45202
8755282      SEABROOKS, TIA C.                                     Address on file
8437060      SEARS, ROEBUCK AND CO.                                3333 BEVERLY ROAD                                                                                                                                                                                      HOFFMAN ESTATES             IL              60179
10210160     Securitas Security Services USA, Inc                  Attn: Business SVCS MGR                              4330 Park Terrace Drive                                                                                                                           Westlake Village            CA              91361
8904496      Securitas Security Services USA, Inc.                 Attn: Jaime Bergara, Business Services Manager       4330 Park Terrace Drive                                                                                                                           Westlake Village            CA              91361
8912244      Segundo, Karen Armenta                                Address on file
8911933      Segundo, Karen Armenta                                Address on file
8776642      Select Security                                       Ivelisse DeMaio                                      241 North Plum Street                                                                                                                             Lancaster                   PA              17602
8776642      Select Security                                       P.O. Box 1707                                                                                                                                                                                          Lancaster                   PA              17608-1707
8569221      Select Staffing                                       EmployBridge                                         Attn: Justin Eccleston                               222 W Las Colinas Blvd                                   Suite 250E                          Irving                      TX              75039
8437282      SELF CRUSH                                            1700 SOUTH CENTRAL AVE                                                                                                                                                                                 LOS ANGELES                 CA              90021
9521131      SEOYOUNG INDUSTRY CO.,LTD                             2ND FLOOR                                            56 GANGNAM-DAERO 8-GIL SEOCHO-KU                                                                                                                  SEOUL                                                    KOREA
8753193      SERENA SHEFFER                                        Address on file
10186560     Seritage Growth Properties                            Gellert Scali Busenkell & Brown, LLC                 Attn: Michael Busenkell, Esq.                        1201 North Orange Street, Suite 300                                                          Wilmington                  DE              19801
10186560     Seritage Growth Properties                            Nino Cammallerti, Esq.                               500 Fifth Avenue                                                                                                                                  New York                    NY              10110
8437441      SERITAGE GROWTH PROPERTIES LP                         489 FIFTH AVENUE 18TH FLOOR                                                                                                                                                                            NEW YORK                    NY              10017
8437573      SERVICECHANNEL.COM, INC                               18 EAST 16TH STREET 2ND FLOOR                                                                                                                                                                          NEW YORK                    NY              10003
             ServiceMaster Guam Inc (now known as Service
10209811     Management Corp.)                                     P.O. Box 2767                                                                                                                                                                                          Hagatna                     GU              96932
8437576      SERVICEMASTER GUAM INC.                               P.O. BOX 2767                                                                                                                                                                                          HAGATNA                     GU              96932
9521258      SETTLE, ALEXANDRA N                                   Address on file
8437626      SEVEN HILLS V LLC                                     3812 E. PARKSIDE LN                                                                                                                                                                                    PHOENIX                     AZ               85050
9521266      SEVEN LIONS                                           1100 E. 16 TH ST UNIT 1A                                                                                                                                                                               LOS ANGELES                 CA               90021
8513378      Sewing Collection, Inc.                               3113 E. 26th Street                                                                                                                                                                                    Vernon                      CA               90058
8893486      SFC Co., LTD                                          June Yoon                                            (Suseo-dong, 5F Heerim bldg.,)                       12 Gwangpyeong-ro 56-gil                                 Gangnam-gu                          Seoul                                        06367       Korea, Republic of
10186787     Shanghai Fei Chuan Imp & Exp Corp                     Room 312 Building 25, No. 664, Xinua Road            Changling District                                                                                                                                Shanghai                                     201103      China
10186787     Shanghai Fei Chuan Imp & Exp Corp                     Room 710 Carhongjufu Edifice, No. 1079               Wazhong Road                                                                                                                                      Shanghai                    Minhang District 201103      China
10186985     Shanghai Feichuan Imp & Exp Corp                      Rm 312 Building 25, No. 664                          Xinhua Road, Changling District                                                                                                                   Shanghai                                                 China
10186985     Shanghai Feichuan Imp & Exp Corp                      S&M Industrial Shanghai Co., Ltd                     Rm710 Canhongjufu                                    Edifice, No. 1079, Wuzhong Road                          Minhang District                    Shanghai                                                 China
8753200      SHANNEL FORD                                          c/o Jones Legal, Inc                                 3637 Arlington Ave. Ste D                                                                                                                         Riverside                   CA              92506
8753200      SHANNEL FORD                                          JONES LEGAL                                          931 HAVEN AVENUE                                                                                                                                  RANCHO CUCAMONGA            CA              91730
                                                                   NO.1 & NO. 106, JINPU ROAD, DIEJIN INDUSTRIAL ZONE
8437894      SHANTOU BAOMA PROCESSING                              3, DAXUE                                                                                                                                                                                               JINPING DISTRICT, SHANTOU                                CHINA
8437895      SHANTOU SINOTIME INT'L TRADE LTD                      2/F, 1ST BUILDING, NORTH AREA                        DANXIA VILLAGE, HUASAN ROAD                                                                                                                       SHANTOU                                     515000       CHINA

8865917      Shantou Sinotime Int'l Trade LTD c/o Finance One, Inc. Finance One, Inc.                                   801 S Grand Avenue                                   Ste 1000                                                                                     Los Angeles                 CA              90017

8862851      Shantou Sinotime Int'l Trade Ltd c/o Finanec One, Inc. Finance One, Inc.                                   801 S Grand Avenue Ste 1000                                                                                                                       Los Angeles                 CA              90017
                                                                    ROOM 1301, FINANCIAL CENTER BUILDING, NO. 56
8437900      SHAOXING NEWTEX IMP&EXP CO., LTD                       MEILONGHU ROAD                                                                                                                                                                                        ZHEJIANG                                    312000       CHINA
8438065      SHAWN & ELLIOT DBA SESI JEWELRY USA                    3915 W. 7TH STREET #407                                                                                                                                                                               LOS ANGELES                 CA              90005
             Shawna Kirkby, as personal representative of the
9266484      estate of Marcia Learned, deceased                     Address on file
8438074      SHAZURI LLC                                            405 13TH ST                                                                                                                                                                                           CARLSTADT                   NJ              07072
8751263      SHEINFELD, ISAIAH                                      Address on file
8751263      SHEINFELD, ISAIAH                                      Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                        Page 43 of 56
                                                                                                                                                       Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 59 of 85




                                                                                                                                                                                  Exhibit B
                                                                                                                                                                            Claimants Service List
                                                                                                                                                                           Served via first class mail

   MMLID                               NAME                                           ADDRESS 1                                         ADDRESS 2                                             ADDRESS 3                      ADDRESS 4                      CITY        STATE       ZIP               COUNTRY
8326706      SHELBY COUNTY TRUSTEE                              P.O. BOX 2751                                                                                                                                                            MEMPHIS                   TN           38101-2751
8912505      Shen, Karen                                        Address on file
9806638      Sheppard Mullin Richter & Hampton, LLP             Attn: Matt Roethle                               333 South Hope Street, 43rd Floor                                                                                       Los Angeles               CA           90071
9806638      Sheppard Mullin Richter & Hampton, LLP             Attn: Michael T. Driscoll, Esq.                  30 Rockefeller Plaza                                                                                                    New York                  NY           10112
8803882      Sheppard, Mullin, Richter & Hampton LLP            Attn: Richard W. Brunette                        333 S. Hope Street, 43rd Floor                                                                                          Los Angeles               CA           90071
9792390      Sherman Oaks Fashion Associates, LP                c/o Barclay Damon, LLP                           Attn: Niclas A. Ferland, Esq.                      545 Long Wharf Drive, 9th Floor                                      New Haven                 CT           06510
8895228      Sherman Oaks Fashion Associates, LP                c/o Barclay Damon, LLP                           Attn: Niclas Ferland                               545 Long Wharf Drive, 9th Floor                                      New Haven                 CT           06511
8438380      SHILLING, LAUREL D.                                Address on file
8438404      SHINE JEWELRY CO.                                  HOU TAO LIN VILLAGE, CHENYANG                                                                                                                                            QINGDAO                                123456     CHINA
9521623      SHINEFULL INC.                                     1458 S SAN PEDRO ST. L-43                                                                                                                                                LOS ANGELES               CA           90015
9521623      SHINEFULL INC.                                     CHRISTAN YOUNG                                   9841 ALBURTIS AVE                                  UNIT 30                                                              SANTA FE SPRINGS          CA           90670
8438467      SHOE MAGNATE                                       1361 MARION CT                                                                                                                                                           CITY OF INDUSTRY          CA           91748
9305937      SHOE MAGNATE, INC.                                 1361 S. MARION CT                                                                                                                                                        CITY OF INDUSTRY          CA           91745
8438491      SHOPCORE PROPERTIES, L.P.                          50 S. 16TH STREET                                TWO LIBERTY PLACE SUITE 3325                                                                                            PHILADELPHIA              PA           19102
8907743      Shoppes At Buckland Hills, LLC                     c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                           Chicago                   IL           60654-1607
8438492      SHOPPING CENTER ASSOCIATES                         9136 PAYSPHERE CIRCLE                                                                                                                                                    CHICAGO                   IL           60674
8904681      Shopping Center Associates                         Simon Property Group, LP                         Bankruptcy Department                              225 West Washington Street                                           Indianapolis              IN           46204
8903380      Shops at Mission Viejo, LLC                        7415 Solution Center                                                                                                                                                     Chicago                   IL           60677
8438493      SHOPS AT MISSION VIEJO, LLC                        7415 SOLUTION CENTER                                                                                                                                                     CHICAGO                   IL           60677-7004
8903380      Shops at Mission Viejo, LLC                        Simon Property Group, LP                         225 West Washington Street                                                                                              Indianapolis              IN           46204
8322549      Shops At Tanforan Associates, LLC                  Attn: Joan Glenn-Katzakis                        Associate General Counsel                          600 Superior Avenue, Suite 1500                                      Cleveland                 OH           44114
8322549      Shops At Tanforan Associates, LLC                  Kelley Drye & Warrren LLP                        Robert L. Lehane, Esq.                             101 Park Ave                                                         New York                  NY           10178
8438498      SHOPS AT TANFORAN REIT, INC.                       P.O. BOX 398352                                                                                                                                                          SAN FRANCISCO             CA           94139-8352
8892798      Short Hills Associates, L.L.C.                     c/o The Taubman Company LLC                      Attn: Andrew S. Conway                             200 East Long Lake Road, #300                                        Bloomfield HIlls          MI           48304
8438508      SHORT HILLS ASSOCIATES, LLC                        PO BOX 67000                                     DEPARTMENT 53501                                                                                                        DETROIT                   MI           48267-0535
8438561      SHOW-IN INTERNATIONAL                              801 S GARFIELD AVE,STE 218                                                                                                                                               ALHAMBRA                  CA           91801
9568931      Show-In International Inc                          801 S Garfield Ave, Ste 218                                                                                                                                              Alhambra                  CA           91801
9556043      Show-International Inc                             Ste 218, 801 S. Garfield Ave                                                                                                                                             Alhambra                  CA           91801
8842315      Shun Hing Hong Ltd                                 24/F, Unit 55A, Regent’s Park Prince Ind. Blgd   706, Prince Edward East Road, San Po Kong                                                                               Kowloon                                           Hong Kong
8763499      SIDECAR                                            JUSTIN SMITH                                     1 S. BROAD STREET, 20TH FLOOR                                                                                           PHILADELPHIA              PA           19107
8906781      Siemens Industry, Inc.                             Karen Zimbler, Paralegal                         1000 Deerfield Parkway                                                                                                  Buffalo Grove             IL           60089
8906781      Siemens Industry, Inc.                             Stephanie Mitchell                               800 North Point Parkway                                                                                                 Alpharetta                GA           30005
8771773      Sierra Pacific Power Company dba NV Energy         PO Box 10100                                                                                                                                                             Reno                      NV           89520
8771773      Sierra Pacific Power Company dba NV Energy         Susana Maria Garcia                              6100 Neil Road                                                                                                          Reno                      NV           89511
8438739      SIGMA ENTERPRISES, LLC                             1395 COMMERCE DRIVE                                                                                                                                                      MENDOTA HEIGHTS           MN           55120
8438741      SIGNATURE 8                                        1004 CROCKER ST.                                                                                                                                                         LOS ANGELES               CA           90021
8438764      SILCO FIRE PROTECTION COMPANY                      10765 MEDALLION DR                                                                                                                                                       CINCINATTI                OH           45241
8911472      Silva, Georgina                                    Address on file
10491928     Silva, Georgina                                    Address on file
8890884      Silva, Rosa Maria                                  Address on file
8911209      Silver Spring Retail, LLC                          Austin McMullen                                  1600 Division Street, Suite 700                                                                                         Nashville                 TN           37203
8906801      Silverdale CenterCal, LLC                          Ballard Spahr LLP                                Dustin P. Branch, Esq.                             2029 Century Park East, Suite 800                                    Los Angeles               CA           90067
8759918      Simko, Giselle                                     Address on file
8438974      SIMMONS & SIMMONS LLP                              5 BOULEVARD DE LA MADELEINE                                                                                                                                              PARIS                                  75001        FRANCE
8570757      Simmons, DeAndrea                                  Address on file
8912286      Simmons, Lakiesha                                  Address on file
8630040      SIMMONS, VALETTA                                   Address on file
8630040      SIMMONS, VALETTA                                   Address on file
8892268      Simon Financing Partnership, LP                    Simon Financing Partnership LP Folsom            Premium Outlets                                    PO Box 822997                                                        Philadelphia              PA           19182
8892268      Simon Financing Partnership, LP                    Simon Property Group, LP                         Bankruptcy Department                              225 West Washington Street                                           Indianapolis              IN           46204
8439215      SIMON PROPERTY GROUP (TEXAS) LP                    867729 RELIABLE PARKWAY                                                                                                                                                  CHICAGO                   IL           60686-0077
8894449      Simon Property Group (Texas), L.P.                 867620 Reliable Parkway                                                                                                                                                  Chicago                   IL           60686
8867561      Simon Property Group (Texas), L.P.                 867925 Reliable Parkway                                                                                                                                                  Chicago                   IL           60686
8867561      Simon Property Group (Texas), L.P.                 Attn: Bankruptcy                                 225 W. Washington Street                                                                                                Indianapolis              IN           46204
8894449      Simon Property Group (Texas), L.P.                 c/o Simon Property Group, LP                     Attn: Ronald M. Tucker                             225 W Washington Street                                              Indianapolis              IN           46204
8893394      Simon Property Group (Texas), LP                   867728 Reliable Parkway                                                                                                                                                  Chicago                   IL           60686
8893394      Simon Property Group (Texas), LP                   Simon Property Group, LP                         Bankruptcy Department                              225 West Washington Street                                           Indianapolis              IN           46204
8439216      SIMON PROPERTY GROUP LP                            7700 E. KELLOGG, SUITE 1300                                                                                                                                              WICHITA                   KS           67207
8439217      SIMON PROPERTY GROUP, INC                          3788 PAYSPHERE CIRCLE                            OCEAN COUNTY MALL                                                                                                       CHICAGO                   IL           60674
8893335      Simon Property Group, Inc.                         3788 Paysphere Circle                                                                                                                                                    Chicago                   IL           60674
8893335      Simon Property Group, Inc.                         Bankruptcy Department                            225 West Washington Street                                                                                              Indianapolis              IN           46204
8825702      Simon Property Group, L.P.                         867655 Reliable Parkway                                                                                                                                                  Chicago                   IL           60686
8825702      Simon Property Group, L.P.                         Attn: Bankruptcy Department                      225 West Washington Street                                                                                              Indianapolis              IN           46204
10204376     Simon Property Group, LP                           Attn: Bankruptcy Department                      225 W Washington Street                                                                                                 Indianapolis              IN           46204
8754208      SIMON, ELAYNA G.                                   Address on file
8826509      Simon/PREIT Gloucester Development, LLC            PO Box 776118                                                                                                                                                            Chicago                   IL           60677
8826509      Simon/PREIT Gloucester Development, LLC            Simon Property Group, L.P.                       Attn: Bankruptcy Department                        225 West Washinton Street                                            Indianapolis              IN           46204
             Simply Clothing Company Limited c/o Finance One,
8842274      Inc.                                               Attn: Stephen Kim                                801 S Grand Avenue Ste 1000                                                                                             Los Angeles               CA           90017
9522346      SINGLETON, TYSHEONA G                              Address on file
8866667      Sinoproud Imp&Exp Co., Ltd c/o Finance One, Inc.   801 S Grand Avenue Ste 1000                                                                                                                                              Los Angeles               CA           90017
9554967      Sinoproud Import & Export Corp                     Brown & Joseph, LLC                              c/o Peter Geldes                                   PO Box 249                                                           Itasca                    IL           60143
8439625      SK WELDING INC                                     5727 ALBA ST                                                                                                                                                             LOS ANGELES               CA           90058
8439654      SKIN RESEARCH LTD                                  UNIT 3, 80-80 WHITE LION ST                                                                                                                                              LONDON                                 NI 9PF       UNITED KINGDOM
8439656      SKINDINAVIA, INC.                                  1405 STATION CIR                                                                                                                                                         DEDHAM                    MA           02026
8439656      SKINDINAVIA, INC.                                  7702 EAST DOUBLETREE RANCH ROAD                                                                                                                                          SCOTTSDALE                AZ           85258
                                                                UNIT 11, TOWERS BUSINESS PARK, CAREY WAY,
8439662      SKINNYDIP LIMITED                                  WEMBLEY                                                                                                                                                                  LONDON                                 HA9          UNITED KINGDOM
8439685      SKY EAGLE LOGISTICS, INC.                          247 E REDONDO BEACH BLVD                                                                                                                                                 GARDENA                   CA           90248
8439686      SKYN ICELAND, LLC                                  56 WEST 45TH STREET, 18TH FLOOR                                                                                                                                          NEW YORK                  NY           10036
8439700      SLALOM LLC                                         821 2ND AVE. SUITE 1900                                                                                                                                                  SEATTLE                   WA           98104
8439803      SM EASTLAND MALL, LLC                              401 WILSHIRE BLVD., STE 700                                                                                                                                              SANTA MONICA              CA           90401




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                               Page 44 of 56
                                                                                                                                                           Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 60 of 85




                                                                                                                                                                                      Exhibit B
                                                                                                                                                                                Claimants Service List
                                                                                                                                                                               Served via first class mail

   MMLID                                     NAME                                       ADDRESS 1                                         ADDRESS 2                                           ADDRESS 3                                                ADDRESS 4                      CITY        STATE       ZIP              COUNTRY
10210318     SM Eastland Mall, LLC                                 Dustin P. Branch, Esq.                         Ballard Spahr LLP                                     2029 Century Park East, Suite 800                                                              Los Angeles           CA           90067-2909
8332269      Smith County                                          Linebarger Goggan Blair & Sampson, LLP         Elizabeth Weller and Laurie A Spindler                2777 N. Stemmons Frwy Ste 1000                                                                 Dallas                TX           75207
8755228      SMITH, ASIAH                                          Address on file
9522702      SMITH, ASIAH E                                        Address on file
8440147      SMITH, DAMARION                                       Address on file
8440147      SMITH, DAMARION                                       Address on file
8440234      SMITH, EBONI C.                                       Address on file
8440654      SMITH, RACHEL R.                                      Address on file
8819487      Smith, Shayla J.                                      Address on file
8756449      SMITH, TABITHA A.                                     Address on file
8754275      SMITH, TIMOTHY J.                                     Address on file
8755043      SMOOT, DAEJA                                          Address on file
8516672      SMUD                                                  PO Box 15830                                   Attn: A255                                                                                                                                           Sacramento            CA           95817
                                                                   4FL., NO.58 LANE 316 RUEI GUANG ROAD, NEI HU
9522888      SNDZ ASIA CORP.                                       DISTRICT                                                                                                                                                                                            TAIPEI                             11492        TAIWAN
8893541      Snogen Green Co, Ltd                                  Kevin Joung                                    12 Gwangpyeong-ro 56-gil,Gangnam-Gu                                                                                                                  Seoul                              06367        Korea, Republic of
8513388      SNOHOMISH COUNTY PUD #1                               PO BOX 1107                                                                                                                                                                                         EVERETT               WA           98206
8440974      SNP CREATIVE DESIGN CO., LIMITED                      FLAT 5, 4/F FO TAN IND CTR 26-28                                                                                                                                                                    FOTAN                                           HONG KONG
8612765      SoCalGas                                              PO Box 30337                                                                                                                                                                                        Los Angeles           CA           90030
8441016      SOCM I, LLC                                           1600 E FRANKLIN AVE.                           C/O CENTERCAL PROPERTIES, LLC                                                                                                                        EL SEGUNDO            CA           90245
10210035     SOCM I, LLC                                           Ballard Spahr LLP                              Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                              Los Angeles           CA           90067-2909
                                                                   C/O: MICHAEL N. MANOLAKIS FERRO, KUBA,
8441018      SOCORRO ROMERO                                        MANGANO, SKLYAR, P.C.                          825 VETERANS HIGHWAY                                                                                                                                 HAUPPAUGE             NY           11788
8441029      SOF-IX PB OWNER LP                                    STE. 3600                                      1 EAST WACKER DR.                                                                                                                                    CHICAGO               IL           60601
8441043      SOIEBLU                                               1100 S. SAN PEDRO ST. #D-6                                                                                                                                                                          LOS ANGELES           CA           90015
8858299      Sol Trading Co., KR                                   Attn: Sangil Kim                               Room #209, Younfdong Techno Tower                     103, Achasan-ro, Seoungdong-gu                                                                 Seoul                              04794        Korea, Republic of
8862862      SOL Trading Co.,KR                                    Sangil Kim                                     Room #209, Youngdong Techno Tower                     103, Achasan-ro, Seoungdong-gu                                                                 Seoul                              04794        Korea, Republic of
9784602      SOL TRADING CO.,KR                                    SAMGIL KIM                                     ROOM #209, YOUNGDONG TECHNO                           TOWER 103, ACHASAN-RO                                    SEOUNGDONG-GU                         SEOUL                              04794        REPUBLIC OF KOREA
8910112      Solano Mall LP                                        Ballard Spahr LLP                              Dustin P. Branch, Esq                                 2029 Century Park East Suite 800                                                               Los Angeles           CA           90067
9523008      SOLEX                                                 163,SONGI-RO,SONGPA-GU                                                                                                                                                                              SEOUL                              05827        KOREA
8441112      SOLEX                                                 163,SONGI-RO,SONGPA-GU                                                                                                                                                                              SEOUL                              05827        KOREA, REPUBLIC OF
9523008      SOLEX                                                 Wiirubank Jungang By.                          1F, ZT Venture B/D                                    78. Gayak-Dibg                                           Songpa-gu                             Seoul                              Korea
9523011      Solid Clothing, Inc. DBA ZAM Co.                      1506 S. Los Angeles St.                                                                                                                                                                             Los Angeles           CA           90015
8441265      SOLUCORE, LLC                                         100 PARK AVE, 16TH FLOOR                                                                                                                                                                            NEW YORK              NY           10017
8771951      Solutions Management, Inc.                            PO Box 1027                                                                                                                                                                                         Remsenburg            NY           11960
10210989     Somerset Collection Limited Partnership               Address on file
8441275      SOMERSET COLLECTION LP                                SUITE 427                                      100 GALLERIA OFFICENTRE                                                                                                                              SOUTHFIELD            MI           48034
8840127      Somersville Town Center Equities                      Management Office                              2556 Somersville Road                                                                                                                                Antioch               CA           94509
8441305      SONG, ASHLEY                                          Address on file
8402948      SONGY, MARKEISHA                                      Address on file
10202508     Sonia Martinez and S.M., A Minor                      Address on file
8753227      SONIA MARTINZEZ AND S. M., A MINOR                    Address on file
10210063     Sony Interactive Entertainment America LLC            A.Y. Strauss LLC                               Heike M. Vogel, Esq. & Eric H. Horn, Esq.             101 Eisenhower Parkway, Suite 412                                                              Roseland              NJ           07068
10210063     Sony Interactive Entertainment America LLC            Ciema Salem / Dan Herp                         2207 Bridgepointe Parkway                                                                                                                            San Mateo             CA           94404
8903233      Sony Interactive Entertainment LLC                    A.Y. Strauss                                   Heike M. Vogel, Esq. / Eric H. Horn, Esq.             10 Times Square, 5th Floor                                                                     New York              NY           10018
10210800     Sony Interactive Entertainment LLC                    A.Y. Strauss LLC, Heike Vogel and Eric Horn    101 Eisenhower Parkway, Suite 412                                                                                                                    Roseland              NJ           07068
10210800     Sony Interactive Entertainment LLC                    Attn: Ciema Salem and Dan Herp                 2207 Bridgepointe Parkway                                                                                                                            San Mateo             CA           94404
8903233      Sony Interactive Entertainment LLC                    Attn: Dan Herp                                 2207 Bridgepointe Pkwy                                                                                                                               San Mateo             CA           94404
8933173      Soriano, Angelica                                     Address on file
8759774      SORONDO, STEVEN I.                                    Address on file
9523154      SOSA, PAYTON S                                        Address on file
8441523      SOTO RODRIGUEZ, MARTHA L                              Address on file
8441688      SOUTH BAY CENTER SPE, LLC                             PO BOX 72056                                                                                                                                                                                        CLEVELAND             OH           44192-0056
8907166      SOUTH BAY CENTER SPE. LLC                             Kelley Drye & Warren LLP                       101 Park Avenue                                       Attn: Robert L. LeHane, Esq                                                                    New York              NY           10178
8907166      SOUTH BAY CENTER SPE. LLC                             QIC Properties Us, Inc.                        Joan Glenn-Katzakis                                   Associate General Counsel                                600 Superior Avenue East Suite 1500   Cleveland             OH           44114
8326700      SOUTH CAROLINA DEPARTMENT OF REVENUE                  PO BOX 12265                                                                                                                                                                                        COLUMBIA              SC           29211
             South County Shoppingtown, LLC, by CBL & Associates
8865894      Management, Inc., its managing agent                  Caleb Holzaepfel                               736 Georgia Avenue, Suite 300                                                                                                                        Chattanooga           TN           37402
             South County Shoppingtown, LLC, by CBL & Associates
8865894      Management, Inc., its managing agent                  Gary Roddy                                     CBL & Associates Management, Inc.                     2030 Hamilton Place Boulevard, Suite 500                                                       Chattanooga           TN           37421
8867261      South Hills Village Associates, L.P.                  9162 Paysphere Circle                                                                                                                                                                               Chicago               IL           60674
8867261      South Hills Village Associates, L.P.                  Simon Property Group, L.P.                     Bankruptcy Department                                 225 West Washington Street                                                                     Indianapolis          IN           46204
8441700      SOUTH PLAINS LP                                       WILSHIRE BLVD., STE. 700                                                                                                                                                                            SANTA MONICA          CA           90401
8826701      Southdale Center, LLC                                 PO Box 404874                                                                                                                                                                                       Atlanta               GA           30384
8826701      Southdale Center, LLC                                 Simon Property Group, L.P.                     Attn: Bankruptcy Department                           225 West Washington Street                                                                     Indianapolis          IN           46204
8612846      Southern Connecticut Gas Company                      100 Marsh Hill Road                                                                                                                                                                                 Orange                CT           06477
8441717      SOUTHLAKE INDIANA LLC                                 1 EAST WACKER DRIVE, SUITE 360                                                                                                                                                                      CHICAGO               IL           60601
8441717      SOUTHLAKE INDIANA LLC                                 2109 Southlake Mall                                                                                                                                                                                 Merrillville          IN           46410
10210293     Southlake Indiana LLC                                 Ballard Spahr LLP                              Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                              Los Angeles           CA           90067-2909
8908603      Southland Center, LLC                                 c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                                        Chicago               IL           60654-1607
8906015      Southland Mall L.P.                                   c/o Brookfield Property REIT, Inc.             350 N. Orleans St.                                    Suite 300                                                                                      Chicago               IL           60654-1607
10210440     Southpark Mall LLC                                    Address on file
8441721      SOUTHPARK MALL, LLC                                   1 EAST WACKER DRIVE, SUITE 3600                                                                                                                                                                     CHICAGO               IL           60601
8906058      Southpoint Mall, LLC                                  c/o Brookfield Property REIT, Inc.             350 N. Orleans St.                                    Suite 300                                                                                      Chicago               IL           60654-1607
8906572      Southwest Plaza LLC                                   c/o Brookfield Property REIT, Inc.             350 N. Orleans St, Suite 300                                                                                                                         Chico                 IL           60654-1607
8441760      SP PLUS CORPORATION                                   189 THE GROVE DRIVE                                                                                                                                                                                 LOS ANGELES           CA           90036-6226
8441766      SPACO INC.                                            3461 E 14TH ST                                                                                                                                                                                      LOS ANGELES           CA           90023
8751272      SPARKS, KELLEE                                        Address on file
8751272      SPARKS, KELLEE                                        Address on file
9212009      SpeedPro Imaging                                      2053 SE 37th St STE E.                                                                                                                                                                              Grimes                IA           50111
8756020      SPENCE, JADE                                          Address on file
8903501      SPG Houston Holdings, L.P                             Simon Property Group, L.P.                     Bankruptcy Department                                 225 West Washington Street                                                                     Indianapolis          IN           46204




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                   Page 45 of 56
                                                                                                                                                        Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 61 of 85




                                                                                                                                                                                   Exhibit B
                                                                                                                                                                             Claimants Service List
                                                                                                                                                                            Served via first class mail

   MMLID                                     NAME                                       ADDRESS 1                                           ADDRESS 2                                          ADDRESS 3                      ADDRESS 4                    CITY        STATE       ZIP           COUNTRY
8441993      SPIN MASTER, INC                                     PMB#10053,300 INTERNATIONAL DR. SUITE 100                                                                                                                               WILLIAMSVILLE           NY           14221
8920574      Spire Missouri FKA Laclede Gas Company               c/o MGE Bankruptcy                               700 Market St                                                                                                          Saint Louis             MO           63101
8864104      Spire Missouri FKA Missouri Gas Energy               C/O MGE Bankruptcy                               700 Market Street                                                                                                      Saint Louis             MO           63101
9212209      Spokane County Treasurer                             Attn: Bankruptcy Dept.                           PO Box 2165                                                                                                            Spokane                 WA           99210-2165
8907074      Spokane Mall L.L.C.                                  c/o Brookfield Property REIT, Inc.               350 N. Orleans St., Suite 300                                                                                          Chicago                 IL           60654-1607
8498865      Spring Branch Independent School District            Owen M. Sonik                                    1235 North Loop West                              Suite 600                                                            Houston                 TX           77008
8498865      Spring Branch Independent School District            P.O. Box 19037                                                                                                                                                          Houston                 TX           77224
10569286     SPRING HAZE INC                                      1015 S. CROCKER ST #S14                                                                                                                                                 LOS ANGELES             CA           90021
8442073      SPRING HAZE INC                                      1015 S. CROCKER ST #S-14                                                                                                                                                LOS ANGELES             CA           90021
8442111      SPS COMMERCE, INC                                    SOUTH SEVENTH STREET SUITE 1000                                                                                                                                         MINNEAPOLIS             MN           55402
9784615      SRE Boardwalk LLC                                    c/o Thompson Hine LLP                            Louis F. Solimine                                 312 Walnut Street - Suite 1400                                       Cincinnati              OH           45202
8906699      SRE Boardwalk LLC                                    Joe Concepcion                                   Singerman Real Estate, LLC                        980 N Nichigan Avenue                                                Chicago                 IL           60611
9784615      SRE Boardwalk LLC                                    Singerman Real Estate, LLC                       Joe Concepcion, Principal                         980 N Michigan Avenue                                                Chicago                 IL           60611
8912377      SRE Ontario LLC                                      c/o Thompson Hine LLP                            Louis F. Solimine                                 312 Walnut Street - Suite 1400                                       Cincinnati              OH           45202
8912377      SRE Ontario LLC                                      Singerman Real Estate, LLC                       Joe Concepcion                                    980 N. Michigan Avenue                                               Chicago                 IL           60611
8906953      ST Mall Owner LLC                                    c/o Ballard Spahr LLP                            Attn: Dustin P. Branch, Esq.                      2029 Century Park East, Suite 800                                    Los Angeles             CA           90067
9533376      St Mall Owner LLC                                    Address on file
8759380      ST SAUVEUR, ALLYSON                                  Address on file
8442184      ST SAUVEUR, ALLYSON M.                               Address on file
             St. Clair Square SPE, LLC, by CBL & Associates
8865927      Management, Inc., its managing agent                 Caleb Holzaepfel                                 736 Georgia Avenue, Suite 300                                                                                          Chattanooga             TN           37402
             St. Clair Square SPE, LLC, by CBL & Associates
8865927      Management, Inc., its managing agent                 CBL & Associates Management, Inc.                Gary Roddy                                        2030 Hamilton Place Boulevard, Suite 500                             Chattanooga             TN           37421
8442188      ST. JOHN LAND COMPANY                                136 EL CAMINO DRIVE SUITE 416                                                                                                                                           BEVERLY HILLS           CA           90212
                                                                  FLAT/RM 1612 16/F STERLING CENTRE NO.11 CHEUNG
8763281      STABLEWAYS INTERNATIONAL (FASHION) LIMIT             YUE STREET                                                                                                                                                              CHEUNG SHA WAN                       200032       HONG KONG
                                                                  FLAT/RM 1612 16/F STERLING CENTRE NO.11 CHEUNG
9523560      STABLEWAYS INTERNATIONAL (FASHION) LIMITED           YUE STREET                                                                                                                                                              CHEUNG SHA WAN                                    HONG KONG
9297262      Stanislaus County Tax Collector                      1010 10th Street, Suite 2500                                                                                                                                            Modesto                 CA           95354
9297260      Stanislaus County Tax Collector                      PO Box 859                                                                                                                                                              Modesto                 CA           95353
9297262      Stanislaus County Tax Collector                      PO Box 859                                                                                                                                                              Modesto                 CA           95354
8493230      Staples Business Advantage                           PO Box 105748                                                                                                                                                           Atlanta                 GA           30348
8493230      Staples Business Advantage                           Tom Riggleman                                    7 Technology Circle                                                                                                    Columbia                SC           29203
8753753      STAPLES INC.                                         POST OFFICE BOX 660409                                                                                                                                                  DALLAS                  TX           75266-0409
10210471     Star-West Chicago Ridge LLC                          Address on file
8442482      STAR-WEST CHICAGO RIDGE, LLC                         1 EAST WACKER DRIVE, SUITE 3600                                                                                                                                         CHICAGO                 IL           60601
8442485      STAR-WEST FRANKLIN PARK MALL, LLC                    1 EAST WACKER DRIVE, SUITE 3600                                                                                                                                         CHICAGO                 IL           60601
10211128     Star-West Gateway Mall, LLC                          Address on file
9212000      Star-West Gateway, LLC                               Ballard Spahr LLP                                Dustin P. Branch, Esq.                            2029 Century Park East, Suite 800                                    Los Angeles             CA           90067
8442488      STAR-WEST GREAT NORTHERN MALL,                       1 EAST WACKER DRIVE STE 3600                                                                                                                                            CHICAGO                 IL           60601
8442490      STAR-WEST PARKWAY MALL, LP                           SUITE 3600                                       1 EAST WACKER DRIVE                                                                                                    CHICAGO                 IL           60601
8460896      State of Alabama Unclaimed Property Division         P.O. BOX 302520                                                                                                                                                         MONTGOMERY              AL           36130-2520
8460901      State of Alaska Unclaimed Property Division          STATE OF ALASKA - TREASURY DIVISION              PO BOX 110405                                                                                                          JUNEAU                  AK           99811-0405
8460907      State of Arizona Unclaimed Property Division         1600 W MONROE DIVISION CODE:10                                                                                                                                          PHOENIX                 AZ           85007-2650
8460912      State of Arkansas Unclaimed Property Division        ARKANSAS AUDITOR OF STATE                        1401 WEST CAPITOL AVENUE, SUITE 325                                                                                    LITTLE ROCK             AR           72201
8460917      State of California Unclaimed Property Division      CALIFORNIA STATE CONTROLLER'S OFFICE             10600 WHITE ROCK ROAD, SUITE 141                                                                                       RANCHO CORDOVA          CA           95670
8460922      State of Colorado Unclaimed Property Division        THE GREAT COLORADO PAYBACK OFFICE                1580 LOGAN ST., STE. 500                                                                                               DENVER                  CO           80203
8460927      State of Connecticut Unclaimed Property Division     OFFICE OF THE STATE TREASURER                    PO BOX 5065                                                                                                            HARTFORD                CT           06102
9213017      State of Connecticut Unclaimed Property Division     Office of the Treasurer                          UCPD Division                                     165 Capitol Avenue                                                   Hartford                CT           06106
9213017      State of Connecticut Unclaimed Property Division     Pullman & Comley LLC                             E. Austin, Esq                                    850 Main Street, 8th Floor                                           Bridgeport              CT           06601
9293538      State of Florida - Department of Revenue             Frederick F. Rudzik, Esq                         P.O. Box 6668                                                                                                          Tallahassee             FL           32314-6668
9293538      State of Florida - Department of Revenue             P.O. Box 8045                                                                                                                                                           Tallahassee             FL           32314-8045
8460944      State of Florida Unclaimed Property Bureau           FLORIDA DEPARTMENT OF FINANCIAL SERVICES         200 E. GAINES STREET                                                                                                   TALLAHASSEE             FL           32399-0358
8460949      State of Georgia Unclaimed Property Division         1800 CENTURY BOULEVARD, NE                                                                                                                                              ATLANTA                 GA           30345
8460949      State of Georgia Unclaimed Property Division         GEORGIA DEPARTMENT OF REVENUE                    LOCAL GOVERNMENT SERVICES                         1800 CENTURY BOULEVARD, NE                                           ALTANTA                 GA           30345
8460954      State of Hawaii Unclaimed Property Division          DEPARTMENT OF BUDGET AND FINANCE                 P. O. BOX 150                                                                                                          HONOLULU                HI           96810
8460959      State of Idaho Unclaimed Property Program            11321 W. CHINDEN BLVD.                                                                                                                                                  BOISE                   ID           83714-1021
8460959      State of Idaho Unclaimed Property Program            STATE TAX COMMISSION                             304 N. 8TH ST., SUITE 308                                                                                              BOISE                   ID           83702-5834
8460965      State of Illinois Unclaimed Property Division        OFFICE OF STATE TREASURER                        P.O. BOX 19495                                                                                                         SPRINGFIELD             IL           62794-9495
8460970      State of Indiana Unclaimed Property Division         OFFICE OF THE ATTORNEY GENERAL                   PO BOX 2504                                                                                                            GREENWOOD               IN           46142
8460975      State of Iowa Unclaimed Property Division            GREAT IOWA TREASURE HUNT                         LUCAS STATE OFFICE BUILDING                       321 E. 12TH ST., 1ST FLOOR.                                          DES MOINES              IA           50319
8460980      State of Kansas Unclaimed Property Division          KANSAS STATE TREASURER                           900 SW JACKSON, SUITE 201                                                                                              TOPEKA                  KS           66612-1235
8460985      State of Kentucky Unclaimed Property Division        KENTUCKY STATE TREASURY                          1050 US HIGHWAY 127 SOUTH, SUITE 100                                                                                   FRANKFORT               KY           40601
8460990      State of Louisiana Unclaimed Property Division       OFFICE OF THE STATE TREASURER                    P.O. BOX 91010                                                                                                         BATON ROUGE             LA           70821-9010
8460995      State of Maine Unclaimed Property Division           OFFICE OF THE STATE TREASURER                    ATTN: UNCLAIMED PROPERTY                          39 STATE HOUSE STATION                                               AUGUSTA                 ME           04333
8461000      State of Maryland Unclaimed Property Unit            COMPTROLLER OF MARYLAND                          301 W. PRESTON STREET                                                                                                  BALTIMORE               MD           21201-2385

8461005      State of Massachusetts Unclaimed Property Division   DEPARTMENT OF THE STATE TREASURER                ABANDONED PROPERTY DIVISION                       ONE ASHBURTON PLACE, 12TH FLOOR                                      BOSTON                  MA           02108-1608
8461015      State of Minnesota Unclaimed Property Program        MINNESOTA DEPARTMENT OF COMMERCE                 85 7TH PLACE EAST, SUITE 500                                                                                           ST. PAUL                MN           55101-2198
8516775      State of Minnesota, Department of Revenue            Minnesota Revenue                                PO Box 64447 - BKY                                                                                                     St. Paul                MN           55164-0447
8869309      State of Minnesota, Department of Revenue            PO Box 64447 - BKY                                                                                                                                                      St Paul                 MN           55164-0447
8461020      State of Mississippi Unclaimed Property Division     MISSISSIPPI TREASURY                             PO BOX 138                                                                                                             JACKSON                 MS           39205
8461025      State of Missouri Unclaimed Property Section         STATE TREASURER’S OFFICE                         P.O. BOX 1004                                                                                                          JEFFERSON CITY          MO           65102-1272
8461030      State of Montana Unclaimed Property Division         DEPARTMENT OF REVENUE                            ATTN: UNCLAIMED PROPERTY                          P.O. BOX 5805                                                        HELENA                  MT           59604-5805
8461036      State of Nebraska Unclaimed Property Division        OFFICE OF THE STATE TREASURER                    809 P ST                                                                                                               LINCOLN                 NE           68508
8920210      State of Nevada Department of Taxation               Att: Bankruptcy Section                          555 E. Washington Avenue #1300                                                                                         Las Vegas               NV           89101
8461042      State of Nevada Unclaimed Property Division          OFFICE OF THE STATE TREASURER                    555 E WASHINGTON AVENUE, SUITE 4200                                                                                    LAS VEGAS               NV           89101-1070
             State of Nevada, Treasurer's Office, Unclaimed
10692867     Property Division                                    555 East Washington, Suite 5200                                                                                                                                         Las Vegas               NV           89101

8461047      State of New Hampshire Unclaimed Property Division TREASURY DEPARTMENT                                25 CAPITOL STREET, ROOM 205                                                                                            CONCORD                 NH           03301




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                Page 46 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 62 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

  MMLID                                      NAME                                            ADDRESS 1                                           ADDRESS 2                                          ADDRESS 3                                  ADDRESS 4                      CITY        STATE       ZIP              COUNTRY
                                                                      New Jersey Department of Labor and Workforce
9291044      State of New Jersey                                      Development                                     Division of Employer Accounts                       PO Box 379                                                                       Trenton                   NJ           08625-0379
9291044      State of New Jersey                                      Office of the Attorney General of New Jersey    Richard J. Hughes Complex                           PO Box 106                                                                       Trenton                   NJ           08625-0106
8442589      STATE OF NEW JERSEY                                      P O BOX 663 DCA BFCE-DORES                                                                                                                                                           TRENTON                   NJ           08646-0663
8461052      State of New Jersey Unclaimed Property Division          OFFICE OF THE STATE TREASURER                   P.O. BOX 214                                                                                                                         TRENTON                   NJ           08695-0214
8771677      State Of New Jersey, Division of Taxation                PO Box 245                                                                                                                                                                           Trenton                   NJ           08695-0245
8461057      State of New Mexico Unclaimed Property Division          TAXATION & REVENUE DEPARTMENT                   P.O. BOX 25123                                                                                                                       SANTA FE                  NM           87504-5123
8461061      State of New York Unclaimed Property Division            OFFICE OF THE STATE COMPTROLLER                 OFFICE OF UNCLAIMED FUNDS                           110 STATE STREET, 8TH FLOOR                                                      ALBANY                    NY           12236

8461065      State of North Carolina Unclaimed Property Program DEPARTMENT OF STATE TREASURER                         325 NORTH SALISBURY STREET                                                                                                           RALEIGH                   NC           27603-1385
8461070      State of North Dakota Unclaimed Property Division  STATE LAND DEPARTMENT                                 P.O. BOX 5523                                                                                                                        BISMARCK                  ND           58506-5523
8461075      State of Ohio Unclaimed Property Division          DEPARTMENT OF COMMERCE                                77 SOUTH HIGH STREET, 20TH FLOOR                                                                                                     COLUMBUS                  OH           43215-6108

8461084      State of Oregon Unclaimed Property Division              DIVISION OF STATE LANDS - TRUST PROPERTY SECTION 775 SUMMER ST. NE #100                                                                                                              SALEM                     OR           97301-1279
8461089      State of Pennsylvania Unclaimed Property Division        TREASURY DEPARTMENT                              BUREAU OF UNCLAIMED PROPERTY                       P.O. BOX 1837                                                                    HARRISBURG                PA           17105-1837
8461094      State of Rhode Island Unclaimed Property Division        OFFICE OF THE GENERAL TREASURER                  P.O. BOX 1435                                                                                                                       PROVIDENCE                RI           02901

8461099      State of South Carolina Unclaimed Property Program       STATE TREASURER’S OFFICE                        P. O. BOX 11778                                                                                                                      COLUMBIA                  SC           29211
8461109      State of Tennessee Unclaimed Property Division           TREASURY DEPARTMENT                             ANDREW JACKSON BLDG., 9TH FLOOR                     500 DEADERICK STREET                                                             NASHVILLE                 TN           37243-0242
8461119      State of Utah Unclaimed Property Division                168 N 1950 W                                    Suite 102                                                                                                                            Salt Lake City            UT           84116
8461119      State of Utah Unclaimed Property Division                STATE TREASURER’S OFFICE                        168 N 1950 W SUITE 102                                                                                                               SALT LAKE CITY            UT           84116
8461124      State of Vermont Unclaimed Property Division             VERMONT STATE TREASURER                         ABANDONED PROPERTY DIVISION                         PAVILLION BUILDING 109 STATE STREET, 4TH FLOOR                                   MONTPELIER                VT           05609-6200
8461129      State of Virginia Unclaimed Property Division            VIRGINIA DEPARTMENT OF THE TREASURY             DIVISION OF UNCLAIMED PROPERTY                      P.O. BOX 2478                                                                    RICHMOND                  VA           23218-2478
8461137      State of Washington Unclaimed Property Section           DEPARTMENT OF REVENUE                           PO BOX 47477                                                                                                                         OLYMPIA                   WA           98504-7477
8461141      State of West Virginia Unclaimed Property Division       1900 KANAWHA BOULEVARD                          CAPITOL COMPLEX BUILDING #1, ROOM E-145                                                                                              CHARLESTON                WV           25305
8461141      State of West Virginia Unclaimed Property Division       West Virginia State Treasurer's Office          1900 Kanawha Boulevard                              Capitol Complex Building #1, Room E-145                                          Charleston                WV           25305
8461147      State of Wisconsin Unclaimed Property Unit               2135 RIMROCK ROAD                                                                                                                                                                    MADISON                   WI           53713
8461147      State of Wisconsin Unclaimed Property Unit               STATE TREASURER’S OFFICE                        2135 RIMROCK RD                                                                                                                      MADISON                   WI           53713
10210047     Station Park CenterCal, LLC                              Dustin P. Branch, Esq.                          Ballard Spahr LLP                                   2029 Century Park East, Suite 800                                                Los Angeles               CA           90067-2909
8442867      STERICYCLE ENVIRONMENTAL SOLUTIONS                       2816 N KEITH DR                                                                                                                                                                      LAKE FOREST               IL           60045
8442867      STERICYCLE ENVIRONMENTAL SOLUTIONS                       28161 N. KEITH DR.                                                                                                                                                                   LAKE FOREST               IL           60045

10891409     Sterling Industries, LP dba American Supply Company      Address on file
8753824      STERLING NATIONAL BANK                                   P O BOX 75359                                                                                                                                                                        CHICAGO                   IL           60675-5359
8442911      STEVEN ENTERPRISES, INC                                  PO BOX 16307                                                                                                                                                                         IRVINE                    CA           92623-6307
8867580      Stevens Global Logistics, Inc.                           Joy Renee Derrick                               3700 Redondo Beach Ave                                                                                                               Redondo Beach             CA           90278
8867580      Stevens Global Logistics, Inc.                           PO Box 729                                                                                                                                                                           Lawndale                  CA           90260-0729
8442967      STEVENS, TYNAISHA                                        Address on file
8838154      Stewart, Diamond                                         Address on file
9509480      STEWART, MORGAN                                          Address on file
8755974      STEWART, RASHAUN                                         Address on file
8904609      Stichting Vastgoed Bergen op Zoom                        ProDelta Holding B.V.                           Attn: Tom de Witte                                  Parklaan 9                                                                       Rotterdam                              3016 BA    The Netherlands
8904609      Stichting Vastgoed Bergen op Zoom                        Proskauer Rose LLP                              Attn: Jeffrey W. Levitan                            Eleven Times Square                                                              New York                  NY           10036
8443258      STOCKTON STREET PROPERTIES                               PO BOX 847130                                                                                                                                                                        DALLAS                    TX           75284-7130
8921071      Stockton Street Properties, Inc.                         Valinoti, Specter & Dito, LLP                   Attn: Jeffrey A. Dito, Esq.                         555 Montgomery Street, Suite 605                                                 San Francisco             CA           94111
8907219      Stonebriar Mall, LLC                                     c/o Brookfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                        Chicago                   IL           60654-1607
8906697      Stonebriar Mall, LLC                                     c/o Brookfield Property REIT, Inc.              Attn: Julie Minnick Bowden                          350 North Orleans Street, Suite 300                                              Chicago                   IL           60654-1607
8443348      STONECREST MALL, LLC                                     PO BOX 72219                                                                                                                                                                         CLEVELAND                 OH           44192-0219
8904486      Stoneridge Properties LLC                                Simon Property Group, LP                        Attn: Bankruptcy                                    225 W. Washington Street                                                         Indianapolis              IN           46204
8443353      STONERIDGE PROPERTIES, LLC                               P O BOX 404559                                                                                                                                                                       ATLANTA                   GA           30384-4559
8907852      Stonestown Shopping Center, L.P.                         c/o Brookfield Property REIT, Inc.              350 N. Orleans St., Suite 300                                                                                                        Chicago                   IL           60654-1607
9524276      STORM MANAGEMENT LLC                                     11012 VENTURA BLVD #6                                                                                                                                                                STUDIO CITY               CA           91604
9524276      STORM MANAGEMENT LLC                                     8797 BEVERLY BLVD # 304                                                                                                                                                              LOS ANGELES               CA           90048
9569049      Stout, Priscilla                                         Address on file
8754821      STOWELL, ABIGALE R.                                      Address on file
8904510      S-TRACT, LLC                                             3315 Fairview Rd                                                                                                                                                                     Costa Mesa                CA           92626
8904510      S-TRACT, LLC                                             Caroline R. Djang                               Best Best & Krieger LLP                             18101 Von Karman Avenue, Suite 1000                                              Irvine                    CA           92612
8443616      STUDEBAKER SUBMETERING, INC.                             5350 SHAWNEE RD, SUITE 103                                                                                                                                                           ALEXANDRIA                VA           22312
8837335      Style Melody, Inc.                                       5500 S. Boyle Ave                                                                                                                                                                    Los Angeles               CA           90058
8443650      STYLE RACK, INC.                                         777 E. 12TH ST #1-3                                                                                                                                                                  LOS ANGELES               CA           90021
8443658      STYLIVE,INC                                              2416 E. 16TH ST.                                                                                                                                                                     LOS ANGELES               CA           90021
8810071      SUBURBAN NATURAL GAS COMPANY                             PO BOX 130                                                                                                                                                                           CYGNET                    OH           43413
8745504      SuccessFactors, Inc.                                     Brown & Connery, LLP                            Attn: Julie F. Montgomery, Esq                      6 N. Broad Street                                        Suite 100               Woodbury                  NJ           08096
8443775      SUGAR, CALIGH                                            Address on file
8904429      Sugarloaf Mills Limited Partnership                      Simon Property Group, LP                        225 West Washington Street                                                                                                           Indianapolis              IN           46204
8443776      SUGARLOAF MILLS LP                                       PO BOX 402854                                                                                                                                                                        ATLANTA                   GA           30384-2854
8905971      Suki Suki Naturals Trading (Pty) Ltd                     661 Willowgrove Road, Dainfern                                                                                                                                                       Johannesburg                           2191       South Africa
9524481      SULCA LLERENA, CARMEN N                                  Address on file
8910190      Sullivan, Tonimarie                                      Address on file
8443889      SUMEC TEXTILE AND LIGHT INDUSTRY CO                      SUMEC BUILDING 198 CHANGJIANG ROAD,                                                                                                                                                  NANJIN                                 90000        CHINA
                                                                      UNIT 01, 27/F., MEGA TRADE CENTRE 1-6 MEI WAN
8443943      SUN INTERNATIONAL ENTERPRISE LTD                         STREET                                                                                                                                                                               TSUEN WAN N.T.                                      HONG KONG
8840354      Sunbelt Rentals Inc                                      1275 W Mound St                                                                                                                                                                      Columbus                  OH           43223
9792345      Sunrise Mall LLC                                         Barclay Damon LLP                               Attn: Niclas A. Ferland, Esq.                       545 Long Wharf Drive, 9th Floor                                                  New Haven                 CT           06510
8895259      Sunrise Mall LLC                                         c/o Barclay Damon, LLP                          Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                  New Haven                 CT           06511
             Sunrise Mills (MLP) Limited Partnership, a District of
8895647      Columbia limited partnership                             Simon Property Group, LP                        225 West Washington Street                                                                                                           Indianapolis              IN           46204
8443975      SUNRISE MILLS(MLP)LIMITED PART                           SAWGRASS MILLS SHOPPING MALL                    PO BOX 277861                                                                                                                        ATLANTA                   GA           30384-7861
                                                                      RM.1902. EASEY COMM. BLDG.,253-261 HENNESSY
8443983      SUNTEXTILE INTERNATIONAL CO., LTD.                       ROAD,                                                                                                                                                                                WANCHAI                                             HONG KONG
8895130      SUNVALLEY SHOPPING CENTER LLC                            THE TAUBMAN COMPANY                             ANDREW S. CONWAY                                    200 EAST LONG LAKE ROAD, SUITE 300                                               BLOOMFIELD HILLS          MI           48304-2324
9407239      SUPERFIT LTD                                             UNIT 1806, 18/F                                 PARK-IN COMMERCIAL CENTER                           56 DUNDAS ST.                                                                    MONGKOK                                             HONG KONG




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                     Page 47 of 56
                                                                                                                                                              Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 63 of 85




                                                                                                                                                                                         Exhibit B
                                                                                                                                                                                   Claimants Service List
                                                                                                                                                                                  Served via first class mail

   MMLID                                     NAME                                      ADDRESS 1                                           ADDRESS 2                                                 ADDRESS 3                                           ADDRESS 4                      CITY        STATE       ZIP              COUNTRY
9407239      SUPERFIT LTD                                         BETTY CHAN                                         SUITE 222, 11100 VALLEY BLVD.                                                                                                                   EL MONTE                  CA           91731
8848840      Superfit Ltd.                                        Unite 1806, 8/F, Park-In Comm Ctr                  56 Dundas St, Mongkok,                                                                                                                          Kowloon                                             Hong Kong
8848840      Superfit Ltd.                                        James S. Yan, Attorney at Law                      980 S. Arroyo Parkway                                 Suite 250                                                                                 Pasadena                  CA           91105
9113582      Supiyo Company                                       #603, 99 Digital-ro 9-gil                          Geumcheon-gu                                                                                                                                    Seoul                                               Korea, Republic of
8516781      Surla, Kelsey Jane                                   Address on file
8779036      Sutherland, Elias                                    Address on file
8815098      Sutter O'Connell                                     Attn: Megan Malachin                               1301 E 9th Street                                     Suite 3600                                                                                Cleveland                 OH           44114
8444091      SUVA BEAUTY INC.                                     1227536 130 STREET                                                                                                                                                                                 SURREY                    BC           V3W1H8       CANADA
8444098      SUZHOU ANTE COSMETICS CO., LTD                       NO. 524 ZHUKOAMG ROAD                                                                                                                                                                              SUZHOU                                 215011       CHINA
             Suzhou Hengrun Imp. & Exp. Corp., Ltd. c/o Finance
8842185      One, Inc.                                            801 S Grand Avenue Ste 1000                                                                                                                                                                        Los Angeles               CA           90017
             Suzhou Hengrun Imp. & Exp. Corp., Ltd. c/o Finance
10198767     One, Inc.                                            Attn: Stephen Kim                                  801 S Grand Avenue Ste 1000                                                                                                                     Los Angeles               CA           90017
                                                                  RM. K, 10F, TSENG CHOW WORLD TRADING
8444102      SUZHOU PEI FA ARTS&CRAFTS CO.LTD                     BUILDING,1590 YAN ROAD                                                                                                                                                                             SHANGHAI                               200050       CHINA
8918184      Suzhou Peifa Arts & Crafts Co., LTD                  No. 9 Zhongtang Road Tongan Town                                                                                                                                                                   Suzhou                                 215153       China
9809265      Suzhou TJ/Novae International                        Aram Ordubegian                                    Arent Fox LLP                                         555 West Fifth Street, 48th Floor                                                         Los Angeles               CA           90013
8816344      Suzhou TJ/Novae International                        Arent Fox LLP                                      Attn: Aram Ordubegian                                 555 West Fifth Street                                    48th Floor                       Los Angeles               CA           90013
8816344      Suzhou TJ/Novae International                        Aret Fox LLP                                       Attn: Philip Khezri                                   1301 Avenue of the Americas                              Floor 42                         New York                  NY           10019
9809265      Suzhou TJ/Novae International                        Benjamin Zheng                                     20851 Currier Road                                                                                                                              City of Industry          CA           91789
9809265      Suzhou TJ/Novae International                        Nicholas A. Marten                                 Arent Fox LLP                                         1301 Avenue of the Americas, Floor 42                                                     New York                  NY           10019
                                                                  948 CROCKER ST #3 SVBJ ENTERPRISES INC. DBA FAME
8444109      SVBJ ENTERPRISES INC. DBA FAME ACCE                  ACCESSORIES                                                                                                                                                                                        LOS ANGELES               CA           90021
9569156      SVBJ Enterprises Inc. dba Fame Accessories           948 Crocker St #1                                                                                                                                                                                  Los Angeles               CA           90021
10210185     SW Franklin Park Mall LLC                            Ballard Spahr LLP                                  Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                         Los Angeles               CA           90067-2909
10210760     SW Great Northern Mall LLC                           Ballard Spahr LLP                                  Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                         Los Angeles               CA           90067-2909
10210233     SW Parkway Mall LP                                   Ballard Spahr LLP                                  Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                         Los Angeles               CA           90067-2909
8444120      SWAIN BURRELL, STACEY                                Address on file
8819389      SWEDENBURG, JASMINE C.                               Address on file
8444191      SWEET CLAIRE, INC.                                   1015 S. CROCKET ST. R-20                                                                                                                                                                           LOS ANGELES               CA           90021
9220133      Sysawang, Giovanni                                   Address on file
9524784      SZCZEPANSKI, LISA G.                                 Address on file
10210193     T.M. Fairlane Center, L.P.                           Ballard Spahr LLP                                  Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                         Los Angeles               CA           90067-2909
10197384     Taad Group Inc. Dba Protend, Ltd                     Law Office of Edward Chong, Apc                    3325 Wilshire Boulevard Suite 1250                                                                                                              Los Angeles               CA           90010
8839461      TAAD Group Inc. dba Protrend Ltd                     Law Office of Edward Chong, APC                    3325 Wilshire Blvd., Suite 1250                                                                                                                 Los Angeles               CA           90010
10189678     Tabitha Apparel Co., Ltd                             6f, Handoo building, 106                           Dasan-ro                                              Jung-gu                                                                                   Seoul                                               Korea
8866672      Tabitha Apparel Co., Ltd                             Kunsook Park                                       6F Handoo bldg. 106, Dasan-ro Jung-gu                                                                                                           Seoul                                  04597        Korea, Republic of
8444410      TACOMA MALL PARTNERSHIP                              PO BOX 775756                                                                                                                                                                                      CHICAGO                   IL           60677-5756
8903448      Tacoma Mall Partnership                              Simon Property Group                               Ronald M. Tucker                                      Vice President/Bankruptcy Counsel                        225 West Washington Street       Indianapolis              IN           46204
8903448      Tacoma Mall Partnership                              Simon Property Group, LP                           225 West Washington Street                                                                                                                      Indianapolis              IN           46204
8460674      Tacoma Public Utilities                              Bobby Amariyakoune                                 3628 South 35th St                                                                                                                              Tacoma                    WA           98409
8460674      Tacoma Public Utilities                              PO Box 11007                                                                                                                                                                                       Tacoma                    WA           98411
                                                                  4 KM ROHI NALA ROAD(WEST), OFF 22KM FEROZPUR
9524856      TAIGA APPAREL PVT LTD                                ROAD                                                                                                                                                                                               LAHORE                                 54000        PAKISTAN
9419877      TAIGA APPAREL PVT LTD.                               4KM ROHI NALA DRAIN, 22KM OFF                      FEROZEPUR ROAD                                                                                                                                  LAHORE                                 54000        Pakistan
                                                                  NO. 2 JIANG SHAN ROAD, JIANG KOU VILLAGE JIANG
8444475      TAIZHOU FINE ARTS INDUSTRY AND TRAD                  KOU COMMUNITY                                                                                                                                                                                      TAIZHOU                                             CHINA
8905460      Taizhou Finearts Industry And Trade Co., Ltd         Brown & Joseph, LLC c/o Don Leviton                PO Box 249                                                                                                                                      Itasca                    IL           60143
9524917      TAM, CHOR                                            Address on file
8867225      Tampa Premium Outlets, LLC                           PO Box 776226                                                                                                                                                                                      Chicago                   IL           60677
8444611      TAMPA PREMIUM OUTLETS, LLC                           PO BOX 776226                                                                                                                                                                                      CHICAGO                   IL           60677-6226
8867225      Tampa Premium Outlets, LLC                           Simon Property Group, L.P.                         Bankruptcy Department                                 225 West Washington Street                                                                Indianapolis              IN           46204
8444612      TAMPA WESTSHORE ASSOCIATES LP                        200 EAST LONG LAKE ROAD SUITE 300                                                                                                                                                                  BLOOMFIELD HILLS          MI           48304-2324
8912524      Tanata, Rosa                                         Address on file
8895622      Tanger Charleston, LLC                               Attn: General Counsel                              3200 Northline Avenue, Suite 360                                                                                                                Greensboro                NC           27408
8765706      TANGER GRAND RAPIDS LLC                              C/O TANGER MANAGEMENT, LLC                         ATTN: LEGAL DEPARTMENT                                3200 NORTHLINE AVENUE, SUITE 360                                                          GREENSBORO                NC           27408
8763192      TANGER JEFFERSONVILLE LLC                            ATTN: LEGAL DEPARTMENT                             3200 NORTHLINE AVENUE, SUITE 360                                                                                                                GREENSBORO                NC           27408
8763172      TANGER OUTLET CENTERS                                ATTN: LEIGH M. BOYER                               VICE-PRESIDENT, CORPORATE COUNSEL                     3200 NORTHLINE AVE, SUITE 360                                                             GREENSBORO                NC           27408
8444668      TANGER OUTLET CENTERS                                TANGER SAN MARC, LLC SAN MARCOS TX                 ATTN: LEIGH M. BOYER                                  VICE-PRESIDENT, CORPORATE COUNSEL                        3200 NORTHLINE AVE, SUITE 360    GREENSBORO                NC           27408

8322732      TANGER OUTLET CENTERS TANGER FORT WORTH, LLC         ATTN: LEIGH M. BOYER                               VICE-PRESIDENT, CORPORATE COUNSEL                     3200 NORTHLINE AVE, SUITE 360                                                             GREENSBORO                NC           27408
8895219      Tanger Outlet Centers TPLP- Tanger Locust Grove      Attn: Geneal Counsel                               3200 Northline Avenue                                 Suite 360                                                                                 Greensboro                NC           27408
8763173      TANGER OUTLETS DEER PARK, LLC                        ATTN: GENERAL COUNSEL                              3200 NORTHLINE AVENUE                                 SUITE 360                                                                                 GREENSBORO                NC           27408
8444684      TANGER PROPERTIES LTD PARTNERSHIP                    3200 NORTHLINE AVE. STE. 360                                                                                                                                                                       GREENSBORO                NC           27408
8905719      TAPIA, ARACELI                                       Address on file
10492174     Tapia, Johanthan                                     Address on file
10492186     Tapia, Jonathan                                      Address on file
8911669      Tapia, Jonathan                                      Address on file
9525084      TAPIC, MARYANNE                                      Address on file
9525084      TAPIC, MARYANNE                                      Address on file
8803349      Tarae Co. LTD                                        Address on file
8829783      Tarae Co. LTD                                        Address on file
9571613      Tarae Co., Ltd                                       Kim, Sang Muk (Mook Kim)                           607, Wiryeseoil-ro-10                                 Sujeong-gu, Seongnam-si                                  Gyeonggi-do                                                                          Korea, the Republic of
8837053      TARAE CO.,LTD                                        KIM, SANG MUK ( MOOK KIM )                         #607 WIRESEOIL-RO-10                                  SUJEONG-GU, SEONGNAM-SI,                                                                  SYEONGGI-DO                            13647        KOREA, REPUBLIC OF
8332276      Tarrant County                                       Linebager Goggan Blair & Sampson, LLP              Elizabeth Weller and Laurie A Spindler                2777 N. Stemmons Frwy Ste 1000                                                            Dallas                    TX           75207
9569709      Tasman Group PR, Inc.                                15304 Spring Avenue                                                                                                                                                                                Santa Fe Springs          CA           90670
8911695      Tata Consultancy Service Limited                     c/o Latesh Sewani                                  Attn: Latesh Sewani                                   379 Thornall Street, 4th Floor                                                            Edison                    NJ           08837
8911695      Tata Consultancy Service Limited                     c/o Legal Department                               Attn: Katelyn Cooper                                  101 Park Avenue 26th Floor                                                                New York                  NY           10178
8911695      Tata Consultancy Service Limited                     Kelley Dye & Warren LLP                            Attn: James S Carr                                    101 Park Avenue                                                                           New York                  NY           10178
8894984      TAUBMAN AUBURN HILLS LIMITED PARTNERSHIP             THE TAUBMAN COMPANY                                ANDREW S. CONWAY                                      200 EAST LONG LAKE ROAD, SUITE 300                                                        BLOOMFIELD HILLS          MI           48304-2324
8444942      Taubman Cherry Creek Shopping Center, L.L.C.         200 East Long Lake Road, Suite 300                                                                                                                                                                 Bloomfield Hills          MI           48304-2324
8445002      TAX COLLECTOR - PARISH OF ST. TAMMA                  P.O. BOX 61080                                                                                                                                                                                     NEW ORLEANS               LA           70161-1080




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                      Page 48 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 64 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

   MMLID                               NAME                                                ADDRESS 1                                         ADDRESS 2                                              ADDRESS 3                                         ADDRESS 4                      CITY        STATE       ZIP             COUNTRY
8612624      Tax Collector, City of Danbury                          155 Deer Hill Avenue                                                                                                                                                                         Danbury                   CT           06810
9415114      Taxing Districts Collected by Potter County             D'Layne Carter                                 P.O. Box 9132                                                                                                                                 Amarillo                  TX           79105-9132
9415114      Taxing Districts Collected by Potter County             Potter County % PBFCM                          P.O. Box 9132                                                                                                                                 Amarillo                  TX           79105
8557781      Taxing Districts Collected by Potter County             Potter County Tax Office                       c/o PBFCM                                             PO Box 9132                                                                             Amarillo                  TX           79105
8933181      Taylor, Angel                                           Address on file
8445122      TAYLOR, DANTE                                           Address on file
8755447      TAYLOR, GABRIELLA                                       Address on file
8755583      TAYLOR, IBRAHIM                                         Address on file
8759243      TAYLOR, KYA                                             Address on file
8933542      Tayor, Angel                                            Address on file
8445400      TB MALL AT UTC, LLC                                     200 EAST LONG LAKE RD., SUITE 200                                                                                                                                                            BLOOMFIELD HILLS          MI           48304-2324
8753725      TELLERMATE, INC                                         3600 MANSELL RD. SUITE 500                                                                                                                                                                   ALPHARETTA                GA           30022
9525463      TELLEZ, MAYLING V                                       Address on file
8445588      TELOGIS, INC.                                           20 ENTERPRISE DR                                                                                                                                                                             ALISO VIEJO               CA           92656
8908520      Temecula Towne Center Associates L.P.                   c/o Brookfield Property REIT, Inc              350 N. Orleans St., Suite 300                                                                                                                 Chicago                   IL           60654-1607
8445603      TEMPLE MEDICAL CENTER                                   124 N VIGNES ST                                                                                                                                                                              LOS ANGELES               CA           90012-4030
8768785      TENA, YOLANDA DIAZ                                      Address on file
8745021      Tennessee American Water                                P.O. Box 578                                                                                                                                                                                 Alton                     IL           62002
8745021      Tennessee American Water                                P.O. Box 790247                                                                                                                                                                              St. Louis                 MO           63179
8771655      Tennessee Department of Revenue                         500 Deaderick St                                                                                                                                                                             Nashville                 TN           37242
8771655      Tennessee Department of Revenue                         Bankruptcy Unit                                C/O Attorney General                                  PO Box 20207                                                                            Nashville                 TN           37202-0207
8445670      TERADATA OPERATIONS, INC.                               INNOVATION DRIVE                                                                                                                                                                             MIAMISBURG                OH           45342
9525545      TERRELL, DREA M                                         Address on file
8753250      TERRY YOUNG                                             KANNER & PINTALUGA, P.A.                       925 SOUTH FEDERAL HWY. SIXTH FLOOR                                                                                                            BOCA RATON                FL           33432
9569173      TES Engineering                                         25760 First Street                                                                                                                                                                           Westlake                  OH           44145
             Texas Comptroller of Public Accounts on behalf of the
8862867      state of Texas and local sales tax jurisdictio          Joshua Mitchell, Accounts Examiner             Attn: Revenue Accounting Division                     111 E. 17th Street                                                                      Austin                    TX           78711
             Texas Comptroller of Public Accounts on behalf of the
9209777      State of Texas and local sales tax jurisdictio          Lionel Kimble, Accounts Examiner               Attn: Revenue Accounting Division                     111 E. 17th Street                                                                      Austin                    TX           78711
             Texas Comptroller of Public Accounts on behalf of the   Office of the Attorney General- Bankruptcy &
9209777      State of Texas and local sales tax jurisdictio          Collections Division                           PO Box 12548, MC-008                                                                                                                          Austin                    TX           78711
             Texas Comptroller of Public Accounts on behalf of the
9209777      State of Texas and local sales tax jurisdictio          Revenue Accounting Division                    Attn: Bankruptcy                                      PO Box 13528                                                                            Austin                    TX           78711
10189482     Texas Workforce Commission                              Office of the Attorney General                 Bankruptcy - Collection Disivion                      MC 008                                                   PO Box 12548                   Austin                    TX           78711-2548
10189482     Texas Workforce Commission                              Regulatory Integrity Div.,                     Special Action Unit                                   101 E 15th Street Rm. 556                                                               Austin                    TX           78778-0001
8445814      TFL FRANCHISE SYSTEMS LLC                               100 GROSSMAN DR #305                                                                                                                                                                         BRAINTREE                 MA           02184
9525606      THANKYOUHAVEANICEDAY, INC DBA                           1458 S SAN PEDRO ST #228                                                                                                                                                                     LOS ANGELES               CA           90015
8907820      Thankyouhaveaniceday, Inc. dba Elevator Disco           1458 S.San Pedro St. #228                                                                                                                                                                    Los Angeles               CA           90015
8445845      THAO UYEN GARMETN MFG & TRADING CO                      2977/11/6A NATIONAL ROAD 1A,                                                                                                                                                                 HCMC                                                VIETNAM
8445892      THE ACCESSORY COLLECTIVE/GMPC, LLC                      11390 W. OLYMPIC BLVD. STE. 400                                                                                                                                                              LOS ANGELES               CA           90064
8445893      THE AD ART COMPANY                                      3260 E 26TH                                                                                                                                                                                  LOS ANGELES               CA           90058
8892729      The Cadillac Fairview Corporation Limited               Ellen M. Williamson                            20 Queen Street West                                                                                                                          Toronto                   ON           M5H 3R4    Canada
8892729      The Cadillac Fairview Corporation Limited               Foley Hoag LLP                                 Attn: Alison D. Bauer                                 1301 Avenue of the Americas, 25th Floor                                                 New York                  NY           10019
8754359      THE CIT GROUP                                           PO BOX 1036                                                                                                                                                                                  CHARLOTTE                 NC           28201
8493651      The CIT Group/Commercial Services, Inc.                 201 S. Tryon St., 7th Floor, Law Dept.                                                                                                                                                       Charlotte                 NC           28202
8326663      THE CITY OF BOSTON                                      COLLECTOR OF TAXES                             1 CITY HALL SQUARE                                    WINDOW M30                                                                              BOSTON                    MA           02201-2004
8326663      THE CITY OF BOSTON                                      TREASURY DEPARTMENT                            BANKRUPTCY COORDINATOR                                CITY HALL ROOM M_5                                       ONE CITY HALL SQUARE           BOSTON                    MA           02201
8753801      THE CLOROX SALES COMPANY                                ATTN: CYNTHIA SMITH                            1150 SANCTUARY PKWY                                   SUITE 200                                                                               ALPHARETTA                GA           30009-8501
8445916      THE CLOTHING COMPANY                                    1105 TOWNE AVE #103                                                                                                                                                                          LOS ANGELES               CA           90021
8445917      THE COCA-COLA COMPANY                                   ONE COCA-COLA PLAZA                                                                                                                                                                          ATLANTA                   GA           30313
8460704      The County of Brazos, Texas                             4151 County Park Court                                                                                                                                                                       Bryan                     TX           77802-1430
9212750      The County of Brazos, Texas                             McCreary, Veselka, Bragg & Allen, P.C.         Attn: Tara LeDay                                      P.O. Box 1269                                                                           Round Rock                TX           78680
8460704      The County of Brazos, Texas                             McCreary, Veselka, Bragg & Allen, P.C.         Attn: Tara LeDay                                      P.O. Box 1269                                                                           Round Rock                TX           78680-1269
8461177      The County of Denton, Texas                             McCreary, Veselka, Bragg & Allen, P.C.         Tara LeDay                                            P.O. Box 1269                                                                           Round Rock                TX           78680
8461177      The County of Denton, Texas                             P.O. Box 1277                                                                                                                                                                                Denton                    TX           76202-1277
9212757      The County of Hays, Texas                               McCreary, Veselka, Bragg & Allen, P.C.         Attn: Tara LeDay                                      P.O. Box 1269                                                                           Round Rock                TX           78680
             The County of Hays, Texas, collecting property taxes
8461191      for itself and for The City of San Marcos, Texa         Tara LeDay                                     McCreary, Veselka, Bragg & Allen, P.C.                P.O. Box 1269                                                                           Round Rock                TX           78680-1269
             The County of Hays, Texas, collecting property taxes
8461191      for itself and for The City of San Marcos, Texa         The County of Hays, Texas                      712 S. Stagecoach Trail, Ste 1120                                                                                                             San Marcos                TX           78666-6073
8516758      The County of Williamson, Texas                         904 South Main                                                                                                                                                                               Georgetown                TX           78626-5829
8516758      The County of Williamson, Texas                         McCreary, Veselka, Bragg & Allen, P.C.         Tara LeDay                                            P.O. Box 1269                                                                           Round Rock                TX           78680-1269

             The County of Williamson, Texas, collecting property
8460670      taxes for itself and for The City of Cedar Park         Tara LeDay                                     McCreary, Veselka, Bragg & Allen, P.C.                P.O. Box 1269                                                                           Round Rock                TX           78680-1269

             The County of Williamson, Texas, collecting property
8460670      taxes for itself and for The City of Cedar Park         The County of Williamson, Texas                904 South Main                                                                                                                                Georgetown                TX           78626-5829
8445926      THE DOMAIN                                              PO BOX 406597                                                                                                                                                                                ATLANTA                   GA           30384-6597
8904956      The Domain Mall, LLC                                    Simon Property Group, LP                       225 West Washington Street                                                                                                                    Indianapolis              IN           46204
8906333      The Group LA, Inc.                                      Brutzkus Gubner                                Jessica Bagdanov Esq.                                 21650 Oxnard Street, Suite 500                                                          Woodland Hills            CA           91367
8906333      The Group LA, Inc.                                      John Rhee, CEO                                 2939 E. 11th Street                                                                                                                           Los Angeles               CA           90023
8445948      THE GYPSY SHRINE                                        73-75 LEVER STREET                                                                                                                                                                           MANCHESTER                             M1 1FL     UNITED KINGDOM
8763102      THE HERSHEY COMPANY                                     19 E CHOCOLATE AVE.                                                                                                                                                                          HERSHEY                   PA           17033
8905547      The Humble Company USA                                  4475 Mission Blvd, Suite 244                                                                                                                                                                 San Diego                 CA           92109
8905547      The Humble Company USA                                  Jaec Consulting, Inc.                          3772 Vista de la Bahia                                                                                                                        San Diego                 CA           92117-5747
8612232      The Illuminating Company                                5001 NASA Blvd                                                                                                                                                                               Fairmont                  WV           26554
8387279      THE INDUSTRY GROUP USA LLC                              469 SOUTH ROBERTSON BLVD                                                                                                                                                                     BEVERLY HILLS             CA           90211
8445958      THE IRVINE CO/ TIC RET PROP                             550 NEWPORT CENTER DRIVE                                                                                                                                                                     NEWPORT BEACH             CA           92660
8445963      THE IRVINE COMPANY LLC                                  550 NEWPORT CENTER DRIVE                                                                                                                                                                     NEWPORT                   CA           92660
8905762      The Irvine Company LLC                                  Ernie Zachary Park                             13215 E.Penn St. Suite 510                                                                                                                    Whittier                  CA           90602
8778247      The Joester Loria Group as agent for PepsiCo, Inc.      30 Irving Place, 10 FL                                                                                                                                                                       New York                  NY           10003




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                     Page 49 of 56
                                                                                                                                                              Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 65 of 85




                                                                                                                                                                                         Exhibit B
                                                                                                                                                                                   Claimants Service List
                                                                                                                                                                                  Served via first class mail

   MMLID                             NAME                                            ADDRESS 1                                                    ADDRESS 2                                          ADDRESS 3                                           ADDRESS 4                    CITY        STATE       ZIP          COUNTRY
8445987      THE MACERICH PARTNERSHIP, L.P.                      401 WILSHIRE BLVD                                     SUITE 700                                                                                                                                     SANTA MONICA            CA           90401
8445989      THE MALL AT JOHNSON CITY                            L-1953                                                                                                                                                                                              COLUMBUS                OH           43260
8908612      The Mall in Columbia, LLC                           c/o Brookfield Property REIT, Inc.                    350 N. Orleans St., Suite 300                                                                                                                 Chicago                 IL           60654-1607
8445996      THE MARION PLAZA, INC                               YOUNGSTOWN-WARREN ROAD                                                                                                                                                                              NILES                   OH           44446
8772027      The Next Big Thing, LLC                             Impact Merchandising                                  3606 D Street                                                                                                                                 Omaha                   NE           68107
8839035      The Outlet Collection LLC                           Attn: Stephen E. Ifeduba                              180 East Broad Street                                                                                                                         Columbus                OH           43215
8839035      The Outlet Collection LLC                           Frost Brown Todd LLC                                  Attn: Ronald E. Gold                                301 East Fourth Street                                                                    Cincinnati              OH           45202
8446007      THE PITNEY BOWES BANK INC                           1245 E. BRICKYARD ROAD, SUITE250                                                                                                                                                                    SALT LAKE CITY          UT           84106-4278
8904830      The Prudential Assurance Company Limited            M&G Real Estate Limited                               Jack White                                          10 Fenchurch Avenue                                                                       London                               EC3M 5AG United Kingdom
8904830      The Prudential Assurance Company Limited            c/o Hogan Lovells US LLP                              Christopher R. Bryant                               390 Madison Ave                                                                           New York                NY           10017
8446009      THE PRUDENTIAL INSURANCE COMPANY OF                 12459 ELM CREEK BOULEVARD N.                                                                                                                                                                        MAPLE GROVE             MN           55369
8446011      THE QUICK FLICK PTY LTD                             10/3 HAMPTON COURT JOONDALUP                                                                                                                                                                        JOONDALUP                            WA 6027    AUSTRALIA
9790914      The Regulatory Department LLC                       750 West 165 South                                                                                                                                                                                  Orem                    UT           84058
8739473      The Regulatory Department LLC                       Attn: Scott Taylor                                    1478 N. 280 W                                                                                                                                 Orem                    UT           84057
8446015      THE RETAIL PROPERTY TRUST                           225 W Washington St                                                                                                                                                                                 Indianapolis            CA           46204-3435
8826099      The Retail Property Trust                           Brea Mall                                             PO Box 772827                                                                                                                                 Chicago                 IL           60677
8446015      THE RETAIL PROPERTY TRUST                           PO BOX 35461                                                                                                                                                                                        NEWARK                  NJ           07193
9115411      The Retail Property Trust                           Roosevelt Field                                       PO Box 772854                                                                                                                                 Chicago                 IL           60677
9115411      The Retail Property Trust                           Simon Property Group, LP                              Bankruptcy Department                               225 West Washington Street                                                                Indianapolis            IN           46204
9214320      The Retail Property Trust                           Simon Property Group, LP                              225 West Washington Street                                                                                                                    Indianapolis            IN           46204
8446016      THE RETAIL TRACKER LLC                              595 NORTH STREET                                                                                                                                                                                    RYE                     NY           10580
             THE ROYAL LONDON MUTUAL INSURANCE SOCIETY
8763047      LIMITED                                             ATTN: SAM ROBERTSON                                   55 GRACECHURCH STREET                                                                                                                         LONDON                               EC3V 0RL     UNITED KINGDOM
             THE ROYAL LONDON MUTUAL INSURANCE SOCIETY
8763047      LIMITED                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP                  TAMARA K. MANN & MATHEW O. TALMO                    1201 NORTH MARKET STREET, 16TH FLOOR                                                      WILMINGTON              DE           19801

9569145      The Royal London Mutual Insurance Society Limited   Address on file

9569145      The Royal London Mutual Insurance Society Limited   Address on file
10599160     The Shops at Summerlin North, L.P.                  c/o Howard Marc Spector                               Spector & Cox, PLLC                                 12770 Coit Road, Suite 1100                                                               Dallas                  TX           75251
10599160     The Shops at Summerlin North, L.P.                  c/o The Howard Hughes Corporation                     Attn: Aaron Grodin                                  One Galleria Tower                                       13355 Noel Road, 22nd Floor      Dallas                  TX           75240
8895174      The Shops at Summerlin North, LP                    Attn: Aaron Grodin                                    The Howard Hughes Corp.                             One Galleria Tower                                       13355 Noel Rd., 22nd Fl          Dallas                  TX           75240
8895174      The Shops at Summerlin North, LP                    Spector & Cox, PLLC                                   c/o Howard Marc Spector                             12770 Coit Road, Suite 1100                                                               Dallas                  TX           75251
8446033      THE STYLE CLUB GLOBAL INC                           1121 N LA CIENEGA BLVD #101                                                                                                                                                                         WEST HOLLYWOOD          CA           90069
8903416      The Town Center at Boca Raton Trust                 Address on file
9568959      The Townson Company                                 7157 Colleyville Blvd.                                Suite 101                                                                                                                                     Colleyville             TX           76034
8446040      THE TOWNSON COMPANY                                 COLLEYVILLE BLVD., SUITE 101                                                                                                                                                                        COLLEYVILLE             TX           76034
8907120      The Woodlands Malls Associates, LLC                 c/o Brookfield Property REIT, Inc.                    350 N. Orleans St., Suite 300                                                                                                                 Chicago                 IL           60654-1607
8511594      The Woodlands Metro Center Mud                      P.O. Box 7829                                                                                                                                                                                       The Woodlands           TX           77387-7829
8511594      The Woodlands Metro Center Mud                      Perdue, Brandon. Fielder, Collins & Mott, L.L.P.      Michael J. Darlow                                   1235 North Loop West Suite 600                                                            Houston                 TX           77008
8511796      The Woodlands Roads Utility District #1             400 North San Jacinto                                                                                                                                                                               Conroe                  TX           77301
8511796      The Woodlands Roads Utility District #1             Michael J. Darlow                                     1235 North Loop West                                Suite 600                                                                                 Houston                 TX           77008
8446049      THE YEON CO,. LTD                                   608, 6F, SK V1 CENTER BLDG,                                                                                                                                                                         SEOUL                                             KOREA, REPUBLIC OF
8446083      THERMAL ENVIROMENTAL SYSTEMS, INC.                  25760 FIRST STREET                                                                                                                                                                                  WESTLAKE                OH           44145
                                                                 608, 6F, SK V1 Center Bldg, 171 Gasan Digital 1-ro,
10202830     TheYEON Co., Ltd                                    Geamcheon-gu                                                                                                                                                                                        Seoul                                             Korea
10202763     TheYEON Co., Ltd.                                   608, 6F, SK V1 Center Bldg, 171 Gasan Digital 1-ro    Geamcheon-gu                                                                                                                                  Seoul                                08503        Korea
8446119      THIRTY SINGLE, LLC                                  1929 HOOPER AVE                                                                                                                                                                                     LOS ANGELES             CA           90011
8446401      THOMAS, LARRY W.                                    Address on file
8756444      THOMAS, QUINNZELL                                   Address on file
8913236      Thomas, Rezen                                       Address on file
8754323      THOMAS, TAYLOR M.                                   Address on file
8805441      Thomas, Teela                                       Address on file
8814394      THOMPSON, ELENA C.                                  Address on file
9716509      Thompson, Rozilyn S.                                Address on file
8918194      Thompson, Rozilyn S.                                Address on file
8446896      THOMSON REUTERS (TAX & ACCOUNTING)                  P.O. BOX 71687                                                                                                                                                                                      CHICAGO                 IL           60694-1687
8446977      THORSON BAKER & ASSOCIATES,INC                      3030 WEST STREETSBORO ROAD                                                                                                                                                                          RICHFIELD               OH           44286
8446996      THREE ONE THREE, INC. DBA HEY BABE                  1124 CROCKER ST                                                                                                                                                                                     LOS ANGELES             CA           90021
8908827      Tianhai Lace USA, Inc.                              Bayard PA                                             Scott Cousins, Esq.                                 600 N King St, Suite 400                                                                  Wilmington              DE           19801
8908827      Tianhai Lace USA, Inc.                              Leason Ellis LLP                                      Cameron S. Reuber, Esq.                             One Barker Avenue, 5th Floor                                                              White Plains            NY           10601-1526
8905443      Tianhai Lace USA, Inc.                              Leason Ellis LLP                                      Cameron S. Reuber, Esq.                             One Barker Avenue                                        Fifth Floor                      White Plains            NY           10601-1526
8908827      Tianhai Lace USA, Inc.                              Ms Flora Chao                                         152 Madison Avenue, Suite 1103                                                                                                                New York                NY           10016
9263671      Ticano, Angelica                                    Address on file
8866042      Tillman, Joscelyn                                   Address on file
9569700      Time Less Inc., d/b/a Libian                        1140 E. Pico Blvd.                                                                                                                                                                                  Los Angeles             CA           90021
9569700      Time Less Inc., d/b/a Libian                        Law Offices of Allan D. Sarver                        Allan D. Sarver                                     16000 Ventura Blvd., Suite 1000                                                           Encino                  CA           91436
9291193      Time Less, Inc. d/b/a Libian                        Law Offices of Allan D. Sarver                        Allan D. Sarver, Esquire                            16000 Ventura Boulevard                                  Suite 1000                       Encino                  CA           91436
9291193      Time Less, Inc. d/b/a Libian                        The Law Offices of Joyce, LLC                         Michael J. Joyce                                    1225 King Street                                         Suite 800                        Wilmington              DE           19801
8883488      Timing Inc                                          2809 S Santa Fe Ave                                                                                                                                                                                 Vernon                  CA           90058
8756897      Tiner, Victoria                                     Address on file
8756897      Tiner, Victoria                                     Address on file
8763037      TJ INTERNATIONAL CO., LTD                           70 GILJU-RO 425 BEON- GIL, WON MI-GU                                                                                                                                                                BUCHEON-SI                           14487        KOREA, REPUBLIC OF
                                                                 70 GILJU-RO 425 BEON- GIL, WON MI-GU BUCHEON-SI
8447329      TJ INTERNATIONAL CO., LTD                           GYEONGGI-DO                                                                                                                                                                                         BUCHEON-SI                                        KOREA, REPUBLIC OF
8447339      TM FAIRLANE CENTER L.P.                             591 WEST PUTNAM                                                                                                                                                                                     GREENWICH               CT           06830
8908850      TM MacArthur Center, L.P.                           Ballard Spahr LLP                                     Dustin P. Branch, Esq.                              2029 Century Park East, Suite 800                                                         Los Angeles             CA           90067-2909
8447343      TM NORTHLAKE MALL L.P.                              591 WEST PUTNAM AVENUE                                                                                                                                                                              GREENWICH               CT           06830
10210493     TM Northlake Mall, L.P.                             Ballard Spahr LLP                                     Dustin P. Branch, Esq.                              2029 Century Park East, Suite 800                                                         Los Angeles             CA           90067-2909
8447346      TM PARTRIDGE CREEK MALL L.P.                        591 WEST PUTNAM AVENUE                                                                                                                                                                              GREENWICH               CT           06830
10210247     TM Partridge Creek Mall, L.P.                       Ballard Spahr LLP                                     Dustin P. Branch, Esq.                              2029 Century Park East, Suite 800                                                         Los Angeles             CA           90067-2909
8447348      TM WELLINGTON GREEN MALL, L.P.                      591 WEST PUTNAM AVENUE                                                                                                                                                                              GREENWICH               CT           06830




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                      Page 50 of 56
                                                                                                                                                            Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 66 of 85




                                                                                                                                                                                       Exhibit B
                                                                                                                                                                                 Claimants Service List
                                                                                                                                                                                Served via first class mail

   MMLID                           NAME                                                      ADDRESS 1                                        ADDRESS 2                                        ADDRESS 3                                      ADDRESS 4                      CITY        STATE       ZIP               COUNTRY
10210261     TM Wellington Green Mall, L.P.                           Ballard Spahr LLP                              Dustin P. Branch, Esq.                              2029 Century Park East, Suite 800                                                Los Angeles               CA           90067-2909
8910148      TM Willow Bend Shops, L.P.                               Ballard Spahr LLP                              Dustin P. Branch, Esq                               2029 Century Park East, Suite 800                                                Los Angeles               CA           90067
9526564      TOHO WATER AUTHORITY                                     951 MARTIN LUTHER KING BOULEVARD                                                                                                                                                    KISSIMMEE                 FL           34741
8612216      Toledo Edison                                            5001 NASA Blvd                                                                                                                                                                      Fairmont                  WV           26554
8911513      Tonelli, Heaven                                          Address on file
9526641      Tonge, Josarion                                          Address on file
9526641      Tonge, Josarion                                          Address on file
8447624      TONGLU FORTUNE IMP&EXP CO., LTD.                         22/F, FUCHUN BUSINESS BUILDING, NO                                                                                                                                                  ZHEJIANG                               123456       CHINA
                                                                      NO. 18,THE 4TH ROAD,THE 3RD INDUSTRIAL PARK,
8447629      TONGYI ACCESSORIES CO.,LTD                               TANZHOU TOWN, Z                                                                                                                                                                     GUANG DONG                                          CHINA
10198667     Tongyi Accessories Co.,Ltd                               The Third Industrial Park                      TanZhou, ZhongShan                                                                                                                   GuangDong                                           China
8447658      TOP TOP CLOTHING, INC                                    700 EAST JEFFERSON BLVD                                                                                                                                                             LOS ANGELES               CA           90011
9217756      Torres, Jasmine                                          Address on file
8448227      TOSHIBA GLOBAL COMMERCE                                  3039 CORNWALLIS ROAD                                                                                                                                                                RESEARCH TRIANGLE         NC           27709
8906409      Toshiba Global Commerce Solutions Canada, Ltd.           3901 S. Miami Blvd.                                                                                                                                                                 Durham                    NC           27703
8906299      Toshiba Global Commerce Solutions, Inc.                  3901 S Miami Blvd.                                                                                                                                                                  Durham                    NC           27703
8866050      Total Quality Logistics, LLC                             Attn: Joseph B. Wells, Asst. Corp. Counsel     4289 Ivy Pointe Blvd.                                                                                                                Cincinnati                OH           45245
8448251      TOUCHLAND LLC                                            100 SE 2ND ST. STE 2000                                                                                                                                                             MIAMI                     FL           33131
8448252      TOUCHSTONE ACCESSORIES LTD.                              1 LISSON COURTYARD, 50 LISSON STREET                                                                                                                                                LONDON                                 NW15DF       UNITED KINGDOM
8448293      Tovar, Jennifer                                          Address on file
8448316      TOWELLERS LIMITED                                        W.S.A. 30-31, BLOCK 1, F.B. AREA                                                                                                                                                    KARACHI                                75300      PAKISTAN
8905991      Town & Country Camelback, LLC                            Michelle E. Shriro                             Singer & Levick, PC                                 16200 Addison Road, Suite 140                                                    Addison                   TX           75001
8905991      Town & Country Camelback, LLC                            RED Development, LLC                           April Fischer, Vice President of Asset Management   One East Washington Street, Suite 300                                            Phoenix                   AZ           85004
8448328      TOWN CENTER AT COBB, LLC                                 PO BOX 281552                                                                                                                                                                       ATLANTA                   GA           30384-1552
             Town Center at Cobb, LLC, a Delaware Limited Liability
8903160      Company                                                  Simon Property Group, LP                       225 West Washington Street                                                                                                           Indianapolis              IN           46204
8905308      Town East Mall, LLC                                      C/o Brookfield Property REIT. Inc              350 N Orleans St, Suite 300                                                                                                          Chicago                   IL           60654-1607
8448338      TOWN OF BERLIN                                           PO BOX 41                                                                                                                                                                           BERLIN                    MA           01503
8904504      Towne East Square                                        Simon Property Group, L.P.                     Bankruptcy Department                               225 West Washington Street                                                       Indianapolis              IN           46204
8448426      TOWNSHIP OF LAWRENCE                                     P.O. BOX 6006                                  FIRE MARSHAL'S OFFICE                                                                                                                LAWRENCEVILLE             NJ           08648
8906775      Towson TC, LLC                                           350 N. Orleans St.                             Suite 300                                                                                                                            Chicago                   IL           60654-1607
8907042      Towson TC, LLC                                           c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                        Chicago                   IL           60654-1607
8448470      TRAGO FIRE PROTECTION, LLC                               1014 NEW HOLLAND AVENUE                                                                                                                                                             LANCASTER                 PA           17601
8448470      TRAGO FIRE PROTECTION, LLC                               679 EAST ROSS STREET                                                                                                                                                                LANCASTER                 PA           17602
8755669      TRAN, JOCELYN                                            Address on file
9210637      TransPerfect Translations                                c/o MetroGroup, Inc.                           Attention: Lee                                      61 Broadway                                              Suite 905               New York                  NY           10006
8448568      TRANSPERFECT TRANSLATIONS INTL INC                       3 PARK AVE, 39TH FLOOR                                                                                                                                                              NEW YORK                  NY           10016
8753823      TRANSWEST CAPITAL, INC                                   PO BOX 123381 DEPT 3381                                                                                                                                                             DALLAS                    TX           75312-3381
8903216      Travelers Casualty and Surety Company of America         Attn: Meredith C. Burns                        One Tower Square - S102A                                                                                                             Hartford                  CT           06183
8448589      TRAVELSTORE, INC.                                        WILSHIRE BLVD, SUITE 300                                                                                                                                                            LOS ANGELES               CA           90025
             TRC Master Fund LLC as Transferee of Plogmag
8862764      Agency, Inc                                              Attn: Terrel Ross                              PO Box 633                                                                                                                           Woodmere                  NY           11598
8448635      TREASURE COAST-JCP ASSOCIATED, LTD                       PO BOX 775746                                                                                                                                                                       CHICAGO                   IL           60677-5746
8893582      Treasure Coast-JCP Associates, LTD                       Simon Property Group, LP                       Bankruptcy Department                               225 West Washington Street                                                       Indianapolis              IN           46204
8893582      Treasure Coast-JCP Associates, LTD                       Treasure Coast Square                          PO Box 775746                                                                                                                        Chicago                   IL           60677
8516796      Treat Yourself Organics LLC                              Leone Posod                                    1466 Montgomery Street                                                                                                               Tustin                    CA           92782
8448717      TREND FACTORY, INC.                                      810 E. PICO BLVD #106                                                                                                                                                               LOS ANGELES               CA           90021
8448765      TREXTEL LLC                                              1955 EVERGREEN BLVD. SUITE 200                                                                                                                                                      DULUTH                    GA           30096
8837283      TRG IMP LLC                                              THE TAUBMAN COMPANY LLC                        ATTN: ANDREW S. CONWAY                              200 EAST LONG LAKE ROAD                                  SUITE 300               BLOOMFIELD HILLS          MI           48304
8883494      Triad Manufacturing, Inc.                                4321 SEMPLE AVE                                                                                                                                                                     ST LOUIS                  MO           63120
8448781      TRIBURG INVESTMENTS LTD                                  PO BOX 16939                                   ANKIT SHARMA                                        JEBEL ALI FREE ZONE                                                              DUBAI                                               UNITED ARAB EMIRATES
8516830      Tricia Brink Management                                  Address on file
8753832      TRINHNHOLOGY ENTERPRISE CORP                             15000 NELSON AVE                                                                                                                                                                    CITY OF INDUSTRY          CA           91744-4331
9208160      TRINHNOLOGY ENTERPRISE CORP                              15000 NELSON AVE                                                                                                                                                                    CITY OF INDUSTRY          CA           91744-4331
9527345      TRINITI DESIGNS                                          28 HILLTOP ROAD                                                                                                                                                                     TORONTO                   ON           M6C3C9     CANADA
8448886      TRIXIE COSMETICS LLC                                     454 SEATON ST UNIT 9D                                                                                                                                                               LOS ANGELES               CA           90013
8448905      TROPIC WATER                                             717 LUAKINI ST                                                                                                                                                                      LAHAINA                   HI           96761
8763007      TROY DESIGNS, INC.                                       110 E 9TH STREET, STE AL5                                                                                                                                                           LOS ANGELES               CA           90079
9297255      Troy Designs, Inc.                                       127 E 9th Street, Suite 507                                                                                                                                                         Los Angeles               CA           90015
8449037      TRULY NOLEN OF AMERICA, INC.                             432 S WILLIAMS BLVD                                                                                                                                                                 TUCSON                    AZ           85711
8895540      Trumbull Shopping Center #2 LLC                          c/o Barclay Damon, LLP                         Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                  New Haven                 CT           06510
8449187      TUCSON PREMIUM OUTLETS, LLC                              PO BOX 776223                                                                                                                                                                       CHICAGO                   IL           60677-6223
8903671      Tucson Premium Outlets, LLC                              Simon Property Group, LP                       Bankruptcy Department                               225 West Washington Street                                                       Indianapolis              IN           46204
8449192      Tudorknight Limited                                      Unit 7-9 Empress Business Centre               360 Chester Road                                                                                                                     Manchester                             M16 9EA    United Kingdom
8761297      Tulsa County Treasurer                                   500 S Denver Ave 3rd Flr                                                                                                                                                            Tulsa                     OK           74103
8912196      Turano, Johanna                                          Address on file
8758342      TURCIOS, JENNIFER S.                                     Address on file
8758342      TURCIOS, JENNIFER S.                                     Address on file
             Turk Eximbank as Transferee of Modateks
11252671     Konfeksiyon Tic Ve San As                                Saray Mah. Ahmet Tevfik leri Cad. No:19        34768 Ümraniye                                                                                                                       Istanbul                                            Turkey
             Turk Eximbank as Transferee of Modateks
11252671     Konfeksiyon Tic Ve San As                                Bluestone Law Ltd                              1717 K St NW Ste 900                                                                                                                 Washington                DC           20006
8891268      Tustin Market Place I LLC                                Ernie Zachary Park                             13215 E. Penn St. Suite 510                                                                                                          Whitter                   CA           90602
8895128      TVO Mall Owner LLC                                       The Taubman Company                            Andrew S. Conway                                    200 East Long Lake Road, Suite 300                                               Bloomfield Hills          MI           48304-2324
10210716     TWC Chandler LLC                                         Address on file
8911163      Twittex Limited                                          4/F Aubin House                                171-172 Gloucester Road                                                                                                              Wanchai                                             Hong Kong
8753702      TYCO FIRE&SECURITY(US)MANAGEMENT                         6600 CONGRESS AVE                                                                                                                                                                   BOCA RATON                FL           33487
8910129      Tyler Broadway/Centennial LP                             2525 McKinnon Street, Suite 700                                                                                                                                                     Dallas                    TX           75201
8910129      Tyler Broadway/Centennial LP                             Kane Russell Coleman Logan PC                  901 Main Street, Suite 5200                                                                                                          Dallas                    TX           75202
8449556      TYLER MALL LIMITED PARTNERSHIP                           2143 COLLECTION CENTER DRIVE                                                                                                                                                        CHICAGO                   IL           60693
8906013      Tyler Mall Limited Partnership                           c/o Brookfield Property REIT, Inc              350 N. Orleans St., Suite 300                                                                                                        Chicago                   IL           60654-1607
8449629      TYSON'S CORNER CENTER                                    TYSON'S CORNER HODINGS LLC                     DEPT. 2596-5330                                                                                                                      LOS ANGELES               CA           90084-2596




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                    Page 51 of 56
                                                                                                                                                      Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 67 of 85




                                                                                                                                                                                 Exhibit B
                                                                                                                                                                           Claimants Service List
                                                                                                                                                                          Served via first class mail

   MMLID                             NAME                                              ADDRESS 1                                       ADDRESS 2                                         ADDRESS 3                                            ADDRESS 4                      CITY                STATE       ZIP              COUNTRY
10210992     Tysons Corner Holdings LLC                         Ballard Spahr LLP                              Dustin P. Branch, Esq.                              2029 Century Park East, Suite 800                                                      Los Angeles                    CA              90067-2909
9472118      U.S. Customs and Border Protection                 Attn: Revenue Division, Bankruptcy Team        6650 Telecom Dr., Suite 100                                                                                                                Indianapolis                   IN              46278
8754093      U.S. SECURITY ASSOCIATES, INC.                     PO BOX 31001-2374                                                                                                                                                                         PASADENA                       CA              91110-2374
8903176      Ubase International, Inc.                          Attn: Chae Un Lim                              345 Ttukseom-ro, Seongdong-gu                                                                                                              Seoul                                          04780        Korea, Republic of
10198564     Udell Wang LLP                                     445 S. Figueroa St.                            Suite 2250                                                                                                                                 Los Angeles                    CA              90071
8906453      Udell Wang LLP                                     Attn: Aimee Wong, Esq.                         445 S. Figueroa St., Suite 2250                                                                                                            Los Angeles                    CA              90071
8863528      UGI Ultilities, Inc.                               P.O. Box 13009                                                                                                                                                                            Reading                        PA              19612
8862819      U-Knits, Inc.                                      Park Gun Yep                                   R#1504 Mario Tower, 28, Digital-ro 30-gil           Guro-gu                                                                                Seoul                                          08389        Korea, Republic of
9712791      U-knits,Inc.                                       Attn: Park Gun Yep                             R# 1504 Mario Tower,28, Digital-ro                  30-gil                                                                                 Guro-gu                        Seoul           08389        Korea, the Republic of
8612618      Uline, Inc                                         12575 Uline Drive                                                                                                                                                                         Pleasant Prairie               WI              53158
8612618      Uline, Inc                                         Uline Shipping Supplies                        PO BOX 88741                                                                                                                               Chicago                        IL              60680
8753786      ULTIMATE INVOICE FINANCE LTD                       GREAT PARK ROAD                                1 WESTPOINT COURT                                   BRADLEY STOKE                                                                                                                         BS32 4PY     UNITED KINGDOM
8911065      Umanzor, Maria                                     Address on file
8449767      UMGEE USA, INC.                                    500 S. ANDERSON ST                                                                                                                                                                        LOS ANGELES                    CA              90033
8449820      UNIQ, INC                                          747 E. 10TH ST.#117                                                                                                                                                                       LOS ANGELES                    CA              90021
8449825      UNISAN PRODUCTS LLC                                5450 W. 83RD ST.                                                                                                                                                                          LOS ANGELES                    CA              90045
8449843      UNITED PARCEL SERVICE                              PO BOX 894820                                                                                                                                                                             LOS ANGELES                    CA              90189-4820
8894477      United States Postal Service                       Attn: Rachel K. Hunnicutt, Esq.                Procurement and Property Law                        475 L’Enfant Plaza, SW, Room 6417                                                      Washington                     DC              20260
8894477      United States Postal Service                       Attn: Robert J. Dietz                          Attorney                                            475 L'Enfant Plaza, SW, Room 6413                                                      Washington                     DC              20260
8894477      United States Postal Service                       c/o Global Icons, LLC                          Attn: Chief Operating Officer                       12400 Wilshire Blvd., Suite 1400                                                       Los Angeles                    CA              90025
10210652     United States Postal Service                       Address on file
10210652     United States Postal Service                       Address on file

8773956      United Telephone Company of Ohio dba Century Link 220 N 5th St                                                                                                                                                                               Bismarck                       ND              58501

10491981     United Telephone Company of Ohio dba CenturyLink   CenturyLink Communications, LLC. -Bankruptcy   Attn: Legal-BKY                                     1025 El Dorado Blvd                                                                    Broomfield                     CO              80021

10491981     United Telephone Company of Ohio dba CenturyLink   CenturyLink Communications-Bankruptcy          220 N 5th St                                                                                                                               Bismarck                       ND              58501
8449854      UNITED WAY INTERNATIONAL LTD                       37/F ANNEX BLOCK, HENNESSY CENTRE                                                                                                                                                         CAUSEWAY                                       11111      HONG KONG
8449858      UNIVERSAL ELASTIC SUPPLY                           2200 S ALAMEDA STREET                                                                                                                                                                     LOS ANGELES                    CA              90058
8449860      UNIVERSAL ENVIRONMENTAL CONSULTING                 MERCHANTS CONCOURSE STE 214                                                                                                                                                               WESTBURY                       NY              11590
8449866      UNIVERSITY MALL SHOPPING CTR                       2733 E PARLEY'S WAY #300                                                                                                                                                                  SALT LAKE CITY                 UT              84109
8449872      UNIVERSITY PARK ASSOCIATES                         867525 RELIABLE PARKWAY                                                                                                                                                                   CHICAGO                        IL              60686-0075
8904427      University Park Mall, LLC                          Simon Property Group, LP                       Bankruptcy Department                               225 West Washington Street                                                             Indianapolis                   IN              46204
9571436      Upper Canada Soap                                  Upper Canada Soap & Candle                     Attn: Margaret Persaud                              5875 Chedworth Way                                                                     Mississauga                    ON              L5R 3L9    Canada
8870286      Upper Canada Soap & Candle                         Attn: Margaret Persaud                         5875 Chedworth Way                                                                                                                         Mississauga                    ON              L5R 3L9    Canada
8449895      UPS GROUND FREIGHT INC                             55 GLENLAKE PKWY NE                                                                                                                                                                       ATLANTA                        GA              30328
8449896      UPS SUPPLY CHAIN SOLUTIONS INC                     28013 NETWORK PLACE                                                                                                                                                                       CHICAGO                        IL              60673
8907110      Urban Edge Caguas LP                               Address on file
8449920      URBAN NATION APPAREL INC.                          17023 SUMMER MEADOW LANE                                                                                                                                                                  SONOMA                         CA              95476
9291073      Urban Nation Apparel, Inc.                         The Law Offices of Joyce, LLC                  Michael J. Joyce                                    1225 King Street                                         Suite 800                     Wilmington                     DE              19801
             Urbancal Oakland Mall, LLC, a Delaware Limited
8908766      Liability Company                                  c/o Principal Real Estate Investors            Attn: Donna Jacobson                                711 High Street                                                                        Des Moines                     IA              50392
             Urbancal Oakland Mall, LLC, a Delaware Limited
8908766      Liability Company                                  Principal Life Insurance Company               Law Dept., G-7                                      801 Grand Avenue                                                                       Des Moines                     IA              50392-0301
             Urbancal Oakland Mall, LLC, a Delaware Limited
8908766      Liability Company                                  Principal Real Estate Investors, LLC           Susan J. Musich                                     Paralegal Analyst                                        711 High Street               Des Moines                     IA              50392
8921087      Uribe, Gabriel                                     Address on file
8921081      Uribe, Gabriel                                     Address on file
8450003      URIERT                                             1146 S Crocker St                                                                                                                                                                         Los Angeles                    CA              90021
8450003      URIERT                                             Law Offices of Young K. Chang                  Atn: Young K. Chang                                 3580 Wilshire Boulevard, #1405                                                         Los Angeles                    CA              90010
8912316      Urrea, Avi- Rai                                    Address on file
8911552      Urrea, Avi-Rai                                     Address on file
8450068      US CENTENNIAL MALLS JV, LLC                        N CENTRAL EXPY, STE. 1740                                                                                                                                                                 DALLAS                         TX              75231
10211123     US Centennial Vancouver Mall, LLC                  Address on file
8569865      US Virgin Islands Unclaimed Property Division      OFFICE OF THE LIEUTENANT GOVERNOR              DIVISION OF BANKING AND INSURANCE                   NO. 1131 KING STREET, SUITE 101                                                        CHRISTIANSTED, ST. CROIX       VI              00820
8569865      US Virgin Islands Unclaimed Property Division      OFFICE OF THE LIEUTENANT GOVERNOR              DIVISION OF BANKING AND INSURANCE                   NO. 5049 KONGENS GADE                                                                  CHARLOTTE AMALIE, ST. THOMAS   VI              00802
8450098      USW HOLDING COMPANY LLC                            4513 N LAMB BLVD # 92                                                                                                                                                                     LAS VEGAS                      NV              89115
8450102      UTAH STATE TAX COMMISSION                          ATTN: BANKRUPTCY UNIT                          210 N 1950 W                                                                                                                               SALT LAKE CITY                 UT              84134-9000
8895688      UTC Venture LLC                                    c/o Barclay Damon, LLP                         Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                        New Haven                      CT              06511
9792326      UTC Venture LLC                                    c/o Barclay Damon, LLP                         Attn: Niclas Ferland, Esq.                          545 Long Wharf Drive, 9th Floor                                                        New Haven                      CT              06510
9792296      V F Mall LLC                                       c/o Barclay Damon, LLP                         Attn: Niclas Ferland, Esq.                          545 Long Wharf Drive, 9th Floor                                                        New Haven                      CT              06510
                                                                3RD FL, RM 306 DI WANG PLAZA, CHANG QING RD
9528182      V&E ACCESSORIES INC                                CHANGAN TOWN                                                                                                                                                                              DONGGUANG                                      523845       CHINA
10196399     Vaco, LLC                                          5501 Maryland Way Ste 120                                                                                                                                                                 Brentwood                      TN              37027
8755531      VALADEZ, GUADALUPE A.                              Address on file
8883496      Valdez, Martin                                     Address on file
8870337      Valdez, Martin                                     Address on file
8895303      Valencia Town Center Venture, L.P.                 c/o Barclay Damon, LLP                         Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                        New Haven                      CT              06511
9792311      Valencia Town Center Venture, L.P.                 c/o Barclay Damon, LLP                         Attn: Niclas Ferland, Esq.                          545 Long Wharf Drive, 9th Floor                                                        New Haven                      CT              06510
9410607      Valencia, Belen                                    Address on file
8893531      Valencia, Yesenia                                  Address on file
10189933     Valencia, Yesenia                                  Address on file
10210104     Valley Mall, LLC                                   Dustin P. Branch, Esq.                         Ballard Spahr LLP                                   2029 Century Park East, Suite 800                                                      Los Angeles                    CA              90067-2909
8908778      Valley Plaza Mall, LP                              c/o Brookfield Property REIT, Inc.             350 N. Orleans St., Suite 300                                                                                                              Chicago                        IL              60654-1607
10210692     Valley Stream Green Acres LLC                      Address on file
9419360      Van Dorn-Hanson, Brianna K                         Address on file
8391765      Vandersloot, Jonet                                 Address on file
9528615      Vasquez, Ana L                                     Address on file
8757766      VASQUEZ, DEIZANCEY                                 Address on file
9528636      VASQUEZ, DYLAN                                     Address on file
9528636      VASQUEZ, DYLAN                                     Address on file




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                              Page 52 of 56
                                                                                                                                                                Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 68 of 85




                                                                                                                                                                                           Exhibit B
                                                                                                                                                                                     Claimants Service List
                                                                                                                                                                                    Served via first class mail

   MMLID                                     NAME                                              ADDRESS 1                                         ADDRESS 2                                             ADDRESS 3                                            ADDRESS 4                      CITY        STATE      ZIP               COUNTRY
8776340      Vasquez, Gloria                                             Address on file
8451356      VASTLUCK LINGERIE INC                                       356 S PROSPECTORS RD., UNIT 83                                                                                                                                                                    DIAMOND BAR            CA           91765
10189849     Vastluck Lingerie Inc.                                      Attn: Alex Wu                                   356 S Prospectors Rd, Unit 83                                                                                                                     Diamond Bar            CA           91765
8751778      VAZQUEZ, MARYLOU                                            ALDER LAW                                       MICHAEL ALDER, JENNIFER OSTERTAG                    RODNEY MESRIANI, DELLA SHAKER                            1875 CENTURY PARK EAST, SUITE 1500   LOS ANGELES            CA           90067
10202768     Vazquez, Marylou                                            Address on file
9212902      Vega, Mariah                                                Address on file
8758917      VEGA-CURTIS, ASMARA N.                                      Address on file
8758917      VEGA-CURTIS, ASMARA N.                                      Address on file
8921021      Velma Small c/o Lowenberg Law Firm                          c/o Lowenberg Law Firm                          5433 Westhiemer Suite 900                                                                                                                         Houston                TX           77056
8452122      VERA MONA LLC                                               27574 C OMMERCE CENTER DR. SUITE 130                                                                                                                                                              TEMECULA               CA           92592
8452215      VERITIV OPERATING COMPANY                                   PO BOX 31001-1382                                                                                                                                                                                 PASADENA               CA           91110-1382
             Verizion Business Global LLC, on behalf of its affiliates
8745240      and subsidiaries                                            Paul Adamec, Consultant                         500 Technology Drive                                                                                                                              Weldon Spring          MO           63304
             Verizion Business Global LLC, on behalf of its affiliates
8745240      and subsidiaries                                            William M. Vermette                             22001 Loudoun County PKWY                                                                                                                         Ashburn                VA           20147
8753778      VERIZON                                                     ATTN KEVIN YEAGER                               7351 RIVERS AVE                                                                                                                                   NORTH CHARLESTON       SC           29406
             Verizon Business Global LLC on behalf of its Affiliates
10209776     and Subsidiaries                                            Address on file
             Verizon Business Global LLC on behalf of its Affiliates
10209776     and Subsidiaries                                            Address on file
8756475      VESSELS, DANIELLE E.                                        Address on file
8756475      VESSELS, DANIELLE E.                                        Address on file
8452297      VESTAR ORCHARD TOWN CENTER, LLC                             C/O VESTAR PROPERTIES, INC.                     2425 E CAMELBACK RD, STE 750                                                                                                                      PHOENIX                AZ           85016
8452299      VESTAR RIVERSIDE PLAZA LLC                                  2425 E CAMELBACK ROAD                           SUITE 750                                                                                                                                         PHOENIX                AZ           85016-4261
8452301      VESTAR-CPT TEMPE MARKETPLACE, LLC                           2425 E CAMELBACK RD., STE 750                                                                                                                                                                     PHOENIX                AZ           85016
8895266      VF Mall LLC                                                 c/o Barclay Damon, LLP                          Attn: Niclas Ferland                                545 Long Wharf Drive, 9th Floor                                                               New Haven              CT           06511
8452312      VI SIGMA APPAREL GROUP                                      RM. 706-707 SUNTECH TOWER DUBAI SILICON OASIS                                                                                                                                                     DUBAI                                            UNITED ARAB EMIRATES
8753834      VIG FURNITURE, INC. A CALIFORNIA CORPORATION                3251 E. SLAUSON AVENUE                                                                                                                                                                            VERNON                 CA           90058
8895491      VIGO, MARINA LISSETTE                                       Address on file
8895429      Village of Chicago Ridge                                    Attn: Charles E. Tokar                          10455 Ridgeland Avenue                                                                                                                            Chicago Ridge          IL           60415
8557608      Village of Lombard                                          Attn: City Attorney                             255 E Wilson Avenue                                                                                                                               Lombard                IL           60148-3926
8760125      VILLAR, JEWEL C.                                            Address on file
8758960      VILLASANA, YASMIN                                           Address on file
8908811      Villasenor Lopez, Iris                                      Address on file
8754967      VINCENT, VANESSA                                            Address on file
8452952      VINTAGE CAPITAL GROUP, LLC                                  11611 SAN VICENTE BLVD                                                                                                                                                                            LOS ANGELES            CA           90049
8452952      VINTAGE CAPITAL GROUP, LLC                                  11611 SAN VICENTE BLVD # 1000                                                                                                                                                                     LOS ANGELES            CA           90049
8452961      VIOLET APPARELS PVT. LTD.                                   B-71, SECTOR 65, NOIDA-201301                                                                                                                                                                     NOIDA                               20130        INDIA
8818722      Violeta Arevalo                                             c/o Bradley S. Wallace                          Law Offices of Bradley S. Wallace PC                16000 Ventura Blvd, Ste 440                                                                   Encino                 CA           91436
             VIOLETA AREVALO C/O BRADLEY S. WALLACE, ESQ.,               BRADLEY S. WALLACE LAW OFFICES OF THE WALLACE
8751780      THE WALLACE FIRM, PC                                        FIRM, PC                                        16000 VENTURA BLVD.                                 SUITE 440                                                                                     ENCINO                 CA           91436
8452996      VIRGIN SCENT INC. DBA ART NATURALS                          16325 AVALON BLVD                                                                                                                                                                                 GARDENA                CA           90248
8905172      Visalia Mall, LP                                            c/o Brookfield Property REIT, Inc.              350 N. Orleans St, Suite 300                                                                                                                      Chicago                IL           60654-1607
8754086      VISCARD, MCKENNA                                            Address on file
8754086      VISCARD, MCKENNA                                            Address on file
8453017      VISION CABINET, INC                                         1490 CALZONA ST                                                                                                                                                                                   LOS ANGELES            CA           90023
8453017      VISION CABINET, INC                                         1490 CALZONA ST                                                                                                                                              VISION CABINET, INC                  LOS ANGELES            CA           90023
8738966      Vision Custom Signs, LLC                                    358 East Grafton Rd.                                                                                                                                                                              Fairmont               WV           26554
9529564      VOESH CORP DBA SKINFORUM                                    79 EXPRESS STREET UNIT B                                                                                                                                                                          PLAINVIEW              NY           11803
9293399      VOILA                                                       800 E. 12TH ST.                                 #142                                                                                                                                              LOS ANGELES            CA           90021
9293399      VOILA                                                       SOYEON LEE                                      20637 PESARO WAY                                                                                                                                  PORTER RANCH           CA           91326
8453122      VOIR HAIRCARE INC                                           1219-4789 YONGE STREET                                                                                                                                                                            TORONTO                ON           M2N 0G3      CANADA
9569077      Volcy, Jeremy T                                             Address on file
8453173      VORNADO REALTY LP                                           210 ROUTE 4 EAST                                                                                                                                                                                  PARAMUS                NJ           07652
8453253      W ACCESSORIES LTD                                           147 WEST 35TH STREET STE#1107                                                                                                                                                                     NEW YORK               NY           10001
8493140      W.W. Grainger, Inc.                                         401 South Wright Road W4W.R47                                                                                                                                                                     Janesville             WI           53546
8920937      WA Department of Revenue                                    2101 4th Ave Ste 1400                                                                                                                                                                             Seattle                WA           98121
8842600      Wadas, Jennifer M.                                          Address on file
8755728      WALL, JOSHUA                                                Address on file
8757817      WALLACE, JAMMELAH                                           Address on file
8757817      WALLACE, JAMMELAH                                           Address on file
8903521      Walt Whitman Mall, LLC                                      Simon Property Group, LP                        Bankruptcy Department                               225 West Washington Street                                                                    Indianapolis           IN           46204
8453880      WALTON FOOTHILLS HOLDINGS VI. LLC                           PO BOX 51723                                                                                                                                                                                      LOS ANGELES            CA           90051-6023
8752011      WARD, JASMINE                                               Address on file
8388892      Ward, Jasmine                                               Address on file
8912543      Waring, Robert                                              Address on file
8912835      Waring, Robert                                              Address on file
8768022      WARNER BROS. CONSUMER PRODUCTS INC.                         1 TIME WARNER CTR                                                                                                                                                                                 NEW YORK               NY           10019
8768022      WARNER BROS. CONSUMER PRODUCTS INC.                         WAYNE M. SMITH                                  4000 WARNER BLVD                                    BUILDING 156, R5120                                                                           BURBANK                CA           91522
8516825      Warner Elektra Atlantic                                     Frank W. DeBorde, Esq.                          3343 Peachtree Road NE                              Ste. 1600                                                                                     Atlanta                GA           30326
8516825      Warner Elektra Atlantic                                     Warner Music Group                              511 Union Street                                                                                                                                  Nashville              TN           37219
8332452      Washington County Tax Collector                             280 N. College Ave, Ste. 202                                                                                                                                                                      Fayetteville           AR           72701
8454256      WASHINGTON PRIME GROUP L.P.                                 1101 OUTLET COLLECTION DR SW                                                                                                                                                                      AUBURN                 WA           98001
8454256      WASHINGTON PRIME GROUP L.P.                                 1101 OUTLET COLLECTION WAY                                                                                                                                                                        AUBURN                 WA           98001

8839986      Washington State Department of Labor & Industries           Bankruptcy Unit                                 PO Box 44171                                                                                                                                      Olympia                WA           98504
8749637      WASHINGTON, DONTAE                                          Address on file
9569059      Washington, Gabriel                                         Address on file
8803324      Washington-Ingram, Jahman R.                                Address on file
8454444      WASHOE COUNTY TREASURER                                     Lauren Yantis                                   1001 E Ninth St.                                                                                                                                  Reno                   NV           89512
8454444      WASHOE COUNTY TREASURER                                     PO BOX 30039                                                                                                                                                                                      RENO                   NV           89520
8906175      Water Tower LLC                                             c/o Brookfield Property REIT, Inc               350 N. Orleans St., Suite 300                                                                                                                     Chicago                IL           60654-1607




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                        Page 53 of 56
                                                                                                                                                             Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 69 of 85




                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                  Claimants Service List
                                                                                                                                                                                 Served via first class mail

   MMLID                             NAME                                                   ADDRESS 1                                           ADDRESS 2                                           ADDRESS 3                                          ADDRESS 4                       CITY        STATE       ZIP              COUNTRY
8838951      Waterford Lakes Town Center LLC                         Attn: Stephen E. Ifeduba                          180 East Broad Street                                                                                                                       Columbus                   OH           43215
10189524     Waterford Lakes Town Center LLC                         Frost Brown Todd LLC                              Attn: Ronald E. Gold                               3300 Great American Tower                                301 East Fourth Street          Cincinnati                 OH           45202
8838951      Waterford Lakes Town Center LLC                         Frost Brown Todd LLC                              Ronald E. Gold, Esq.                               301 East Fourth Street                                   3300 Great American Tower       Cincinnati                 OH           45202
8910176      Watson, Eboni                                           Address on file
8570443      Watson, McCoya J                                        Address on file
8454745      WAYMAN FIRE PROTECTION, INC.                            403 MECO DRIVE                                                                                                                                                                                WILMINGTON                 DE           19804
8454745      WAYMAN FIRE PROTECTION, INC.                            JENNA RICO                                        3540 OLD CAPITOL TRAIL                                                                                                                      WILM                       DE           19808
8454755      WCHD                                                    PO BOX 4009                                                                                                                                                                                   ROCKFORD                   IL           61110-0509
8568676      We Energies                                             Attn Bankruptcy                                   333 W Everett St                                                                                                                            Milwaukee                  WI           53203
8895212      WEA Palm Desert LLC                                     Barclay Damon, LLP                                Attn: Niclas A. Ferland, Esq.                      545 Long Wharf Drive, 9th Floor                                                          New Haven                  CT           06511
8895471      WEA Southcenter LLC                                     Barclay Damon, LLP                                Attn: Niclas Ferland                               545 Long Wharf Drive                                     9th Floor                       New Haven                  CT           06511
9792384      WEA Southcenter LLC                                     c/o Barclay Damon LLP                             ATTN: Niclas Ferland                               545 Long Wharf Drive, 9th Floor                                                          New Haven                  CT           06510
9796996      WEA Southcenter LLC                                     c/o Barclay Damon, LLP                            Attn: Niclas A. Ferland, Esq.                      545 Long Wharf Drive, 9th Floor                                                          New Haven                  CT           06510
8895121      WEA Southcenter LLC                                     c/o Barclay Damon, LLP                            Attn: Niclas Ferland                               545 Long Wharf Drive, 9th Floor                                                          New Haven                  CT           06511
8759913      WEASBY, KIERRA                                          Address on file
8913753      Weaver, Chloe A.                                        Address on file
9569023      Webb, Andrew                                            Address on file
8757033      WEBB, MAYA                                              Address on file
8838884      Weberstown Mall, LLC                                    Frost Brown Todd LLC                              Ronald E. Gold, Esq.                               301 East Fourth Street                                   3300 Great American Tower       Cincinnati                 OH           45202
8838884      Weberstown Mall, LLC                                    Stephen E. Ifeduba                                180 East Broad Street                                                                                                                       Columbus                   OH           43215
9571359      Weihai Bettex International Trading Co., LTD            Attn: Maria L. Garcia                             Lewis Brisbois Bisgaard & Smith LLP                633 West 5th Street, Suite 4000                                                          Los Angeles                CA           90071
8905571      Weihai Bettex International Trading Co., Ltd.           Lewis Brisbois Bisgaard & Smith LLP               Attn: Scott Lee                                    633 West 5th STreet, Suite 4000                                                          Los Angeles                CA           90071

8866652      Weihai Dingxin Textile Co., Ltd c/o Finance One, Inc.   Finance One, Inc.                                 801 S Grand Avenue Ste 1000                                                                                                                 Los Angeles                CA           90017
                                                                     ROOM 706, JIAHE MANSION, NO. 55, HAIBIN SOUTH
8454999      WEIHAI LONGYI IMPORT AND EXPORT CO.                     ROAD                                                                                                                                                                                          WEIHAI                                               CHINA
                                                                     ROOM 706, JIAHE MANSION, NO. 55, HAIBIN SOUTH
8762807      WEIHAI LONGYI IMPORT AND EXPORT CO., LTD                ROAD                                              SHANDONG                                                                                                                                    WEIHAI                                  264205       CHINA
8905753      WEIHAI SHANGSHAN IMP. & EXP. CO., LTD                   RM 512                                            LIANGAN COMMERCIAL BUILDING, NO. 69,                                                                                                        GUANGMINGLU, WEIHAI                                  CHINA
10681434     WeiHai ShangShan Imp. & Exp. Co., Ltd                   Arent Fox LLP                                     Michael S. Cryan                                   1301 Avenue of the Americas, 42nd Fl.                                                    New York                   NY           10019
10681434     WeiHai ShangShan Imp. & Exp. Co., Ltd                   Julia B. Klein (DE 5198)                          919 North Market Street, Suite 600                                                                                                          Wilmington                 DE           19801
10189256     WeiHai ShangShan Imp.& Exp.Co.,Ltd                      Room 512, Liangan Commercial Building, No.69      Guangming Rd                                                                                                                                Weihai, Shandong                        264200       China
9292161      WEIHAI SHANGSHAN IMP.&EXP. CO., LTD                     RM 512, LIANGAN COMMERCIAL BUILDING, NO. 69       GUANGMINGLU                                                                                                                                 WEIHAI                                  264200       CHINA

10196040     Weihan Dingxin Textile Co, Ltd c/o Finance One, Inc.    Attn: Stephen Kim                                 801 South Grand Avenue, Ste 1000                                                                                                            Los Angeles                CA           90017
8904374      Weingarten Realty Investors                             Attn: Litigation Division                         2600 Citadel Plaza Dr., Suite 125                                                                                                           Houston                    TX           77008
8753774      WELLS FARGO BANK N.A                                    P.O. BOX 842665                                                                                                                                                                               BOSTON                     MA           02284
8753850      WELLS FARGO BANK N.A.                                   P.O. BOX 912150                                                                                                                                                                               DENVER                     CO           80291
8778728      Wells Fargo Bank, NA                                    100 Park Avenue, 3rd Floor                                                                                                                                                                    New York                   NY           10017
8893647      Wells Fargo Vendor Financial Services, LLC              1010 Thomas Edison Blvd SW                                                                                                                                                                    Cedar Rapids               IA           52404
8893647      Wells Fargo Vendor Financial Services, LLC              PO Box 30310                                                                                                                                                                                  Los Angeles                CA           90030
9530513      WENDYLOU ACCESSORIES, INC.                              30941 AGOURA ROAD#310                                                                                                                                                                         WESTLAKE VILLAGE           CA           91361
                                                                     2ND FLOOR,3RD BUILDING,22 NO.3 XIJING RD,OUHAI
8455207      WENZHOU AIE INDUSTRY AND TRADE CO.,                     ECONOMIC AND                                                                                                                                                                                  WENZHOU                                              CHINA
                                                                     2ND FLOOR, #1 BUILDING, 83# YUCANG WEST ROAD
8455209      WENZHOU DATURA ACCESSORIES IMPORT &                     LONGWAN, WENZHO                                                                                                                                                                               ZHEJIANG                                325011       CHINA
8762795      WENZHOU DATURA ACCESSORIES IMPORT & EXPO                2ND FLOOR, #1 BUILDING, 83#                       YUCANG WEST ROAD LONGWAN, WENZHO                                                                                                            ZHEJIANG                                325011       CHINA
                                                                     BUILDING #3, 2ND FLOOR, HENG YU RD, SHANG HUI
8455210      WENZHOU DONGTAIN GLASSES                                EYEWEAR INDUST                                                                                                                                                                                WENZHOU                                 32501        CHINA
                                                                     ROOM 1502,5A BUILDING ,YUEHU DISTRICT,XICHENG
8455212      WENZHOU EASTSTAR IMPORT AND EXPORT                      ROAD                                                                                                                                                                                          WENZHOU,ZHEJIANG                                     CHINA
                                                                     NO 165 WENZHOU AVE, ECONOMIC AND TECHNOLOGY
8455213      WENZHOU EVERSTAR IMPORT & EXPORT CO                     DEVELOPMENT ZONE                                                                                                                                                                              WENZHOU, ZHEJIANG                                    CHINA
8762796      WENZHOU EVERSTAR IMPORT & EXPORT CO., LTD               ECONOMIC AND TECHNOLOGY DEVELOPMENT ZONE          ATTN: XIANG JU HE                                  NO 165 WENZHOU AVE                                       WENZHOU                         ZHEJIANG                                             CHINA
9784519      Wenzhou Everstar Import & Export CO., LTD               No 165, Wenzhou Avenue                            Technology and Development zone                                                                                                             Zhejiang                                             China
                                                                     12 F A3 BUILDING #81 ZHONGHUI ROAD LOUQIAO
8455214      WENZHOU EYESTAR EYEWEAR CO., LTD.                       STREET                                                                                                                                                                                        WENZHOU                                 325000       CHINA
8864205      WenZhou Geya Optics Co.,Ltd                             ChaoYang Village, LiuShi Town, YueQing            WenZhou City                                                                                                                                ZheJiang Province                       325600       China
8455217      WENZHOU HISIGHT INTERNATIONAL TRADE                     2ND FLOOR BUILDING 3, NO. 145, SHANGJIANG ROAD                                                                                                                                                WENZHOU                                 325000       CHINA
                                                                     OUIJIANG ROAD, WENZHOU BRIDGE INDUSTRIAL ZONE
8455219      WENZHOU HONGSHEN INTERNATIONAL TRAD                     OF BAIXING TOW                                                                                                                                                                                WENZHOU                                              CHINA

8455221      WENZHOU JARA ACCESSORIES IMP & EXP                      2F211, NO.161 SAN GUAN DIAN XIANG, XINHE STREET                                                                                                                                               LUCHENG WENZHOU                         325000       CHINA
9712737      Wenzhou Jara Accessories Imp & Exp Co, Ltd              2F211, No.161 San Guan Dian Xiang                 Xinhe Street Lucheng                                                                                                                        Wenzhou                                 325000       China

8762798      WENZHOU JARA ACCESSORIES IMP & EXP CO.,                 2F211, NO.161 SAN GUAN DIAN XIANG, XINHE STREET                                                                                                                                               LUCHENG WENZHOU                         325000       CHINA
9407237      Wenzhou Jara Accessories Imp&Exp Co.,LTD                2F211,No.161 San Guan Dian Xiang                  XinHe Street                                                                                                                                LuCheng Wenzhou City                    325000       China
8455222      WENZHOU SUNRISE INDUSTRIAL AND                          #1-2 FLOOR, #1 BUILDING QIANGQIANG                                                                                                                                                            OUHAI, WENZHOU                                       CHINA
8455261      WEST ACRES DEVELOPMENT LLP                              3902 13TH AVE SW STE#3717                                                                                                                                                                     FARGO                      ND           58103-3357
10197697     West Acres Development, LLP                             3902 13th Avenue South                            Suite 3717                                                                                                                                  Fargo                      ND           58103-3357
             West County Mall CMBS, LLC, by CBL & Associates
8864912      Management, Inc., its managing agent                    Caleb Holzaepfel                                  736 Georgia Avenue, Suite 300                                                                                                               Chattanooga                TN           37402
             West County Mall CMBS, LLC, by CBL & Associates
8864912      Management, Inc., its managing agent                    CBL & Associates Management, Inc.                 Gary Roddy                                         2030 Hamilton Place Boulevard, Suite 500                                                 Chattanooga                TN           37421
8751783      WEST EDMONTON MALL PROPERTY INC                         ATTN: GENERAL COUNSEL                             SUITE 3000, PHASE III, WEST EDMONTON MALL          8882 170TH STREET                                                                        EDMONTON                   AB           T5T 4M2    CANADA
8751783      WEST EDMONTON MALL PROPERTY INC                         WEST EDMONTON MALL                                ATTN: GENERAL COUNSEL                              SUITE 3000, PHASE III, WEST EDMONTON MALL                8882 170TH STREET               EDMONTON                   AB           T5T 4M2    CANADA
8455348      West Farms Mall, LLC                                    200 East Long Lake Road, Suite 300                                                                                                                                                            Bloomfield Hills           MI           48304-2324
8745011      West Side Telecommunications                            1449 Fairmont Rd                                                                                                                                                                              Morgantown                 WV           26501
8455268      WEST TOWN MALL                                          867530 RELIABLE PARKWAY                                                                                                                                                                       CHICAGO                    IL           60686-0075
8904478      West Town Mall, LLC                                     Simon Property Group, LP                          Bankruptcy Department                              225 West Washington Street                                                               Indianapolis               IN           46204
8905969      Westcoast Estates                                       c/o Brookfield Property REIT, Inc.                350 N. Orleans St., Suite 300                                                                                                               Chicago                    IL           60654-1607
8455331      WESTCOR SANTAN HOLDINGS LLC                             401 WILSHIRE BLVD., SUITE 700                                                                                                                                                                 SANTA MONICA               CA           90401




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                     Page 54 of 56
                                                                                                                                                 Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 70 of 85




                                                                                                                                                                            Exhibit B
                                                                                                                                                                      Claimants Service List
                                                                                                                                                                     Served via first class mail

   MMLID                             NAME                                          ADDRESS 1                                     ADDRESS 2                                          ADDRESS 3                                                 ADDRESS 4                        CITY        STATE       ZIP              COUNTRY
10210561     Westcor SanTan Village LLC                        Ballard Spahr LLP                        Dustin P. Branch, Esq                                 2029 Century Park East, Suite 800                                                              Los Angeles              CA           90067-2909
9805603      Western Surety Company                            151 N. Franklin St., 17th Floor                                                                                                                                                               Chicago                  IL           60606
9796986      Westfield Topanga Owner LLC                       Barclay Damon LLP                        Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06510
9792377      Westfield Topanga Owner LLC                       c/o Barclay Damon LLP                    Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06510
8895350      Westfield Topanga Owner LLC                       c/o Barclay Damon, LLP                   Attn: Niclas Ferland                                  545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06511
9796999      Westland Garden State Plaza Limited Partnership   c/o Barclay Damon LLP                    Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06510
8895579      Westland Garden State Plaza Limited Partnership   c/o Barclay Damon, LLP                   Attn: Niclas Ferland                                  545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06511
9792367      Westland South Shore Mall L.P.                    c/o Barclay Damon, LLP                   Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive                                     9th Floor                             New Haven                CT           06510
8895499      Westland South Shore Mall L.P.                    c/o Barclay Damon, LLP                   Attn: Niclas Ferland                                  545 Long Wharf Drive                                     9th Floor                             New Haven                CT           06511
8838876      Westminster Mall, LLC                             Attn: Stephen E. Ifeduba                 180 East Broad Street                                                                                                                                Columbus                 OH           43215
8838876      Westminster Mall, LLC                             Frost Brown Todd LLC                     Ronald E. Gold, Esq.                                  301 East Fourth Street                                   3300 Great American Tower             Cincinnati               OH           45202
10190011     Westminster Mall, LLC                             Frost Brown Todd LLC                     Ronald E. Gold, Esq.                                  3300 Great American Tower                                301 East Fourth Street                Cincinnati               OH           45202
8822104      Westmoreland, Emily                               256 SE 60th Ave.                                                                                                                                                                              Portland                 OR           97215
8906373      Westroads Mall, L.L.C                             c/o Brookfield Property REIT, Inc.       350 N. Orleans St., Suite 300                                                                                                                        Chicago                  IL           60654-1607
8516803      WestRock Co.                                      c/o Brian Newton                         3950 Shackleford Road                                                                                                                                Duluth                   GA           30096
8455379      WESTROCK RKT COMPANY                              1000 ABERNATHY RD NE STE 125                                                                                                                                                                  ATLANTA                  GA           30328
8455379      WESTROCK RKT COMPANY                              THRASHER STREET                                                                                                                                                                               NORCROSS                 GA           30071
8612145      WG Park, L.P.                                     Jeffrey Kurtzman, Esquire                401 S. 2nd Street, Suite 200                                                                                                                         Philadelphia             PA           19147
8612145      WG Park, L.P.                                     PREIT Services, LLC                      Christina Uy                                          Director, Legal & Paralegal                              200 S Broad Street, 3rd Floor         Philadelphia             PA           19102
9792550      Wheaton Plaza Regional Shopping Center LLC        c/o Barclay Damon LLP                    Attn: Niclas A. Ferland, Esq.                         545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06510
8895827      Wheaton Plaza Regional Shopping Center LLC        c/o Barclay Damon, LLP                   Attn: Niclas Ferland                                  545 Long Wharf Drive, 9th Floor                                                                New Haven                CT           06511
8907802      White Marsh Mall, LLC                             c/o Brookfield Property REIT, Inc        350 N. Orleans St.                                    Suite 300                                                                                      Chicago                  IL           60654-1607
8631527      White Oak Commercial Finance, LLC                 Attn: Janice Espinal                     225 NE Mizner Blvd                                    Suite 301                                                                                      Boca Raton               FL           33432
8893921      Wilcox, Kenon                                     Address on file
8329441      Wild Heart                                        652 Marine Ave                                                                                                                                                                                Manhattan Beach          CA           90266
8456170      WILHELMINA INTERNATIONAL INC.                     300 PARK AVE SOUTH 2ND FL                                                                                                                                                                     NEW YORK                 NY           10010
8906619      Wilkins, Alyssa                                   Address on file
9217780      WILLIAMS, ALEXIS                                  Address on file
9217780      WILLIAMS, ALEXIS                                  Address on file
8756073      WILLIAMS, ESSENCE                                 Address on file
8779249      Williams, Hanna-Kaye                              Address on file
8457098      WILLIAMS, NEKIESHA                                Address on file
8752818      WILLIS, CYNTHIA                                   Address on file
8906343      Willowbrook Mall (TX), LLC                        c/o Brookfield Property REIT, Inc.       350 N. Orleans St., Suite 300                                                                                                                        Chicago                  IL           60654-1607
8906552      Willowbrook Mall, LLC                             c/o Brookfield Property REIT, Inc.       350 N. Orleans St., Suite 300                                                                                                                        Chicago                  IL           60654-1607
8457619      WILSON, BRITTANY D.                               Address on file
8757424      WILSON, CAMERON                                   Address on file
8805649      WILSON, LARISSA                                   Address on file
9531574      WILSON, ZOE L                                     Address on file
8457965      WINDSOR CIRCLE, INC.                              3445 PEACHTREE RD. NE SUITE 600                                                                                                                                                               ATLANTA                  GA           30326
9402895      Windstream                                        1450 N Center Point Rd                                                                                                                                                                        Hiawatha                 IA           52233
8457971      WINDSTREAM                                        PO BOX 9001013                                                                                                                                                                                LOUISVILLE               KY           40290-1013
8819318      Wingify Software Private Limited                  Attn: Sparsh Gupta (CEO)                 Top Floor (14th), KLJ Tower North B-5,                Netaji Subhash Place                                     Pitam Pura                            Delhi                                 110034     India
8907000      Wiregrass SPE, LLC                                c/o Kelley Drye & Warren LLP             Attn: Robert L. Lehane, Esq                           101 Park Avenue                                                                                New York                 NY           10178
8907000      Wiregrass SPE, LLC                                QIC Properties Us, Inc.                  Joan Glenn- Katzakis                                  Associate General Counsel                                600 Superior Avenue East Suite 1500   Cleveland                OH           44114
9115398      Wisconsin Department of Revenue                   Special Procedures Unit                  PO Box 8901                                                                                                                                          Madison                  WI           57308-8901
8862821      Wishcompany Inc.                                  14F, 211, Teheran-ro Gangnam-gu                                                                                                                                                               Seoul                                 06141      Korea, Republic of
8458114      WITH US JEWELRY                                   NO.75 CUIYUAN ROAD, CHENGYANG DISTRICT                                                                                                                                                        QINGDAO                               266000     CHINA
9531731      WITHUS APPAREL CORPORATION                        6279 E. SLAUSON AVE. #402                                                                                                                                                                     COMMERCE                 CA           90040
8458154      W-LD LEGENDS HOLDINGS VII, LLC                    1843 VILLAGE WEST PARKWAY C127                                                                                                                                                                KANSAS CITY              KS           66111
8458154      W-LD LEGENDS HOLDINGS VII, LLC                    N. MICHIGAN AVE., SUITE 1900                                                                                                                                                                  CHICAGO                  IL           60611
10210785     WM Inland Investors IV LP                         Dustin P. Branch, Esq.                   Ballard Spahr LLP                                     2029 Century Park East, Suite 800                                                              Los Angeles              CA           90067-2909
10210148     WMAP, L.L.C.                                      Ballard Spahr LLP                        Dustin P. Branch, Esq.                                2029 Century Park East, Suite 800                                                              Los Angeles              CA           90067-2909
8458163      WMAP, LLC                                         SUITE 1900                               900 N MICHIGAN AVE                                                                                                                                   CHICAGO                  IL           60611
8458206      WOLFCHASE GALLERIA LIMITED                        98938 COLLECTIONS CENTER DRIVE                                                                                                                                                                CHICAGO                  IL           60693
8516828      Wolverine Worldwide, Inc.                         Attn: Kimberly Pett                      9341 Courtland Dr. NE                                                                                                                                Rockford                 MI           49351
9531808      WONG, CHI FAN                                     Address on file
8907236      Woodbridge Center Property, LLC                   c/o Brookfield Property REIT, Inc.       350 N. Orleans St.                                    Suite 300                                                                                      Chicago                  IL           60654-1607
8903346      Woodburn Premium Outlet, LLC                      Simon Property Group, LP                 225 W. Washington Street                                                                                                                             Indianapolis             IN           46204
8458392      WOODBURN PREMIUM OUTLETS, LLC                     7584 SOLUTION CENTER                                                                                                                                                                          CHICAGO                  IL           60677-7005
8903298      Woodburn Premium Outlets, LLC                     Simon Property Group, LP                 225 W. Washington Street                                                                                                                             Indianapolis             IN           46204
9210635      Woodbury Center Harriman, LLC                     c/o Susan Masone                         500 North Broadway, Suite 201                                                                                                                        Jericho                  NY           11753
9531868      WOODEN NICKEL LIGHTNING, INC                      6920 TUJUNGA AVE                                                                                                                                                                              NORTH HOLLYWOOD          CA           91605
8838288      Woodfield Mall LLC                                7409 Solution Center                                                                                                                                                                          Chicago                  IL           60677
8458406      WOODFIELD MALL LLC                                7409 SOLUTION CENTER                                                                                                                                                                          CHICAGO                  IL           60677-7004
8904740      Woodfield Mall LLC                                Simon Property Group, LP                 Bankruptcy Department                                 225 West Washington Street                                                                     Indianapolis             IN           46204
8893326      Woodland Hills Mall, LLC                          7693 Collections Center Drive                                                                                                                                                                 Chicago                  IL           60693
8893326      Woodland Hills Mall, LLC                          Simon Property Group, LP                 Bankruptcy Department                                 225 West Washington Street                                                                     Indianapolis             IN           46204
9211204      Woods, Aliyah Nichelle                            Address on file
8827587      Woods, Gianna M                                   Address on file
9531989      Woven Pink LLC                                    1100 S. San Pedro St. Suite G11                                                                                                                                                               Los Angeles              CA           90015
8458686      WP GALLERIA REALTY LP                             N SEPULVEDA, SUITE 1925                                                                                                                                                                       EL SEGUNDO               CA           90245
9787909      WP Industrial Ltd. US                             12300 SE Mallard Way Suite 200                                                                                                                                                                Milwaukie                OR           97222
8912223      Wright, Catherine                                 Address on file
8755551      WRIGHT, JADA                                      Address on file
8458910      WTM GLIMCHER LLC                                  75 REMITTANCE DR. SUITE 6449             DEPT:002WTM                                                                                                                                          CHICAGO                  IL           60675-6449
8459043      XIAMEN CHENGJING IMP&EXP CO. LTD.                 3/F WENYUAN ROAD, XIAMEN                                                                                                                                                                      FUJIAN                                             CHINA
             XIN MENG INTERNATIONAL FOOTWEAR CO., LTD. c/o
8842180      Finance One, Inc                                  801 S Grand Avenue Ste 1000                                                                                                                                                                   Los Angeles              CA           90017
8907034      XPO Global Forwarding, Inc.                       FisherBroyles, LLP                       Deborah L. Fletcher, Partner                          6000 Fairview Road, Suite 1200                                                                 Charlotte                NC           28210
8907183      XPO Intermodal Solutions, Inc.                    FisherBroyles, LLP                       Deborah L. Fletcher                                   6000 Fairview Road                                       Suite 1200                            Charlotte                NC           28210
9556100      XPO Logistics                                     c/o RMS                                  PO Box 19253                                                                                                                                         Minneapolis              MN           55419




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                         Page 55 of 56
                                                                                                                                                         Case 19-12122-MFW    Doc 1521        Filed 08/27/20   Page 71 of 85




                                                                                                                                                                                    Exhibit B
                                                                                                                                                                              Claimants Service List
                                                                                                                                                                             Served via first class mail

   MMLID                           NAME                                          ADDRESS 1                                                ADDRESS 2                                             ADDRESS 3                                          ADDRESS 4                        CITY        STATE       ZIP               COUNTRY
8459165      YAKIMA COUNTY TREASURER                         PO BOX 22530                                                                                                                                                                                      YAKIMA                      WA           98907
8760127      YANEZ, KARLA E.                                 Address on file
9211947      YANEZ, STACY                                    Address on file
8516670      Yankee Gas d/b/a Eversource                     Eversource Legal Dept-Honor Heath                    107 Selden St                                                                                                                                Berlin                      CT           06037
8516670      Yankee Gas d/b/a Eversource                     PO Box 2899                                                                                                                                                                                       Hartford                    CT           06101
9784515      Yates, Cayla                                    Address on file
8756294      YATES, CAYLA                                    Address on file
                                                             95# BUILDING,JIANGNAN 4
8459377      YB INTERNATIONAL LIMITED                        DISTRICT,YIWU.ZHEJIANG,CHINA                                                                                                                                                                      YIWU                                     32200        CHINA
8842251      YB International Limited c/o Finance One Inc.   801 S Grand Avenue Ste 1000                                                                                                                                                                       Los Angeles                 CA           90017
8912045      Yee, Tiffany                                    Address on file
8913539      Yee, Tiffany                                    Address on file
8745028      Yesco LLC                                       5119 S Cameron Street                                                                                                                                                                             Las Vegas                   NV           89118
8862890      Yiwu Jingyoulang Food Co., Ltd                  Ahn, Kyuseung                                        E1506                                               7, Yeonmujang 5ga-gil, Seongdong-gu                                                      Seoul                                    04782        Korea, Republic of
8754600      Yockey, Kylie                                   Address on file
8459501      YODIT YEMANE HAGOS                              HAUSER BLVD. #405                                                                                                                                                                                 LOS ANGELES                 CA           90036
8893693      Yoki Fashion International LLC                  1410 Broadway                                        Room 1005                                                                                                                                    New York                    NY           10018
8906712      York, Keisha                                    Address on file
8459572      YOUNG ELECTRIC SIGN COMPANY                     2401 FOOTHILL DRIVE                                                                                                                                                                               SALT LAKE CITY              UT           84109
                                                             SHEQUXI 1000CHU, XI ZHAI ZI TOU, XIE ZHUANG JIE
8459574      YOUNG FASHION CO., LIMITED                      DAO, CHENG Y                                                                                                                                                                                      QINGDAO                                  266000       CHINA
10570285     Young Fashion Co., Ltd                          Xi Zhai Zi Tou Community                             Xiazhuang Street, ChengYang District                                                                                                         Qingdao                                               China
10187138     Young Plus Trading HK Co., Ltd                  Rm419, Qiaoxing Building No. 33                      Xingnan Road Panyu District                                                                                                                  Guangzhou                                             China
10187059     Youngplus Trading HK Co., Ltd                   Room 419 Qiaoxing Building No. 33                    Xingnan Road Panyu District                                                                                                                  Guangzhou                                510430       China
8863513      YOUNGPLUS TRADING HK CO.,LTD                    Rm 1111 No.240 Jiangyi road                                                                                                                                                                       Guangzhou                                510300       China

8459791      YOUNGSANG INTERNATIONAL CO., LTD.               RM811 JINGTING BLDG A#, NO 1000 HONGQUAN ROAD                                                                                                                                                     SHANGHAI                                              CHINA
8459804      YOUTH LAB. S.A.                                 5 DELFON STREET                                                                                                                                                                                   CHALANDRI ATHENS                         15233        GREECE
10210545     YTC Mall Owner, LLC                             Ballard Spahr LLP                                    Dustin P. Branch, Esq                               2029 Century Park East, Suite 800                                                        LOS ANGELES                 CA           90067-2909
8803223      Zavala, Juan M.                                 Address on file
8460246      ZEBRA RETAIL SOLUTIONS LLC                      60 PLANT AVENUE                                                                                                                                                                                   HAUPPAUGE                   NY           11788
9532698      ZELAYA, IRENE                                   219 COUNTY FAIR DR                                                                                                                                                                                HOUSTON                     TX           77060
8460284      ZELLA FASHION LIMITED                           YUHUANGLING INDUSTRIAL PARK,CHENGYANG                                                                                                                                                             QINGDAO                                  266000       CHINA
8460311      ZENOBIA                                         1100 S. SAN PEDRO ST #A-4                                                                                                                                                                         LOS ANGELES                 CA           90015
8749721      ZHANG, ROSE                                     Address on file
8904779      Zhejiang C Stage Import & Export Co., Ltd.      Larry Liu                                            4-5FL, 1 BLDG, East Desheng Road                                                                                                             Hangzhou, Zhejiang                       310021       China
8904779      Zhejiang C Stage Import & Export Co., Ltd.      Lovee Sarenas                                        c/o Lewis Brisbois                                  633 West 5th Street, Suite 4000                                                          Los Angeles                 CA           90071
8460409      ZHEJIANG CATHAYA LIGHT PRODUCTS AND             105 TI YU CHANG ROAD                                                                                                                                                                              HANGZHOU                                 310000       CHINA
8753839      ZHEJIANG MIXISHI CLOTHES CO., LTD               ATTENTION: BRUCE                                     WUXING IND ZONE OUBEI WENZHOU                                                                                                                ZHEJIANG                                 325105       CHINA
10599230     Zhejiang Mixishi Clothes Co., Ltd               Attn: Joanna Ge                                      Wuxing Ind. zone, Oubei, Wenzhou                                                                                                             Zhejiang                                 325105       China
9532768      ZHEJIANG YIHENG TEXTILE TECHNOLOGY              CHUNTANG WEST VILAGE, CAOTA TOWN                                                                                                                                                                  ZHUJI CITY                               311801       CHINA
8460414      ZHEJIANG YODU IMP.&EXP.CO.,LTD                  7F, NO.599 HUIGANG ROAD                                                                                                                                                                           YIWU                                     322000       CHINA
8460415      ZHEJIANG ZHONGDA SUNJOY TRADING CO.             RM 1806, TOWER A, ZHONGDA PLAZA                                                                                                                                                                   HANGZHOU                                 310000       CHINA
9299847      Zhejiang Zhongda Sunjoy Trading, Ltd            Bonnie He                                            18F, Tower A, Zhongda Plaza                         Hangzhou                                                                                 Zhejiang                                 310003       China
9299847      Zhejiang Zhongda Sunjoy Trading, Ltd            Beneficiary Bank: China CITIC Bank Hangzhou Branch   Swift BIC, CIBKCNBJ310                              No. 88 Yanan Road                                        Acc. No. 733101148220000291     Hangzhou                                 China
9532798      ZILI, INC.                                      16625 CHARIOT PLACE                                                                                                                                                                               HACIENDA HEIGHTS            CA           91745
8911270      Ziltu 4989 corporation                          Find Me Plus                                         Hee Young Choi                                      807 E. 12th St. #237                                                                     Los Angeles                 CA           90021
8460493      ZITSTICKA INC.                                  379 WEST BROADWAY, SUITE 247                                                                                                                                                                      NEW YORK                    NY           10012
8460507      ZONA ROSA DEVELOPMENT, LLC.                     5500 NEW ALBANY RD E., STE 310                                                                                                                                                                    NEW ALBANY                  OH           43054
8493579      Zurich North America                            c/o RMS                                              PO Box 19253                                                                                                                                 Minneapolis                 MN           55419




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                                                                 Page 56 of 56
Case 19-12122-MFW   Doc 1521   Filed 08/27/20   Page 72 of 85




                       Exhibit C
                                     Case 19-12122-MFW           Doc 1521       Filed 08/27/20    Page 73 of 85

                                                                      Exhibit C
                                                                  Equity Service List
                                                               Served via first class mail

    MMLID                                   NAME                                   ADDRESS 1         CITY     STATE   ZIP   COUNTRY
 9482154         CHANG, DO WON                                                  Address on file
 9482155         CHANG, ESTHER                                                  Address on file
 9482158         CHANG, JIN SOOK                                                Address on file
 9482160         CHANG, LINDA                                                   Address on file
 9488259         DO WON AND JIN SOOK CHANG                                      Address on file
 8498209         Do Won and Jin Sook Chang Family Trust                         Address on file
 8498224         Do Won Chang 2009 Grantor Retained Annuity Trust               Address on file
 8498214         Do Won Chang 2014 Grantor Retained Annuity Trust               Address on file
 8331801         Do Won Chang and Jin Sook Chang                                Address on file
 9488265         DO WON CHANG AND JIN SOOK CHANG                                Address on file
 9488267         DO WON CHANG AND JIN SOOK CHANG FAMILY TRUST                   Address on file
 9489943         ESTHER DUK-HEE CHANG 2012 TRUST                                Address on file
 8498223         Jin Sook Chang 2009 Grantor Retained Annuity Trust             Address on file
 8498211         Jin Sook Chang 2014 Grantor Retained Annuity Trust             Address on file
 9501850         KONSTANTINOU, PANAGIOTIS                                       Address on file
 9503487         LINDA IN-HEE CHANG 2012 TRUST                                  Address on file
 8498246         OK, Alex                                                       Address on file
 9511842         OK, ALEX CHANGHO                                               Address on file
 9511844         OK, SEONGEUN KIM                                               Address on file
 9526657         TOO CAPITAL, LLC                                               Address on file
 8498220         Too Capital, LLC                                               Address on file
 9526658         TOO CAPITAL, LLC                                               Address on file




In re: Forever 21, Inc., et al.
Case No. 19-12122 (MFW)                                                Page 1 of 1
Case 19-12122-MFW   Doc 1521   Filed 08/27/20   Page 74 of 85




                       Exhibit D
                                                                                                   Case 19-12122-MFW            Doc 1521       Filed 08/27/20     Page 75 of 85



                                                                                                                                      Exhibit D
                                                                                                                          Additional Claimants Service List
                                                                                                                             Served via first class mail

MMLID                                   NAME                                        ADDRESS 1                           ADDRESS 2                             ADDRESS 3                            ADDRESS 4                     CITY              STATE       ZIP         COUNTRY
11656235    Brooks, Isaiah T.                                     Address on file
11468006    Cruz, Cesar E                                         Address on file
11243307    Easton Town Center II, LLC                            c/o Michael S. Tucker, Esq.                  Ulmer & Berne LLP                1660 West 2nd Street, Suite 1100                                           Cleveland          OH           44113
11243404    Easton Town Center II, LLC                            Ulmer & Berne LLP                            c/o Michael S. Tuker, Esq.       1660 West 2nd Street                  Suite 1100                           Cleveland          OH           44113
11243329    Heron, Gina M                                         Address on file
11243329    Heron, Gina M                                         Address on file
11621477    Hetherington, Valerie                                 Address on file
11532036    J P Original Corporation                              19101 E Walnut Dr N                                                                                                                                      City of Industry   CA           91748
11655867    Marui Co., Ltd, Subsidiary Of Marui Group Co., Ltd.   Deirdre M. Richards, Esq.                    Fineman Krekstein & Harris PC 1300 N. King street                                                           Wilmington         DE           19801
11655692    Maxim Service Group Inc.                              Bill Mlynarick                               14740 15th Ave                                                                                              Whitestone         NY           11357
11529652    Minnesota Department of Revenue Taxes                 600 North Robert Street                      Mail Station 4115                                                                                           St. Paul           MN           55146-4115
11529652    Minnesota Department of Revenue Taxes                 Minnesota Revenue                            PO Box 64447 - BKY                                                                                          St. Paul           MN           55164-0447
11656229    Mission Valley Shoppingtown LLC                       c/o Barclay Damon, LLP                       Attn: Niclas Ferland             545 Long Wharf Drive, 9th Floor                                            New Haven          CT           06511
11529755    Moon Collection, Inc                                  1900 E. 25th Street                                                                                                                                      Vernon             CA           90058
11632339    NESCTC Security Agency, LLC                           1790 Warwick Avenue                                                                                                                                      Warwick            RI           02889
11531978    OH, JONG HO                                           Address on file
11243361    Porsche Leasing Ltd and certain of its affiliates     Chantelle D. McClamb, Esq.                   Ballard Spahr LLP                919 North Market Street, 11th Floor                                        Wilmington         DE           19801
11243397    Praxton Commercial Corp.                              Martinez Vergara Gonzalez & Serrano          Kristine Ragpala Bongcaron       33rd Floor, The Orient Square Building F. Ortigas Jr. Road, Ortigas Center Pasig City                      1600         Philippines
11532024    Robert Half                                           Address on file
11532024    Robert Half                                           Address on file
11243315    SALESFORCE.COM, INC.                                  C/O LAWRENCE SCHWAB/GAYE                     HECK                             BIALSON, BERGEN & SCHWAB              633 MENLO AVE., SUITE 100            MENLO PARK         CA           94025
11243787    Securitas Security Services USA, Inc.                 Attn Business Services Manager               4330 Park Terrace Drive                                                                                     Westlake Village CA             91361
11243347    Securitas Security Services USA, Inc.                 Attn: Business Services Manager, Richard Cruz 4330 Park Terrace Drive                                                                                    Westlake Village CA             91361




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (MFW)                                                                                                    Page 1 of 1
Case 19-12122-MFW   Doc 1521   Filed 08/27/20   Page 76 of 85




                        Exhibit E
                                                                                          Case 19-12122-MFW     Doc 1521       Filed 08/27/20   Page 77 of 85



                                                                                                                      Exhibit E
                                                                                                              Core/2002 Email Service List
                                                                                                                   Served via email
                                          DESCRIPTION                                          NAME                                                        ADDRESS                                EMAIL
                                                                                                                   ATTN: HEIKE M. VOGEL, ESQ. AND ERIC H. HORN, ESQ.
                                                                                                                   101 EISENHOWER PARKWAY, STE 412                             hvogel@aystrauss.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC                       A.Y. STRAUSS LLC                       ROSELAND NJ 07068                                           ehorn@aystrauss.com
                                                                                                                   ATTN: MATTHEW P. AUSTRIA
                                                                                                                   1007 N. ORANGE STREET
COUNSEL TO AMBIANCE USA., INC dba AMBIANCE APPAREL AND BLUE DOT USA INC                                            4TH FLOOR
dba WAX JEAN                                                                AUSTRIA LEGAL, LLC                     WILMINGTON DE 19801                                         maustria@austriallc.com
                                                                                                                   ATTN: MATTHEW T. SCHAEFFER
                                                                                                                   10 WEST BROAD STREET
                                                                                                                   SUITE 2100
COUNSEL TO COMENITY CAPITAL BANK                                            BAILEY CAVALIERI LLC                   COLUMBUS OH 43215                                           mschaeffer@baileycav.com
                                                                                                                   ATTN: ROBERT B. BERNER
                                                                                                                   1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                                            BAILEY CAVALIERI LLC                   DAYTON OH 45423                                             rberner@baileycav.com
                                                                                                                   ATTN: MATTHEW G. SUMMERS, ESQ & CHANTELLE D. MCCLAMB, ESQ
                                                                                                                   919 N. MARKET STREET
                                                                                                                   11TH FLOOR                                                  summersm@ballardspahr.com
COUNSEL TO PORSCHE LEASING LTD                                              BALLARD SPAHR LLP                      WILMINGTON DE 19801                                         mcclambc@ballardspahr.com

COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL PROPERTIES, LLC,
KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN
CENTER INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC, PGIM REAL ESTATE,
RETAIL PROPERTIES OF AMERICA, INC., THE FORBES COMPANY, LLC, THE MACERICH                                          ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
COMPANY, TRADEMARK PROPERTY COMPANY, WHITE PLAINS GALLERIA LIMITED                                                 2029 CENTURY PARK EAST
PARTNERSHIP, YTC MALL OWNER, LLC, CENTENNIAL REAL ESTATE COMPANY, LLC,                                             SUITE 800                                                   branchd@ballardspahr.com
CRVI, DIMOND CENTER HOLDING, LLC, AND METROPOLIS LIFESTYLE CENTER, LLC      BALLARD SPAHR LLP                      LOS ANGELES CA 90067-2909                                   zarnighiann@ballardspahr.com
COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY INVESTORS LLC,
URBAN EDGE PROPERTIES, ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL
PROPERTIES, LLC, KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY MALL LP,
MONTEBELLO TOWN CENTER INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC,
PGIM REAL ESTATE, RETAIL PROPERTIES OF AMERICA, INC., THE FORBES COMPANY,
LLC, THE MACERICH COMPANY, TRADEMARK PROPERTY COMPANY, WHITE PLAINS
GALLERIA LIMITED PARTNERSHIP, YTC MALL OWNER, LLC, AND NORTH LOOP                                                  ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
SHOPPING CENTER, L.P., GALLERIA MALL INVESTORS LP, CENTENNIAL REAL ESTATE                                          919 N. MARKET STREET
COMPANY, LLC, CRVI, DIMOND CENTER HOLDING, LLC, AND METROPOLIS LIFESTYLE                                           11TH FLOOR                                                  heilmanl@ballardspahr.com
CENTER, LLC                                                                 BALLARD SPAHR LLP                      WILMINGTON DE 19801-3034                                    roglenl@ballardspahr.com
                                                                                                                   ATTN: KEVIN M. NEWMAN
                                                                                                                   BARCLAY DAMON TOWER
                                                                                                                   125 EAST JEFFERSON STREET
COUNSEL TO BLOOMFIELD HOLDINGS, LLC AND PYRAMID MANAGEMENT GROUP, LLC BARCLAY DAMON LLP                            SYRACUSE NY 13202                                           knewman@barclaydamon.com
                                                                                                                   ATTN: NICLAS A. FERLAND, ILAN MARKUS
                                                                                                                   545 LONG WHARF DRIVE
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS SHOPPING                                                9TH FLOOR                                                   NFerland@barclaydamon.com
CENTERS, LLC                                                                BARCLAY DAMON LLP                      NEW HAVEN CT 06511                                          imarkus@barclaydamon.com
                                                                                                                   ATTN: ERIC W. SLEEPER, ESQ
                                                                                                                   711 THIRD AVE
                                                                                                                   14TH FLOOR
COUNSEL TO CRS DENIM GARMENTS SAE                                           BARTON LLP                             NEW YORK NY 10017                                           esleeper@bartonesq.com
                                                                                                                   ATTN: ELLIOT M. SMITH
                                                                                                                   200 PUBLIC SQUARE
                                                                            BENESCH, FRIEDLANDER, COPLAN &         SUITE 2300
COUNSEL FOR DIVISIONS, INC.                                                 ARONOFF LLP                            CLEVELAND OH 44114                                          esmith@beneschlaw.com
                                                                                                                   ATTN: JENNIFER R. HOOVER
                                                                                                                   222 DELAWARE AVENUE
                                                                            BENESCH, FRIEDLANDER, COPLAN &         SUITE 801
COUNSEL FOR DIVISIONS, INC.                                                 ARONOFF LLP                            WILMINGTON DE 19801                                         jhoover@beneschlaw.com




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                       Page 1 of 9
                                                                                                  Case 19-12122-MFW     Doc 1521       Filed 08/27/20   Page 78 of 85



                                                                                                                              Exhibit E
                                                                                                                      Core/2002 Email Service List
                                                                                                                           Served via email
                                           DESCRIPTION                                              NAME                                                           ADDRESS                                                     EMAIL
                                                                                                                           ATTN: JENNIFER R. HOOVER, JOHN C. GENTILE, MICHAEL J. BARRIE, KEVIN M. CAPUZZI   jhoover@beneschlaw.com
                                                                                                                           222 DELAWARE AVENUE                                                              jgentile@beneschlaw.com
COUNSEL TO CAPREF LLOYD II LLC, CAPREF STRAND LLC, AND CAPREF BURBANK LLC,      BENESCH, FRIEDLANDER, COPLAN &             SUITE 801                                                                        mbarrie@beneschlaw.com
AND PREP HILLSIDE REAL ESTATE LLC, AND STOCKTON STREET PROPERTIES, INC.         ARONOFF LLP                                WILMINGTON DE 19801                                                              kcapuzzi@beneschlaw.com
                                                                                                                           ATTN: DAVID KLAUDER, ESQ., THOMAS D. BIELLI, ESQ.
                                                                                                                           1204 N KING STREET
FEE EXAMINER                                                                    BIELLI & KLAUDER, LLC                      WILMINGTON DE 19801                                                              dklauder@bk-legal.com
                                                                                                                           ATTN: JEFFREY RHODES, ESQ.
                                                                                                                           1825 EYE STREET NW
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY LLC             BLANK ROME LLP                             WASHINGTON DC 20006                                                              jrhodes@blankrome.com
                                                                                                                           ATTN: VICTORIA GUILFOYLE, ESQ.
                                                                                                                           1201 N. MARKET STREET, SUITE 800
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY LLC             BLANK ROME LLP                             WILMINGTON DE 19801                                                              guilfoyle@blankrome.com
                                                                                                                           ATTN: KRISTEN N. PATE
                                                                                                                           350 N. ORLEANS STREET,
                                                                                                                           SUITE 300
COUNSEL TO BROOKFIELD PROPERTY REIT INC.                                        BROOKFIELD PROPERTY REIT, INC.             CHICAGO IL 60654-1607                                                            bk@brookfieldpropertiesretail.com
                                                                                                                           ATTN: DONALD K. LUDMAN
                                                                                                                           6 NORTH BROAD STREET
                                                                                                                           SUITE 100
COUNSEL TO SAP INDUSTRIES, INC.                                                 BROWN CONNERY, LLP                         WOODBURY NJ 08096                                                                dludman@brownconnery.com
                                                                                                                           ATTN: JESSICA L. BAGDANOV, ESQ.
                                                                                                                           21650 OXNARD STREET
                                                                                                                           SUITE 500
INTERESTED PARTY                                                                BRUTZKUS GUBNER                            WOODLAND HILLS CA 91367                                                          jbagdanov@bg.law
                                                                                                                           ATTN: MARK I. DUEDALL
                                                                                                                           ONE ATLANTIC CENTER - FOURTEENTH FLOOR
                                                                                                                           1201 WEST PEACHTREE STREET, NW
COUNSEL TO RANDSTAD GENERAL PARTNERS (US), LLC                                  BRYAN CAVE LEIGHTON PAISNER LLP            ATLANTA GA 30309-3488                                                            MARK.DUEDALL@BCLPLAW.COM
                                                                                                                           ATTN: J. CORY FALGOWSKI
                                                                                                                           1201 N. MARKET STREET
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC, AND G&I VII                                              SUITE 1407
RENO OPERATING LLC                                                              BURR & FORMAN LLP                          WILMINGTON DE 19801                                                              jfalgowski@burr.com
                                                                                                                           ATTN: JOE A. JOSEPH
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC, AND G&I VII                                              420 N. 20TH STREET, 3400                                                         jjoseph@burr.com
RENO OPERATING LLC                                                              BURR & FORMAN LLP                          BIRMINGHAM AL 35203                                                              jhorton@burr.com
COUNSEL TO THE MARION PLAZA, INC. DBA EASTWOOD MALL; HUNTINGTON MALL                                                       ATTN: RICHARD T. DAVIS
COMPANY DBA HUNTINGTON MALL AND CAFARO-PEACHCREEK JOINT VENTURE                                                            5577 YOUNGSTOWN-WARREN RD.
PARTNERSHIP DBA MILLCREEK MALL                                                  CAFARO MANAGEMENT COMPANY                  NILES OH 44446                                                                   rdavis@cafarocompany.com
                                                                                                                           ATTN: ELIZABETH B. ROSE, KIMBERLY B. REEVES
                                                                                                                           125 CLAIREMONT AVE., SUITE 240                                                   elizabeth@caiolarose.com
COUNSEL TO JAMESTOWN, L.P.                                                      CAIOLA & ROSE, LLC                         Decatur GA 30030                                                                 kimberly@caiolarose.com
                                                                                                                           ATTN: ROBERT FRANKLIN
                                                                                                                           201 S. TRYON STREET
INTERESTED PARTY                                                                CIT GROUP INC.                             CHARLOTTE NC 28202                                                               robert.franklin@cit.com
                                                                                                                           ATTN: DAVID M. BLAU
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM-OPCO, LLC, VESTAR                                                       151 S. OLD WOODWARD AVE., STE. 200
CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA, LLC                        CLARK HILL, PLC                            BIRMINGHAM MI 48009                                                              dblau@clarkhill.com
                                                                                                                           ATTN: KAREN M. GRIVNER
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM-OPCO, LLC, VESTAR                                                       824 N. MARKET ST., STE. 710
CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA, LLC                        CLARK HILL, PLC                            WILMINGTON DE 19801                                                              kgrivner@clarkhill.com
                                                                                                                           ATTN: DEB SECREST
                                                                                                                           COLLECTIONS SUPPORT UNIT
COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (UCTS),             COMMONWEALTH OF PENNSLYLVANIA              651 BOAS ST, ROOM 925
DEPARTMENT OF LABOR AND INDUSTRY, COMMONWEALTH OF PENNSYLVANIA                  DEPARTMENT OF LABOR                        HARRISBURG PA 17121                                                              RA-LI-UCTS-BANRUPT@STATE.PA.US




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (MFW)                                                                                              Page 2 of 9
                                                                                      Case 19-12122-MFW       Doc 1521     Filed 08/27/20   Page 79 of 85



                                                                                                                  Exhibit E
                                                                                                          Core/2002 Email Service List
                                                                                                               Served via email
                                          DESCRIPTION                                       NAME                                                         ADDRESS                                EMAIL
                                                                                                                ATTN: KAREN C. BIFFERATO, ESQ., KELLY M. CONLAN, ESQ.
                                                                                                                1201 N. MARKET STREET, 20TH FLOOR                          kbifferato@connollygallagher.com
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.                      CONNOLLY GALLAGHER LLP                   Wilmington DE 19801                                        kconlan@connollygallagher.com
                                                                                                                ATTN: RHYS MATTHEW FARREN, ESQ.
                                                                                                                929 108TH AVENUE NE, SUITE 1500
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.                      DAVIS WRIGHT TREMAINE LLP                Bellevue WA 98004                                          rhysfarren@dwt.com
                                                                                                                ATTN: ZILLAH FRAMPTON
                                                                                                                820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                           DELAWARE DIVISION OF REVENUE             WILMINGTON DE 19801                                        FASNOTIFY@STATE.DE.US
                                                                                                                CORPORATIONS FRANCHISE TAX
                                                                                                                PO BOX 898
DELAWARE SECRETARY OF STATE                                            DELAWARE SECRETARY OF STATE              DOVER DE 19903                                             DOSDOC_FTAX@STATE.DE.US
                                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                                820 SILVER LAKE BLVD
                                                                                                                STE 100
DELAWARE STATE TREASURY                                                DELAWARE STATE TREASURY                  DOVER DE 19904                                             STATETREASURER@STATE.DE.US
                                                                                                                ATTN: R. CRAIG MARTIN
                                                                                                                1201 NORTH MARKET STREET, SUITE 2100                       craig.martin@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                          DLA PIPER LLP (US)                       WILMINGTON DE 19801                                        Craig.Martin@dlapiper.com
                                                                                                                ATTN: RICHARD M. KREMEN, ESQ. AND KRISTY N. GRACE, ESQ.
                                                                                                                6225 SMITH AVENUE                                          richard.kremen@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                          DLA PIPER LLP (US)                       BALTIMORE MD 21209                                         kristy.grace@us.dlapiper.com
                                                                                                                ATTN: AMISH R. DOSHI
                                                                                                                1979 MARCUS AVENUE
                                                                                                                SUITE 210E
COUNSEL TO ORACLE AMERICA, INC.                                        DOSHI LEGAL GROUP, P.C.                  LAKE SUCCESS NY 11042                                      amish@doshilegal.com
                                                                                                                ATTN: PATRICK A. JACKSON & JOSEPH N. ARGENTINA, JR.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL FOR UBASE                                            222 DELAWARE AVE., SUITE 1410                              patrick.jackson@dbr.com
INTERNATIONAL, INC.                                                    DRINKER BIDDLE & REATH LLP               WILMINGTON DE 19801-1621                                   joseph.argentina@dbr.com
                                                                                                                ATTN: JARRET P. HITCHINGS
                                                                                                                222 DELAWARE AVENUE, SUITE 1600
COUNSEL TO NORTHWOOD PL HOLDINGS LP AND ARAMARK SERVICES, LLP          DUANE MORRIS LLP                         WILMINGTON DE 19801-1659                                   jphitchings@duanemorris.com
                                                                                                                ATTN: DEIRDRE M RICHARDS, ESQ.
                                                                                                                1300 N. KING STREET
COUNSEL TO MARUI CO., LTD                                              FINEMAN KREKSTEIN & HARRIS PC            WILMINGTON DE 19801                                        drichards@finemanlawfirm.com
                                                                                                                ATTN: TERENCE G. BANICH
                                                                                                                321 N. CLARK ST.
COUNSEL TO BRAVADO INTERNATIONAL GROUP MERCHANDISING SERVICES, INC.                                             SUITE 800
AND UNIVERSAL MUSIC GROUP INTERNATIONAL LIMITED                        FOX ROTHSCHILD LLP                       CHICAGO IL 60654                                           tbanich@foxrothschild.com
                                                                                                                ATTN: METTE H. KURTH, DANIEL B. THOMPSON
                                                                                                                919 N. MARKET ST. STE. 300
                                                                                                                CITIZEN BANK CENTER P.O. BOX 2323                          mkurth@foxrothschild.com
COUNSEL TO AD HOC CHINA EXPORT COMMITTEE                               FOX ROTHSCHILD LLP                       WILMINGTON DE 19899-2323                                   DanielThompson@foxrothschild.com
                                                                                                                ATTN: BRAD ERIC SHELER, JENNIFER L. RODBURG, GARY KAPLAN   brad.scheler@friedfrank.com
                                                                       FRIED, FRANK, HARRIS, SHRIVER &          ONE NEW YORK PLAZA                                         jennifer.rodburg@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                                    JACOBSON LLP                             NEW YORK NY 10004                                          gary.kaplan@friedfrank.com
                                                                                                                ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                                                3300 GREAT AMERICAN TOWER
                                                                                                                301 EAST FOURTH STREET                                     rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP INC.                                 FROST BROWN TODD LLC                     CINCINNATI OH 45202                                        awebb@fbtlaw.com
                                                                                                                ATTN: MICHAEL BUSENKELL, AMY D. BROWN
                                                                                                                1201 NORTH ORANGE STREET
                                                                                                                SUITE 300                                                  mbusenkell@gsbblaw.com
COUNSEL TO KUKDONG CORPORATION AND CAL SELECT BUILDERS                 GELLERT SCALI BUSENKELL & BROWN, LLC     WILMINGTON DE 19801                                        abrown@gsbblaw.com




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                   Page 3 of 9
                                                                                    Case 19-12122-MFW     Doc 1521       Filed 08/27/20   Page 80 of 85



                                                                                                                Exhibit E
                                                                                                        Core/2002 Email Service List
                                                                                                             Served via email
                                           DESCRIPTION                                NAME                                                            ADDRESS                               EMAIL
                                                                                                             ATTN: HOWARD A. COHEN, ESQ.
                                                                                                             300 DELAWARE AVENUE
                                                                                                             SUITE 1015
COUNSEL FOR I. REISS & CO.                                         GIBBONS P.C.                              WILMINGTON DE 19801-1761                                   hcohen@gibbonslaw.com
                                                                                                             ATTN: MARK CONLAN, ESQ.
                                                                                                             ONE GATEWAY CENTER
COUNSEL TO RIVERSIDE CALIFORNIA ASSOCIATES                         GIBBONS P.C.                              NEWARK NJ 07102-5310                                       mconlan@gibbonslaw.com
                                                                                                             ATTN: MICHAEL A. SHAKOURI
                                                                                                             1800 CENTURY PARK EAST
                                                                                                             SUITE 1860
COUNSEL TO 5060 MONTCLAIR PLAZA LANE OWNER, LLC                    GOODKIN LAW GROUP, APC                    LOS ANGELES CA 90067                                       mshakouri@goodkinlaw.com
                                                                                                             ATTN: DOUGLAS B. ROSNER, ESQ. AND VANESSA P. MOODY, ESQ.
                                                                                                             400 ATLANTIC AVENUE                                        drosner@goulstonstorrs.com
COUNSEL TO ALLSTATE ROAD (EDENS), LLC                              GOULSTON & STORRS PC                      BOSTON MA 02110-3333                                       vmoody@goulstonstorrs.com
                                                                                                             ATTN: JEFFREY A. KRIEGER
                                                                   GREENBERG GLUSKER FIELDS CLAMAN &         1900 AVENUE OF THE STARS, STE. 2100
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP        MACHTINGER LLP                            LOS ANGELES CA 90067                                       JKrieger@GreenbergGlusker.com
                                                                                                             ATTN: ROSANNE T. MATZAT
                                                                                                             488 MADISON AVENUE
INTERESTED PARTY                                                   HAHN & HESSEN LLP                         NEW YORK NY 10022                                          RMatzat@hahnhessen.com
                                                                                                             ATTN: JOAQUIN J. ALEMANY
                                                                                                             701 BRICKELL AVENUE
COUNSEL TO PLAZA LAS AMERICAS, INC. AND PLAZA                                                                SUITE 3300
DEL CARIBE, S.E.                                                   HOLLAND & KNIGHT LLP                      MIAMI FL 33131                                             jjalemany@hklaw.com
                                                                                                             ATTN: LAWRENCE A. LICHTMAN
                                                                                                             2290 FIRST NATIONAL BUILDING
                                                                                                             660 WOODWARD AVENUE
COUNSEL TO QKC MAUI OWNER, LLC                                     HONIGMAN LLP                              DETROIT MI 48226                                           llichtman@honigman.com
                                                                                                             ATTN: JAY M. ROSS, MONIQUE D. JEWETT-BREWSTER
                                                                                                             70 S FIRST STREET                                          jross@hopkinscarley.com
COUNSEL TO R.J. ACQUISTION CORP. D/B/A AS ART COMPANY              HOPKINS & CARLEY                          SAN JOSE CA 95113-2406                                     mjb@hopkinscarley.com
                                                                                                             ATTN: AARON L. HAMMER, ESQ. & NATHAN E. DELMAN, ESQ.
                                                                                                             500 WEST MADISON STREET, SUITE 3700                        ahammer@hmblaw.com
COUSNEL TO AFTERPAY US, INC.                                       HORWOOD MARCUS & BERK CHARTERED           CHICAGO IL 60661                                           ndelman@hmblaw.com
                                                                                                             ATTN: CALEB T. HOLZAEPFEL
                                                                                                             736 GEORGIA AVENUE, SUITE 300
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.                       HUSCH BLACKWELL LLP                       CHATTANOOGA TN 37402                                       caleb.holzaepfel@huschblackwell.com
                                                                                                             ATTN: CRISTINA GOULART
                                                                                                             AV. PASTEUR 146 & 138
COUNSEL TO IBM CREDIT LLC                                          IBM CORPORATION                           RIO DE JANEIRO RJ 22290-240 BRASIL                         cgoulart@br.ibm.com
                                                                                                             ATTN: PAUL WEARING
                                                                                                             SPECIAL HANDLING GROUP
                                                                                                             7100 HIGHLANDS PKWY
IBM CREDIT LLC                                                     IBM CREDIT LLC                            SMYRNA GA 30082                                            cgoulart@br.ibm.com
                                                                                                             ATTN: KEVIN PIROZZOLI
                                                                                                             101 CALIFORNIA STREET
                                                                                                             SUITE 1800
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                        INVESCO REAL ESTATE                       SAN FRANCISO CA 94111                                      kevin.pirozzoli@invesco.com
                                                                                                             ATTN: JACKSON SHRUM
                                                                                                             919 N. MARKET ST
                                                                                                             SUITE 1410
COUNSEL TO R.J. ACQUISTION CORP. D/B/A AS ART COMPANY              JACK SHRUM, PA                            WILMINGTON DE 19801                                        Jshrum@jshrumlaw.com
                                                                                                             ATTN: ANN KASHISHIAN
                                                                                                             501 SILVERSIDE ROAD
COUNSEL TO ALLIED DEVELOPMENT OF ALABAMA LLC AND SAROYA ANDERSON   KASHISHIAN LAW LLC                        WILMINGTON DE 19809                                        amk@kashishianlaw.com




         In re: Forever 21, Inc., et al.
         Case No. 19-12122 (MFW)                                                                                Page 4 of 9
                                                                                      Case 19-12122-MFW       Doc 1521       Filed 08/27/20   Page 81 of 85



                                                                                                                    Exhibit E
                                                                                                            Core/2002 Email Service List
                                                                                                                 Served via email
                                          DESCRIPTION                                   NAME                                                              ADDRESS                                         EMAIL
                                                                                                                                                                                     KDWBankruptcyDepartment@kelleydrye.com
COUNSEL TO GREGORY GREENFIELD & ASSOCIATES, LTD., JONES LANG LASALLE                                             ATTN: ROBERT L. LEHANE, JENNIFER D. RAVIELE, MICHAEL W. REINING     rlehane@kelleydrye.com
AMERICAS, INC., HINES GLOBAL REIT, REGENCY CENTERS, L.P., SHOPCORE                                               101 PARK AVENUE                                                     jraviele@kelleydrye.com
PROPERTIES, L.P., SITE CENTERS CORP. AND TURNBERRY ASSOCIATES          KELLEY DRYE & WARREN LLP                  NEW YORK NY 10178                                                   mreining@kelleydrye.com
                                                                                                                 ATTN: BANKRUPTCY DIVISION
                                                                                                                 CO LIDNA DELGAO
                                                                       KERN COUNTY TREASURER AND TAX             PO BOX 579
COUNSEL FOR KERN COUNTY TREASURER AND TAX COLLECTOR OFFICE             COLLECTOR OFFICE                          BAKERSFIELD CA 93302-0579                                           bankruptcy@kerncounty.com
                                                                                                                 ATTN: ANUP SATHY, P.C.
                                                                                                                 300 NORTH LASALLE STREET
COUNSEL TO DEBTOR                                                      KIRKLAND & ELLIS LLP                      CHICAGO IL 60654                                                    anup.sathy@kirkland.com
                                                                                                                 ATTN: JOSHUA A. SUSSBERG, P.C., APARNA YENAMANDRA
                                                                                                                 601 LEXINGTON AVENUE                                                joshua.sussberg@kirkland.com
COUNSEL TO DEBTOR                                                      KIRKLAND & ELLIS LLP                      NEW YORK NY 10022                                                   aparna.yenamandra@kirkland.com
                                                                                                                 ATTN: ROBERT T. SCHMIDT, & NATHANIEL ALLARD
                                                                                                                 1177 AVE OF THE AMERICAS                                            rschmidt@kramerlevin.com
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS                   KRAMER LEVIN NAFTALIS & FRANKEL LLP       NEW YORK NY 10036                                                   nallard@kramerlevin.com
                                                                                                                 ATTN: JEFFREY KURTZMAN
                                                                                                                 401 S. 2ND STREET
                                                                                                                 SUITE 200
COUNSEL TO 17TH 7 CHESTNUT REALTY LLC AND PREIT SERVICES, LLC          KURTZMAN STEADY, LLC                      PHILADELPHIA PA 19147                                               kurtzman@kurtzmansteady.com
                                                                                                                 ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE
                                                                                                                 919 MARKET STREET                                                   landis@lrclaw.com
                                                                                                                 SUITE 1800                                                          mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                                             LANDIS RATH & COBB LLP                    WILMINGTON DE 19801                                                 cree@lrclaw.com
                                                                                                                 ATTN: COREY E. TAYLOR
                                                                                                                 629 CAMINO DE LOS MARES
                                                                                                                 SUITE 305
COUNSEL TO PCW PROPERTIES, LLC.                                        LAW OFFICE OF COREY E. TAYLOR, APC        SAN CLEMENTE CA 92673                                               corey@taylorlawoc.com
                                                                                                                 ATTN: SUSAN E. KAUFMAN
                                                                                                                 919 N. MARKET STREET
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS SHOPPING                                                 SUITE 460
CENTERS, LLC                                                           LAW OFFICE OF SUSAN E. KAUFMAN, LLC       WILMINGTON DE 19801                                                 skaufman@skaufmanlaw.com
                                                                                                                 ATTN: KEVIN S. NEIMAN
                                                                                                                 999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                                    LAW OFFICES OF KEVIN S. NEIMAN, PC        DENVER CO 80202                                                     kevin@ksnpc.com
                                                                                                                 ATTN: STEVEN J. BARKIN
                                                                                                                 3700 WILSHIRE BOULEVARD
                                                                                                                 SUITE 950
COUNSEL TO LOVE VINTAGE, INC.                                          LAW OFFICES OF STEVEN J. BARKIN           LOS ANGELES CA 90010                                                stevenbarkin@gmail.com
                                                                                                                 ATTN: HARLAN M. LAZARUS, ESQ
                                                                                                                 240 MADISON AVENUE
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC                   LAZARUS & LAZARUS, P.C.                   NEW YORK NY 10016                                                   hlazarus@lazarusandlazarus.com
                                                                                                                 ATTN: CARLOS FERNANDEZ NADAL
                                                                                                                 818 AVE. HOSTOS, SUITE B
COUNSEL TO MUNICIPALITY OF PONCE                                       LCDO CARLOS FERNANDEZ NADAL               PONCE PR 00716                                                      carlosfernandez@cfnlaw.com
                                                                                                                 ATTN: CHANG HO LEE, ESQ
                                                                                                                 633 WEST 5TH STREET
                                                                                                                 SUITE 4000
COUNSEL TO KNF INTERNATIONAL CO. LTD.                                  LEWIS BRISBOIS BISGAARD & SMITH LLP       LOS ANGELES CA 90071                                                scott.lee@lewisbrisbois.com
                                                                                                                 ATTN: RICHARD LAUTER, ESQ
                                                                                                                 550 WEST ADAMS STREET
                                                                                                                 SUITE 300
COUNSEL TO KNF INTERNATIONAL CO. LTD.                                  LEWIS BRISBOIS BISGAARD & SMITH LLP       CHICAGO IL 60661                                                    Richard.Lauter@lewisbrisbois.com
                                                                                                                 ATTN: SUNG JIN HWANG, ESQ., JAMES TILL, ESQ., & DAVID NEALY, ESQ.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL FOR UBASE                                             707 WILSHIRE BOULEVARD, 46TH FLOOR                                  James.Till@limnexus.com
INTERNATIONAL, INC.                                                    LIMNEXUS LLP                              LOS ANGELES CA 90017                                                David.Nealy@limnexus.com



        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                     Page 5 of 9
                                                                                          Case 19-12122-MFW      Doc 1521      Filed 08/27/20   Page 82 of 85



                                                                                                                      Exhibit E
                                                                                                              Core/2002 Email Service List
                                                                                                                   Served via email
                                          DESCRIPTION                                       NAME                                                            ADDRESS                                   EMAIL
                                                                                                                   ATTN: DON STECKER
                                                                                                                   112 E. PECAN ST
                                                                                                                   SUITE 2200
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO                                 LINEBARGER GOGGAN BLAIR & SAMPSON SAN ANTONIO TX 78205                                              sanantonio.bankruptcy@publicans.com
                                                                                                                   ATTN: ELIZABETH WELLER
                                                                                                                   2777 N. STEMMONS FREEWAY
COUNSEL TO SMITH COUNTY, NORTHWEST ISD, TARRANT COUNTY, CITY OF FRISCO,                                            SUITE 100
DALLAS COUNTY AND ALLEN ISD                                                 LINEBARGER GOGGAN BLAIR & SAMPSON DALLAS TX 75207                                                   dallas.bankruptcy@publicans.com
                                                                                                                   ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN MCLENNAN                                                   PO BOX 17428
COUNTY SAN MARCOS CISD                                                      LINEBARGER GOGGAN BLAIR & SAMPSON AUSTIN TX 78760-7428                                              austin.bankruptcy@publicans.com
                                                                                                                   ATTN: JOHN P. DILLMAN
COUNSEL TO CYPRESS - FAIRBANKS ISD, HARRIS COUNTY, JEFFERSON COUNTY,        LINEBARGER GOGGAN BLAIR & SAMPSON, PO BOX 3064
MONTGOMERY COUNTY, AND FORT BEND COUNTY                                     LLP                                    HOUSTON TX 77253-3064                                        houston_bankruptcy@publicans.com
                                                                                                                   ATTN: IVAN L. KALLICK
                                                                                                                   2049 CENTURY PARK EAST
                                                                                                                   SUITE 1700
COUNSEL TO BOARDWALK PROPERTY MANAGEMENT, INC                               MANATT, PHELPS & PHILLIPS, LLP         LOS ANGELES CA 90067                                         ikallick@manatt.com
                                                                                                                   ATTN: PETER MUTHIG
                                                                                                                   222 NORTH CENTRAL AVENUE
                                                                            MARICOPA COUNTY ATTORNEYS OFFICE       SUITE 1100
COUNSEL TO MARICOPA COUNTY TREASURER                                        CIVIL SERVICES DIVISION                PHOENIX AZ 85004-2206                                        muthigk@mcao.maricopa.gov
                                                                                                                   ATTN: JANET Z. CHARLTON, ESQUIRE & MICHAEL K. PAK, ESQUIRE
                                                                                                                   1407 FOULK ROAD, SUITE 204
                                                                                                                   FOULKSTONE PLAZA
COUNSEL TO FORD MOTOR CREDIT COMPANY                                        MCCABE, WEISBERG & CONWAY, LLC         WILMINGTON DE 19803                                          jcharlton@mwc-law.com
                                                                                                                   ATTN: KATE ROGGIO BUCK
                                                                                                                   RENAISSANCE CENTRE
COUNSEL TO AETNA INC., AETNA LIFE INSURANCE COMPANY AND AETNA DENTAL                                               405 N. KING STREET, 8TH FLOOR
INC.                                                                        MCCARTER & ENGLISH, LLP                WILMINGTON DE 19801                                          kbuck@mccarter.com
                                                                                                                   ATTN: TARA LEDAY
COUNSEL TO THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF DENTON, TEXAS, THE                                           P.O. BOX 1269
COUNTY OF HAYS, TEXAS AND THE COUNTY OF WILLIAMSON, TEXAS                   MCCREARY, VESELKA, BRAGG & ALLEN, P.C. ROUND ROCK TX 78680                                          tleday@mvbalaw.com
                                                                                                                   ATTN: KATE P. FOLEY
                                                                                                                   1800 WEST PARK DR.
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND PALM        MIRICK, O’CONNELL, DEMALLIE & LOUGEE, SUITE 400
BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS LLC              LLP                                    WESTBOROUGH MA 01581                                         kfoley@mirickoconnell.com
                                                                                                                   ATTN: PAUL W. CAREY
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND PALM        MIRICK, O’CONNELL, DEMALLIE & LOUGEE, 100 FRONT STREET
BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS LLC              LLP                                    WORCESTER MA 01608                                           pcarey@mirickoconnell.com
                                                                                                                   ATTN: STEVEN A. GINTHER
                                                                                                                   301 W. HIGH STREET, ROOM 670
                                                                            MISSOURI DEPARTMENT OF REVENUE,        PO BOX 475
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                                   BANKRUPTCY UNIT                        JEFFERSON CITY MO 65105-0475                                 deecf@dor.mo.gov
COUNSEL TO CAFARO MANAGEMENT COMPANY, D/B/A MILLCREEK MALL, THE                                                    ATTN: RACHEL B. MERSKY AND BRIAN J. MCLAUGHLIN
MARION PLAZA, INC., D/B/A EASTWOOD MALL, HUNTINGTON MALL COMPANY, THE                                              1201 N. ORANGE STREET
SHOPS AT SUMMERLIN NORTH, RIVERWALK MARKETPLACE (NEW ORLEANS) LLC, AND MONZACK MERSKY MCLAUGHLIN AND               SUITE 400                                                    rmersky@monlaw.com
KIMCO LANDLORDS                                                             BROWDER, P.A.                          WILMINGTON DE 19801                                          bmclaughlin@monlaw.com
COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND JPMORGAN CHASE BANK,                                              ATTN: JULIA FROST-DAVIES & CHRISTOPHER L. CARTER
N.A., FIRST PRIORITY REPRESENTATIVE FOR AND ON BEHALF OF THE FIRST PRIORITY                                        ONE FEDERAL STREET                                           Julia.frost-davies@morganlewis.com
SECURED PARTIES                                                             MORGAN, LEWIS & BOCKIUS LLP            BOSTON MA 02110                                              christopher.carter@morganlewis.com
                                                                                                                   ATTN: JEFFREY R. WAXMAN, ESQ.
                                                                                                                   500 DELAWARE AVENUE
                                                                                                                   SUITE 1500
COUNSEL TO KNF INTERNATIONAL CO. LTD.                                       MORRIS JAMES LLP                       WILMINGTON DE 19801                                          jwaxman@morrisjames.com




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                       Page 6 of 9
                                                                                         Case 19-12122-MFW      Doc 1521       Filed 08/27/20   Page 83 of 85



                                                                                                                      Exhibit E
                                                                                                              Core/2002 Email Service List
                                                                                                                   Served via email
                                          DESCRIPTION                                      NAME                                                             ADDRESS                             EMAIL
                                                                                                                   ATTN: THOMAS B. WALPER
                                                                                                                   350 SOUTH GRAND AVENUE, 50TH FLOOR
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR FOREVER 21, INC.    MUNGER, TOLLES & OLSON LLP               LOS ANGELES CA 90071                                   thomas.walper@mto.com
                                                                                                                   ATTN: KAREN CORDRY
                                                                          NATIONAL ASSOCIATION OF ATTORNEYS        1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                                 GENERAL                                  WASHINGTON DC 20036                                    kcordry@naag.org
                                                                                                                   ATTN: BRIAN M. MUCHINSKY & THOMAS W. STONE
                                                                                                                   10500 NE 8TH STREET, SUITE 930                         bmuchinsky@noldmuchlaw.com
COUNSEL TO BELLEVUE SQUARE, LLC                                           NOLD MUCHINSKY PLLC                      BELLEVUE WA 98004                                      tstone@noldmuchlaw.com
                                                                                                                   ATTN: DINA L. YUNKER
                                                                                                                   800 FIFTH AVENUE
                                                                                                                   SUITE 2000
STATE OF WASHINGTON, DEPT OF LABOR AND INDUSTRIES                         OFFICE OF THE ATTORNEY GENERAL           SEATTLE WA 98104-3188                                  bcuyunker@atg.wa.gov
                                                                                                                   ATTN: JULIET M. SARKESSIAN
                                                                                                                   844 KING STREET, STE 2207
                                                                                                                   LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                                OFFICE OF THE UNITED STATES TRUSTEE      WILMINGTON DE 19801                                    juliet.m.sarkessian@usdoj.gov
                                                                                                                   ATTN: CHARLES A. MCCAULEY, III ESQ.
                                                                                                                   1201 NORTH ORANGE STREET
                                                                                                                   SUITE 10 EAST
COUNSEL TO EROGLU GIYIM SANAYI TICARET, A.S.                              OFFIT KURMAN, P.A.                       WILMINGTON DE 19801                                    cmccauley@offitkurman.com
                                                                                                                   ATTN: GRETCHEN CRAWFORD, ASSISTANT DISTRICT ATTORNEY
                                                                                                                   320 ROBERT S. KERR, ROOM 505
COUNSEL TO OKLAHOMA COUNTY TREASURER                                      OKLAHOMA COUNTY TREASURER                OKLAHOMA CITY OK 73102                                 grecra@oklahomacounty.org
                                                                                                                   ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT
                                                                                                                   100 KING STREET WEST                                   tsandler@osler.com
                                                                                                                   1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50        ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                                  OSLER, HOSKIN & HARCOURT LLP             TORONTO ON M5X 1B8 CANADA                              drosenblat@osler.com
                                                                                                                   ATTN: LAURA DAVIS JONES & JAMES E. O’NEILL
                                                                                                                   919 NORTH MARKET STREET, 17TH FLOOR
                                                                                                                   P.O. BOX 8705                                          ljones@pszjlaw.com
CO-COUNSEL TO DEBTOR                                                      PACHULSKI STANG ZIEHL & JONES LLP        WILMINGTON DE 19899-8705                               joneill@pszjlaw.com
                                                                                                                   ATTN: CATHERINE SCHOLMANN ROBERTSON
                                                                                                                   225 WEST SANTA CLARA STREET
                                                                                                                   SUITE 1500
COUNSEL TO BOHANNON DEVELOPMENT COMPANY                                   PAHL & McCAY                             SAN JOSE CA 95113                                      crobertson@pahl-mccay.com
                                                                                                                   ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
                                                                                                                   HERCULES PLAZA
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON BROTHERS RETAIL                                                SUITE 5100                                             herrmannd@pepperlaw.com
PARTNERS, LLC                                                             PEPPER HAMILTON LLP                      WILMINGTON DE 19899-1709                               mclaughlinm@pepperlaw.com
                                                                                                                   ATTN: EBONEY COBB
                                                                                                                   500 E. BORDER STREET
COUNSEL TO ARLINGTON ISD, CROWLEY ISD, CITY OF GRAPEVINE AND GRAPEVINE-   PERDUE, BRANDON, FIELDER, COLLINS &      SUITE 640
COLLEYVILLE ISD                                                           MOTT, L.L.P.                             ARLINGTON TX 76010                                     ecobb@pbfcm.com
                                                                                                                   ATTN: LAURA J. MONROE
                                                                          PERDUE, BRANDON, FIELDER, COLLINS &      P.O. BOX 817
COUNSEL TO LUBBOCK CENTRAL APRRAISAL DISTRICT                             MOTT, L.L.P.                             LUBBOCK TX 79408                                       lmbkr@pbfcm.com
                                                                                                                   ATTN: OWEN M. SONIK
                                                                                                                   1235 NORTH LOOP WEST
COUNSEL TO HUMBLE INDEPENDENT SCHOOL DISTRICT AND CLEAR CREEK             PERDUE, BRANDON, FIELDER, COLLINS &      SUITE 600
INDEPENDENT SCHOOL DISTRICT                                               MOTT, L.L.P.                             HOUSTON TX 77008                                       osonik@pbfcm.com
                                                                                                                   ATTN: CARLOS ARCE
                                                                                                                   613 NW LOOP 410
                                                                          PERDUE, BRANDON, FIELDER, COLLINS &      SUITE 550
COUNSEL TO MAVERICK COUNTY                                                MOTT, L.L.P.                             SAN ANTONIO TX 78216                                   carce@pbfcm.com




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                       Page 7 of 9
                                                                                       Case 19-12122-MFW      Doc 1521       Filed 08/27/20   Page 84 of 85



                                                                                                                    Exhibit E
                                                                                                            Core/2002 Email Service List
                                                                                                                 Served via email
                                          DESCRIPTION                                     NAME                                                            ADDRESS                                                   EMAIL
                                                                                                                ATTN: JOHN T. BANKS
                                                                                                                3301 NORTHLAND DRIVE
                                                                          PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 505
COUNSEL TO CITY OF MERCEDES                                               MOTT, L.L.P.                          AUSTIN TX 78731                                                                jbanks@pbfcm.com
                                                                                                                ATTN: GERALD P. KENNEDY, ESQUIRE
                                                                          PROCOPIO, CORY, HARGREAVES & SAVITCH, 525 B STREET, SUITE 2200
COUNSEL TO MANN ENTERPRISES, INC. AND T.G.F. COMPANY                      LLP                                   SAN DIEGO CA 92101                                                             GERALD.KENNEDY@PROCOPIO.COM
                                                                                                                ATTN: DAVID M. REEDER. ESQ
                                                                                                                1801 CENTURY PARK EAST
                                                                                                                16TH FLOOR
COUNSEL TO PALMY TIMES (HK) LIMITED                                       REEDER LAW CORPORATION                LOS ANGELES CA 90067                                                           david@reederlaw.com
                                                                                                                ATTN: MARK D. COLLINS, DAVID T. QUEROLI
                                                                                                                ONE RODNEY SQUARE
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND                                               920 NORTH KING STREET                                                          collins@rlf.com
COLLATERAL AGENT                                                          RICHARDS, LAYTON & FINGER, P.A.       WILMINGTON DE 19801                                                            queroli@rlf.com
                                                                                                                ATTN: STEVEN E. FOX, ESQ
                                                                                                                TIMES SQUARE TOWER
COUNSEL TO GORDON BROTHERS RETAIL PARTNERS, LLC AND HILCO MERCHANT                                              SEVEN TIMES SQUARE, SUITE 2506
RESOURCES, LLC                                                            RIEMER & BRAUNSTEIN LLP               NEW YORK NY 10036                                                              sfox@riemerlaw.com
                                                                                                                ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH RIVERSIDE PARK          ROBINSON BROG LEINWAND GREENE         875 THIRD AVENUE, 9TH FLOOR
ASSOCIATES LLC                                                            GENOVESE & GLUCK P.C.                 NEW YORK NY 10022                                                              fbr@robinsonbrog.com
                                                                                                                ATTN: STEVEN G. POLARD
                                                                                                                445 S. FIGUEROA STREET
                                                                                                                SUITE 3000                                                                     Steven.polard@ropers.com
COUNSEL TO CROSSLINE U.S. APPAREL INC.                                    ROPERS, MAJESKI, KOHN & BENTLEY       LOS ANGELES CA 90071-1619                                                      Melissa.tamura@ropers.com
                                                                                                                ATTN: LUCIAN B. MURLEY, ESQ.
                                                                                                                1201 NORTH MARKET STREET SUITE 2300
                                                                                                                PO BOX 1266
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS                      SAUL EWING ARNSTEIN & LEHR LLP        WILMINGTON DE 19899                                                            luke.murley@saul.com
                                                                                                                                                                                               Adam.Harris@srz.com
                                                                                                             ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, MARC B. FRIESS, AND G. SCOTT LEONARD   Frederic.Ragucci@srz.com
                                                                                                             919 THIRD AVENUE                                                                  Marc.Friess@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT AND TC LENDING, LLC  SCHULTE ROTH & ZABEL LLP              NEW YORK NY 10022                                                                 gregory.leonard@srz.com
                                                                                                             SECRETARY OF THE TREASURY
                                                                                                             100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION - HEADQUARTERS                      SECURITIES & EXCHANGE COMMISSION      WASHINGTON DC 20549                                                               SECBANKRUPTCY@SEC.GOV
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             BROOKFIELD PLACE
                                                                       SECURITIES & EXCHANGE COMMISSION - NY 200 VESEY STREET, STE 400                                                         BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE                   OFFICE                                NEW YORK NY 10281-1022                                                            NYROBANKRUPTCY@SEC.GOV
                                                                                                             ATTN: BANKRUPTCY DEPT
                                                                                                             ONE PENN CENTER
                                                                       SECURITIES & EXCHANGE COMMISSION -    1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE                   PHILADELPHIA OFFICE                   PHILADELPHIA PA 19103                                                             SECBANKRUPTCY@SEC.GOV
                                                                                                             ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
                                                                                                             225 WEST WASHINGTON STREET                                                        sfivel@simon.com
COUNSEL TO SIMON PROPERTY GROUP, L.P.                                  SIMON PROPERTY GROUP                  INDIANAPOLIS IN 46204-3438                                                        rtucker@simon.com
                                                                                                             ATTN: MICHELLE E. SHRIRO
                                                                                                             16200 ADDISON ROAD
                                                                                                             SUITE 140
COUNSEL TO RED DEVELOPMENT, LLC                                        SINGER & LEVICK, P.C.                 ADDISON TX 75001                                                                  mshriro@singerlevick.com
                                                                                                             ATTN: HOWARD MARC SPECTOR
                                                                                                             1770 COIT ROAD
COUNSEL TO THE SHOPS AT SUMMERLIN SOUTH, LLC AND RIVERWALK MARKETPLACE                                       SUITE 1100
(NEW ORLEANS), LLC                                                     SPECTOR & COX                         DALLAS TX 75251                                                                   hspector@spectorcox.com




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                     Page 8 of 9
                                                                                     Case 19-12122-MFW     Doc 1521       Filed 08/27/20   Page 85 of 85



                                                                                                                 Exhibit E
                                                                                                         Core/2002 Email Service List
                                                                                                              Served via email
                                          DESCRIPTION                                   NAME                                                          ADDRESS                       EMAIL
                                                                                                              ATTN: BRIAN D. GLUECKSTEIN & DAVID R ZYLBERBERG
                                                                                                              125 BROAD STREET                                  gluecksteinb@sullcrom.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES            SULLIVAN & CROMWELL LLP                NEW YORK NY 10004                                 zylberbergd@sullcrom.com
                                                                                                              ATTN: WILLIAM A. HAZELTINE, ESQ.
                                                                                                              919 NORTH MARKET STREET                           bsullivan@sha-llc.com
                                                                                                              SUITE 420                                         whazeltine@sha-llc.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC                  SULLIVAN HAZELTINE ALLINSON LLC        WILMINGTON DE 19801                               zallinson@sha-llc.com
                                                                                                              ATTN: ANDREW S. CONWAY
                                                                                                              200 EAST LONG LAKE ROAD
                                                                                                              SUITE 300
COUNSEL TO TAUBMAN LANDLORDS                                           TAUBMAN LANDLORDS                      BLOOMFIELD HILLS MI 48304                         aconway@taubman.com
                                                                                                              ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                                              824 N. MARKET STREET
                                                                                                              SUITE 810                                         rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                                       THE ROSNER LAW GROUP LLC               WILMINGTON DE 19801                               leonhardt@teamrosner.com
                                                                                                              ATTN: LOUIS F. SOLIMINE
                                                                                                              312 WALNUT STREET
COUNSEL TO DUKE REALTY LIMITED PARTNERSHIP AND CORPUS CHRISTI RETAIL                                          SUITE 1400
VENTURE LP                                                             THOMPSON HINE LLP                      CINCINNATI OH 45202-4029                          Louis.Solimine@ThompsonHine.com
                                                                                                              ATTN: JENNIFER L. PRUSKI
                                                                                                              PO BOX 255824
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP, LP                           TRAINOR FAIRBROOK                      SACRAMENTO CA 95865                               jpruski@trainorfairbrook.com
                                                                                                              ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                                              1007 ORANGE ST STE 700
                                                                                                              PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE                               US ATTORNEY FOR DELAWARE               WILMINGTON DE 19899-2046                          USADE.ECFBANKRUPTCY@USDOJ.GOV
                                                                                                              ATTN: JEFFREY A. DITO
                                                                                                              555 MONTGOMERY STREET
                                                                                                              SUITE 605
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                            VALINOTI, SPECTER & DITO, LLP          SAN FRANCISO CA 94111                             jdito@valinoti-dito.com
                                                                                                              ATTN: KEVIN J MANGAN & S. ALEXANDER FARIS
                                                                                                              1313 NORTH MARKET STREET
                                                                                                              SUITE 1200                                        Kevin.Mangan@wbd-us.com
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC                   WOMBLE BOND DICKINSON (US) LLP         WILMINGTON DE 19801                               Alexander.Faris@wbd-us.com
                                                                                                              ATTN: PAULINE K MORGAN & SEAN T GREECHER
                                                                                                              RODNEY SQUARE                                     bankfilings@ycst.com
                                                                       YOUNG CONAWAY STARGATT & TAYLOR,       1000 NORTH KING STREET                            pmorgan@ycst.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES            LLP                                    WILMINGTON DE 19801                               sgreecher@ycst.com




        In re: Forever 21, Inc., et al.
        Case No. 19-12122 (MFW)                                                                                  Page 9 of 9
